Case 0:18-cv-62593-DPG Document 12-1 Entered on FLSD Docket 10/29/2018 Page 1 of 216




                                           UN ITED STATES D ISTRICT CO URT
                                      FO R THE SOU THERN D ISTRICT OF FLO RIDA

                                                                                    Case No.
    FED ERA L TRA D E COM M ISSION ,
                                                                                    (FILED UNDER SEALI
                          Plaintiff,
                                                  EXH IBITS TO M EM O R AND UM IN
                                                  SUPPO R T O F PLAINTIFFS'EX
                                                  PAR TE M O TION FO R TEM PO M RY
    SIM PLE HEA LTH PLAN S LLC,a Florida lim ited R ESTR M NING O RDER
    liability com pany,etal.,

                          D efendants.


                                                                Volum e 1 of4
                                                              FTC Declarations


    12hk)()lftrfttl
                  -tlfl()17IkL()1)klrlo)v1k)rI
                                             J-I
                                               -A,ftr..........................................................13lCtl
                                                                                                                    -rltifD
                                                                                                                          t-'si!ltf11
                                                                                                                                    -ilit(ûûIà1$25')1
    Investl    kator,FederalTrade Commission
Case 0:18-cv-62593-DPG Document 12-1 Entered on FLSD Docket 10/29/2018 Page 2 of 216
                                                                                   PX 1
                                                                                                      Page 1of679




                            DECLA R ATIO N O F R OBERTO C.M EN JIVAR
                                   PURSUANT TO 28U.S.C.j1746
     1,RobertoC.Menjivar,herebydeclareasfollows:
                   MynnmeisRobertoC.M enjivar.Inm aUnitedStatescitizenandovereighteen
     yearsofage.1nm employedasaninvestigatorwiththeFederalTradeCommission(CTTC''or
     Sscommission''),apositionthatIhaveheldforapproximately 15years.Myofficeaddressis230
     South D earborn Street,Roqm 3030,Chicago,IL 60604. Ihave personalknow ledge ofthe facts
     stated in thisdeclaration,and ifcalled as aw itness,Iwould testify to the snm e.
                      Aspartofm y duties,1research,m onitor,and investigatepartieswho are
     suspectedofengagingindeceptiveorunfairactsorpracticesinviolationofSection5(a)ofthe
     FederalTrade Com m ission Act,and otherlaw sorrulesenforced by the FTC,including the
     Telem arketing A ctand theTelem arketing SalesRule. Ialso gatherinform ation and review
     docum ents,financialrecords,and otherevidence in comwction w 1t11FTC investigationsand
     federalcourtlitigation, In m y capacity asan investigator,Iroutinely poseas a consllm erwho is
     notaffiliated w ith the FTC,and Inm authorized to record telephonic conversationsw ith parties
     suspected ofviolating theFTC A ctand the rulesthc FTC enforces.
            3.      In the course ofm y em plom ent,1pm icipated in the FTC'Sinvestigation of
     Sim ple Health Plans LLC,Hea1th BenefitsOne LLC,Health CenterM anagem entLLC,
     Innovative CustomerCareLLC,SimpleInsuranceLeadsLLC,SeniorBenefksOneLLC,and
     StevenJ.Dorfman(collectively,Srefendanti'').
                   Throughoutthisdeclaration and in itsattachm ents,intbrm ation thatw ould reveal
     undercoveridentitiesand accountsused and controlled by the FTC hasbeen redacted.
     Additionaliy,inform ation thatconstim tesorwould revealpersonally identifable inform ation has
     been redacted.




                                                     1
Case 0:18-cv-62593-DPG Document 12-1 Entered on FLSD Docket 10/29/2018 Page 3 of 216
                                                                                   PX 1
                                                                                                   Page2of679




                                           BA CK G RO IM
            5.      AspartoftheFTC'Sinvestigation ofDefendants,and pursuantto Section 20of
     theFTC Act,15U.S.C.j57b-1,theFTC issuedCivilhwestigativeDemands($$C1Ds'')tothird-
     party entitieshaving inform ation relevantto the investigation. FTC staffand Ihave reviewed
     these docum ents.
                                      CO RPO R ATE R EC OR DS
            6.      Duringthecourseofthisinvestigation,Iobtainedbusinessrecordsfrom the
     FloridaDepartmentofState,Division ofCorporations'publicly availablewebsiteat
     www.sunbiz.orgforthefollowingentities:(a)SimpleHealthPlansLLC,(b)HealthBenefts
     OneLLC,(c)HealthCenterM anagementLLC,(d)InnovativeCustomerCareLLC,(e)Simple
     InsuranceLeadsLLC,and(9 SeniorBenefitsOneLLC.AttachedheretoasMenjivar
     Attachm entA are true and correctcopiesofsom e ofthe businessrecordsforSim pleH ealth
     PlansLLC.AttachedheretoasMenjivarAttachmentB aretrueandcorrectcopiesofthe
     businessrecordsforHealthBenefits0neLLC.AttachedheretomsM enjivarAttaehmentC are
     true and correctcopiesofsom e ofthebusiness records forHealth CenterM anagem entLLC ,
     AttachedheretoasM enjivarAttachmentD aretnzeandcorrectcopiesofthebusinessrecords
     forlzmovativeCustèmerCareLLC.AttachedheretoasM enjivarAttachmentE aretl'ueand
     correctcopiesofthe businessrecordsforSim ple Instlrance LeadsLLC . Attached hereto as
     M enjivarAttachmentF aretrueandcorrectcopiesofsomeofthebusinessrecordsforSenior
     BenetksOneLLC.AttachedheretoasM enjivarAttachmentG areapplicationsfor
     registrationsoffictitiousnamesforS'America'sHealthcareNetwork''StAmericasHealthcare
     Advisors,''disimpleHea1thPlans,'''Tremillm HealthQuotesy''and$$Hea1thInstlranceServices.''
                 FLO R IDA DEPAR TM ENT O F FINA NCIAL SERW C ES LICENSES
                   During thecourse ofthisinvestigation,lobtained businessrecords9om the
     publicly availablew ebsite ofthe FloridaD epartm entofFinancialServicesat
     www.myfloridacfo.com forthefollowingentitiesandindividual:(a)HealthBenefitsOneLLC;
     (b)InnovativeCustomerCareLLC;(c)SeniorBenefitsOneLLC;and(d)KirsclmerAlteme.


                                                   2
Case 0:18-cv-62593-DPG Document 12-1 Entered on FLSD Docket 10/29/2018 Page 4 of 216
                                                                                   PX 1
                                                                                                       Page 3of679




     AttachedheretoasM enjivarAttachmentH aretheFloddaLicenseeDetailsfortheentititsand
     individualas described in thisparagraph.
                                        BU SINESS LO CA TIO NS
             8.     Dtzring the course ofthisinvestigation,Itraveled to South Floridato verify
     severalbusinesslocations associated w ith Defendants.
            9.      Based on inform ation from the Florida Depnrtm entofFinancialServices,
     Defendants listed theiroffke addressas 8400 DoralBoulevard,Suite 260, Doral,Florida 33166
     ($$DoralOfIice'').OnM onday,September24,2018,atapproximately 1:00pm,Ianivedatthe
     DoralOfficelocation.n eDoralOfûcewaslocatedin asix-story com mercialoftkebuilding
     with multiplesuitesandofûces. Iwalked intotheDoralOfficebuilding andtooktheelevatorto
     the second floor. 0n thesecondfloor,1noticedannmeplateon thewallnexttoan officemarked
     as Suite 260 with a com pany nam e listed on the nnm eplate asSssim ple Health.''
            10.     Based on Defendants'bankrecords,corporaterecords,andwebsite, D efendants
     listed theiroffce addressas2 O akw ood Boulevard,Suite 100,Hollywood,Florida33020
     (ssoakwoodOf5ce'').OnM onday,September24,2018,atapproximately3:00pm,Ianivedat
     the Oakwood Oftice location. TheO akwood O ffice was located in a storefrontcom m ercial
     space w ith m ultiple officesand retailbusinesses.A tthe Oakwood Office,lnoticed a large sign
     above Suite 100 with the com pany nam e listed as dssim pleH ealth''and reserved parking spaces
     forS'SimpleHealth.''Ialsonoticed aLandRoverRangeRoverwith thelicenseplate'CCNCRSI''
     parked behindtheOakwoodOffice.
            11.     Based on Defcndants'bnnk recordsatld corporaterecords,Defendantslistedtheir
     mailingaddressas3389 Sheridan Street,#632,Hollywood,Florida33021.Thisaddressis
     associated with UPS StoreNo.0288.OnTuesday,September25,2018,atapproxim ately
     2:30pm ,1visited this location and confinned thatitisa UPS Store witllin ashopping plaza.
                    Based on D efendants'websites and dom ain registration recordsdescdbed below ,
     Defendantsuse 401 EastLas Olas,130-627,FortLauderdale,Florida,33301 asa m ailing
    address. Thisaddressisassociated with UPS Store N o.4356. On Tuesday,Septem ber25,2018,
Case 0:18-cv-62593-DPG Document 12-1 Entered on FLSD Docket 10/29/2018 Page 5 of 216
                                                                                   PX 1
                                                                                                  Page4of679




     atapproxim ately 4:00pm ,lvisited thislocation and confirm ed thatitisa UPS Store within a
     shopping plaza in downtown FortLauderdale.
                    Based on Defendants'bank records,in 2017,Defendantsm ade severalmontM y
     rentpaym entsto $$Joe1Sooden''forUnit109 located at1769 BlountRoad,Pom pano Beach,
     Florida33069.0n W ednesday,September26,2018,atapproximately 4:4ùpm,1visitedthis
     location and confirm ed thatU nit 109 islocated within a com m ercialoffice and w arehouse
     facility.
                               DOM M N REGISTRATION RECORDS
                    InresponsetoaCID,DomainsByProxy,LLC (ç$DBP'')producedrecordstothe
     FTC relating to severalaccountsheld in thenam e ofM atthew Spiewak,forHealth BenestsOne
     LLC.
             15.    The DBP accountending in 4354 in thennm e ofM atthew Spiewak wasused to
     registerthedomainimmessimplehealthplans.com andsimplemedicareplans.com.
                    The DBP accountending in 2055 in thenam e ofM atthew Spiewak wasused to
     registerthedom ainnam tsamericnnhealthinsure.com andusahealthinslzre.net.
            17.     The DBP accotmtending in 6919 in the nam e ofM atthew Spiewak w asused to
     registerthe dom ain nam eusamedsupp.org.
            18.    The D BP accotmtending in 7133 in the nam e ofM atthew Spiew ak w asused to
     registerthe dom ain nnm e prem ium healthquotes.com .
                   The D BP accotm tending in 5699 in the nnm e ofM atthew Spiewak wasused to
     registerthe dom ain nnm e m edigapquote.org.
            20.    The DBP accotm tending in 4603 in the nnm e ofM atthew Spiewak wasused to
     registerthe dom ain nnm e ivantageinsurance.com .
            21.    The DBP accotmtending in 7375 in the nnm e ofM atthew Spiew ak w asused to
     registerthe dom ain nam e freedom carequotesacom .
            22.    The DBP accountending in 4001 in the nnm e ofM atthew spiewak was used to
     registerthedom ain nam ehealthinsuru cedeadlinezol8.com .


                                                    4
Case 0:18-cv-62593-DPG Document 12-1 Entered on FLSD Docket 10/29/2018 Page 6 of 216
                                                                                   PX 1
                                                                                                         Page 5of679




             23.    The DBP accountending in 3994 in the nam e ofM atthew Spiew ak wasused to
     registerthedom ain nam eshbcinsme.com,simpleinsuranceleads.com ,hbcquotes.com ,and
     tm m pcarequotes.com .
                    TheD BP accotm tending in 6331 in the nam e ofM atthew Spiew ak w asused to
     registerthe dom ain nnm e hbcquotes.direct.
            25.     n e D BP accotmtending in 8772 in the nam e ofM atthew Spiewak wasused to
     registerthe dom ain nnm e m yobam acareapplication.com .
                                        W EBSITE CAPTU RES
                    Duringthecourseoftlzisinvestigation,usinganFTC computer,Ivisited and
     capturednumerouswebsiteson theInternetrelated to Defendants. Iusedtheprintto Adobe
     PDF function and a software program Stsnagit''to capture the contents ofvarious web pages. ln
     certain instmw es,Iwas tmable to capture certain web pagesorpop-up w indowsthatappeared on
     the m onitorscreen. In orderto capture these pagesorpop-up w indow s,Iselected and copied the
     textand pasted itinto a basic text-editorprogrnm called SsN otepad,''and converted the docllm ent
     into PDF. ln otherinstances,Iused Firefox'sSssim ply Page''printoption to capture the website
     withoutsom e ofthe background images,graphics,buttons,and advertisements. Ialso used the
     program Cnm tasia Screen Recorderto capttlre avideo.
                                  Third-party Lead G eneration Websites
            27.    During the course ofthisinvestigation,FTC staffidentified two w ebsitesasthird-
     party lead generators forD efendants. Specifically,on M ay 21,2018,1visited and captured the
     Obnmacare-planswebsiteatwww.obnmacare-plans.com.AttachedheretnasM enjivar
     Attachm entIisatrueandcorrectpartialcopy ofthiswebsitecapmre.OnM ay 29,2018,I
     visited and capturedtheOftk ialHealthPlanswebsiteatwwm official-plans.com .Attached
     heretoasMenjivarAttaehmentJisatrueandcorrectpartialcopyofthiswebsitecapture.
                            De#ndants'LeadGeneration Websites
            28.    During the cotlrse ofthisinvestigation,FTC staffidentifedeleven lead
     generation sitesowned by D efendants. These lead generation websitesshare the following
     characteristics:(a)theyarehostedatthesnmeIntemetProtocoladdress(38.130.241.221);(b)
                                                    5
Case 0:18-cv-62593-DPG Document 12-1 Entered on FLSD Docket 10/29/2018 Page 7 of 216
                                                                                   PX 1
                                                                                                      Page6of679




     theyusethesnmecontactorbusinessnnme(HealthInsuranceServices);(c)theyusethesnme
     mailingaddress(401EastLasOlasBoulevard,Suite130-627,FortLauderdale,FL 33301);and
     (d)theyusethesnmeSçopt-out''tollfreetelephonenumber(877-386-9926).HealthInsurance
     Servicesisafictitiousbusinessnnmeregisteredto Defendantsand themailing addressis
     associated with D efendants. As described below ,1visited and captured theseeleven w ebsites.
            29.    On M arch 19,2018,Ivisited and captured the 'SU SA M ed Supp''websiteat
     www.usnmedsupp.org.AttachedheretoasMenjivarAttachmentK isatrueandcorrectpartial
     copy ofthiswebsite capture.
            30.    On M arch 19,2018,lvisited and captured the U SA Hea1th Insm cw ebsite at
     www.usahealthinslzre.net.AttachedheretoasM enjivarAûachmentL isatrueandcorrect
     partialcopy ofthiswebsite capm re.
                   On M arch 19,2018,1visited and captured the H ealth lnsttrance Deadline2018
     websiteatm      .healthinsmucedeadlinezol8.com.AttachedheretoasMenjivarAttachment
     M is atrueand correctpartialcopy ofthisw ebsite capture.
                   0n M arch 19,2018,lvisited and captured the A m erican Health lnsure w ebsite at
     www.nmericanhealthinsure.com,AttachedheretoasM enjivarAttachmentN isatrueand
     correctpartialcopy oftlzis website capture.
            33.    OnM arch19,2018,IvisitedandcapturedtheTnzmpCareQuoteswebsiteat
     www.trumpcarequotes.com.AttachedheretoasM enjivarAttachmentO isatrueandcorrect
     partialcopy ofthisw ebsite capture.
                   OnMarch 19,2018,IvisitedandcapturedtheMedigapQuotewebsiteat
     www.medigapquote.org.AttachedherdoasM enjivarAttachmentP isatrueandcorrect
     partialcopy ofthisw ebsite capture.
            35.    OnMay29,2018,IvisitedandcapmredtheFreedom CareQuoteswebsiteat
     www.freedomcarequotes.com.AttachcdheretoasM enjivarAttachmentQ isatrueandcorrect
     partialcopy ofthisw ebsite capture.




                                                    6
Case 0:18-cv-62593-DPG Document 12-1 Entered on FLSD Docket 10/29/2018 Page 8 of 216
                                                                                   PX 1
                                                                                                        Page7of679




             36.    On June 14,2018,Ivisited and captured the Am erica'sH ealthcare A dvisors
     websiteatnmericashealthcreadvisors.com.AttachedheretoasM enjivarAttachmentR isa
     trtze and correctpartialcopy ofthiswebsite capm re.
            37.     On M arch 19,2018,Ivisitedand capturedthePrem illrnHealth Quoteswebsiteat
     premiumhealthquotes.com.AttachedheretoasM enjivarAttachmentS isatrueandcorrect
     partialcopy ofthisw ebsite capture.
            38.     On September13,2018,Ivisitedand capturedthe SupremeHealth Planswebsite
     atsupremehealthplans.com.AttachedheretoasM enjivarAttachmentT isatrueandcorrect
     copy ofthiswebsite captm e.
            39.     On Septem ber 17,2018,Ivisited and captured the Am erica'sH ealthcare Network
     websiteatwww.healthinsurance4me.com.AttachedheretoasM enjivarAttavhmentU isatrue
     and correctpartialcopy ofthisw ebsite capm re.
            40.     On tht A merica'sHealthcareN etwork website,there wasan em bedded video
     titled SsFind affordable health instlrancetoday with A m erica'sHealthcareN etwork.'' Using the
     Cnm tasia Screen Recorder,Icaptured thevideo. 1copied the digitalvideo fileto an FTC flash

     drive(alsoknownasathumbdrive)anduploadedittotheFTC'SnetworkthroughtheUSB port
     on the flash drive. Ithen sentthe video file to For'I'
                                                          heRecord,Inc. Forthe Record,Inc.
     transcribed the video recording and theonscreen texton the video,and sentthe transcriptto m e.
                                                                                                   #
     Ireview ed thetranscriptagainstthe originalrecording to verify the accm acy ofthe transcript. If
     there w ere any errorsin the transcript,Inoted the correctionsdirectly on thetranscript,and
     resubmittedthetranscripttoForn eRecord,lnc.forrevisions. ForTheRecord,Inc.then sent
     therevisedtranscripttotheFTC.AttachedheretoasM enjivarAttachmentV isatrueand
     correctcopy ofthetranscriptofthevideo on theAm erica'sHealthcareNetwork website
     captured on Septem ber 17,2018.
                    Ialso captured screen shots ofthe Am erica'sHealthcareN etwork video.
     AttachedheretoasM enjivarAttachmentW aretrueandcorrectcopiesofscreenshotsofthe
     Am erica'sH ealthcare N etwork video.


                                                     7
Case 0:18-cv-62593-DPG Document 12-1 Entered on FLSD Docket 10/29/2018 Page 9 of 216
                                                                                   PX 1
                                                                                                       Page8of679




             42.    In addition to theeleven siteslisted above in paragraphs28 through 39, FTC staff
     identified three additionallead generation websites owned by Defendants. Specitk ally, on
     September11,2018,Ivisitedandcapturedthewebsiteatmvobnmacareaoolication.com.
     AttachedheretoasM enjivarAttachmentX isatrueandcorrectpartialcopyofthiswebsite.
     On September11,2018,IvisitedandcapturedtheHBC Quoteswebsiteathbcguotes.direct.
     AttachedheretoasM enjivarAttachmentY isatrueandcorrectpartialcopyofthiswebsite.
     On M ay 14,2018,1visited and capm red the Sim ple Care w ebsite atsim plem edicareplans.com .
     AttachedheretoasM enjivarAttachmentZ isatrueandcorrectpartialcopyofthiswebsite.
                                       De#ndants'OtherWebsites
                    On April19,2018,Ivisited and captured the Sim ple Health website at

     simolehealthplans.com.AttachedheretoasM enjivarAttachmentAA isatrueandcorrectcopy
     ofthiswebsite capture.
            44.     On April19,2018,1visited and captured the Sim ple Insurance Leadsw ebsite at
     simpleinsuranceleads.com,AttachedheretoasM enjivarAttachmentBB isatrueandcorrect
     partialcopy ofthisw ebsite capture.
                                               Archive.org
            45.     During the course ofthis investigation,Ivisited the IntenzetArchivew ebsite at
     w ww .archive.org. The Intem etArcl
                                       live isa non-profitorganization thatarchivesand preserves
     w eb pagesand otherinfonnation on the lntem et. The InternetArchive offersa utility called the
     tsW ayback M achine,''a public access servicethatallow susersto view digitalarchived web
     pagessaved overtim e.
            46.    On A pril19,2018,using the InternetA rchiveW ayback M achine,Iviewed and
     captured an archived version ofsim plehealthplans.com dated Decem ber2015. Attached hcreto
     asM enjivarAttachmentCC aretrueandcorrectcopiesofcertainarchivedpagesfrom the
     W ayback M achineresultsforsimplehealthplans.com dated December2015.
            47.    On April20,2018,using the Intem etArchive W ayback M achine,Iviewed and
     captured archived versions ofhbcinsure.com dated Septem ber2013 and October2014.Attached
     heretoasM enjivarAttachmentDD aretrueandcorrectcopiesofthearchivedpagefrom the
                                                    8
Case 0:18-cv-62593-DPG Document 12-1 Entered on FLSD Docket 10/29/2018 Page 10 ofPX 1
                                     216                                   Page9of679




   W ayback M achine resultsforhbcinsure.com dated Septem ber2013. A ttached herd o as
   M enjivarAttachmentEE aretrueandcorrectcopiesofcertainarchivedpagesfrom the
   W ayback M achine results forhbcinsure.com dated October2014.
                                            Job Postings
          48.      During the course ofthisinvestigation,FTC staffcaptured severalSim ple Health
   jobpostingsonCraigslist.com.AttachedheretoasM enjivarAttachmentFF arecopiesof
   someofthesejobpostings.
                                          M edia Coverage
          49.    On April19,2018,lvisited and captured an onlineop-ed lettertitled SsExplore
   otherhealth insurance options''by Steve Dorfm an,CEO,Simple Health,dated January 11,2018,
   locatedat-      .su -sentinel.coe opiniofleters/i-leler-explore-health-insm r ce-options-
   2018011l-story.htm.AttachedheretoasM enjivarAttachmentGG isatrueandcorrectcopy
   ofthe op-ed lettercaptured on April19,2018.
          50.    On July 31,2018,Ivisited and captured an online article titled tr bam acare
   enrollmentbeginsSamrday''datedNovember15,2014,located at
   m    .miam iherald.coe news/local/commu il/minmi-dade/m icle3gz4oos.html.Attached
   heretoasM enjivarAttachmentHH isatnleandcorrectcopyoftheonlinearticlecapmredon
   July 31,2018.
          51.    On July 25,2018,Ivisited and captured anonlinearticletitled çelnterview W ith
   Steve Dorfm an AboutSim ple Health''dated July 12,located at
   hlps://medi= .coe @stevedorfmu g/inte>iew-with-steve-doe u -about-simple-heall-
   c8e347e17c58.''AttachedheretoasM enjivarAttachment11isatrueandcorrectcopyofthe
   onlinearticlecaptured on July 25,2018.
          52.    On June6.2018,1visited andcapmred 15photographsfrom SuznnneDelawar
   Studios'webpagetitled sslmxury St.RegisBalHarbottrW edding''ofSçlzabela& Steve,''dated
   M ay 2,located atm     .suznnnedelaw r .coe log/lux- -m iam i-w edding.A ttached hereto as
   M enjivarAttachmentJJaretrueandcorrectcopiesofthephotographsofIzabelaandSteve
   Dorfman'sW edding from SuznnneDelawarSm dios'webpagecaptured onJune6,2018.

                                                  9
Case 0:18-cv-62593-DPG Document 12-1 Entered on FLSD Docket 10/29/2018 Page 11 of PX 1
                                     216                                   Page 10of679




                                TELEPH ON E SERVICE PRO VID ER
            53. InresponsetoaCID,Onvoy,LLC d/b/aInteliquentandVitelityCçlnteliquenf')
    producedcertain recordsand ilzformation to theFTC,including subscriberoraccotmt
    inform ation fortelephone mlm bersassigned to D efendants. According to Inteliquent,an accotmt
    in thennmeofHealth BenefitsCenterwasopenedonAugust26, 2014. Telephone nllm ber800-
    492-1834wasassignedto DefendantsonM arch 3,2015.Basedon therecords, Inteliquent
    identifed approxim ately 757 telephonem lm bers assigned to D efendants, including the follow ing
    telephonenumbers:(1)844-605-8375;(2)855-742-3584;(3)855-825-6580;(4)855-281-8493;
    (5)844-885-2131;(6)954-874-9602;(7)855-821-5362;(8)561-945-8595;and(9)954-606-
    9070.
               a. Telephone number800-492-1834 appearson theSimpleHealth Planàwebsiteat
                  www .simplehealthplans.com ,the Sim ple Insurance Leadswebsite at
                  w ww.simpleinsuranceleads.com ,and on the Sim ple Care website at
                  w ww.simplem edicareplans.com ;
               b. Telephone num ber 844-605-8375 appearson the U SA M ed Supp w ebsite at
                  w ww.usam edsupp.org;
              c. Telephonenllm ber855-742-3584 appearson theUSA Health Insurewebsiteat
                  usahealthinsure.net;
              d. Telephone num ber855-825-6580 appearson the H ea1th lnsurance Deadline 2018
                  w ebsiteatm     .heithinsr r cedeadlinezol8.com ;
              e. Telephonenum ber855-281-8493 appearson the Am ericanHealth Insure website
                  atw ww .am ericnnhealthinstlre.com ;
              f. Telephonenllmber844-285-2131appearsontheM edigapQuotewebsiteat
                  w wm m edigapquote.org;
              g. Telephonenumber954-274-9602 appearson the4 CoreHea1thwebsiteat
                  ww w.4corehealth.com ;
              h. Telephonenumber855-821-5362appearsontheFreedom CareQuoteswebsiteat
                  w ww .freedom carequotes,com ;

                                                   10
Case 0:18-cv-62593-DPG Document 12-1 Entered on FLSD Docket 10/29/2018 Page 12 of PX 1
                                     216                                   Page11of679




               i. OnNovember21,2017,FTC ParalegalSpecialistNathanielAl-Najjarposedasa
                  fictitiousconsumerwith theinitialsd7.H.''and madearlundercovertelephonecall
                  to Defendantsattelephonenllmber561-945-8595.On December18,2017, A1-
                  Najjr madeanundercoverteltphonecalltoDefendantsatteltphontnumber
                  954-606-9070;
                  On A pril10,2018,FTC InvestigatorKerm eth Haw kinsposed asa fictitious
                  consum erwith the initials$$C.M .''and m ade an tmdercover telephone callto
                  Defendantsattdephonenumber888-883-1831.Telephonenumber888-883-
                   1831appearsontheTnzmpCareQuoteswebsiteatwwm trumpcarequotes.com.
                  On M ay 2,201s,H aw kinsm ade an tm dercovercallto D efendantsattelephone
                  m lm ber954-606-9070;
               k. On A pril24,2018,1posed asa fictitiousconsllm erw ith the initialst$M .K.''and
                  m ade an undercovertelephone callto Defendantsattelephone num ber882-883-
                   1831.Telephonenllmber888-883-1831appearsontheTrumpCareQuotes
                  websiteatwww .tntm pcarequotes.com . 0n M ay 15,2018,lm ade an undercover
                  telephone callto Defendantsattelephone num ber954-606-9070.
                  FTC staffanalyzed calldetailrecordsproduced by Inteliquent. These records
    provide detailed inform ation aboutthe telephone callsm ade and received by the telephone
    num bers assigned to D efendantsfrom January 1,2016 through April 10,2018. FTC staff
    summ arizedthevolllminouscalldetailrecordsasfollows:
               a. Totalnum beroftelephone calls:62,482,419
               b. Totalnum ber ofansw ered telephonecalls;47,475,657
               c. Totalnum berofçsprocess-out''telephone calls:57,021,986
               d. Totalnum beroflsinbotm d-service''telephonecallsto one nfD efendants757-
                  assir ed telephone nllm bers:5,434,990
               e. Totalnum berofarea codescalled:777
Case 0:18-cv-62593-DPG Document 12-1 Entered on FLSD Docket 10/29/2018 Page 13 ofPX 1
                                     216                                   Page12of679




                                       BANK RECO RD S
         55. InresponsetoaCID,JPMorganChaseBnnk,N.A.(ççchase'')produced
   documentsandrecordsforcorporateaccounts(including,butnotlimitedto,sir aturecardsand
   monthlyaccotmtstatements)relatedtoDefendants.FTC staffand1havereviewedthe
   doctlm entsproduced by Chase.
                 The chartbelow is a listofChmsecom orate bnnk accountsassociated w ith
   Defendants.

                  AC CT        A CCT NA M E /TITLE            D ATE O PENED
                   6444        H ea1th Benefits 0ne LLC          05/04/2012
                   7519        H ea1th BeneftsO ne LLC           03/06/2013
                   9206        Health Benefits0ne LLC            04/10/2013
                   1628    Health CenterM anagementCorp          05/13/2013
                   3639      SimpleInsuranceLeadsLLC             07/15/2013
                   0336        Health BenefitsOne LLC            05/23/2014
                   1607        Hea1th Benefits0neLLC             05/23/2014
                   7310        Health BenefitsOneLLC             05/23/2014
                   5910         SeniorBenefitsOneInc.            06/26/2014
                   7106         SeniorBeneftsOnelnc.             06/26/2014
                   0103            HBC DirectLLC                 12/08/2014
                   7736       SimpleInsllmnceLeadsLLC            06/28/2016
                   7751       Sim ple Insurmwe LeadsLLC          06/28/2016
                   9171       SimpleInsuranceLeadsLLC             10/31/2016
                   0195       SimpleInsuranceLeadsLLC             10/31/2016
                   5170 . IrmovativeCustom erCareLLC              12/09/2016
                   5162      IrmovativeCustomerCare LLC           12/09/2916




                                                12
Case 0:18-cv-62593-DPG Document 12-1 Entered on FLSD Docket 10/29/2018 Page 14 of PX 1
                                     216                                   Page 13of679




           57.    FTC staffand 1have reviewed the signattzre cardsand related accountopening
    docum ents,foreach ofthe Chase accountslisted above. These doolm ents identify the authorized
    signers foreach accountasfollow s:
              a. Account0103HBC DirectLLC:RichardDorfman(Manager),StevenDorhnan
                 (Manager),andMarcA.Spiewaktsignerl;
                 Accotmt7519 Hea1thBenefitsOneLLC:M atthew Spiewak(Presidentand
                 Member)andMarcA.Spiewak(CFO andManager);
                 Accotmt9206 Hea1thBenefits0neLLC:M atthew Spiewak(Member)andMarc
                 A.Spiewak(M anager);
                 Accotmt6444 HealthBen'
                                      efts0neLLC:M atthew E.Spiewak(M ember),Steven
                 Dorfman(Member),andMarcA.Spiewak(M anager);
              e. Accotmt0336Hea1thBenefksOneLLC:Matthew E.Spiewak(M ember)and
                  MarcA.Spiewak(Member);
                  Account1607HealthBenefits0neLLC:Matthew E.Spiewak(Member)and
                 M arcA.Spiewak(Member);
              g. Account7310Hea1thBeneitsOneLLC:Matthew E.Spiewak(Member)and
                 MarcA.Spiewak(Manager);
              h. Account1628 Hea1thCenterM anagementCorp:Matthew Spiewak(COO,
                  Member,andSigner)andMarcA.Spiewak(President,CFO,andM anager);
                 Accotmt5170 IrmovativeCustomerCareLLC:Matthew E.Spiewaktsi> erl,
                 RichardDorrman(M anager),andMarcA.Spiewak(Signer);
                 Accotmt5162 InnovativeCustomerCareLLC:Matthew E,Spiewaktsignerl,
                 M chardDorfman(M anager),andMarcA.Spiewak(Signer);
              k. Account5910 SeniorBenefitsOneInc.:M atthew E.Spiewak(President)and
                  MarcA.Spiewak(Signer);
                  Account7106 SeniorBenetksOneInc.:M atthew E.Spiewak(President)and
                  MarcA.Spiewak(Signtr);


                                                 13
Case 0:18-cv-62593-DPG Document 12-1 Entered on FLSD Docket 10/29/2018 Page 15 of PX 1
                                     216                                   Page 14of679




             m.Accotmt3639 SimplelnsuranceLeadsLLC:Matthew E.Spiewaktsignerland
                MarcA.Spiewak(Manager);
             n. Accotmt9171SimpleInsuranceLeadsLLC:M atthew E.Spiewak(Manager)and
                M arcA.Spiewaktsignerl;
             o. Account0195SimpleInsuranceLeadsLLC:M atthew E.Spiewak(Manager)and
                M arcA.Spiewak(Signer);
             p. Account7736SimpleInsuranceLeadsLLC:Matthew E.Spiewak(Member)and
                StevenDorfman(M ember);and
             q. Account7751SimplelnsuranceLeadsLLC:M atthew E.Spiewak(M ember)and
                StevenDorfman(M ember).
                                   CRED IT CARD R ECO RDS-




          58. InresponsetoaCID,AmericanExpressCompany($$AMEX'')produced
   documentsand recordsforcorporate creditcard accotmtsrelated to Defendants. FTC staffand I
   have reviewed the docum entsproduced by AM EX .A M EX produced accountstatem entsforthe
   follow ing corporate creditcard accotmts:


                        ACCT               A CCT N AM E /TITLE
                        4-15009     Hea1th Benefits One- M arc A Spiew ak
                        0-31008 H ea1th Benefits0ne - M atthew E Spiewak
                        4-16007     HealthBenefitsOne- M arcA Spiewak
                        7-31000     Health BenefitsOne- M m'cA Spiewak
                        6-01001     SeniorBenetks0ne- M atthew Spiewak
                        5-01003     SeniorBenefitsOne - M atthew Spiew ak
                        9-91007       Simple lnsurance - M arc A Spiewak

          59.    Based on the records,itappears thatSteve D orfm an is orwas an authorized user
    fortheAM EX accotmtsending in 4-15009,0-31008,4-16007,and 7-31000.
Case 0:18-cv-62593-DPG Document 12-1 Entered on FLSD Docket 10/29/2018 Page 16 of PX 1
                                     216                                   Page 15of679




             M ERCH A NT A CCO UNT AND PAY M ENT PRO CESSO R RECO R DS
          6O.    A sa partofthisinvestigation,the FTC issued a C1D to EV O Paym ents
   lntemational,LLC (dtEVO'').MerchantpaymentprocessorssuchasEVO facilitatethe
   processing ofcreditcardand debitcard tru sactions.Inresponseto theCID,EVO produced
   docum ents and recordsform erchantprocessing accotmtsrelated to Defendants. FTC staffand I
   have review ed the documentsproduced by EV O .
          61.    Based on therecords,EVO approvedamerchantprocessingaccotmtendingin
   5247 in the nam e ofHealth BenefitsOne on M ay 18,2012 and closed the snm eaccounton
   February 9,2018becauseofS'excessiverisk.''
          62.    EV O produced an em aildated January 11,2018,to
   'idcaldes@ simplehealthplcs.com''thatsummarizestheprior13monthsofaccotmtactivityfor
   the Hea1th Benefits0ne merchantprocessing account,includingthechargeback and rettu'nrates.
   Theem ailattachedaspreadsheetnam ed$tHealth BenefitsOneReserveReport.''A trueand
   accuratecopyofthisemailwithoutthespreadsheetisattachedheretoasMenjivarAttachment
   KK .

          63. EV0 producedanemaildatedJanuary9,2018,todshealibeneftllc@n ail.com''
   stating,t'merchantaccountiscurrently fhggingourchargeback thresholds.''A trueandcorrect
   copyofthisemailisattachedheretoasM enjivarAttachmentLL.
          64.    EV 0 produced an em aildated February 9,2018,to Sr avid Caldes''at
   Ssdcaldes@ simplehealthplu s.com,''stating,nmongotherthings,ççgulnfortunatelywiththe
   continued increase in chargebacksw ew ere tm able to keep the accotmtopen.'' A true and correct
   copyofthisemailisattachedherdoasM enjivarAttachmentM M .
                             IJN DERC OVER TELEPH O NE CA LLS
          65.    A spa14ofthe FTC'Sinvestigation,lconducted two undercovertelephone calls,
   The ûrstundercovertelephone callwasto 1-888-883-1831,a telephone nnm berlisted on
   tnzm pcarequotes.com ,wllich isa website registered to Defendants. 1conducted the first
   telephonecallonApril24,2018.Thesecondtmdercovertelephonecallwasto(954)606-9070,
   atelephonenumberregisteredtoDefendants. Iconductedthesecond telephonecallonM ay 15,
Case 0:18-cv-62593-DPG Document 12-1 Entered on FLSD Docket 10/29/2018 Page 17 of PX 1
                                     216                                   Page16of679




   2018. Forthese telephonecalls,1used an tmdercoveridentity,em ailaddress, and telephope
   num ber.
          66,     During the undercovertelephonecalls,Iposed msa fctitious consllm erand
   recorded m y telephone conversation w ith Defendants. lrecorded these conversationsusing a
   digitalaudiorecorder.AfterImadetherecordings,1playedeach recording toconGrm thatthe
   conversationshad been recorded properly. Icopied the audio recordingsfrom the digital
   recorderto the FTC'S nd work through the U SB porton the digitalrecorder. Ithen sentthe
   audio recordingsoftheundercovercallsto ForThe Record,Inc. ForThe Record,Inc.
   transcribed the recordings and sentthe transcriptsto m e. lreview ed the transcriptsagainstthe
   originalrecordingsto verify the accuracy ofthe transcripts. lfthere were any errorsin the
   transcripts,1noted the correctionsdirectly on thetranscripts,and resubm itted the transcriptsto
   ForThe Record,Inc.forrevisions. ForTheRecord,lnc.then senttlw revised transcriptsto the
   FTC.
                                  Undercover callon April24,2018
                  On April24,2018,using an FTC telephone,Iposed asaGctitiousconsumerw ith
   the initials$$M ,K.''and placed an undercovertelephone callto Simple Health attelephone
   mlmber1-888-883-1831.AttachedherdoasMenjivarAttachmentNN isatrueandcorrect
   copy ofthe certified transcriptfrom the April24,2018 undercovertelephone call.
          68.     During the com se ofthe April24,2018 kmdercovertelephone call,Ispokewith
   thefollowingrepresentativeswithSimpleHea1thPlans:(a)PeterRodriguez;(b)Freddy;(c)
   Kirsch;and(d)Richard.lalsospokewithanunidentifiedindividual.
          69.     During thetelephone call,lprovided an em ailaddress and m ailing address
   associated w ith M .K . On A pril25,2018,lsigned into the em ailaccountDsociated w ith M .K .,
   and noticed ithad received severalemailsdated April24,2018,relatedtothepurchaseImade
   duringthetelephonecallonthesnmedate.AttachedheretoasM enjivarAttachment00 are
   true and correctcopies oftlwseem ailsdated April24,2018.
          70.     One ofthe em ails included a link to an online userportal,asw ellaslogin
   credentialsforthatportal. 0n April25,2018,lused the login credentialsprovided in the em ail
Case 0:18-cv-62593-DPG Document 12-1 Entered on FLSD Docket 10/29/2018 Page 18 of PX 1
                                     216                                   Page 17of679




    andaccessedtheportal.From theportal,1captured anddownloaded severalitemsthatcontained
    infonnation relatedtothepurchaseImade duringthetelephonecall.Attached hereto as
   M enjivarAttachmentsPP througbRR aretrueandcorrectcopiesofcertainitemsasdescribed
   in thisparagraph.
                  The m ailing addressassociated with M .K .received apacketofm aterials,
   postmarked April27,2018,related tothepurchase1madeduringthetelephonecall.Attached
   heretoasM enjivarAttachmentSSaretrueandcorrectcopiesofthesematerialsasdescribedin
   thisparagraph.A m ong otherthings,thepacketincluded a çtscrippalPrescription Discount
   Card.'' On M ay 14,2018,Ivisited the Scrippalwebsite atw ww .yourdiscotmtrx.com /scrippal.
   Using the Scrippalsearch tool,Ientered the M ,K .undercoveraddress in Fayetteville,GA,and
   searchedfortheprescriptiondrug'N ictoza''todetenninetheprescriptionprice.n esearch
   resultsindicated thatw ith the ScrippalPrescription SavingsCard the price range to filla
   prescriptionfora9mlVictoza3-PAK peninjectorwas$854.84to$904.24.
                                   UndercoverCallon M ay 15t2018
           72.    On M ay 15,2018,usingan FTC telephone,Iposed asafictitiousconsumerwith
   the initials '$M .K .''and placed an undercovertelephone callto Sim ple H ealth attelephone
   number954-606-9070.AttachedheretoasM enjivarAttachmentTT isatrueandcorrectcopy
   ofthe certified transcriptfrom the M ay 15,2018 undercovertelephone call.
           73.    The purpose ofthe M ay 15,2018 telephone callw asto canceland requesta
   refund forthepurchaseImadeduringtheApril24,2018telephonecall.During thetelephone
   call,1spoke w ith a Sim ple Hea1th representative who identifed him selforherselfas$1Andy.''
                         O TH ER INV ESTIG ATIO NS A ND LITIG ATION
           74.    Aspartofthe FTC'Sinvestigation,FTC staffhave identified othergovernm ent
    investigationsand otherlitigationinvolvingtheDefendants.Inthecourseoftllisinvestigation,
    FTC staffhave located orbeen provided docum entsrelated to these investigations orlitigation,
   asdescribed below.
Case 0:18-cv-62593-DPG Document 12-1 Entered on FLSD Docket 10/29/2018 Page 19 of PX 1
                                     216                                   Page 18of679




                         FloridaDepartmentofFinancialServices
           75. TheFloridaDepartmentofFinancialServices($$DFS'')hasinvestigated
    Defendantsfotlrtimes,andhasprovided documentsand information from theseinvestigationsto
    FTC staff.lnoraround 2015,DFS conducted anhwestigation ofDefendantsand issueda
    ççlx tlerofGuidmw e on April30,2015,fordisplaying a BetlerBusinessBm eau tradem ark logo

    onmultiplewebsiteswithoutauthorization.''AttachedheretoasM enjivarAttachmentIJU are
    tnze and correctcopiesofthe docum entsrelated to the 2016 DFS investigation. Attached hereto
    asM enjivarAttachmentVV aretrueandcorred copiesofthedocumentsrelatedtothe2017
    DFSinvcstigation.AttachedheretoasM enjivarAttachmentW W aretrueandcorrectcopies
    ofthe docum entsrelated to the 2018 DFS investigation.

                                 Os ceoftheMontanaStateAuditor
           76.    In M ay 2016,the M ontana StateA uditornnm ed Health BenefitsOne LLC and
    M atthew Spiewak in aN otice ofProposed A gency Action and Opportunity forHearing.
    AttachedheretoasM enjivarAttachmentXX istrueandcorrectcopyoftheNotice.
                                  IndianaDepartmentoflnsurance
                  On July 14,2011,the Com m issionerofthe IndianaD epartm entofInsurance
    issued an Em ergency Cease and DesistOrderagainstSteven Dorfm an. Attached hereto as
    M enjivarAttachmentYY isatrueandcorrectcopyoftheIndianaorder,
                  NebraskaDepartmentoflnsuranceandAttorneyGeneral'
                                                                 sOl ce
           78.    On January 4,2012,theN ebraska Departm entofInsurmweissued a Cease and
    DesistOrderagainstStevenDorfman.AttachedheretoasM enjivarAttachmentZZ isatnze
    andcorrectcopy oftheNebraskaorder.
           79.    On July 10,2017,theNebrmskaAttorney General'sOfficeissued anewsrelease
   wnrningconcemingSimpleHea1th.AttachedheretoasM enjivarAttaehmentAAA isatrue
    and correctcopy oftheN ebraska newsrelease.
                            Telephone Consum erProtection ActLawsuits
           80.    Plaintiffsin two separate classaction law suitshave allegedthatD efendants
   violatedtheTelephoneConsllmerProtectionAct($çTCPA'').FTC staffre:ievedthese
                                                  18
Case 0:18-cv-62593-DPG Document 12-1 Entered on FLSD Docket 10/29/2018 Page 20 of PX 1
                                     216                                   Page 19of679




    docllm entsfrom PA CER,an electronic public access service oftheU .S.federalcourtrecords
    and docum ents. The com plaintin Charvat,etal.v.Hea1th BenefitsOne,LLC,CaseN o. 15-cv-
    61388(S.D.Fla.July3,2015),isattachedheretoasM enjivarAttachmentBBB.n e
    complaintinAlanv.SimpleHea1thPlans,CaseNo.16-cv-3191(C.D.Cal.,June9,2016),is
    attachedheretoasM enjivarAttachmentCCC,
                              TH IRD PAR TY LEAD GEN ER ATO R S
           81.    FTC Forensic A ccotm tantEm ilG eorge determ ined thatDefendantspaid the
    followingentitiesapproximately$12,546,532.09:(a)ExactMatchM edia;(b)A1lWebLeads;
    (c)GoDirectLeadOeneration;and(d)Revlmpact.BasedonsearchesontheInternet,in
    general,Ideterm ined thattheseentitiesare affiliate netw orksand/oradvertising and m arketing
    com paniesthatoffervariousperform ance-based online advertising and lead generation
    cnm paignsforconsum erleads and livetransfercalls,such aspay-per-call,cost-per-lead,cost-
    per-click,cost-per-sale forconsum er.
           82.    During the course ofthisinvestigation,Ivisited Offerv aultat
    w ww.offervault.com . Offervaultisa service thatallows usersto research and identify affiliate
    marketingcampaigns,pay-per-lead(alsoknownasleadgeneration),cost-per-acquisition,cost-
    per-sale,cost-per-click,orothertypesofax liateprogrnm stopromoteoradvertiseother
    people'sorcompanies'products,ordrive traflic to a website.
           83.    On M arch 19,2018,Ivisited Offervaultand capturedtwoaffiliateoffersfor
    American Hea1th Insure.Each affiliateofftrdisplayed whatappearedtobean image
    advertisement('slmageAd'')forAmericanHealthInsure.'
                                                      TheImageAdsincludedtelephone
    number855-281-8493.Telephonemzmber855-281-8493 isassignedtoDefendantsandappears
    on the Am erican H ea1th Insurew ebsite atw wm am elicnnhealthinsure.com asdescribed above.
    AttachedhtretoasM enjivarAttachmentDDD aretrueandcorrectcopitsofthesetwoao liate
    offers asdescribed in thisparagraph.
           84.    On M arch 19,2018,Ivisited Offervaultand captured fouraffiliateoffersfor
    Premium Hea1thQuotts.EachaffiliateofferdisplayedwhatappearedtobeanImageAdfor
    Premium HealthQuotes.ThelmageAdsincludedtelephonenllmber877-305-4326.Telephone
Case 0:18-cv-62593-DPG Document 12-1 Entered on FLSD Docket 10/29/2018 Page 21 of PX 1
                                     216                                   Page20of679




    number877-305-4326appearsonthePremillm HealthQuoteswebsiteat
    www.premiumhealthquotes.com.AttachedheretoasM enjivarAttachmentEEE aretrueand
    correctcopiesofthese fouraffliate offersas described in thisparagraph.
           85.    On M arch 19,2018,Ivisited Offervaultand captured one affiliate offerforU SA
    M ed Supp. The affiliate offerdisplayed whatappeared to be an Im age Ad forU SA M ed Supp.
    The Im age Ad included telephone m lm ber844-605-8375. Telephone num ber 844-605-8375 is
    assigned to Defendantsand appearson the USA M ed Supp w ebsite atw wm usam edsupp.org.
    AttachedheretoasM enjivarAttachmentFFFisatrueandcorrectcopyofthisaffiliateofferas
    described in thisparagraph.
           86.    On M arch 20,2018,Iaccessed and searched the SPAM datab% ew ithin
    ConsumerSentinelforemailsrelatedtoPremium Hea1thQuotes.lngeneral,thesearetmwanted
    emailsforwardedbyconstmwrstotheFTC spam emailaddressatçsspam@uce.gov.''Asapart
    ofmysearchresults,IfoundanemailadvertisementwiththesubjectlineSçNeedhealth
    insurance?''andwhatappearedtobeanIiageAdforPremillm HealthQuotesinthebodyofthe
    email.ThelmageAdforPremium Hea1thQuoteslisteditsmailingaddressas401EastLasO1mq
    Boulevard,Suite 130-627,FortLauderdale,Florida 33301. Thisaddressisassociated with U PS
    StoreNo.4356.TheemailadvertisementforPremillm Hea1thQuoteswasforwardedtothe
    FTC'SSPAM emailaddressatSçspnm@uce.gov''onoraboutMarch9,2018.Attachedheretoas
   M enjivarAttachmentGGG isatrueandcorrectcopyofthisemailadvertisementforPremidlm
   HealthQuotesasdescribedinthisparagraph.ConsumerSentinelisadatabaseofcomplaints
   received from consum ersdirectly,orthrough other1aw entbrcem entagencies,U.S.federal
   agencies,state agencies,localagencies,foreign agencies,and otherorganizations. The
   Consum erSentineldatabase and the inform ation contained in the databaseare for1aw
   enforcem entpurposesonly.
                                     VEH IC LE RESEAR CH
          87. UsingtheConsolidatedLeadEvaluationandReporting('CCLEAR)database,on
   October5,2018,Iconducted a search to obtain inform ation aboutvehiclesregistered to
   D efendants. Based on CLEA R reports,itappearsthatH ealth Benefks 0neLLC istheregistered

                                                 20
Case 0:18-cv-62593-DPG Document 12-1 Entered on FLSD Docket 10/29/2018 Page 22 of PX 1
                                     216                                   Page21of679




   ownerforthefollowingvehicles:(1)2012W hiteLnmborghiniAventador;(2)20l5BlackRolls
   RoyceWraith;and(3)2013BlackLandRoverRangeRover.Themailing addressforHea1th
   BenefitsOneislistedas2 OakwoodBoulevard,Suite 100,Hollywood, Florida 33020. Based on
   the wedding photographs,DefendantSteven D orfm an is standing neazwhatappearsto be a
   W hiteLnmborghiniandaBlackRollsRoyce(Seeparagraph52andAtt.JJ).
          88.    Asdescribedabove,on September24,2018,Itraveledtothe Oakwood Office
   and noticedaLandRoverRange Roverwith the licenseplateI'CNCRSI.'' TheCLEAR report
   identified the snm e licenseplate forthe2013 Black Land RoverRange Roverlisted in the
   previousparagraph.
                                   PR OPERTY R ESEA RCH
          89.    According to a CLEAR report,DefendantSteven D orfm an residesin a high-rise
   condominium in M iami,Florida.According to Zillow.com ,thecondominium ison atthighfloor
   offering direct,unobstructed view sofDowntow n M inm i,M iam im ver,Biscayne Bay,the
   VenetianIslands& ocean.''Thecondominillm waslastsold in June2010for$994,800.Asof
   October19,2018,thecondominium hasacurrentestim atedvalue of$1.44million.


   Ideclareunderpenaltyofperjurythattheforegoingstatementistrueandcorrect.

   ExecutedonOctober26 ,2018.                                         '
                                                                      -




                                               21
Case 0:18-cv-62593-DPG Document 12-1 Entered on FLSD Docket 10/29/2018 Page 23 of
                                     216                                          PX 1
                                                                           Page22of679




            M enjivarAttachm entA
 D etai0:18-cv-62593-DPG
Case   lby Entity N am e Document 12-1 Entered on FLSD Docket 10/29/2018 Page
                                                                          Page1 of
                                                                                 24Iof
                                       216                                                                                                                              PX 1
                                                                                                                                                               Page 23 of679




                                                                            i'l
                                                                               cc'/'
                                                                               x
                                                                               L
                                                                               E                          .        .
                                                                      f                           ?z     '.
                                                                                                          -          ' ...'.'
                                                                j4 ? t
                                                                ,
                                                              .
                                                               .e'
                                                                 z
                                                                 tJ
                                                                  'I
                                                                   >z.t
                                                                      >'
                                                                       v. F                       .
                                                                                                    ''   f.,
                                                                                                          '.-.
                                                                                                             w',
                                                                                                               '
                                                                                                               -a..,
                                                                                                                   ...
                                                                                                                     ','
                                                                                                                       . f'
                                                                                                                       ,

                                                                  ï;f:ê#rC?
                                                                          ))Fltktkgjtg!ët l(2/f)!p!qlE$&.();9cLjfT)t?Iq:lçtjJr,b)far/

                    Detailby Entity Nam e
                    FloridaLimited Liability Company
                    SIMPLE HEALTH PLANS LLC
                    FilinqInformation
                DocumentNumber                         L17000001460
                FEI/EIN Number                                6266
                DateFiled                              12/30/2016
                Effective Date                         11/25/2015
                State                                  FL
                Status                                 ACTIVF
                LastEvent                              CONVERSION
                EventDate Filed                        12/30/2016
                EventEffective Date                    12/31/2016
                PrincipalAddress
                2OAKWOOD BOULEVARD
                SUIF 100
                HOLLYWOOD.FL33020
                MailinqAddress
                2 OAKWOOD BOULEVARD
                SUIE 100
                HOLLYWOOD,FL33020
                ReqisteredAnentName& Address
                Dorfman,Steven
                2OAKWOOD BOULEVARD
                SUIE 100
                HOLLYWOOD,FL33020

                Name Changed:01/16/2018
                Authorized PersontslDûtail
                Name& Address

                TitleMGR

                HEALTH CENTER MANAGEMENT LLC
                2 OAKWOOD BOULEVARD #100
                HOLLYWOOD,FL33020

                AnnualRepofls
                ReportYear                FiledDate
                2017                      02/16/2017
                2018                      01/16/2018

                Documentimages
                01.'16'.
                       2018.-pNNUALREPORT                  Vîev;lmagepnPDFformat
                02/16/2017..ANNUALREPOI?T                  View rmage n
                                                                      i PDF forlnat
                1-:1730/2016..Flf?fjtbaLpfdlltedLl
                .                                aLMllA/   ViewIrpageinPDF#ormat




                                                                                                                                        M ENJIVA R A TTAC HM ENT A

httpr//search.sunbiz.org/lnquiry/corporationsearch/searchResultDetail?inquirytype=Entity... 6/12/2018
         Case 0:18-cv-62593-DPG Document 12-1 Entered on FLSD Docket 10/29/2018 Page 25 of
       2018 FLORIDA LIMITED LIABILITY COMPANY ANN
                                                  UAL216
                                                      REPORT                               PX 1
      DOCUMENT# L17000001460                                             FILED      Page24of679
      Entity Nam e:SIMPLE HEALTH PLANS LLC                            Jan 16,2018
                                                                   Secretary ofState
      CurrentPrincipal Place ofBusiness:                             CC5739232077
     2 OAKWOOD BOULEVARD
     SUIE 100
     HOLLYWOOD, FL 33020

     CurrentMailing Address:
     2 OAKW OOD BOULEVARD
     SUIE 100
     HOLLYW OOD, FL 33020 US

    FElNumber:       6266
    Name and Address ofCurrentRegistered A                                                                             Certificate ofStatus Desired: No
                                                                            gent:
    DORFMAN, STEVEN
    2 OAKW OOD BOULEVARD
    SUIE 1OO
    HO LLYW OOD, FL 33020 US

    Fhe a:ok.e named entity submitsthisstat
                                          ementforthepurpose ofchanging itsregistered of//
                                                                                         ceorregistered agent, orb0th,in theStateofFlorida.
   SiGNATURE'
            . STEVEN DORFMAN
              El
               ectronicSignature ofRegisteredAgent                                                                                                               01/16/2018
   A                                                                                                                                                                Date
      uthorizedPersonts)Detail:
   Ti
    tle                 M GR
   Name                 HEALTH CENTER MANAGEMENT LLC
   Address              2 OAKW OOD BOULEVARD #100
   Ci
    ty-state-zip: HOLLYW OOD FL 33020




iherebycertlfythatthelnformatlonpnclcalec/onthlsrepo?torsupp/ementalreportist
oath.lha!Iam amanag/ngmemberofmanager(7/theIimitenliabllitycompanyt)rtherr   ueece
                                                                                 and
                                                                                  /veraocrct
                                                                                           tlrateancfthatrr?yelectronic.Wgrldtt/reshalllake thesamefegaleffect
thatmynameappearsabove or()5arlattachmentwithaIlotherIikeempowered                          rusteeempoweredtoexectitethisrepc)/tast'                          asifmadeunoer
                                                                        .                                                               equlredDyChapter605,FloridaSlatufes,and
SIGNATURE'STEVEN DORFMAN
                                                                                                              PRESIDENT                                     01/16/2018
                     ElectronicSignatureofSi
                                           gningAuthorized P
                                                                            ersonts)Detail
                                                                                                                                                                  Dale


                                                                                                                            M ENJIVAR ATTACHMENT A
    Case 0:18-cv-62593-DPG Document 12-1 Entered on FLSD Docket 10/29/2018 Page 26 of
                                                                                      PX 1
 2017 FLORIDA LIMITED LIABILITY COMPANY ANNUAL216
                                               REPORT               FILED      Page25of679
 DOCUMENT# L17000001460                                          Feb 16,2017
 Entity Nam e:SIM PLE HEALTH PLANS LLC                        Secretary ofState
 CurrentPrincipal Place ofBusiness:
                                                                CC3928153884
 2OAKW OOD BOULEVARD
 SUIE 1OO
 HOLLYW OOD,FL 33020

 CurrentM ailing Address:
2 OAKW OOD BOULEVARD
SUIE 100
HOLLYW OOD, FL 33020

FEINum ber:A PPLIED FO R                                                                                    Certificate ofStatus Desired: No
Nam e and Address ofC urrentRegistered Agent:
SPIEW AK,MATHEW
2OAKW OO D BOULEVARD
SUIE 100
HOLLYW OOD,FL 33020 US

The abovenamedentity submits this statementforthepurpose ofchanging its registeredoff/ce orregistered agent, orb0th,in the Slale ofFlorida.
SIGNATURE.
                       ElectronicSi
                                  gnature ofRegisteredAgent                                                                                              Date

Authorized Personts)Detail:
Titl
   e                MGR
Name                HEALTH CENTER MANAGEMENT LLC
Address             2 OAKW OO D BOULEVARD #100
City-state-zip:     HOLLYW OOD FL 33020




Iherebyceïfylhattheinformatlonlrlt//calerfonthlsreportorsupplementalreportIslrveandacctlrateanrfthatmyelectronlcs?gnalpreshallhavethesame/ega/effed asifrnacfetlnder
oath,thatIam amanaglngmemberormanageroftheIimitedIiabdity companyorthe recelverortrusteeempoweredtoexecutel/?/sreportasrequêredbyChapter605.F/orldaStatutes.arlt:f
thatmynameappearsabove. oronarlattachmentpwt?laIlotherIlkeempowered.
SIGNATURE.MATTHEW SPIEW AK                                                                            MGR                                         02/16/2017
          Electroni
                  cSi
                    gnature ofSigni
                                  ng Authori
                                           zed Personts)Detail                                                                                       Date


                                                                                                                    M ENJIVAR ATTACHMENT A
     Case 0:18-cv-62593-DPG Document 12-1 Entered on FLSD Docket 10/29/2018 Page 27 of
                                          216                                          PX 1
                                                                                                            Page 26 of679




       L lN >                                                        Iqœ o
                    (Requestor'
                              sName)

                    (Addressj                          112
                                                         111111111111111111
                    (Address)
                                                        400293762624
                    (City/state/zip/phone#)

       1 aciçue L wAIT                        U MA'L                      --
                                                                          w1.
                                                                          > >QZN          N
                                                                                          c'
                                                                                            a
                                                                                            o
                                                                                            .
                                                                          F
                                                                              l1
                                                                          .- CD
                                                                          N
                                                                          .. r
                                                                           r,
                                                                            ..-e.1         ...   ...,>..q
                                                                          -r'1I1 1-n
                                                                          *    .
                                                                                                     jj
                                                                                                      .
                   (BusinessEnti
                               tyName)                                    D-.. ;
                                                                          o.o - ''
                                                                                          c.l
                                                                                          c,0         ..
                                                                          /. -*
                                                                              . *'.
                                                                                  '       %..)   ;
                                                                             1 <
                                                                          l=7:.'
                                                                               .                 ('*-*'-:
                                                                                          -a.,
                                                                                             ,   ( ë v.
                   (DocumentNumber
                                 )                                                        = .w   r-kvl..
                                                                          q.-''-!'.v...l ko*     N--*
                                                                                J.
                                                                          t-w---.ye:;.:
Cedi
   fied Copies              Certi
                                ficatesofStatus


 Speci
     a!lnstructionsto Fi
                       ling Officer:




                        Office UseOnly



                                                       C.GO LDEN
                                                        ll8- 52217
                                                        s



                                                                M ENJIVA R A TTA CHM ENT A
   Case 0:18-cv-62593-DPG Document 12-1 Entered on FLSD Docket 10/29/2018 Page 28 of
                                        216                                          PX 1
                                                                                                                                    Page27of679




            '
     .                    N ATIO NA L                                                   NC8&Jt*n@'C'rpornteSeaearo (Hong<onwtlmlted,
             '            CO APORATE                                                    ovlon,swgëi
                                                                                                  mftedcompony
      ,#                  RES EA R C H ,kTo.*                                           %caNct/epa/ror/o;roteReseorcâ(u<)l/mdted,
Tbe Righ,Rexpongeo'the RlgbfNme,Every Nmer                                              Regîsteredinâbp/
                                                                                                       cndtlrldwoles,'eg/ste #8030712
Alb                                                                                                                             *œ&
   any 4Charlotte * Chicago * Dover* bosAngeles# New York *Sacramento :Springfield #Tallahassee :W ashington D.
                                                                                                              C.. HongKong # tondtn
                                                                                                             ,
                                                                                                                                    *œD

           Date:01/04/2017                                                               UA 2-
                                                                                             Nu'TT#
           N am e:M ichelle W alker
           Refercnce#:7007453


           ENTITY NAM E:SIM, RLKE.
                                 'r
                                  zH,EUA1T
                                         ?0HzrB L
                                                DA NSnb&L, C
                                                         . .-,,
                                                             -   -    . .
                                                                            -
                                                                                -
                                                                                    .




                Articlegot*Incorporation/Authorization to TraqsactBusiness

                Amendment
                AnnualReport

                Change ofAgent

                Reinstatement
                                           -     +-4%-                          >                - - s.
                                                                                                      r
     Y C
       VA2-
         62D
           -.
            vciàlö11Z'
                M erger
                Dissolution/W ithdrawal

                FictitiousN ame

                Othcr:


                                   ..    - ss:#.i;;gN.
                P,leasewurte., rn.
                               . ' -t-o.p.yh#of
                                 $a>         4.
                                              ';'-
                                                 .
                                                 Q
                                                 t%hl
                                                    >.s
                                                      .'
                                                       %Lj%
                                                          cXo1
                                                             .'
                                                              .
                                                              -
                                                              q-
                                                               '
                                                               t.
                                                              ve-'
                                                                 r.J
                                                                   .
                                                                   xs
                                                                    :
                                                                    ..
                                                                     %h
                                                                      N;
                                                                       I
                                                                       -ek
                                                                         jv
                                                                          e'<
                                                                            t.
                                                                             '-
                                                                              ''
                                                                               b
                                                                               ;'p'
                                                                               w  ;v
                                                                                  luj
                                                                                   t'.4yt
                                                                                    h-  .he
                                                                                         ..e'
                                                                                            .
                                                                                            u.oo,d
                                                                                            -bvl ''
                                                                                                  e''nt'
                                                                                                       ce           .




           Authorized Am ount:                                   . 'I.
                                                                     frrunhf/r'ized am ounV'
                                                                                           é'1
                                                                                             '*
                                                                                              j-
                                                                                               o
                                                                                               psi-'
                                                                                                   k.ô'
                                                                                                      drect, pleasecall
                                                                       Mich'
                                                                           :l1è;
                                                                               .at1#I8-,
                                                                                       2X--
                                                                                          3.
                                                                                           a073'
                                                                                               7forapproval.
                                                                       Thânksms
                                                                             ! e>           ':
                                                                                             n

           Signature:

                               115 North culhpun Street,sulte #4,Fl/lchcxleezFL:2:0.1
                  Telephonel(866)675-0:3# Fox:(866)6JS-0#:9 Internntlonal+1(212)947-7200
                          E-M aI1:înfo@ nationalcorn.com W ebslte: www .nationtlcotD.com
                                                                                                 M ENJIVA R ATTA C HM ENT A
Case 0:18-cv-62593-DPG Document 12-1 Entered on FLSD Docket 10/29/2018 Page 29 of
                                     216                                          PX 1
                                                                                          Page 28 of679




                                              #qV>V >
                                          V.k'
                                             zqk : t:k
                                             - 'k.z '
                                          s         .$'-.r .
                                                           .
                                          1
                                          .
                                              .
                                                  .. ..     .   t
                                          .        . ..
                                                          -xwgzl
                                            xttco,oqwx ,.u.-k./
                                FLORIDA DEPARTM EN T OF STATE
                                     Division ofCorporations
   January 3,2017

   NATIONAL CORPORATE RESEARCH, LTD.


  SUBJECT:SIM PLE HEALTH PLANS LLC
  Ref.Number:W 17000000095


  W e have received yourdocument forSIM PLE HEALTH PLANS LLC and th
  authorization to debit your account in the am ount                      e
  docum                                              of$160,00. However,the
         enthasnotbeen filed and isbeing returned forthe following:
  You cannotsign a docum entbefore the actualdate, please correct.


  Pleasof
  copy ertetur
          hi n
             ett
            sl thecorrectedoriginalandonecopyofyourjocument, along with a
                er
                  , wi
                     thin 60 days oryourfiling willbe consldered abandoned.
  lfyou have any questions concerning the filing ofyour document,
  (850)245 6052.
            -                                                               please call
  C laretha Golden
  N
  Reg
   ewuFlljltlor
             ngySec
                Spetqialist11
                    lon                                   LenerNum ber:317A0O000O28




                                                           M ENJIVA R ATTA C HM ENT A
                                   www .sunbiz.ûrg
         Division ofCorporations-P.O .BOX 6327 -Tallahassee, Florida 32314
Case 0:18-cv-62593-DPG Document 12-1 Entered on FLSD Docket 10/29/2018 Page 30 of
                                     216                                                                                                                       PX 1
                                                                                                                                                        Page29of679




                                                     4lk.
                                                     -  T lC L15S O F C()N VE11SI()N                               es
                                                                         -0 It                                      l1115,ct-1
                                                                                                                   lf        2'wi,t
                                                                                                                                  a ,.. . o
                                                                                                                                  ? 1l-19.()o
                                                     .*t)-l-11E141,tJSINESS ENTIT5'''                               S-
                                                                     jN '1*O                                         v77
                                                                                                                       .-.:
                                                                                                                          ,'
                                                                                                                           k
                                                                                                                           .-
                                                                                                                            ..'
                                                                                                                              .. 2
                                                                                                                                 ,! -
                                                                                                                                    .'
                                                                                                                                     .'-
                                                                                                                                       .'
                                                                                                                                        !..- 1
                                                                                                                                             .r ,iL
                                                                                                                                                  ..
                                            1-
                                             'LOI'
                                                 tlI.)A LI51ITF. 1)LIA BILITY CONIPANY -
                                                                                       1'
                                                                                        sf
                                                                                         b1
                                                                                          .l
                                                                                           -;
                                                                                            !)
                                                                                             $1'
                                                                                               i'
                                                                                                ;
                                                                                                .
                                                                                                a$-
                                                                                                  ,
                                                                                                  :
                                                                                                  .'
                                                                                                   ,'
                                                                                                    --
                                                                                                     '-;
                                                                                                       -''!:'t
                                                                                                             ''if
                                                                                                                !;
                                                                                                                 .
                                                                                                                 t:l1
                                                                                                                    .'
                                                                                                                     3t*t

    F/2c. $'
           t, v'itl-
           .       ticle-ît?/-Ckle
                                 l,lb,i
                                      n'xl'ozlt/?;J //71.'tkJ?f?('
                                                                 /?et'
                                                                     /zlI-til-le-ît)
                                                                                   J-()/' f
                                                                                          tt
                                                                                           :r//Tk'
                                                                                                 .:
                                                                                                  2f/?k'
                                                                                                       f)p?t. Il-
                                                                                                                c'-çl//)???/
                                                                                                                           -//t?('
                                                                                                                                 /l() t'
                                                                                                                                       tp/?vt
                                                                                                                                            J?-
                                                                                                                                              ? ?/?e
    /i?/?t).
           k$?
             /?? .t
                  t ''Llthel./.
                              ?/,xJ'
                                   nt .
                                      ?-
                                       s'
                                        .
                                        $'A-??//'
                                                J)?''?
                                                     '
                                                     /?/r)(1F;-/fpp,
                                                                   &/tpLinlite'  tl1/-
                                                                                     t?/)k'
                                                                                          /l
                                                                                           'rI?(?f' )??;J)rl?J:,itîf?c,'
                                                                                                                       t.
                                                                                                                        '(?r(/tl/?(.
                                                                                                                                   '
                                                                                                                                   t'k$'
                                                                                                                                       /'
                                                                                                                                        J/?SLu.Ii()ll
    6f)5.l0.   4.5-
               .   ..#-
                      /4u-itkl5'
                               ///.
                                  p??t- x.
                                        .



              l.     'I-
                       he 1):1l'
                               t'
                                l
                                e o1-11-
                                       1t? --C.)t1:er Btlsilless E'11(it,y*- ir'
                                                                               t
                                                                               )lllediatellz 1. 1ri(
                                                                                                   7r to tIlc f'
                                                                                                               iIi11g o1-t11is
    Ctrt'
        tilicalttol
                  -Cojlvcrsion isSI5,113LE HE,4LTH PI-ANS IN'          f-.(tllet-ct arl'
                                                                                       ltll-
                                                                                           ntiell'-),
             2.        Tl'le --()LI1vrBtlsilless E'nrily--is a l7l(
                                                                  )rid:1prcl'
                                                                            itctlrptlr:ltioyllil'
                                                                                                stineorporatetltllltlcr llle        .
    lllxvso1-1!1t
                '
                )Stlbttt(AfFloritlltellbctiN'e'Nt -
                                                  ivelllber25. 2()15 (l3octlIllenlNo.;Pl5004J0t)('  )()24).
            3.       'I-
                       l1e llallle (
                                   .
                                   )fll'
                                       1e 1-zol-fda LilllftkltlI-iabflitl-t--
                                                                            onltlalll'asse(fbl-
                                                                                              th jl'
                                                                                                   lll1c-al
                                                                                                          st
                                                                                                           tdcllctléïrlfclk!,
                                                                                                                            s
    tèfOrgallizatiollis:Sl&1PLE 1-   lEA LTH PLANS I- LC.

               4,        '
                         rheco?lversitpn ispenllittkttlbytheapplitableI:k!.
                                                                          N'
                                                                           (s)gklhfcnlillg tlleotllel
                                                                                                    .btlsincsscntity
    and tllt:conh/v-rsillllct.
                             ll'
                               nllliesïvitllsucl)lay$.
                                                     '
                                                     ts):11-
                                                           1(1the rtlquiru-lncntso1-t6()5. 1043.F.S..il) t!f-tècting tlle
    uollversi(Jl
               !.

               5.        -l-I1e --(7t1'
                                      1e1'iltlsincss llltit)'9-etkl-l
                                                                    -
                                                                    elltly exis$st'lltlle k)1-I
                                                                                              5ciall
                                                                                                   -ecortls of(lle itlristliction
    tllltlerNvhicl1ilisculn-cllt1,,.'i11corporatetl,

                         '
                         1-l)eetllvel.
                                     sitlllsi
                                            lallbeel-
                                                    tk-ctivuatl1:59 p-m-,Decernber31,2016.

    Sigl'
        lctltl)is           011: oi-Ilceclnber. 2i)1(,.

                                                                               S15.
                                                                                  1P1-E H EA I-TH PLA NS.INC.

                                                                               By:
                                                                               Nal),ut:Xkwem
                                                                                           ' r/-
                                                                                               wl:
                                                                               -1-i!lt'
                                                                                      t;

                                                                               SlN1P!-E 1'
                                                                                         11ï.
                                                                                            h l-TH làLAN S LLC

                                                                                           I-fe;k1:l!(.-
                                                                                                       .eùq
                                                                                                          ttcl
                                                                                                             -Nz
                                                                                                               1anagen)eT,
                                                                                                                         d(LLC,its
                                                                                           N'lallagel-


                                                                                           1)y'
                                                                                              :
                                                                                           /k:11'
                                                                                           .     1e: S'1.
                                                                                                        ttveJ1 -
                                                                                                               )()rI111:
                                                                                                                       1:
                                                                                                                        r)
                                                                                           -1-61le: Nlalpngtyr




                                                                                                           M ENJIVAR ATTACHM ENT A
Case 0:18-cv-62593-DPG Document 12-1 Entered on FLSD Docket 10/29/2018 Page 31 of
                                     216                                                                                                                                   PX 1
                                                                                                                                                                   Page30 of679




                                                          ARTICLESOFORGANIZATION                                                     L()11L1Er
                                                                                                                                     '       w-L'
                                                                                                                                                .
                                                                                                                                                lJ
                                                                                                                                                 .
                                                                                                                                                 J l'
                                                                                                                                                    tk9:03
                                                                        FOR
                                                            SIM PLE EIEAL-rl'
                                                                            IPI-ANS l.LC

    '
    d
                                                         f-,/b-ltlt'iiltl1/???//ct/Litllll
                                                                                         -
                                                                                         lilï,(.7(????/7f')?/T4
        Tlle â/plt/t.
        l-'-l('ll.it1tt.rl-.
                           s'
                            /,!.
                               plef/,./@?/'lilç,ypl//-
                        /?I/l.s'??t?.l??t()//lt?f--
                                                     /?f).b.(
                                                            .
                                                            tt'
                                                            L ?/-/f-
                                                                   ?/y?lillî t '/ll'ltliêe6l//
                                                                                             '
                                                                                             (1/.
                                                                                                ,ililj'c'f7/??/Jt7/).I'lllltI
                                                                                                                            'cl-//?t'loIkw o.fllle5' /(
                                                                                                                                                      '
                                                                                                                                                      ?Jt4f!/'
                                                  /f'
                                                    Il-i('
                                                         l('
                                                           l/?(?1'/y(.'fl1.J,
                                                                            lpl//t'fl1.itlbilil1,L' (lllll.
                                                                                                          ;t'
                                                                                                          ' tlïj'.
                                                                                                                 4(  .'
                                                                                                                      ?(11î'c'..-1Q%
                                                                                                                                   1''
                                                                                                                                     .)
                                                                                                                                      ./l(N'
                                                                                                                                           c/')l'6tt/
                                                                                                                                                    t-
                                                                                                                                                     y7J-$-îllç'
        /f
         ' ?//f))$./??e .  4ê-lt'
                                cle.b't)/'llz.uallt'-iltitjtl. '




                                                                            ARTIC LE 1
                                                                              NAM E
                 -I-l)e l'
                         ttillle ol'tlle Lillliled Liilbilily Colllpally is SIN?
                                                                               1Pl- E I-!EA l--I-H Pl-,A NS
        'C(1I1)pany'')

                                                                           AItTICLE 2
                                                                           IIIJIkATIO N
                  Tht,Lrolupal:y sha14exfstot:tlle dat   'e (
                                                            1f-liling orthcsc -
                                                                              Articlcs uzith 11,t?Secrvtar).()!'slale ol-1l
                                                                                                                          1e
        St:lte o1-FIorida. Tllkttltlra11oI)c.
                                            lfthe(-olylpany sllallbeperpt!ttla1,

                                                                     A RTlCLE 3
                                                                 NATURE O F BUSlNESS
            -I'
              I1t!Celtlpally isorgltllizttlIkll'tllc 1-
                                                      1tlrglose t
                                                                7ftl'
                                                                    :1llsltulil'
                                                                               l
                                                                               g1 1:y
                                                                                 ., . t
                                                                                      tnd a1llkkvvl-
                                                                                                   t!IbLlsincss pcrltliltcd
    u1
     '
     1dertl'
           le r'
               &ct.

                                                                           A RTICLE 4
                                                                           AD DRESS
                  1-1$0il1itialpl-iplcipa1off-
                                             iceaddrcssalidlllailing akldrcsso1-tileCoI1)pal1y is2 (lakyvood i3otllcval
                                                                                                                      -d,
    Sllile 100,!
               -lt)Ilysvood. FloritlIl33020.

                                                    A IlT lC L E 5
                                 INITIAL REGISTERED AG EN'I%AND REGISTERED O FFICE
            1-1)e stl
                    'eetaddress(7fthe i1)itialregistered of-f'
                                                             icct3l-thcCol  npa  .T1y is2 ()IlkSvtlod Botl1ekktrd, Stlitkt
    l00- l.
          lukllrsv(
                  .)
                   otl.FlorikiItJ1.
                                  i0.
                                    ?é).nlkd pllt
                                                l llalne ot-tlle irlilialregistc-red agenl(   af IJ'
                                                                                                   )C Coy'
                                                                                                         npalpy atlhal
    addressisN1:1thew'SpieNvak.

                                                                   ARTIC LE 6
                                                         5.1E5.1BERSI1113CERTIFICATE.
                                                                                    S
            Eklcl'Illelllber'
                            s illterest11,tllkrColl'
                                                   tp:tlll'I
                                                           naybevvitlenced by aIllenlbtrsllip partieillatioltortlnit
   ccrtiticatc. N()tlltllllbcr ot-llle Colnpally I)1a),transfer. sell,or assign its nlelnbcrship illterest il1thkt
   Colnr)any toaktyotherpcrsonexceptasprovîded fbrin $1-        ç2Companyg  sOpcrk '
                                                                                   tîfng .Agrekrlllslnt.




                                                                                                                        M ENJIVA R ATTACHMENT A
Case 0:18-cv-62593-DPG Document 12-1 Entered on FLSD Docket 10/29/2018 Page 32 of
                                     216                                          PX 1
                                                                                                                                                 Page 31of679




                                                              ARTICLE 7
                                                           INDEA'
                                                                INIFICATION
                 TE'L(:Ct .4ulpyalll'sllallilldejlTnilk to tlhktfull
        lavvsofthr Stktte ofFleritlaany persol)u'               llo Tvasoreslisextel   -
                                                                                       ttpen-  nittetlulldu,r:!Tld in aticordallce w'illltlte
       tèTr                                                                      :1party orislllrealened lo be nl:llltt11parly toany
           catcllcd,pcltding or ctnnlpleted action. stlit()r procecdillg
       ildvklstigativeby I-  eason ofthe t-                                               . B- ilclllercivil.crflllinal- adlnitlfstratlvcst)t-
                                                acltllathe isorvkasrnanager, nxelnber.oroft                   -icgrof'thttC'onnpany, ol'isor
       l.
        &?asservingat(he rcquestot-tbeConlpan
       agtllhl tlf t)r in 1,113,otber capacity ur             y   ag a lllana ge  r,  l
                                                                                      't
                                                                                       lclnbe   r, tlir
                                                                                                      e ctor,  ofiscer.trustee. eluploycc,or
                                   .                       itl) allolllksr colllpally.
       cllterprise, againstexpelhsk-s(illcltlding attonlttl's'lkes)                          pftrtllersllip.jointvelltulqe.trtlstorotlyel-
      l'cttlaIlyan  drutasonably inctlrrctlby llill'lil1collnectiklllw'         .j  tldglllellls.fincskll'
                                                                                  itl!suc'llttctitlll,stltt
                                                                                                            ldallltllllltsraid insettlclnent
                                                                                                            .k 'l1
                                                                                                                 -prouetttling.
                 Exlntqylst's tiIIt:1tlt!il
                                          '
                                          lg tùtttnrllkty's f-
                                                             cklh
      atly eivil, criltlinal,atllninistrativeorillvcsti;          )i:lvtîrrtt!b)-any l'
                                                                 galivcprôccedi
                                                                                            l-
                                                                                             kcrnber. l-llallager.or ol-ficer i1) tletkllding
      lhe 151,111Jispositiollot-stlel)prtltleedillg tlpolll-         ec               l
                                                                                      lg s hal lbepaid by tlleColzlpany iJ1advanccof
      (
      '
      leter luillcd by tl'
                         lcC(7lllpallylby orol                      ciptofan tllldcl-
                                               1hehalf-ot-such lnelnberaI'nanagcr   laklng (sccured orttllsectlred :1slll:1y be
      ifits?1c/!tdltifuat                                                           . orot -t-
                                                                                             iecr(o rvpay suillanlotlnt
      by the(Jo          ely ?
                             Je deter f
                                      mit
                                        ked 11.
                                              1
                                              a1stlel,nlenlber, lllanûgcr,f'
                                                                           krol-tlccl
                                                                                    -isnolcnlilled1'   0 beJlldelllniliktll
                  nlpany :ïsauthorized11-,tllisArlitlle. Sueh expenscs(incltdding attortleys'l   kes)inctlrred byolher
      cllhploytles and agcllls sll:kllalso be
      deelnsappropl-iale.                      so paid tlpon sucll tttrrus alld eoylditiollsq if-all)'-as tl
                                                                                                           '
                                                                                                           !e Col:lpany

                Notïvithstdlldiltg tllelkll-egeing- ilhtlelltllijicalielloratlvancenlento1-cxpellsessllalt
     ('
      h1
       - o11 bkrltalt-of all)' I'nkllnbcr luallager. ofl      icer. el llplllyett, or agent i1-a 1udgluentnk   'tbe llladeto
     adjlktliclttiol)esiablisllestllattlle.aet ions, orotuissionsttlact. ofsug                                ol-othcc tillal
                                                                                    iznlvinber. lallatler,ollsrer.elnployee
     oragtrltvvttrcTualerialtotlleu'    auseof-acti(,11s()adjudicatedalldconstitutcanynt'       )t-thctblIouzing:
                                                                                                                            ,


                        (aà      A violation ofcri?    nillallabv, tlnieAs lhc'alenlber
                                                                                          . l
                                                                                            nanagcr.ot-  liceracnlpltnyec, or
              ageathatll1o re:lsollable catlse to bclieve sucl       )conductvvas ulllassrful.
                       (b) z    '
                                ï trltlls:lction f-
                                                  roln w'lèicll tlèe lnen-
                                                                         tber
                                                                            , I
                                                                              uatlagcr,ol
                                                                                        -t-
                                                                                          icer.etllployec, 0r ageslt
                terivedallintproperpefsoltatbenef    st-

                                       4 dislribtltion in violatiorlofSeclion605.0406 o1.tllcAct
                                       :,
                                                                                                          .


                            (tl)
                il)a prtlceetllng 17
                                       ïvillt-
                                             ulluiscollduct('
                                                            )ra ctlllsciousdisrcgard lbrll
                                                                                    le bestirlterestsoftheconlpally
                                   ,),tll
                                        -Jl1llle I
                                                 -ight()1-tllt!Conppany to proctlre a )
                proceedingby oril   )tlperigl'toi-alntplnbtlr.                       ..-
                                                                                       tldglnttl'
                                                                                                )îi));!s j'
                                                                                                          avor0:in a

                   t'e)      ltecklcsslless, (31  -aI1acloroltlission conllnitlcd iI   1 bad fitirl' tor u/ill)l '
                                                                                                                 nalicf
          pul-pose or ir) fl Il' lltllrlel-exhihiling I.k'
                                                         tanl t
                                                              lll all
                                                                    tl
                                                                     . u'
                                                                        à!?
                                                                          /i,
                                                                            ll dz-
                                                                                 &rtl
                                                                                    gard  ot- hul nal l righl s         otls
          property i1)a proceeding by orin therightol-st'nlqtoneotlhe!-than theColmpany oran,e, salkty or
                                                                                                              ulbtcr-
          The illdeîullif-
                         ickstion provitleu by tltis A rtiele sllallcolltil,tle astu al1illtlellyllili
                                                                                                     'ed p
  censetfto be:1Illetllbel-. Illallltgel'.of-fiztr,elllpîoyeu. oragentalld slïtzlif1tfrc (()(lleb'         ersollw'lttll'
                                                                                                                        las
 lleil'
      s,perstlrlall'
                   epresclltativzs. bellefiuittries.exvcutorsasld adltlinistratorsofs                -t
                                                                                                      ntldittlfthe estate,
 indeluniticatiodland advallces tlnderll                                                    uuh pcrsull. Ailrights to
 alldeacllindenlnilied pc                      lisArlîcieSllal!bedecnled tt)t'   le :1contracrbctyvecrltllc CoTnpally
 Articleorany repeal rsol)alal1)'till'         te w*
                                                   1:ilctlliszArticleisïl)ef-tkct. Any repea!ornlodlt-icatiol'    tofthis
                        t'
                         ArIlyodit-  ication ofrelcval  )tprovisionsoftke Actorany olherapplfcablefavvssh
                                                              .
 notiu any Nvay t6inhinish thel-ightsto indelnnific                                                                     nll
 Cotlhpany arising leretdntlerl  krclailnsrclatingtoat      ion ofsuch indemnil'  iedpersun ortlleobligationso1-the
                                                           nlattersoccurring pricrto therepealornlodilication
                                                                                                                      .




 SV 1>l? At'çl'l&'Ev
                   '72ti
                       '5I2h4. I
                                                                                                    M ENJIVA R ATTAC HM ENT A
Case 0:18-cv-62593-DPG Document 12-1 Entered on FLSD Docket 10/29/2018 Page 33 of
                                     216                                          PX 1
                                                                                                                                          Page 32of679




                                                                 ARTICLE 8
                                                              M ANA G ESIENT
            -I-he Colupany shtlll bt! l '
                                        nalhager-l-nallaged in accol-dance n-itll llte (-
                                                                                        .oI
                                                                                          ))p:ln)'-s O pcrating
     Agreenlent.'l-hk'
     d               tinitiasnhnnagersnt-theclllninalll'sllal)beHe
                                                                  altl)CentcrNlflnagenpent1-1.-C.

                                                                  ARTICLE 9
                                                                A M ENDNIENT

    t3        '1-11e colllpally reserves(lle rigl3tto ktl
                                                        '
                                                        ntlltlorrepkta!:111).provision contained i1,thescAnicles of
      l'hianiztltioll.aqt!allyriglltcolltkrccduponthcTllcl   -nbersissl
                                                                                        lbjecltol11isreservatioll.
            lN SVITNI!SS $Vi'
                            lEREO F thcundersigned ilîtsexttcuttd tltcsc Artçcîeslhis301hday ofDecember
                                                                                                                                     ,   2016.



                  '
                                                                     S-
                                                                      1-EVI32N DORFM AN , A utl ized Persol)
                      (1n t' lt't
                                T'
                                 /ypv.#/ppt' t,Ttp /'
                                                    ?/?Sec'  Ii().lîfff?J,()205(3,),f-  -/f3?-/
                                                                                              'f/t
                                                                                                 7Sîlllltles. J/ltzc-$cta?p/jfl/?
                      t?./-//
                            ?t'
                              .$.(/t?k'?#/l7(
                                            .rll?'t'f.
                                                     bllsfittlîesf1/7t   jf/lrnîéttitï
                                                                                     il:1/)7(/t$7-theypta'
                                                                                                         l7t
                                                                                                           gll/(;
                                                                                                                kçt)/-/Jun7'l/?-)'
                      tlttllr/st,fttcl-  b..çrt'ë?t?t//)t.v'(z/llt'tl-e ?1-?/c.)                                         .




                                                                                                            M EN JIVAR ATTAC H M ENT A
Case 0:18-cv-62593-DPG Document 12-1 Entered on FLSD Docket 10/29/2018 Page 34 of
                                     216                                                                                             PX 1
                                                                                                                            Page 33 of679




                                    ACC EPTzNNC 1:B5'ltEG lS'-1-ERED AG ENT
     HtkviI)g becn nalued as l'    egisterctlagkllltalTd 14.7acccplthcsulrvicef'f-prouass fbrthe abovc-stlltetllill)ited
     liabilily collll7:klly :1t 111t' place tlesiglttlted in these zqrtittles. Nlathelv Spieu-ak lt:I-ebl- acccpts thc
     appointluttnlas registerdd Clgttnland agrees to ac!in (I        lis capacity. hlatllcu'Spievvtlk t
                                                                                                      klnller agretts tfa
     conlply ïvill
                 )lhr provisionsofallstattltcsI'elatlng to tleproperand cornptctc pcrtbnnallt:eof-hisdutics
     and
     Ch  is faln i
                 lit
                   lr $
                      vil
                        ll al
                            ltl accept
                                     s t
                                       llt
                                         c obl
                                             iga tions ofhis position as registered agentas provided fbrin,
       aptt:r605,F.S.
                                                                                         d'


                                                         M A-I'H EW SPIEW'A K

            D ecember30,2016




                                                                                      MENJIVAR ATTACHM ENT A
Case 0:18-cv-62593-DPG Document 12-1 Entered on FLSD Docket 10/29/2018 Page 35 of
                                     216                                            PX 1
                                                                            Page 34of679




             M enjivarA ttachm entB
 Detai0:18-cv-62593-DPG
Case  lby Entity N am e Document 12-1 Entered on FLSD Docket 10/29/2018 Page
                                                                         Pagelof
                                                                               362of
                                      216                                            PX 1
                                                                              Page35of679


 Florlda DepartmentofState                                                                                             ()1V!'4
                                                                                                                             '!.
                                                                                                                               *..
                                                                                                                                 >1:.7.LI0')R/7'..-J.RA=.1k..-l7
                                                                                                                                                               'Jlo'



                                                             Ljgn
                                                             l  v.
                                                                 t
                                                                 jàjf
                                                                    l
                                                            ...... f
                                                              *'   y
                                                                   .n
                                                                               j
                                                               t;
                                                                j
                                                                1
                                                                j!
                                                                 :r
                                                                s'  .          ':..
                                                                                  ?'..,.$,
                                                                                         vt
                                                                                          .:
                                                                                           ..' '
                                                                                               i.z;t
                                                                                                   :.
                                                     '
                                                     'J'.i
                                                         t
                                                         ;-.///,e
                                                            /'g*z
                                                                .e
                                                                 '
                                                                 .#. C
                                                                             c jr''.
                                                                             l
                                                                             ..    ->'r r,,''
                                                                                            @gr ,f-?
                                                                              z. .J.?.- . .J.
                                                                                            t.
                                                                                            . .r
                                                                                               ..... J ,..
                                                                                                         ;
                                                ->          --           '                          -   '


      DepartmentofState      DivislonofGoroofations / Search Records / DetaliEbvDoctlrnentNumberl


         Detailby Entity Nam e
         Florida Limi
                    ted Li
                         abi
                           lity Company
         HEALTH BENEFITS ONE LLC
         Filinq lnform ation
         Docum entNum ber                 L12000060285
         FEI/EIN Number                          2195
         Date Filed                       05/04/2012
         State                            FL
         Status                           ACTIVE
         LastEvent                        LC STMNT OF RA/RO CHG
         EventDate Filed                  01/24/2018
         EventEffective Date              NONE
         PrincinalAddress
        2 O akwood Bl
                    vd
        Suite 1OO
        HOLLYW OO D,FL 33020

        Changed:02/09/2016
        Mailinq Address
        2 Oakwood Blvd
        Suite 100
        HOLLYW OOD,FL33020

        Changed:02/09/2016
        Renistered AqentNam e & Address
        DORFMAN,STEVEN
        2 OAKW OOD BLVD,SUITE 100
        HOLLYW OOD,FL 33020
        Authorized Personts)Detail
        Nam e & Address

        Ti
         tl
          e MGR

        DORFMAN,STEVEN
        2 Oakwood Bl
                   vd
        Suite 10O
        HOLLYW OOD,FL 33020

        AnnualRenods


                                                                                                            M ENJIVA R ATTA C HM ENT B
httpr//search.sunbiz.org/lnquiry/corporationsearch/searchResultDetail?inquirytype=Entity... 6/12/2018
 Detai
Case  lby Entity N am e
     0:18-cv-62593-DPG  Document 12-1 Entered on FLSD Docket 10/29/2018 Page
                                                                         Page2 of
                                                                               372of
                                      216                                            PX 1
                                                                                                Page 36of679


       ReportYear               Filed Date
       2016                     02/09/2016
       2017                     02/16/2017
       2018                     01/16/2018

       DocumentImaqes
       01/16/201i1--ANNUALREPORT              View irnageInPDFftlrmat
       02/16/2017--ANNUAI- REPORT             Vev4imageinPDF format
       06/13/2016--LC Amendment               View imagein PDFformat
       02/09/2016--ANNUAL REPORT              View image inPDFformat
       92/24/20!5--ANNUAL REPORT              View imageinPDFformat
       O9J'19/2014--LC Amendment              VevtimageinPDF format
       09/08/2014 .-LC Amendment              VevzimageinPDFformat
       03/03/2014--ANNIJALREPORT              View imageinPDFfoçmat
       03/26/2013-.ANNUALREPORT               View irnagein PDFformat
       05/04/2012--Florlda LlmltedLlabillty   Vevlimageif)PDF format




                                                                     M ENJIVA R A TTA C HM ENT B
hup://search.sunbiz.org/lnquiry/corporationsearch/searchResultDetail?inquirytype=Entity... 6/12/2018
    Case 0:18-cv-62593-DPG Document 12-1 Entered on FLSD Docket 10/29/2018 Page 38 of
                                                                                       PX 1
 2018 FLORIDA LIMITED LIABILITY COMPANY ANNUAL216
                                               REPORT
                                                                    FILED       Page37of679
 DOCUM ENT# L12000060285                                         Jan 16,2018
 Entity Nam e:HEALTH BENEFITS ONE LLC                         Secretary of State
 C urrentPrincipal Place ofBusiness:                            CC7867082838
 2 OAKW OOD BLVD
 SUITE 1O0
 HOLLYW OOD,FL 33020

 C urrentM ailing Address:
 2 OAKW OOD BLVD
 SUITE 10O
 HOLLYW OOD, FL 33020 US

 FEINum ber:      2195                                                                                            Certificate ofStatus Desired'
                                                                                                                                              . No
 Name and Address ofCurrentRegistered Agent:
 DO RFMAN STEVEN
2oAxwoönBLvD,sul-rE1oo
nout-vw ooD,FL 33020 Us

 The above namedentity submitsthisstatementforthe purpose ofchangingitsregistered orf/ceorregisteredagent,orboth,in the StateofFlorida.
SIGNATURE: STEV EN DO RFM AN                                                                                                                                01/16/2018
                        El
                         ectronicSignature ofRegistered Agent                                                                                                     Date
Authorized Personts)Detail:
Title           MGR
Name            DORFMAN,STEVEN
Address         2 OAKW OOD BLVD
                 SUITE 1OO
City-state-zip: HOLLYW OOD FL 33020




 Iherebycerl?rythatthepr/forrnal/ofllr?d/calecfonthlsrepo?torsupplementalreporllstrtleandaccurateaflc/thatrnyelectronscsignatreshallhavethesameIegaleffec/asifmadeunder
oath:thatlam alnanag/rlgmemberormanageroftheJ/rrpledIlabllltycompanyorthereceiverortrusteeempokveredtoexecutethlsure          porlasrequlrenbyChapter605. F/or/daStatutes;anJ
thatmynameappearsabove. oronanattachmentwithaIIotherlikeempowered.
SIGNATURE'
         .STEVEN DORFMAN                                                                                    MGR                                           01/16/2018
                     Electroni
                             cSignatureofSi
                                          gningAuthori
                                                     zedPersonts)Detail                                                                                         Date




                                                                                                                           M ENJIVAR ATTACHMENT B
    Case 0:18-cv-62593-DPG Document 12-1 Entered on FLSD Docket 10/29/2018 Page 39 ofPX 1
 2017 FLORIDA LIMITED LIABILITY COMPANY ANNUAL216
                                               REPORT               FILED      Page38of679
 DOCUM ENT# L12000060285                                         Feb 16,2017
 Entity Name:HEALTH BENEFITS ONE LLC                          Secretary ofState
 C urrentPrincipal Place ofBusiness:                            CC9461147701
 2 OAKWOOD BLVD
 SUITE 1O0
 HOLLYW OOD,FL 33020

 CurrentMailing Address:
 2 OAKW OOD BLVD
 SUITE 100
 HOLLYW OOD, FL 33020 US

 FElNumber:       2195                                                                                          Certificate ofStatus Desired: No
 Name and Address ofCurrentRegistered Agent:
 SPIEWAK,MATTHEW E
 2 OAKW O OD BLVD
 SUITE 10O
 HO LLYW OOD,FL 33020 US

 Fhe abovenamed entity submits thisstatementforthepurpose ofchanging its registeredoff/ce orregistered agent, orb0th,/r)the State ofFlorida.
 SIGNATURE'
          .
                        Electroni
                                c Si
                                   gnature ofRegisteredAgent                                                                                                  Date
Authorized Personts)Detail:
 Title               M GR                                                                   Title         M GR
 Name                DORFMAN,STEVEN                                                         Name          SPIEW AK, MATTHEW
 Address         2OAKW OO D BLVD                                                           Address        2OAKW OOD BLVD
                 SUITE 100                                                                                SUITE 100
 City-state-zip: HOLLYW OOD FL 33020                                                       Ci
                                                                                            ty-state-zip: HOLLYWOO D FL 33020




 1herebycer//rythatthelr/rorrnat?or?IndlcatedOrlthlsreport(;fsupplementalrepc)?tI,StruearldaccurateandthatmyelectroalcsignatureshallhavethesameIegaleffeclaslfmadetkncfer
oath.thatIam amanagingmemberormanageroflhellmltedlaâ//rycompanyortherecelverortrusteeempoweredtclexecutet/?/sreportasrequlredbyChapter605.FloridaStatutes.and
thatmynameappearsabove.oronanattachrrlentwithaIIoltzerIjkeelnpowered.
SIGNATURE:MATTHEW SPIEW AK                                                                                MGR                                          02/16/2017
                     El
                      ectronicSignature ofSi
                                           gningAuthori
                                                      zedPersonts)Detai
                                                                      l                                                                                      Date




                                                                                                                        M ENJIVA R A TTA CH M ENT B
      Case 0:18-cv-62593-DPG Document 12-1 Entered on FLSD Docket 10/29/2018 Page 40 of
                                           216                                                               PX 1
                                                                                                      Page39of679
                              '

                  '           '
        .




                      -
                          !




                          (Requestor'
                                    sName)


                          (Address)                        k
                                                           I1lI1
                                                               t
                                                               1
                                                               II
                                                                lIl
                                                                  I
                                                                  1I
                                                                   !
                                                                   I
                                                                   1
                                                                   l1
                                                                    I
                                                                    q
                                                                    II
                                                                     1
                                                                     6I
                                                                      l
                                                                      k
                                                                      I
                                                                      1i
                                                                       q
                                                                       E
                                                                       It
                                                                        I1
                                                                         I
                                                                         .
                          (Address)
                                                            700286551197

                          (cii/stateqi
                                     p/phone/f)

       D plcx-ue Z wAIT                           D MAlu

                          (dusinesstntityName)

                          t/cumentNumber)                     Ub/l91
                                                                   *1b--U1UU
                                                                           JU--LIUU
                                                                                  l %'u
                                                                                      -M    IJ'
                                                                                       w . LI




Certifi
      ed Copies                     Certifi
                                          cates ofStatus



 Specia,Instrudionsto Filing Officer'
                                    .




                                  W i
                                    ce Use Only                                 >
                                                                                    f.a     O
                                                                                 r- U D
                                                                                *>> D
                                                                                    7:-ï f..-
                                                                                 -
                                                                                .Z 7---# tzz
                                                                                -
                                                                               *  '
                                                                                  -
                                                                                  .  %!w x.a.       *Cj
                                                                               -
                                                                               .   ';7D ..-
                                                                               rzr
                                                                               -
                                                                                  aA-< to           J.
                                                                                                     -
                                                                               ;
                                                                               -'e.:z--''
                                                                                     ....x
                                                                                         '
                                                                                         -          m
                                                                               ma
                                                                               ;- of; =.   >        (yy
                                                                               ep- <
                                                                               a
                                                                               :Q7-w*      0. .
                                                                               CJ'....-1
                                                                               ww           ...-.
                                                                               >-          CD
                                                                   M ENJIVA R A TTA CHM ENT B

                                                                                                      11/,çtrx
          Case 0:18-cv-62593-DPG Document 12-1 Entered on FLSD Docket 10/29/2018 Page 41 of
                                               216                                          PX 1
                                                                                                                                              Page40of679




I
                                                            COVER I-E-
                                                                     TTE:
,
I      ro, R$aI-.--,,-s---,--                                                                                       .
              Divigion ofcorporations


       susaEcv:                k                                   -xx.0                       uo
                                                 x. eofnimited sjo ilitycompar.y        .,''        -           -




/P
 T
 l
 h
 e
 a
 s
 e
 n
 c
 rl
  o
  t
  u
  s
  r
  e
  n
  z
  a
  A
  !
  I
  rc
   t
   i
   o
   r
   l
   e
   s
   o
   p
   fA
    n
    d
    m
    e
    n
    c
    d
    em
     c
     o
     n
     c
     t
     e
     a
     m
     n
     di
      f
      g
      e
      t
      l
      h
      s
      i
      )a
       m
       r
       e
       t
       s
       u
       r
       b
       t
       m
       oi
        h
        t
        e
        d
        N
        f
        o
        a
        l
        mr
         c
         f
         w
         i
         o
         l
         n
         P
         g
         e
         :
         .
         r
         so
          n                                          '



                                                                   17'
                                                                     117M/COmpany
                                                                                    <
                                                                                                                    >.- e :.r!
                                                                                                                    m.- 2 1
                                                                                                                    ' rrJ
                                                                                                                    D-*'
                                                                                                                    -.,- r!4
                                                                                                                    .* * - >
                                                                                                                                  (-
                                                                                                                                  c    X7
                                                                                                                    vO
                                                                                                                     .'' .
                                                                                                                         ..
                                                                                                                          ''.
                                                                                                                            '-.
                                            ?>                                                                      -p .
                                                                                                                    rn .-:'
                                                                                                                             .#
                                                                                                                             .
                                                                                                                                  G)   X
                                                                                                     $              :'a                1-77
                                                                                                                      -.
                                                                     AddI'
                                                                         CSS                                        *
                                                                                                                    -
                                                                                                                       ;-g.y
                                                                                                                           'R. >
                                                                                                                           *
                                                                                                                        -1
                                                                                                                        .         =-   c
                                                                           l-                                       s->.
                                                                                                                    -  '-
                                                                                                                        7r
                                                                                                                        .
                                                                                                                         -.
                                                                                                                          r
                                                                                                                          -z
                                                                                                                           '
                                                            CI
                                                             'T/ t
                                                                 ateandZ1
                                                                        '
                                                                        p Code                                      *
                                           w.                  e


                                            afIaddress:(tobe             N,eamnuarcponnotfncatîonk
                                                                     orfumr                      )                           Y>-*Q.
                                                                                                                                  .Q.D
                                                                                                                                  -.
    Forfm-therinformationconcefningthi
                                     smatter.pleasecall:


                   NamrofNer<sSa
                        x'
                         P    on V -             .
                                                 x        x at(A *-- ) %                       - 'w .k
                                                                    Ax aCoue            Dayt
                                                                                           imeTelephoneNumber


    Enclosed ' checkforthefollowing
                                      am ount:
       &25.00FilingFce     D $30.00 Fgling Fee &
                                                           (::!.
                                                               $55.00FiljogFee&
                              CertificateofStatus                                                D $60.% FiiingFee,
                                                               CertifiedCopy                        CertificateofStams&
                                                               (additiûnalcopyisencl
                                                                                   oscd)           CertifiedCopy
                                                                                                   (idditionulcopyisenclosed)


                 M AILING ADDRESS:
                 Registation Section                                     STREET/COURIER ADDRESS:.
                 DivisionofCorporations                                  Registration Section
                 P.O,Box6327                                            Division ofComorations
                 Tallahassee. FL 32314                                  Clihon Building
                                                                        266lExecutiveCenterCircle
                                                                        Tallahassee, FL 32301



                                                                                               M ENJIVA R ATTA C HM ENT B
    Case 0:18-cv-62593-DPG Document 12-1 Entered on FLSD Docket 10/29/2018 Page 42 of
                                         216                                          PX 1
                                                                                                                                       Page 41of679



                                          AR TICLES O F AM EN DM E NT
                                                      TO
                                         A RTICLES O F O R GA N IZA TIO N
                                                      OF

                k v.-         N.                          -k'                            ,
                                NameoftheLlmited Llabili Com an asI now a earsonourrecords.)
                                                   on a Imlte L1a llty ompany
                                                                                    ..
n eArticlesofOrganizationforthisLimitedLiabilityCompanywerefiledon %
                                                                   .                              .       .
                                                                                                          N.                  yytjassigned
Floridadocumentnumbert-S                  i qou v <
Thisamendmentigsubm ittedto amendthe following:

A.lfhmending nam e.enterthenew ngm eofthelimited Iiabiliw tom palw here:

n enew namemustbedistinguishableand containthewordsb
                                                   lbimitedLiabilityCompanyy'thedesignationSKLLC''ortheabbreviationx$L.L.C.''
                                                                                                          -   i o        -
Enternew principalofficesaddress,ifapplicable:                                                            KV
                                                                                                          :  ' O
                                                                                                          X>%
                                                                                                          7
(PrincipalofJcgaddressM USTBE z4STREEF,O IIAFJ'J'
                                                J                                                         ,.
                                                                                                           ,-c:.: =(
                                                                                                                   '.
                                                                                                                    - ''n
                                                                                                                   .=.
                                                                                                                  - ,
                                                                                                                        - -
                                                                                                          >)
                                                                                                           .x).la
                                                                                                                '.     ''-.
                                                                                                                       . - -
                                                                                                              '
                                                                                                              ,- <
                                                                                                          CU '-''*
                                                                                                          .-r-..-.-..       î--
                                                                                                                              :--l
                                                                                                          ' 7'
                                                                                                          .
                                                                                                          =N       f- ?nz 7--.-1
Enternew mailing addressy ifapplicable:                                                                   Vl--   :r' 1 =.
(M ailint add                                                                                               W'   -1
                                                                                                                  ' ''
             ressM A FBE ,4 POST OFFICE B0X)                                                                  UJ:'-ù '--


B. If am ending the registered agent and/or registered office address on our records, enter the name of the new
reuistered acentand/orthenew reeistered om ceaddresshere:


         NameofNew Recistered Aaent:

         New RecisteredOfficeAddress:
                                                                             EnterFlonda.
                                                                                        çlrcty
                                                                                             laddress

                                                                                               1Florida
                                                                      City                                              Zt Code
New Reaistered Azent'sSianature.ifchantina R   stered Azent;
                                           - eti     -



1hereby acceptthe appointmentasregistered agentand agreeto actin this capacity. lfurtheragreetocompl
                                                                                                   y w/l/lthe
pr/vflfon,
         çofallstatutesrelativetotheproperandcompleteperformanceofmyduties,antfIatnfamiliarwff/land
accepttheobligationsofmypositionasregisteredagentasprovidedforfaChapter605,F& 0r,(    /'Jâïddocumentis
beingsledtomerel yreflectachangeintheregisteredof/ic:address,1hereby confrm thatthelimiteddflàll
                                                            -                                  e
                                                                                               /z
                                                                                                '/
                                                                                                 y
company hasbeen not6ed s' nwriting ofthischange.


                                                           IfChanging Registtred Agent,SienitureofNtw Reeistkred Aeent

                                                          Page 1 of3                       M ENJIVA R ATTA C HM ENT B
    Case 0:18-cv-62593-DPG Document 12-1 Entered on FLSD Docket 10/29/2018 Page 43 of
                                         216                                          PX 1
                                                                                                                                          Page 42 of679


 lfamendingAutherizedPersonls)authorized tomanage, enter the title.name.and addressofeach person beine added
                                                                   -
 orrem oved from oerrecordd:

 M GR = M aasger
 AM BR = '
         Authorked M ember

 Title        Nam e                              Address                                                                    TYpeofAçtion

                                                  E-E'>                                  w-x.vX % kG'                        o Add
                                                 0
                                                 ' V .k=&                                    -                          -   .* cn,ove
                                                N-VG                         .                     'BQC%%-3 o change

2w-o-
    v                               ' GCDGV-
                                           U
                                           Nk%knokNd                   kO                                                   EaRemove

                                               % ...k                                    ' V -k-                                 change
                      ..

               % W             um.N= ttv ve-
                                           k C                                                   W N% UG o Add
                                               N '-% -xcw-.o                                                                     emove
                                                                        kx-vvvy                    a '> n change



                                                                                                                         Q Remove

                                                                                                          > Co                  .hange
                                                                                                           r'C&
                                                                                                           %
                                                                                                          wc- :7D
                                                                                                          C> 6-:a
                                                                                                          *
                                                                                                                            c.
                                                                                                          > -.q
                                                                                                          .                 =
                                                    '-   . -   -   -   . -   -   -   .                    '  3'*  ddm
                                                                                                          - '
                                                                                                       rraM. io &   .

                                                                                                       ;-7'T(.v.x
                                                                                                      -     . - .-
                                                                                                              ..s  J'-
                                                                                                                     R
                                                                                                                     .'
                                                                                                                      1
                                                                                                                      ,
                                                                                                      -77.      .               cmwoyc
                                                                                                      *- -.-- n
                                                                                                      m
                                                                                                      =
                                                                                                      =
                                                                                                           ..z.          co
                                                                                                                         *'
                                                                                                      m-.*1v...1
                                                                                                            .
                                                                                                      <- D ..
                                                                                                      .
                                                                                                      ..x . g change
                                                                                                      .




                                                                                                                        (:lRemove


                                                                                                                        D Ch n e
                                                                                            MENJIVARAT:AC;IIENTs
                                       Page2of3
    Case 0:18-cv-62593-DPG Document 12-1 Entered on FLSD Docket 10/29/2018 Page 44 of
                                         216                                          PX 1
                                                                                                                                               Page 43 of679


 D.Ifamending anyotherinformation,enterchangds)here: (
                                                     Attachadditionalshects,fnecessary)




                                                                                                        M   e               *. .K'
                                                                                                          '                     .
                                                                                                       D .r
                                                                                                          .r
                                                                                                           - <a
                                                                                                        -P U.x               t-
                                                                                                        ,.< I.v7
                                                                                                               $             c             $
                                                                                                        - +e
                                                                                                        '..                  *F
                                                                                                                             >         -
                                                                                                         ''
                                                                                                          'J*.Ae'..
                                                                                                                  '           e
                                                                                                         ..
                                                                                                         -ga. ,w .
                                                                                                         r*re?r   .    to .vn
                                                                                                                  '          t. .,
                                                                                                                              .w-.
                                                                                                            ..v =
                                                                                                                    .
                                                                                                                    -r  v
                                                                                                                        ,.p- '
                                                                                                                        ..    u .at
                                                                                                                e,
                                                                                                                .v .          ::.r..
                                                                                                            ..n eeM
                                                                                                              .e'%-   ..1
                                                                                                              o .)
                                                                                                                 ......           e
                                                                                                              >


E.Effectivedate,ifotherthanthedateofl-
                                     lling:                                                  (optional)
  (I
   faneffectivedateislisted,thedatemustbespeciscandcannotbepriortodateofslingormorethan90daysafterfilinp)Pursuantto605.0207(3)tb)
   N
   d ote: lftbe date inserted in thisblock doesnotmettthe applicablestam tory liling requiremcnts, thisdatc willnotbe iisted asthe
        .

    ocument'seffectivedateontheDepartmentorsf      ate'srecords.


lfthe record specifies a delayed effective date, butnotan effective tim e,at 1.2:01 a.m .on the earlierof:
(b) The 90th day aterthe record isfiled.
                   '

  oated % Z n /=    .
                                     k+.s           ,             .




                                    Si a       amemberorautholized representativeofamember                             -

                                                .        v

                                                    Typ orpnntednameofslgnee


                                                            Page 3 of3
                                                        Filing Fee: $25.00              M ENJIVA R A TTA C HM ENT B
    Case 0:18-cv-62593-DPG Document 12-1 Entered on FLSD Docket 10/29/2018 Page 45 ofPX 1
 2016 FLORIDA LIMITED LIABILITY COMPANY ANNUAL216
                                               REPORT                FILED     Page44of679
 DOCUM ENT# L12000060285                                         Feb 09,2016
 Entity Nam e:HEALTH BENEFITS O NE LLC                        Secretary ofState
 C urrentPrincipal Place ofBusiness:                            CC2352357952
 2OAKWOOD BLVD
 SUITE 100
 HO LLYW OOD,FL 33020

 CurrentMailing Address:
 2 OAKW OOD BLVD
 SUITE 100
 HOLLYW OOD, FL 33020 US

 FElNum ber:       2195                                                                                        Certificate ofStatus Desired: No
 Nam e and Address ofCurrentRegistered Agent:
 SPIEW AK,MATTHEW E
 2 OAKW OOD BLVD
 SUITE 1OO
 HOLLYWOOD,FL 33020 US

 The above named entitysubmitslà?/W statementforthe purpose ofchangingitsregistered offfce orregfstered agent,or:0th,f
                                                                                                                     n the Stafe ofFlorida.
 SIG NATURE:
                        El
                         ectronicSignature ofRegistered Agent                                                                                                 Date
Authorized Personts)Detail:
 Title          MGRM                                                                       Title          MGR
 Nam e          SPIEW AK, MATTHEW E                                                        Name           DORFMAN,STEVEN
 Address        2 OAKW OOD BLVD                                                            Address        2 OAKW OOD BLVD
                SUITE 1OO                                                                                 SUITE 1O0
 Ci
  ty-state-zip: HOLLYW OOD FL 33020                                                        Ci
                                                                                            ty-state-zip: HOLLYW OOD FL 33020


Name            GIROUARD,CANDIDA
Address         2OAKW OO D BLVD
                 SUITE 1OO
City-state-zip: HOLLYW OOD FL 33020




o1at
  hehrebycedjfythatthelnformattonindlcatedonthlsr'
      .t
                                                 eporlorsupplementalreporllstrueancfaccurateancfthatmyelectrûnlcs/gnalwreshallhavethesameJega/effectaSifrnadetlnder
       hatIam amanagingmemberormanageroftheIimitedIiabilitycorrlpar?yortherecetverortrusteeempowered/0executethlsre     portasrequlredbyChapter605. FloridaStattltes,anc/
thatmynameappearsallove,oronanattachmentw1thaIIotherIikeempotverect
SIGNATURE.MARC SPIEW AK                                                                                  CFO                                           02/09/2016
                     Electroni
                             cSi
                               gnature ofSigning Authori
                                                       zed Personts)Detai
                                                                        l                                                                                   Date




                                                                                                                        M ENJIVA R ATTA CH M ENT B
         Case 0:18-cv-62593-DPG Document 12-1 Entered on FLSD Docket 10/29/2018 Page 46 of
    2015 FLO RIDA LIMJTED LIABILITY COMPANY ANNUAL216
                                -                  REPORT                                                                                                                       PX 1
    DOCUMENT# L12000060285
                                                                                                                                                 FILED       Page45of679
                                                                                                                                              Feb 24,2015
    Entity Name:HEALTH BENEFITS ONE LLC                                                                                                     Secretary ofState
    CurrentPrincipal Place ofBusiness:                                                                                                       CC1459750275
   200 S PARK ROAD, SUITE465
   HOLLYW OOD, FL 33021

   CurrentMailing Address:
   200 S PARK ROAD, SUITE 465
   HOLLYW OOD, FL 33021

   FElNum ber:      2195
                                                                                                                    Certificate ofStatus Desired: No
   Name and Address ofCurrentRegistered Agent:
   splEwAK, MAT-EHEW E
   2oc s F'ARK RoAo, SCJITE 465
   Hol-uyw ooo, FL 33021 Us

   The above named entitysubmitsthis statementforthe purpose ofchangingitsregistered offfceorregistered agent
                                                                                                                              ,   orb0th,in the StateofFlorida.
  SIGNATURE.
                          Electroni
                                  cSi
                                    gnature ofRegisteredAgent
                                                                                                                                                                   Date
  Authorized Personts)Detail:
  Title           MANAGER
                                                                                              Title                MGRM
  Name            SPIEWAK, MARC A
                                                                                              Name                 SPIEWAK, MATTHEW E
  Address         200S PARK ROAD
                  SUITE 465                                                                   Address              2O0S PARK ROAD, SUITE 465
  City-state-zip: HOLLYW OOD FL 33021                                                         City-state-zip:      HOLLYW OOD FL 33021

  -ritlil      MG R                                                                           Ti
                                                                                               tle                 CCO
  Name         DORFMAN, STEVEN                                                                Name                 GIROUARD, CANDIDA
 Address       200 S PARK ROAD, SUITE 465                                                     Address              20O S PARK ROAD, SUITE 465
 Ci
  ty-state-zi
            p: HOLLYW OOD FL 33021                                                            Ci
                                                                                               ty-state-zi
                                                                                                         p:        HOLLYWOOD FL 33021




Iherebycerf/rythatthejrlrorrnal/o/lrïnlcatedt)nthlsreporlorsupplementalreporflstrue andaccurateandthatmyelectronlcsignat
oath,thatlarrlamanagtngmemberormaaagerolthe:rrl/lec/Ilabilltycompanyortherecelverortrusteeempoweredtoexecut ureshalll?ak'ethesameIega/effed asifmadeunder
thatf'nynameappearsabove.Oronarlattachmentwitha/fotherIlkeempowered                                                ethlsrepo?'lasreqt/ret/byChapter605 FloridaStattltes. anc/
                                                                            .

SIGNATURE. MARC A SPIEW AK                                                                                  MANAGER                                       02
                                                                                                                                                            /24/2015
                     ElectronicSignatureofSigni
                                              ngAuthorizedPersonls)Detail
                                                                                                                                                               Date




                                                                                                                          M ENJIVAR ATTACHM ENT B
    Case 0:18-cv-62593-DPG Document 12-1 Entered on FLSD Docket 10/29/2018 Page 47 of
                                                                                      PX 1
                                         216                                   Page46of679




               L ooop& s
                    A
                    (equestofsName)

                   '
                   -
                   tàddress)                           111111
                                                            k
                                                            11111111111111111
                    (Address)
                                                        500263642455
                    (City/state/ziplphone#)                I-l.
                                                              -,
                                                              q-
                                                               z1x
                                                                 -1,
                                                                 . 'JLtf----.
                                                                            t-$1l
                                                                                -l
                                                                                 f-'.
                                                                                    -l---k
                                                                                         -I
                                                                                          l.iu-
                                                                                              . 4
                                                                                                .@.
                                                                                                  ri.
                                                                                                    'h
                                                                                                     -
                                                                                                     .
                                                                                                     hI
                                                                                                      .l.l
                                                                                                         -r
                                                                                                          i
                                                                                                          -l


       Z ecK-up U wAlT                        Z MA'L

                    (Busi
                        nessEntityName)


                    (DocumentNumber)

Cedi
   fied Copies                                                                      > Ln           -
                       .     Cedi
                                fi
                                 cates ofAtatus                                     r-''
                                                                                       - f-:
                                                                                           '            2I.
                                                                                                          '.'
                                                                                                            ie<
                                                                                    x>-' r
                                                                                    v &'
                                                                                    . e
                                                                                         x
                                                                                         m
                                                                                             .             ij
                                                                                                            *
                                                                                    ,.....
                                                                                    %.x *-.-     .-.p   qa.k,:.
                                                                                    (y.
                                                                                      ./7-
                                                                                         J-..
                                                                                            74'' w      1..ys>.p.x
 SpecialInstructionsto Filing Officer:                                               so y.) jo            j
                                                                                     R 4-<.              ''
                                                                                    m
                                                                                    m c
                                                                                      ---'
                                                                                         : =
                                                                                           :::r         i
                                                                                                        ;
                                                                                                        1R
                                                                                                         .'
                                                                                                          TF
                                                                                                           t-
                                                                                                            lI
                                                                                                             Gj
                                                                                    r'
                                                                                    &-k. '',            4l-ee.v.4'
                                                                                      - 4 e..             ; a
                                                                                    X .-**                 *z1-4
                                                                                     -
                                                                                     C
                                                                                        -j N
                                                                                     wD m k o n




                           Offi
                              ce Use Onl
                                       y




                                                           sE?2 7 2216
                                                          T.O      N ON
                                                                  M ENJIVA R ATTAC HM ENT B
  Case 0:18-cv-62593-DPG Document 12-1 Entered on FLSD Docket 10/29/2018 Page 48 of
                                                                                    PX 1
                                       216                                   Page47of679




                                                    C OV ER LETTER
                              ?
TO :     Registration Section
         Division ofCorporations

SUBJECT: HeaIth Benefits O ne LLC
                                                                                       -   -.     -
                                         xameot
                                              -umituduabilitycompany


TheenclosedArticlesofAmendmenlandfeets)aresubmhtedforfling.
Please returnaIIcorrespondenceconcerning thismattertothefollowing:


                           M arc A Spiew ak
                                                           NameofPersoa

                           HeaIth Benefits O ne LLC
                                                           Firfrt/company

                           200 S Park R oad Suite 465
                                                              Addrcss

                           Holl ood FL 33021
                                                      Cily/stateandZi
                                                                    p Code
                          marcspiewak@ hbcinsure.com
                                     E-mailaddress:(tobeuscd1brfutureannualreNnnoîiftcalion)
Forfurtherinformation concerning thismatter,please call;

M arc A Spiew ak                                           a(4
                                                               754)888-6344 ext2002
                Nameorptrson                                  AreaCod:          DaytimeTel
                                                                                         ephoneNumber


Enclosed isacheck forthe following amounl:
L $25.
     00FilingFee          1 $30.00 Flling Fee&         D $55.00 Filing Fee &                Q $60.00 Filing Fee.
                             CertificateofStatus          Certitied Copy                       CertificateofStatus&
                                                          (additionalcopyisenclosep)           Certitied Copy
                                                                                                (azditionalcopyisencl
                                                                                                                    osed)



                M AILING ADDRESS:                                  STREET/CO URIER ADDRESS:
                Registration Section                               Registration Section
                Division ofComorations                             Division ofComorations
                P.O.Box6327                                        CliqonBuilding
                Tallahassee,FL 323l4                               2661Executive CenterCircle
                                                                   Tallahassee,FL 32301




                                                                                            M ENJIVA R ATTAC HM ENT B
  Case 0:18-cv-62593-DPG Document 12-1 Entered on FLSD Docket 10/29/2018 Page 49 of
                                                                                      PX 1
                                       216                                   Page 48 of679




                                         ARTIC LES O F AM END M ENT
                                                     TO
                                        A RTICLES O F O RG ANIZAT IO N
                                                     OF

               HeaIth Benests O ne LLC
                               (N meoftheLimied Iaia ili Com n sitno a e rson flurreeords-)
                                                 '(jtla lmlte Ia tIty ompany)

TheArticlesoforganizationforthisLimitedLiabilitycompanywerenlcdon 05/04/2012                                     and assigned
yloridadocumentnumber L12000060285
Thisamendm entissubmitted toamendthefollow ing:                                                         t
                                                                                                        r(::' M
                                                                                                              o
                                                                                                        ç* t,.     * .
A.                                                                                                       CE        r
                                                                                                                   wo
     lfamendingname.enterthenew nameofthelimitedliabilitvcompanvhere:                                    6->
                                                                                                           -'t -
                                                                                                         O x        œ
                                                                                                         * <
                                                                                                         r-rl              s*m '
Tbenew namemusti
               x disti
                     nguishableandcndwiththewords--Limited IaiabilityCompanyq''thedesignation'-LLC''ortàcab       ti
                                                                                                                   oM .L.
                                                                                                                        C'.S
                                                                                                                           *'
                                                                                                                          fr%4.t.
Enternew principaloffieesaddress.ifapplicable:                                                            Q %':$ -..       V
                                                                                                                           A--'
                                                                                                          if-
                                                                                                            7.'
f#Wzlcl
      '
      pl/offkeaddressM UST BEA SFH FFADDRFS'
                                           S'
                                            ;                                                             F'- =      *



Enternew m ailingaddress,ifapplicable)
(M ailine addressM A FBEA N SF OFFICE StlAI


B. Ifam ending the registered agentand/or registered offke sddress on our records.enter the nam e of the new
reeistered aeentand/orthenew rœ istered om ceaddresshere:


         Nam eorNew RegistcredAgent:
         New RegisteredO fficeA ddress:


                                                                                             Florida
                                                                     Ckv                                      zi
                                                                                                               pCode
New Rœ istered Aeent'sSiEnalurm ifchaneinE Reaistercd Azent:
lhereby acceptthetz/wtpirlfplea/asregistered agentand agreeto actin f/lfscupacit
                                                                               y.f/ïr//leragreeftlcomplywffh(he
                                                                               .

provisionsofallstatutesrelativetotheproperandcompleleperformanceofmyduties.andlantfamiliarws         '//land
accepttheobligationsofmypositionasregisêeredJgcrl/asprovidedforinChapter605,F.S.0r,4'        /'
                                                                                              //WXdocumentis
beingsledtomerelvrellectachange#?theregisteredtp    A ceaddress,lherebycoa/zw;thatthelimitedliabilit   y
companyhasbeennot@edinwritingofthischange.
                                                          IfChanging RegisteredAgent,SlenatureofNew Reei&teredAeent

                                                         Page lof3



                                                                                          M ENJIVAR A TTAC HM ENT B
 Case 0:18-cv-62593-DPG Document 12-1 Entered on FLSD Docket 10/29/2018 Page 50 of
                                                                                   PX 1
                                      216                                   Page49of679




Ifam ending theM anagersorAuthorized M em beronourrecords,enterthetitle.nam e.and addru sofeach M auaeeror
Authoria d M em berbeinEaddedorrem oved from ourrecords:

M G R = M anager
AM BR = A uthoria d M em ber

Title        Nam e                             Address                                     TvpeofAction

CCO           C andida G '
                         Irouard                200 S Park Road Suite 465 KAdd

                                                Hollyw ood FL 33021                             zlum ovc


                                                                                                Q Add




                                                                                                D Adt

                                                                                                Q Remove
                                                                                    > EN e
                                                                                    C' 00 D
                                                                                    v'-r .L (Z)
                                                                                                      XXCW
                                                                                                        . à
                                                                                                         ,i .
                                                                                     > ' Y              .:   e..
                                                                                     A. '.'
                                                                                          )->    .-     t
                                                                                     C
                                                                                     7-
                                                                                      '9J %r
                                                                                     U)- -
                                                                                                        1
                                                                                     CX m
                                                                                        t.-l
                                                                                           .                 ..=
                                                                                                               hn .
                                                                                     .            >           *
                                                                                      -rl                th-u4$
                                                                                      C t7;       -       c '
                                                                                       P
                                                                                       .='
                                                                                         >R
                                                                                         .            ve
                                                                                       = ca
                                                                                          . U%
                                                                                       >




                                                                                            D Add

                                                                                            D Remove




                                                                                            D Add

                                                                                           (:1Remove




                                        Page2of3                         M ENJIVA R ATTA C HM ENT B
 Case 0:18-cv-62593-DPG Document 12-1 Entered on FLSD Docket 10/29/2018 Page 51 of
                                                                                    PX 1
                                      216                                   Page 50of679




D.Ifamendinganyotherinformation,enterchangels)here:(Allachadditionalsheets.ifnecessarlb)
      Address change: M GR Dorfm an,Steven -2O0 S Park Road Suite 465
         Hollyw ood FL 33021.
                            ,Address change:M G RM Spiew ak,M atthew
         200 S Park Road Suite 465,Hollyw ood FL 33021,
                                                      ,Address change:
         M GRM Spiewak,M arc 200 S Park Road Suite 465 Hollywood FL 33021


E,Effectivedate.ifotherthan thedateoffiling:                                                   (optional)
  (1-h2efreclivedatemuM l
                        x specit
                               ic.cannotlx pri
                                             orlodatcof-receiplorfilcddaleandcannotix moretbant
                                                                                              )0daysaher
    thedatethisdocumenlisfilcdbytheFloridaDepartmcntofStale)
   Dated Septem ber 18
                 .
                                                    2014

                                      lg aturrof mcmbcrcrauthonzcdrepresen:atlve()arntmber
             M arc A Spiew ak
                                                  Tym dorprinlednamtel-signee


                                                                                                       '


                                                                                                           >e (rz Ar
                                                                                                           .
                                                                                                           '
                                                                                                            .
                                                                                                           r'e e  ( '.
                                                                                                            ,'-.t- (.zl
                                                                                                             'N
                                                                                                              '
                                                                                                              *'.
                                                                                                                'P me'. jerl             e'' p'*
                                                                                                              .
                                                                                                                < I.
                                                                                                              -*-
                                                                                                                         ''r                 ...<
                                                                                                                - >.           --
                                                                                                                .
                                                                                                                    Q*         kr        '
                                                                                                                (.f5
                                                                                                                M. l '                    %
                                                                                                                                                -..
                                                                                                                               Y          .    è '*
                                                                                                                 frlC          =           .
                                                                                                                                           '
                                                                                                                    ''rs                   ..
                                                                                                                    fe G t e               î
                                                                                                                    rn     :        4*
                                                                                                                    Jo >-    rha
                                                         Page3 of3                                                   -0 Nr3X *
                                                                                                                     Y-
                                                     Filing Fee: 525.00




                                                                                             M ENJIVA R A TTAC H M ENT B
Case 0:18-cv-62593-DPG Document 12-1 Entered on FLSD Docket 10/29/2018 Page 52 of
                                     216                                                                                   PX 1
                                                                                                                   Page 51of679




                   (Requestor'
                             sName)

                   (Adàiess)                        1Ij
                                                      l
                                                      I
                                                      kI
                                                       14
                                                        h
                                                        I
                                                        l
                                                        jI
                                                         1II
                                                           lI
                                                            l
                                                            I
                                                            1I1
                                                              Ij
                                                               II4
                                                                 l
                                                                 III
                   (Address)
                                                     900264007639
                   (City/&ateqip/phone#)
      D pl
         cçup D wAIT                       L 'MAI
                                                U     ll.:J.
                                                      .-
                                                           z-13
                                                           ?z   I:-
                                                              -J(    11
                                                                  4,,--
                                                                      I  l0c
                                                                       L-.
                                                                         - ---
                                                                             --.
                                                                               z I
                                                                               -'1-11.
                                                                                 .-
                                                                              . -.
                                                                                     -m
                                                                                      î-
                                                                                       .
                                                                                       1
                                                                                       i'
                                                                                        1
                                                                                        -
                                                                                       -1
                                                                                        ..
                                                                                         .-j
                                                                                         1
                                                                                         . 'j
                                                                                           ---1.
                                                                                            -  j'1'
                                                                                               .
                                                                                               1  f
                                                                                                  '
                                                                                                  n1Ly-.
                                                                                                  .    z.-
                                                                                                         ..
                                                                                                         .
                                                                                                         ',
                                                                                                          -
                                                                                                          .
                                                                                                          i
                                                                                                          -
                                                                                                          .
                                                                                                          '
                                                                                                          !>
                                                                                                           .'t.,
                                                                                                           '
                                                                                                           /   .
                                                                                                               .
                                                                                                               -
                                                                                                               .
                                                                                                               :
                                                                                                               )
                                                                                                               '.
                                                                                                                j
                                                                                                                I
                                                                                                                -
                                                                                                                J.I
                                                                                                                  .fI
                                                                                                                    ..
                                                                                                                     I


                  (BusinessEntityName)
                                                                               '

                                                                                         '         C=n
                                                                                                   M
                                                                                     ..% e
                  (DocumentNumber)                                                   !         *
                                                                                         .k.                        ,i
                                                                                      .-.-;.... r'''
                                                                                                   r'y
                                                                                              r
                                                                                      .x..* ,1 '
                                                                                                 =
                                                                                                             +
Certi
    sedCopi
          es               Cef
                             tifi
                                catesofStatus                                         p '
                                                                                      x'  h -e     l         w.
                                                                                      t/:''<
                                                                                      !r
                                                                                       -lqi:
                                                                                           -..                '':*=
                                                                                        '. '
                                                                                      .*Tj
                                                                                           -&!           .   i Jt ,)o
                                                                                                                    .
                                                                                       . ( #''
                                                                                             ,               1.q
                                                                                                               n>%..z$$:.,
 Speci
     alInstructionstoFi
                      ling Officer:                                                   UJ
                                                                                      = ).
                                                                                         <.
                                                                                          w
                                                                                           q        #iœ      (4,.t.'..adJ
                                                                                      .4.l .*
                                                                                       ** - .s
                                                                                        ox
                                                                                      Q>
                                                                                      w.@e
                                                                                         '+'.N
                                                                                        *#*q
                                                                                       ww.




                        OfficeUse Onjy




                                                                                   yttk&%'
                                                                                         sïî
                                                                                                   jçLïqïq
                                                                                     Q.
                                                           M ENJIVA R A TTA CH M ENT B
Case 0:18-cv-62593-DPG Document 12-1 Entered on FLSD Docket 10/29/2018 Page 53 of
                                     216                                                                                                                PX 1
                                                                                                                                               Page 52 of679




                                                         '

                                                                        ,;
                                                             COVER LETTER
      TO: RegiskrationNection
              Division ofCorporations       .

     SUBJECT: H eaIth Benefits O ne LLC
                                                Nameof-LiluitedLiabilityColnpany



     TheenclosedArticlesofAmendmentandfeets)aresubmittedforfiling.
     Pltasereturn alIcorrespondenceconccrningthismatterto thefollowing:


                                 M arc A Spiew ak
                                                                 Name ofPerson

                                 H eaIth Benefits O ne LLC
                                                                 Firm/company

                                200 S Park Road Suite 465
                                                                    Address

                                 Holl ood FL 33021
 '                                         City/statcandZijCodt                                                   -
                                                                                                                  f- & N3
                                                                                                                  :
                                                                                                                  T-              r.
                               m arcspiewak hbcinsure.com                                                         '
                                                                                                                  ;,
                                                                                                                   .'
                                                                                                                  .:
                                                                                                                        ,.         o
                                                                                                                                  rvt
                                                                                                                                  -v.
                                                                                                                                    a      .   uA,.
                                           E-mailaddress!(tobeusedforfumreannualreponnotilication)                J'-''
                                                                                                                  :,.%u..,.        $                *
                                                                                                                  W'..;..,*)v     CfJ
     Forfurtberinfbrmation concerning thismatter, pleasek;a11'
                                                             .                                                     :n.
                                                                                                                       '(.
                                                                                                                   r'
                                                                                                                    Y 't.-
                                                                                                                              ;    -
                                                                                                                                   ,o 7 /m7b
                                                                                                                                   :r,: !!
                                                                                                                                            xh
                                                                                                                                              i
                           .                                                                                       .nN7
                                                                                                                         'x
                                                                                                                        :r3            . a:.wh
                                                                                                                                           1
                                                                                                                                           h
                                                                                                                                          x'   ..
         arc            pIe ak                                    at(754 )888-6344 ext200277,
                                                                                           r.:-
                                                                                              ë.     :j Tjt.
                                                                                                , jxks
                                                                                            :s... ..        z
                                                                                                            .
                                                                                                            g,
                                                                                                          -'-
                                                                                                                    .                          ,

                     NameofPerson                                    AreaCodc          DaytimeTelephoneNumber       CD ..
                                                                                                                        Ft.
                                                                                                                         .
                                                                                                                          '.
                                                                                                                           '4
                                                                                                                            : te.>
                                                                                                                    2
                                                                                                                    .'
                                                                                                                     ;.v


 Enclosedisacheck forthe following amount:
 Q $25.
      00FilingFee              (
                               i1$30.90Filing Fee&           D $55.  00 Filing Fee&              D $60.00FilingFee,
          '
                                   CertificafeofStatus          Cenit   iedCopy                      Certificate ofStams&
                                                                (adtlitionalgopyisenclosed)          Certified Copy
                                                                                                     (zdditiot
                                                                                                             ulcopyistnclosed)



                     M AILING ADDRESS)                                       STREET/COURIFR ADDRESS;
                     Registation Section                                     Registration Section
                     DivisionofCorporations                                  Division ofComorati  ons
                     P.O.Box 6327                                            Clilïon Building
                     Tallahassce.FL 32314                                    2661ExecutçveCenterCircle
                                                                             Tallahassee,FL 32301




                                                                                              M ENJIVA R A TTAC HM ENT B
Case 0:18-cv-62593-DPG Document 12-1 Entered on FLSD Docket 10/29/2018 Page 54 of
                                     216                                            PX 1
                                                                           Page 53 of679




                                              ARTICLES O F A M END M ENT
                                                         TO
                                             ARTICLES O F O RG ANIM TIO N
                                                         OF

                   Health Benefits O ne LLC
                                   (NameoftlleLlmitedI-iablll'Com aneasItnow a ear:onourrecordx'i
                                                        orla lmlte la ,l,y ompany

     '
     rheM iclesororganizationforthisuimiteduiabilitycompanywerefiledon05/04/2012                                        andassigned
     FloridadocumentnumberL12000060285
    n isam endm cntissubmittcdtoamendthefollowing:

    A.Ifam endingnam e.enterthenew nam eofthelim ited liabilitvcom panv here:

    Thenew namemustbcdistinguishableandendwilhthewords''
                                                       LimitedLiabili
                                                                    tyCompany,''thedesignation<'LLC''orlheabbrevialion '*L.L,C.''

    Enternew principalomcesaturessifapplicable:                        200 S Park Road Suite 465
    (Principalom ceagdrexxM VSTBEA Jr#Ffrzlppu ksw)                    Hollywood FL 33021


    Enternew m ailing address,ifapplicable:                            200 S Park Road Suite 465
    Lv ailine addressM A FBE A POST OFFICE B0X)                        Hofà> 994 FL43021

    B- If am ending the registered agent and/or registered office address on our records, enter the nam e of the new
'
    reeistered acentand/orthenew reeistered offieeaddresshere:
                                                                                                                    =..             :g
             Nam eofNcw Rcgistered Agent:                                                                           ..
                                                                                                                    =
                                                                                                                    ,
                                                                                                                     w.;
                                                                                                                       4.r m                   ,
                                                                                                                    '
                                                                                                                    :. ' r-o
                                                                                                                    .
                                                                                                                        '
                                                                                                                         4 n ) xm o
                                                                                                                                ,
                                                                                                                                    j      .



             xew RcgisteredomceAddrcss:               200 S Park Road Suite 465                                     J'
                                                                                                                     ,'
                                                                                                                      :t'
                                                                                                                        -) , -..:,
                                                                              EnterF/tarpWt'slreetaddress       7-!-<                    ë
                                                                                                                j'nao
                                                                                                                    .-                   j
                                                                                                                                         --
                                                                                                                                          wpx
                                                      -Ho!l ood          Ci%,
                                                                                                     Ayjnrjda330-2-
                                                                                                                . 1-.) '
                                                                                                                    .) -
                                                                                                                       Dho
                                                                                                                         z
                                                                                                                  /fod *. '
                                                                                                                  f
                                                                                                                           !
                                                                                                                           ..
                                                                                                                            '
                                                                                                                            .ji.
                                                                                                                             -î
                                                                                                                           t7al
                                                                                                                            -
                                                                                                                                .
                                                                                                                Jc)zp. crl               .r..
    New R-qeisteredAtent'sSienature.ifchancintRecisteredAgentl                                                  r
                                                                                                                7-
                                                                                                                 wa- T,.) u )
    1àereY'accepttheappointmentasregisteredagentandagreetoJclittthiscapacity lfurtheragreetocomply withthe
                                                                                                 .

    provisionsofallstattttesrelativetotheproperandcompletepctformancec/my dttties,andIamfamdiarwithal?#
    cccepftheoô/fgclfolu oflttl'positionasregisteredagentasprovidedforinChapter605,F.S.Or,l/-/ài.
                                                                                                sdocumenti.
                                                                                                          %
    beinghledtomerel y reilectachangeintheregisteredo//ccaddress.lherebycorl /zwlthattheIimited/iJl)f/l
                                                                                                      '
                                                                                                      /y                            .
    companyhas:ccanot@ed inwritingofthischlagc.
                                                              IfChangingRegi
                                                                           steredAgen: SivnatureofNew Rezist
                                                                                                           -e
                                                                                                            -r-ed A
                                                                                                                  - ee
                                                                                                                     -nt
                                                                                                                       .



                                                             Page 1 of3



                                                                                            M ENJIVAR ATTACHM ENT B
Case 0:18-cv-62593-DPG Document 12-1 Entered on FLSD Docket 10/29/2018 Page 55 of
                                                                                   PX 1
                                     216                                   Page54 of679




  Ifam ending theM anagersorAuthorized M em beron our retords,enter the titleqname.and addru sofeach M anaeeror
                                                                           -

  Ahthqrized M emberbeincaddrd orremovedfrom ourrecords:
 %*H
  M GR = M anager .
  AM BR = Authorized M em ber

  Title         Name                               A44re:s                                        To eofAction

   MGR          Steven Dorfm an                       465 BrickellAve #5401 wwdd
                                                      M iam iFL 33131                                 opem ove




                                                                                                      (:1Remove




                                                                                                      L Remove




                                                                                                   E1Remove
                                                                                               J'..
                                                                                               -2..
                                                                                                            rxa
                                                                                               .
                                                                                               e .' . .    Cr p       > /+
                                                                                                                         '.
                                                                                                  'N F'M
                                                                                              vv .p ,
                                                                                                    ' -.o          er.
                                                                                                                     e y
                                                                                           x ...Y7          !             . ..
                                                                                                                             #*
                                                                                                                             ...N
                                                                                                                                ' + lXX.'..-'
                                                                                           ,p: -.
                                                                                           <                              Ae
                                                                                          e'-'
                                                                                          .    l-D. A
                                                                                          .   >'r.
                                                                                                 V-)              *
                                                                                           m. ..fw %                  -,.<.
                                                                                          t.*** . IPJ                 .
                                                                                          (. -.fz
                                                                                               ..*'$
                                                                                          -T                      ,.Vœ'
                                                                                          -z-...  0 R ove , .
                                                                                         (
                                                                                         >ra;*
                                                                                             x.*.,1       çzj
                                                                                           -              Lo



                                                  -      -   --                                   I
                                                                                                  ZIAdd

                                                                                                 D Remove




                                          Page2of3                        M EN JIVA R ATTA CHM ENT B
Case 0:18-cv-62593-DPG Document 12-1 Entered on FLSD Docket 10/29/2018 Page 56 of
                                                                                    PX 1
                                     216                                   Page 55 of679




D.Ifamendinganyotherinformation,enterchangets)here:(Attachaddidonalsheets.Y-llecc.
                                                                                 j'
                                                                                  .
                                                                                  çtz?7z.?
                        *




E.Effectivedate,ifotherthan thedateofflling:                                                 (optiinal)
  (Theefrectivedatemustbespecitieocannotbepriortodateorreceiptorfileddateandcannotbemortthanqtkdaysahcr
    Ihedatethisdocumcntisfil
                           edbythtFl  oridaDcpazlnwnlofStalc)
   DatedSeptem ber3                              ,
                                                     2014         .




                                    Sig atureof
                                              - mtmbcrorauthorizedrepresenlativeofamembrr
             M arc A Spiew ak
                                                  Typcdorprintednameofsignee




                                                         Page3 of3
                                                     Filing Fee: $25.00                                       'r'
                                                                                                                .      M
                                                                                                                  ë    a
                                                                                                              '
                                                                                                               ev:      rza
                                                                                                               .2.,.) f''rl
                                                                                                              k.. , -.o
                                                                                                              :.,7 .
                                                                                                                   >.''
                                                                                                                 '
                                                                                                                   -.a   I    P .ea...
                                                                                                          =).< co             é
                                                                                                          m vu
                                                                                                            '                 v..
                                                                                                                              .      .
                                                                                                          .     'r:
                                                                                                          'm *7 D             '
                                                                                                          ..z Qcp
                                                                                                          :7'1'ê,, m*.y
                                                                                                          w .-
                                                                                                              .w +%.          . œt
                                                                                                          +>O d f.o




                                                                                         M ENJIVA R A TTAC HM ENT B
     Case 0:18-cv-62593-DPG Document 12-1 Entered on FLSD Docket 10/29/2018 Page 57 ofPX 1
2014 FLO RIDA LIM ITED LIA BILITY CO M PANY A NNUA L216
                                                     R EPORT         FILED     Page56of679
DO CUM ENT# L12000060285                                                                                                           M ar03,2014
Entity Nam e:HEA LTH BENEFITS O NE LLC                                                                                           Secretary ofState
                                                                                                                                  C C0388711168
CurrentPrincipal Place ofBusiness:
3325S.UNIVERSITY DR.
SUITE 210
DAVIE, FL 33328

CurrentM ailing Address:
3325 S.UN IV ERSITY DR.
SU ITE 210
DAVIE, FL 33328

FEINum ber:        2195                                                                                    Certificate ofStatus Desired: No
Nam e and A ddress ofCurrentRegistered A gent:
SPIEW AK MATTHEW E
3325S.UûI
        VERSITYDR.
SUITE 210
DAVIE,FL 33328 US

The abovenamed entity submitsthis statementforthepurpose ofchanging itsregistered orf/ce orregistered agent, orb0th,in the State ofFlorida.
SIG NATURE.
                       ElectronicSignature ofRegi
                                                steredAgent                                                                                              Date

Authorized Personts)Detail:
Title               MG RM                                                               Title               MANAG ER
Name                SPIEW AK,MATTHEW E                                                  Name                SPIEW AK,MARC A
Address         3325S.UNIVERSITY DR.SUITE210                                            Address         3325 S.UNIVERSITY DR.
                                                                                                        SUITE 210
City-state-zip: DAVIE FL 33328
                                                                                        City-state-zip: DAVIE FL 33328




lherebycertrythattheinformationindicatedonthisrepodorstlpplementalrepoltistrueandaccuratearp(
                                                                                            #thatrrl
                                                                                                   yelectron'cslgnatureshallhavethesameIegaleffectasifmadeunder
oath,thatIarrlamanaglngmemberorrnasagerOrtheIimitedIiabllltycorrlpanyortherecejverortrusteeempuweredtoexect/tethisreportasrequkedbyChapter605,Fl   oridaStatutes,and
t/lafrrlynameappearsatiot/e.orOnanattachmentpwlha//otherIikeempowered.
SIGNATURE:MARC A splEw AK                                                                              cFo                                        03/03/2014
                    Electroni
                            cSi
                              gnatureofSigni
                                           ngAuthori
                                                   zedPersonts)Detail                                                                                   Date



                                                                                                                     M ENJIVAR ATTA C HM ENT B
  Case 0:18-cv-62593-DPG Document 12-1 Entered on FLSD Docket 10/29/2018 Page 58 ofPX 1
2013 FLO RIDA LIM ITED LIABILITY COM PANY ANNUAL216
                                                 REPO RT          FILED     Page57of679
DOC UM ENT# L12000060285                                                                                                             M ar26,2013
Entity Nam e:H EALTH BENEFITS O NE LLC                                                                                             Secretary ofState
                                                                                                                                    CC 4483887185
Current Principal Place of Business:
3325S.UNIVERSITY DR,
SUITE 210
DAVIE, FL 33328

C urrentM ailing Address:
3325 S.UNI V ERSITY DR.
SU ITE 210
DAVIE, FL 33328

FEINum ber:       2195                                                                                        Certificate ofStatus Desired: No
Nam e and Address ofCurrentRegistered A gent:
sPIEW AK,MATTHEW E
3325S.UNIVERSITY DR
SUITE 210
DAVIE,FL 33328 US

Theabove named entity submits thisstatementforthepurposeofchanging its registered orfjce orregistered agent,orb0th,in the State ofFlorida.
SIG NATURE'
                       ElectronicSignatureofRegisteredAgent                                                                                                 Date

Authorized Personts)Detail:
Title               MGRM
Name            SPIEWAK,MATTHEW E
Address         3325S.UNIVERSI TY DR.SUI
                                       TE 21O
City-state-zip: DAVIE FL 33328




Iherebycerrjf.vthatthelnformationfncfjcaredonrh?.sreportorsupplementalreporllstruearldaccurateanc/thatrrlyelectronlcslgrlaftkreshallllavethesameIegaleffed aspfmadeunder
oath'thatIam amanagingmemberormanagerofthe/lrrptedIlabilltycompanyorthereceiverortrtlsteeempotvere:toexecutethisreporlasrequirent)yChapter608,Florida Statutes.and
thatmynameappearsaôok'e,oronanattachmentwithaI1otherIlkeerrlpokvered.
SIGNATURE:MATTHEW SPIEW AK                                                                                MGRM                                        03/26/2013
                     Electroni
                             c Si
                                gnature ofSigni
                                              ng Authorized Personts)Detai
                                                                         l                                                                                  Date



                                                                                                                        M ENJIVA R A TTA C HM ENT B
Case 0:18-cv-62593-DPG Document 12-1 Entered on FLSD Docket 10/29/2018 Page 59 of
                                                                                   PX 1
                                     216                                   Page 58of679




                E lectronic A rticles ofO rganization                           L12000060285
                                                                                FILED 8:00 A M
                               For                                              M av 04.2012
                Florida L im ited L iability C om pany                          Se  c.
                                                                                    - OfState
                                                                                Jbryan
                                A rticle l
The nam e ofthe Lim ited Liability Com pany is:
    HEA LTH BEN EFITS O NE LLC


                                A rticle 11
The streetaddressofthe principaloft-iee oftheLim ited Liability Com panl'is:
    3325 S.UN IVERSITY D R.
    SU ITE 2l0
    D-4A'
        7E,FL. 33328

The luailing addressofthe Iyiluited Iviability Conzpany is'
                                                          .
    3325 S.LW IVERSITY D R.
    SUI'IIEE,2l
    DAA   '
         .'
               0
              FL.   33328

                                A rticle 1Il
The purpose forNvhieh thisLim ited Liability Com pany is organized is:
    AN Y AN D ALL LAW FU L BU SIN ESS.



                                A rticle IV
The nam e and Florida streetaddressofthe registered agentis:
    SIATTHEW E SPIEW AIQ
    3325 S.LW IVERSITY D R.
    SU ITE 2l0
    D AVIE,FL. 33328

Having been namedasregistered agentandtoaccentseniceofprocess1701-theabovestated limited
liability com pany atthe place designated in thiscertlticate,Ihereby acceptthe appointm entasregistered
agenjandac
         fireetoactinthiscapacity.Ifurtheragreetocqmplywiththeprovisionsofa11statutes
relatmg to t e properand conzplete perfonnance ofm y dutles,and Iam fam iliarwith and acceptthe
obligationsofm y position asregistered agent.
Registered AgentSignature: NIATTH ER'SPIEB rAK




                                                                          M ENJIVA R ATTA CH M ENT B
Case 0:18-cv-62593-DPG Document 12-1 Entered on FLSD Docket 10/29/2018 Page 60 of
                                                                                    PX 1
                                     216                                   Page 59 of679




                                A rticle V                                      L12000060285
                                                                                FILED 8:00 A M
The nam e and addressofm anaging m em bers/luanagersare:                        M ay 04.2012
    Title: M GRN'
                I                                                               Sec.OfState
                                                                                Jbryan
    M ATTHEW E SPIEW AK
    3325 S.UN IVERSITY DR .SUITE 210
    D AVIE,FL. 33328 U S
Signature ofm eluber oran atlthorized representative ofa l'
                                                          nelnber
Electronic Signature:YIATTH EW SPIER CA K
1am the m elnberoratlthorized represelztative subm itting these z
                                                                '
                                                                k ticlesofOrganizatiolzand affirm thatthe
facts stated herein aretrue. 1am aw arethatfalse infonuqtion subm itted in a doctlmentto the D epartm ent
ofState constitutes a third degree felony asprovided forln s.8l7.155,F.S.Iunderstand the requlrem entto
tile an amm alrepol' tbetw een Jqlm ary lstand Nlay 1stin the calendarl'ear following fonnation ofthe LLC
and every yearthereagerto m alntain ''active''status.




                                                                          M ENJIVA R ATTA CH M ENT B
Case 0:18-cv-62593-DPG Document 12-1 Entered on FLSD Docket 10/29/2018 Page 61 of
                                                                                  PX 1
                                     216                                   Page60of679




             M enjivarA ttachm entC
Case
 D etai0:18-cv-62593-DPG
       lby Entity N am e Document 12-1 Entered on FLSD Docket 10/29/2018 Page
                                                                          Page  62lof
                                                                              lof
                                                                                       PX 1
                                       216                                     Page 61of679




                                                                           k
                                                                         .?.
                                                                           /'
                                                                           .
                                                                           .
                                                                     /''
                                                                '.df//.
                                                                       -- ,%
                                                                           *
                                                                           W             .'.h. l.
                                                                                                '' ''''
                                                                .      / .
                                                                ''.. ./ )p1
                                                                                 rpF
                                                                                 k     ,p' .zJ. ..sëf.   .y..
                                                                ..        >.
                                                                           ,
                                                                           .
                                                                           '#. F '
                                                                           /   . ...r
                                                                                    ..J, .yt
                                                                                         , '  ,-t    'z'.'    .
                                                                 .-       >?       - .     '     .        '       .




                Detailby Entity Nam e
                Florida Limited LiabilityCompany
                HEALTH CENTER MANAGEMENT LLC
                Filinq Information
                DocumentNum ber                           L17000001438
                FEI/EIN Number                                   2240
                DateFiled                                 12/30/2016
                Effective Date                            05/09/2013
                State                                     FL
                Status                                    ACTIVE
                LastEvent                                 CONVERSION
                EventDateFiled                            12/30/2016
                EventEffective Date                       12/31/2016
                PrincipalAddress
                2 OAKWOOD BLVD
                SUITE 100
                HOLLYW OOD,FL33020
                91ailinclAddress
                2 OAKW OOD BLVD.
                SUITE 100
                HOLLYWOOD,FL33020
                ReqisteredAnentName &Address
                Dorfman,Steven
                2 OAKWOOD BLVD.
                SUITE 1O0
                HOLLYWOOD,FL33020

                Nam eChanged:01/16/2018
                AuthorizedPersonts)Detail
                Nam e& Address

                TitleMGR

                DORFMAN,STEVEN
                2 OAKWOOD BLVD #100
                HOLLYW OOD,FL33020

                AnnualReports
                ReportYear                   Filed Date
                2017                         0:/08/2017
                2018                         01/16/2018

                Doctlrrlentlmaqes
                01/16;2018 .ANNUALFREPOR'
                                        I                     VsekvlmagelnPDFformat
                08/08/2017. ANNUGLREPOPT                      Vi
                                                               evilmage lnPDF format
                1l(:)j..(A1
                          U.j-u.u-j.$irjtï,)thn'dedLtabiktv   Vi
                                                               ewlmagei nPDFfofmat




                                                                                                                      M ENJIVA R ATTA C HM ENT C
 hup://search.sunbiz.org/lnquiry/corporationsearch/searchResultDetail?inquirytype=Entity... 6/12/2018
  Case 0:18-cv-62593-DPG Document 12-1 Entered on FLSD Docket 10/29/2018 Page 63 ofPX 1
2018 FLO RIDA LIM ITED LIABILITY COM PA NY ANNUA L216
                                                   REPO RT        FILED     Page62of679
DOC UM ENT# L17000001438                                       Jan 16,2018
Entity Nam e:HEA LTH C ENTER M ANAG EM ENT LLC                                                                                    Secretary ofState
                                                                                                                                   CC 7978130506
CurrentPrincipal Place of Business:
2 OAKW OOD BLVD.
SUITE 1OO
HOLLYW OOD,FL 33020

CurrentM ailing Address:
2 OAKW OO D BLVD.
SU I
   TE 100
HO LLYW OO D, FL 33020 US

FEINum ber:       2240                                                                                      Certificate ofStatus Desired: No
Nam e and Address ofCurrentRegistered A gent:
DORFM AN,STEVEN
2 OAKW OOD BLVD.
SUITE 1OO
HOLLYW OOD,FL 33020 US

Theabove named entitysubmits thisstatementforthe purpose ofchangingitsregistered offjceorregistered agent,orb0th,in the State ofFlorida.
SIG NATURE'
          . STEVEN DO RFMAN                                                                                                                          01/16/2018
                       ElectronicSignature ofRegisteredAgent                                                                                               Date

Authorized Personts)Detail:
Ti
 tle                MGR
Nam e               DORFM AN,STEVEN
Address             2 OAKW OOD BLVD.#100
City-state-zip:     HOLLYWOOD FL 33020




IherebycertifythattheinformatlonjrlcflcafedonthlsreportorsupplementalreporflstrueandaccurateandthatmyelectronicsignatureshallhavethesameIegaleffed aslfmadeunder
oath.thatlam amanag'ngmemberormanagerofthebmltedIiabilitycompanyorthereceiverortrusteeempoweredto executethlsreportasregl        /rec/byChapter605,FloridaStatutesiand
thatmynameappearsatlok'e oronanattachmerltwithalIotherllkeempowered.
SIGNATURE'
         .STEVEN DORFMAN                                                                                MGR                                         01/16/2018
                     El
                      ectronicSignatureofSigni
                                             ngAuthorizedPersonts)Detail                                                                                  Date



                                                                                                                      M ENJIVA R ATTA C HM ENT C
   Case 0:18-cv-62593-DPG Document 12-1 Entered on FLSD Docket 10/29/2018 Page 64 ofPX 1
2017 FLORIDA LIMITED LIABILITY COMPANY ANNUAL216
                                              REPORT                FILED     Page63of679
DOCUM ENT# L17000001438                                         A ug 08,2017
Entity Nam e:HEALTH CENTER MA NAG EM ENT LLC                 Secretary ofState
                                                               CC6334837387
C urrentPrincipal Place ofBusiness:
2 OAKW OOD BLVD.
SUITE 100
HOLLYWOOD, FL 33020

C urrentM ailing A ddress:
2 OA KW O O D BLVD
SUITE 100
HO LLYW O O D, FL 33020 US

FElNum ber:      2240                                                                                           Certificate of Status Desired: No
Name and Address ofCurrentRegistered Agent:
SPIEW AK,MATHEW
2 OAKW O OD BLVD.
SUITE 100
HOLLYW OOD,FL 33020 US

Fhe above named entitysubmitsthis statementforthepurposeofchanging its registeredoff/'ce orregistered agent,orb0th,in the State ofFlorida.
SIG NATURE'
                       El
                        ectronicSignature ofRegistered Agent                                                                                                   Date

Authorized Personts)Detail:
Title                MG R
Name                 DORFMAN,STEVEN
Address              2OAKW OO D BLVD.#100
City-state-zi
            p: HO LLYW OOD FL 33020




Iherebycerl/fythatthe?nro/-rrlar/onindicatedonthlsreportorstlpplemeatalreporljstruearlcfacctlrateanc/thatmyelectronics/l
                                                                                                                       gnar/reshallhavethesameIegaleffectaslfmacfetlnder
oath;thatlam amanaglngmemberormanager()4thelp/?1//e:8llatvlltycompanyortherecelverortrusteeempowerejtoexectltethisreporrasrequirenbyChapter605.FlondaStatutes'and
thatmynameappearsabove.oronanattachmentwithaIIotherIlkeempowered.
SIGNATURE:STEVEN DORFMAN                                                                                   CEO                                           08/08/2017
                     Electroni
                             cSi
                               gnature ofSi
                                          gning Authori
                                                      zed Personts)Detail                                                                                      Date



                                                                                                                          M ENJIVA R A TTA C HM ENT C
    Case 0:18-cv-62593-DPG Document 12-1 Entered on FLSD Docket 10/29/2018 Page 65 of
                                                                                      PX 1
                                         216                                   Page64of679




f
tl. ../ -                                                      N 38
                    (ReqttestorzsName)


                    (Address)                         1111111111111111111111
                    (Address)
                                                       5002937626 15

                    (City/statezip/phone#)

       U elcK-ue Z wAIT                      D MA'L

                    (BusinessEnti
                                tyjame)                                   -.    '          rN:
                                                                          .w.'tD           c.'y
                                                                          > > '.-)         Cr1       *'''=-
                                                                          .....r,k
                                                                          -'               rur.j         ;!
                    (oocumentkimber)                                       .
                                                                          ....- 1          v''''a
                                                                          t. . ..-.
                                                                                 ..        r
                                                                                           w oa
                                                                                                     '

                                                                          tJ               I&
                                                                           .       O       NA-       $ '*.. ':u
CedifiedCopies               Cedi
                                ficatesofStatus                                        l   .
                                                                               1               z..
                                                                                   .7                /A'u-- l
                                                                          r..x. ..'.:      (m,
                                                                               '
                                                                               .)''            9
                                                                          r.....a. uN
                                                                          ..
                                                                               .
                                                                                   I.*     - .I
 SpecialInstructionsto Filing Officec




                          Offi
                             ce Use Only



                                                      C.GOLOEN
                                                       Jlï -5 2217

                                                                 M ENJIVA R ATTA C HM ENT C
   Case 0:18-cv-62593-DPG Document 12-1 Entered on FLSD Docket 10/29/2018 Page 66 of
                                                                                     PX 1
                                        216                                   Page65of679




                                                  >                                          lnalcorporlteneseofthfHongKongltlmlted.
                         X XT        XAL                                                &CRWWO
                         CO RPO
                             - RATE                                                     asor?qKongym
                                                                                                   .ftelfcompony..
                                                                                                                 ejj
                         R ESEA RC H ,KTD.
                                         A                                              *cRet/
                                                                                             ona?corporcteaeseorch(ux)ll
                                                                                                                       mlted,
Tbe RIg%iResponse o''he RlghtTime,EveryTlmer                                            Registetedinl'ag/crldcndwl/el,Reqi
                                                                                                                         stq ##tuozJ2
Afbany # Charlotte 4 Chicago * Dover . kosAngeles A New York #sacramento êSpringfleld ATallahes6ee # W ashington.D.C..FlongKong # London
                                                                                                                                     *œc

           Datc:01/04/2017                                                                   V-
                                                                                              qcount#.
                                                                                                     :
           Nam c:Michelle W alker
           Refetcnce #:T007453                                                                                    '

                                                                                                                          >. tr            =a
                                                                                                                          (   .
                                                                                                                          C- D
                                                                                                                          >'                              j.W)
           ENTITY NAM 'tHE%AKTaHNC::IV IE-Y;WANAQRM QNTéUL'C'
                                      - .                   -
                                                            ..
                                                             g
                                                             x                      -
                                                                                                                            > .<a
                                                                                                                          -'. , .
                                                                                                                          .- ' ,  t.y
                                                                                                                                             .,
                                                                                                                                           j-r!           A
                                                                                                                          .#'
                                                                                                                                           cu
                                                                                                                      .
                                                                                                                          /'-
                                                                                                                            )
                                                                                                                            . ... '
                                                                                                                                           C
                                                                                                                                           *..J7
                                                                                                                                              .-..
                                                                                                                                                     5
                                                                                                                                                     ****'
                                                                                                                                                     j
                                                                                                                          .            .   u.UJ      .
               ArticlesofIncorporation/Authorizationto TransactBusiness                                                   e
                                                                                                                          ,.--
                                                                                                                                      .,
                                                                                                                                       .
                                                                                                                                         -
                                                                                                                                         'r
                                                                                                                                          -
                                                                                                                                          .-
                                                                                                                                           ,z,       tjk .
                                                                                                                                                         2
                                                                                                                           t k.e '                   iw       4d
                                                                                                                              -        .   co             --
               Amendment
                                                                                                                                  .   . ..
                                                                                                                                         . ( j
               AnnualReport
                                                                                                             #




          j
          '-'
               Change ofA gcnt

            qReinstatcment
                                                              A /V - 4 -
          TW O XYV O                                             R% o w k 4s,
                                                                        ,
                                                                           ' &a,-.
                                                                              .




          r-qhlerger
               Dissolution/W ithdrawal

               FictitiousName

               Other:



               VP
                :lv-
                .  .a'
                     s.
                      -
                      e getuoLt'
                               n'
                                -a'i'clo.p
                                         '.y ofW
                                               -th'4ib
                                                     shh-
                                                        co--ker''sih'i.
                                                                      ee'
                                                                        tf'
                                                                          w'''1'
                                                                               th-f'
                                                                                   thrfe
                                                                                       'W-
                                                                                         -ev
                                                                                           e 17
                                                                                              d.'
                                                                                                e'
                                                                                                 h.t-e''.'''

                                                                                         '              '
                                                                                                            y :
             Authorized Amount:                                             %.authohzedamountis.nàts
                                                                                                   iebgrct,pleasecall
                                                                            M ich-
                                                                                 éllkat5.
                                                                                        18-713-0737forapproval.
                                                                            Thanksl- -
            Signature:   - .          -       .   -       -




                                 I;S Nortb CllhounStreet,Sulte #4,Tolllhœysee,H :2:02
                   Telephone:(866)625-0838 Fax;(866)625-0839 lntern/t/on//+1(212)947-7200
                           E-M aiI: Info@ nutionulcprp.com W ebslte:www.nntionnkor .röm
                                                                                                                          ATTACHM ENT C
Case 0:18-cv-62593-DPG Document 12-1 Entered on FLSD Docket 10/29/2018 Page 67 of
                                                                                   PX 1
                                     216                                   Page66 of679




                                        ee aw x
                                        *''''
                                       V c-,t.1,'
                                           -    ...s-*x.
                                                 ,
                                                         .

                                      1
                                      :
                                      1
                                      i
                                      /
                                      .. . , -
                                           .
                                                         -    :1
                                       t           2' ' 21
                                                     -
                                                    .-   2
                                                         :
                                                         ,
                                                         --




                                               *...
                                               .
                                                 <>
                          FLORIDA DEPARTM ENT OF STATE
                               Division ofCorpûrations
   January 3,2017

   NATIONALCO RPORATE RESEARCH/LTD.


   SUBJECT:HEALTH CENTER MANAGEMENT LLC
   Ref.Num ber:W 17000000086


   W e have received your docum ent for HEALTH CENTER M ANAG EM ENT LLC
   and the authorization to debityouraccountin the am ountof$160.00. However,
   the docum enthas notbeen filed and is being returned forthe following:
   Please correct the Cedificate of Conversion to reflect the correct document
   num berand date.


   Please return the corrected origlnaland one copy ofyourdocument,along With a
   copy ofthisletter,within 60 days oryourfilingwillbe considered pbandoned.
   If you have any questions concerning the filing of your docum ent, please call
   (850)245-6052.
   Claretha Golden
   RegulqtorySpeqialist11                                LeoerNumber:917A00000024
   New Flling Sectlon




                                                                              '
                                                                                  ...-l
                                                                                  y>*7              cn
                                                                                                    Nz
                                                                                  1- rkoh           V
                                                                                           ,   o    ca
                                                                                               .    r.f
                                                                                       w       ..   cg
                                                                                           -- T     f..'e,k:
                                                                                                           h
                                                                                  .            .    ç 1
                                                                                  ;* .
                                                                                  N1
                                                                                  . !D
                                                                                  . :               > ra       7 1l
                                                                                                               .
                                                                                   $1 /
                                                                                   -                u
                                                                                                    .....r..
                                                                                  ! 4J.                                 1
                                                                                  C.'
                                                                                    -'......j                      u*
                                                                                    $, '
                                                                                  ('MC ...
                                                                                  -
                                                                                  >.*               <




                                      www.sunbiz.org                  M ENJIVAR ATTACHM ENT C
          D ivision ofCorporations -P .O .BOX 6327 -'rallahassee,Florida 32314
Case 0:18-cv-62593-DPG Document 12-1 Entered on FLSD Docket 10/29/2018 Page 68 of
                                                                                    PX 1
                                     216                                   Page 67 of679




                                              AR'1-IC L1.
                                                        :S O F CO NVEItSI0N
                                              $               FOR                                   Lgjç gu
                                                                                                          -(;a
                                                                                                             '
                                                                                                             o!
                                                                                                              'J y-
                                                                                                                 .j;z,g:b)
                                              bO-rH 1-
                                                     'lt11USlNESS ENT 1-1-Y''
                                                           IN:1-()                                  c'
                                                                                                     --1-
                                                                                                        .--
                                                                                                          ,i.
                                                                                                            -'' .'/'
                                                                                                                   )' .'''
                                                                                                                         ;'.'
                                                                                                    ).)u..,,?....t, ).l .' ,;,i,..
                                     17l.()l:
                                            tI1)A IzI5lIT1k
                                                          :1)LlA1.
                                                                 1ILl'I*h'C-0 5lI'z:N h' -ll.kC
                                                                                              w-l
                                                                                                -.J
                                                                                                  k.
                                                                                                   'k
                                                                                                    ')'
                                                                                                      b$....
                                                                                                           ..'
                                                                                                             .-(
                                                                                                               -
                                                                                                               ..
                                                                                                                - . .-
                                                                                                                     (r(
                                                                                                                       ,-,'l.k'n.y'y
                                                                                                                                 .




              1.     -1'l1e nan' l
                                 e of tl' ku --tltltcl- I3usilless E-Iltity'' ia:lnetliately prior to ll tf
                                                                                                          c t5ling of tllis
     Cerliiicateoi-(7onvktrsi(.
                              /1)isI-!E-zhI.-!-i
                                               -1C'!.
                                                    EN-I-i-
                                                          7!t.M'
                                                               IZ
                                                                -
                                                                NNZA.IL
                                                                      'JE:1E -'
                                                                              N-I-CC)ILPCIRzX-l-l(.
                                                                                                  )h1(1l!k
                                                                                                         !-*(t
                                                                                                             'orporaliolt
                                                                                                                        '-'),
              2.       -I'I1e --l.
                                 3tl:t7rBtlsilless El1til)'
                                                          --isu Florida btlsiltcsscorporalion t'
                                                                                               irstiltcorklt
                                                                                                           -
                                                                                                           dntted Sllldcl'tllt
                                                                                                                             '
                                                                                                                             t
     !liyh's()1-llleStateo1-FIt'
                               iz
                                -idltel
                                      -t
                                       -
                                       ectiveMay9,20I3 (I7oculmentlçulnber:P1300004l881).



              4.      'I'1
                         '
                         letrot'
                               tq-ttl
                                    'siollisperl'
                                                l
                                                '
                                                liltculb)'tllcltpplicable1au.(s)govel  -lyil)g llTt!otlyerbtîsilldssentitl'
    ttlltlt11zcolyvt
                   lrsion col1-L1)licsqvitltsuch Iasvts'ja:1d thc l-eqt'irel
                                                                           -
                                                                           nents()f-s
                                                                                    %6()5.I()45.F-S..il1ef-    fkkltiI1g fl
                                                                                                                          1e
     c()llversioll.

              5-      '1lle'-t
                             a
                             7llltl'BtisillessI7
                                               .I1tit)?'-c'urrclltly t
                                                                     l<istsot:tileofticiit:rcctlrttsot
                                                                                                     '
                                                                                                     -tllejurisdietik,n
    uTldersvllich itisctlrrelllly ilpcorporalctl.

                      Tl
                       le collval
                                'siol,shal1beet-
                                               t
                                               -ectiveatl1:59p.n1.,Ilecernber31,2016.


    Sigs
       lctltllis- -    ..   tlayot-Llecel
                                        -nbcr,2f'I6.
                                                                     HEA1--l-H CEN-l-I(
                                                                                      fR 5'
                                                                                          l.
                                                                                           ANA6 E51ENT
                                                                     CORPO 1A-I'ION
                                                                                                /
                                                                     1.
                                                                      1,y:
                                                                     N:  tllle: StttvcI1Dtlrti'
                                                                                              l)a!
                                                                     -1'i(ke: C hiej-ExekltItivt: i-
                                                                                                   liccr

                                                                     1'IEr
                                                                         :I..
                                                                            TI-1(.
                                                                                 -
                                                                                 .ENTI'
                                                                                      .
                                                                                      ï11.N'
                                                                                           l-
                                                                                            ANA('
                                                                                                JEN'
                                                                                                   1EN1-t.LC'


                                                                     13/-:
                                                                     NallTe: Slcvel)Dtlrl-
                                                                                         nlal
                                                                                            l
                                                                     Title: N1anagc( '




                                                                                              M ENJIVA R ATTA CH M ENT C
    Case 0:18-cv-62593-DPG Document 12-1 Entered on FLSD Docket 10/29/2018 Page 69 of
                                                                                      PX 1
                                         216                                   Page68of679



*




                                                AIt'I'lC LIs
                                                           -S O f2O RGA NfZAT IO N
                                                                 FO 1t
                                           I'
                                            lF A L-l-l'
                                                      IC l(N-I-E1.
                                                                 lA.
                                                                   1z:NA (11.
                                                                            :5l17
                                                                                :N''r I.1.C

                                                (.
                                                 412I()l-
                                                        ifItI/
                                                             -,
                                                              J??/
                                                                 '
                                                                 /t,(/Litlbililb)C-
                                                                                  t'
                                                                                   9??2/.
                                                                                        )//71.
                                                                                             ,
                                                                                             )




                                                               A ltT IC 1-E l
                                                                   NAM E
                   -1
                    -l1e11:11lle(.
                                 ,t'tht-(.iI1)iled lwialnili!j'C.
                                                                -t
                                                                 nn,
                                                                   tjlltI
                                                                        )y.is l'
                                                                               lEA1-TI-ICE'
                                                                                          NTER N/
                                                                                                l?XNz'
                                                                                                     hG L-N'
                                                                                                           1I
                                                                                                            iN-1-LLC ((11tt
         '
         #f-tlll).
                 pan!''').
                                                              A RTICLE 1
                                                              l)UltA'I'ION



                                                               A lt-l-IC I-E 3
                                                      N.
                                                       4-1't;1115O F 11USINESS
                  'l'l'
                      lc Colllj-
                               latLl'is iirgal
                                             lizcd tklrtllttpttrposc oftrallsactillg al'
                                                                                       l)':
                                                                                          1.
                                                                                           1)d :111laqpf-
                                                                                                        tllbtlsilltlss perlllitted
        t.
         )11dertl'
                 tezï. et.
                                                              A ItTIC I.17
                                                                         k4
                                                               ADDRESS



                                                           .4l
                                                             t-I-lC I.E 5
                             IN I-I-lA L 1k.EG IST ER E 1) AG E NT A N 1) R Ef;IS-rER E D O F12ICE

                  Tile slreutlîtltlressol-tllu illitialregistpred ot-  ficeGftlle û'ol
                                                                                     zlpally is2 ûlaksvood 1)Ivd.Suitc l00,
        l-lollysszi
                  lod.Floridn.  3J102t?,atld the l '
                                                   lllnle(ït-lhe illilialregi.
                                                                             qleretlagenlof!hcColllpany atlhaladdressjS
        N'latllew'Spieuzak.

                                                           A IkTICLE 6
                                                AI151
                                                l   %111f.
                                                         :RSIll1:CERTIFIC ATF:S
                   C-akll)l'
                           llclllbcr's i11tvl
                                            -esti:1tllu Colllpally l),a)-btleN'idcltced b)-:1lnttl'
                                                                                                  nbersl )i1
                                                                                                           7part(c1llation (.
                                                                                                                            ,1.Ll1)it
        kl
         tli-
            lilict'tk'
                     t. hl0 Tllelanlntll-ot't1 '
                                               1t!Col-npally l1lftj'(I'ansl
                                                                          -er.sel),or assigl) its tllelllbersl!13) illtel'
                                                                                                                         estin tlle
        t-olllpal llrtt)ulll'otl:crpersol)t-xcttplaspl    'ov'idct#fbriI1tlleC. -
                                                                                olllpally's('
                                                                                            lpel-atï,lg Agreefllellt.




                                                                                                   M ENJIVAR A TTAC HM ENT C
Case 0:18-cv-62593-DPG Document 12-1 Entered on FLSD Docket 10/29/2018 Page 70 of
                                                                                   PX 1
                                     216                                   Page 69of679




                                                             AR-I'ICLE 7
                                                       IN IIEAIN IFICA TIO N

                -I-lle Ctalllpany sllalliltlclltlli1
                                                   -y to tlle ftlllcstextenlllennitled tlll(. Iel-alld il)actrordancu Nvith thc
     f:lïvs t'f-tllcSlatet)l   -lk
                                 -loridk:ally ptlrsollsvllo yvasorisapany oristhreatvned t(          .)be l'nadea par'   ty to any
     (l1l'e:IteI
               1ed.ptxllllillg 01-conlj  lletellztltl
                                                    -lAnlStlitt)rrroceedillg.%sthtltllel-civil.cl-l  'lllilal,atllllinistrtttive tlf-
     illvpstigtttiveby rcason of-titcfactthatl)eisorsvasl'           nallagel',nlelttbel-,o1.ofticeroftheC'    t'lupany.orisor
     Nvas servillg atlhe reqtlestt)f-tl'    le Coll'
                                                   tpany as a lnanager,I   llel'
                                                                               nber.director.oflsccr.trustde.t'nhployee,cr
     agelltoI-orin any othercapncity svith.another colllpally.partnershil     ),jointvennlre.lrtlst,or(ltllcI     -
     ellterprise.agaiTlstexpellses(includillg altorneys'tkcs),judglncllts.l
                                                                          inesltl'
                                                                                 t(Ittl'
                                                                                       tpotllltspaid i1,
                                                                                                       1settIclnent
     actttallyalhdrcasol
                       Tabll'illttklrrt
                                      ltlbyhiln incoullectil3l!xvitl,stkcl)actiol
                                                                                '
                                                                                l,stlit.orrlroci
                                                                                               ledilTg-
                E-'xpkulst?slil' lcltltlillz.
                                            !altorney's fktts.
                                                             ;illtttrl-cd b)'a11)'Ink'tl
                                                                                       'nber-l'   llallager,(11-()j-l-
                                                                                                                     icer i:ldcfendilhg
    :1!1/'civi1.crinlin;    '
                            .ll.adn,illistratis'c.orilts'csligttlivtzIll.ocretlillg slla!lt'  ltlI,ai(lby llle l-.oT'
                                                                                                                    l'
                                                                                                                     tpllny i1advance
    (g
     ,1-tl'
          te i-illklltIislltlsititlflt31*stlel)jlrocecding tlpol.  jf
                                                                    'eceiptof-nn tlntlerlakillg (scctlred ortlnsecured aslnay
    bu dttlenuil'    lcd by tlltt(Jotllpally)by oro11bclhal1-ofstleh npcnlbcr.llyantlger.or oflit-er to repay stlch
    arlltlul'li1'ilsl)llllultilllalvxly bt.Jttttn-   lllint.d 1!.
                                                                ,:1!stlcb l'
                                                                           neillbt;
                                                                                  .l'
                                                                                    .iq
                                                                                      llllll;,gcl ',f)r (31-
                                                                                                           15ce?
                                                                                                               -is Clol ell!illcd lo bt'
                                                                                                                                       t
    irltlclnnif-ied by tl'
                         lz C-
                             -tll'
                                 llllktlly 1s Clkltlll.
                                                      a
                                                      ll'ize(.
                                                             liI!tl
                                                                  !is AI'
                                                                        1icle. StLcllexpcnses (incltldirlg altol'rlcys't
                                                                                                                       -etts)
    illctlrred by otllet'eluplol'eesaîld agclltssllallalso be so paid upol!stlch ternls1111(      1col  lditiorls,ifa11),
                                                                                                                        ',as
    111k!Ck3llllalll'deell'
                          lsappropriatc.

              NotNvitlsl:tllf,
                             liltg lllk'I-
                                         tlregtlillg,iTltlellllliGcatiolloratlvat
                                                                                lctlllltlnt(
                                                                                           -)#'expensk!ssl1:I1lIlolbt
                                                                                                                    :llladeto
    ()r (
        71
         4 Iyttllalt't)j-alll'l'
                               t
                               lell,bel
                                      -.l'
                                         latq
                                            lllgcr,(lfl
                                                      -icer.ell-iploqzet,,or agcl'
                                                                                 lt ifktjutlgllltll'
                                                                                                   ttor otllcl
                                                                                                             't'
                                                                                                               -
                                                                                                               illl
                                                                                                                  .
                                                                                                                  ïl
    :
    ttl
      .I
       'tldicatitls
                  :estllbiisllestllltttheactions,o1-olllissiol:stoItct.ot-stlkll'
                                                                                llplutlllbcr,l'lal
                                                                                                 lager,()l-licer9elltl
                                                                                                                     nloyee,
    ()t
      -agttl,1Nvcrel!7atktriall()111ec:
                                      tttseof-ac!i('
                                                   iI)soatlitI
                                                             dicatedandctplstittlteally i)f-tIlc fklllovN'l
                                                                                                          '
                                                                                                          l'
                                                                                                           lg:



                       (b) A tt        -al
                                         lsaction frol' l ïl.
                                                            /
                                                            l'
                                                             licl'
                                                                 lthe l'
                                                                       tlel'
                                                                           llep-
                                                                               , Illanugkrl-.f,ft5cel
                                                                                                    -.kll1l()1uyee.t)rktgcllt
             dcr
               -iN't!(ll
                       .tl1il
                            '
                            l-
                             ljnl-tlperpttl
                                          .sllll:1!benc15t.
                                 t
                                 h (1istl
                                        'ibtllitln i11vi(J1k1titJl1ot-Scctio1)6t'
                                                                                ):5.0406 oftl)e A qz
                                                                                                   .l-

                       (d)       ïs'i1ll-
                                        u1llliscolltltiutof.aconscious(1isregal'
                                                                               tll-
                                                                                  orthebeslintcrcslso1
                                                                                                     -thktcol
                                                                                                            npaltl'
             ill:1llrou-
                       tsedil'!:
                               l14).
                                   -ol.Jl)1J'
                                            )e l-
                                                igllto1'the L'ol'
                                                                npally lo proctlreajtldglnelltin its fv
                                                                                                      lvorori11a
             pl
              'occkrdil'
                       tg by or in tlle righloj-a n-
                                                   ienlber.

                       (e)       I
                                 tecklessness.or111)at:lorolllissiollcolul'
                                                                          tlittcd il1bad t-
                                                                                          aith oryvitl:lnalicitèus
             ptlrpose t)r il1 t
                              '
                              t lllnîlner exllibitiltg u-a?lton antl jvilll'
                                                                           ul disl-
                                                                                  egartl tAl-111
                                                                                               .1
                                                                                                3
                                                                                                .,1:,!1 rigllls,snfclyror
             property inapreceeding by ori1)theright(.
                                                     )fsorl'
                                                           lconeotbcrtllantheColupktuy t'rItrnel
                                                                                               nber.
             Tlle iyltlellll
                           '
                           lif'
                              ieiltillllprtàvided b)ztllis d
                                                           .NI'
                                                              ticlc sllaIlcolltiluklas lo :11
                                                                                            .
                                                                                            1i:z
                                                                                               ltlt.
                                                                                                   r1,
                                                                                                     1
                                                                                                     ,ni1ietlI'
                                                                                                              bcrsilllNvltt)has
    l
    ze:!seûlto bea lllcl' nbel'.:k1alyager,o'
                                            l-
                                             li'
                                               cer,epl'
                                                      y3
                                                       7It))'ec,tiragttnlktlltlsl1:(l2itTklre to (1,e bellel1lt)fthtseglale.
    lhutirs.personalrcprcstntativcs.belleticiarics.uxcctjtorsand adnlinistratorsol-such persol). A11rigilts tt)
    indcrnnifittlltitèn and atlvallcestllldertl1isArtiele slallbultlektlllekltklbe act     lnlrklclbetsvtten tl-
                                                                                                               le Celt-
                                                                                                                      lpany
    alld eilcjlilltlelullil
                          ictlperstlllatany tiI13e vvllilethis ,
                                                               '
                                                               xl'ticle is in efreel. Al1)'
                                                                                          .repeltlt)rIllodilicatiol)oftllis
    Article t  -
               lrally repealt)rnlodit   ication ol -fvlevantprovisiol  lsof-thc Attorany otilerappifcublc lass'ssllalI
    Iltltin any u-:t)'ditlyinisl)tltktrightsto indelnl' titieation ofstlch i:ldeTnnil'
                                                                                     ied personorllleobligationsot
                                                                                                                 -thc
    C'.otllp-anyarisilgheretlllderd-   orclaill'
                                               ïsI'ela.il
                                                        '
                                                        lg tolllatlergocclln- ingpriort()therepeall4rInodiicatlon.




                                                                                                    M ENJIVA R A TTA CHM ENT C
Case 0:18-cv-62593-DPG Document 12-1 Entered on FLSD Docket 10/29/2018 Page 71 of
                                     216                                          PX 1
                                                                           Page70of679




                                                                       AR'I-ICLE 8
                                                                    SIA NA G EM ENX'
              Tlle Colnlllkl'  1y sllall bc Illanager-nlal7aged in accortlance u'ith tlltt Conlpally's (Dpcrating
      Agl
      - 'ctrllt!llt.'1-11einitialluanagcr()t-thec()l.
                                                    npaltl'sllallbeStevenDertiuan,

                                                                       A RT ICLE 9
                                                                      A5,
                                                                        1EN 1)51ENT
                    'l-he colupally reservesll1e riglltto alllttllt.
                                                                   iorrepeal:,1
                                                                              ,3,provision'eonlailled ir
                                                                                                       )thcse A rticleso1'
     Orgallizatioll.alldallyriglltcolllkrreduptnI)tlel'
                                                      nenlbefsisst
                                                                 .llljccttotllisreservatiol
                                                                                          ,.
              IN T.N'ITNESS SVHEREOF thctlltdcrsi
                                                gncd ltascxecuted tllese Articlesthis                                                1 tlay of-
                                                                                                                                     .

     Dcetll:1bcr,n
                 -t1!().



                                                                                             or                      ,Autllorizel.lPersoll

                                  4-
                                   /?)o6'
                                        t'()tzl(4llL.
                                                    v Ik,;
                                                         '//)Sef.
                                                                klitl'l:4
                                                                        .
                                                                        J5.(2205(3),f-
                                                                                     /t
                                                                                      prf
                                                                                        -
                                                                                        tft?Statlttes.//1cv.b
                                                                                                            -ec'
                                                                                                               lIll
                                                                                                                  *(tl'
                                  (t/'?/?/xf'
                                            /f
                                             .
                                             ?(.
                                               'lI??/c./l/ctltzb
                                                               m
                                                               titlites/-
                                                                        /,1çl
                                                                            jl'i%
                                                                                l.
                                                                                 ltlt'
                                                                                     lll'
                                                                                        tlttl/z?(@f
                                                                                                  .
                                                                                                  :
                                                                                                  7-(he/;.
                                                                                                         tz#?t'
                                                                                                              ?///'
                                                                                                                  c.
                                                                                                                   r
                                                                                                                   -
                                                                                                                   $'('
                                                                                                                      tjjlulyio-b,
                                  ?/?(?,//?c It
                                              -lcets.
                                                    $.
                                                     -J'
                                                       (I?c'('
                                                             /llet-
                                                                  villal'
                                                                        c J/.
                                                                            ??t'
                                                                               .)




    $ï'l)I$ zAk(:.'1'1%'L2
                         '7::411!s.l0).k
                                                                                                                M ENJIVA R ATTAC HM ENT C
Case 0:18-cv-62593-DPG Document 12-1 Entered on FLSD Docket 10/29/2018 Page 72 of
                                                                                  PX 1
                                     216                                   Page71of679




                                         AC CE13TANC 1'
                                                      .
                                                      -8Y REG ISTERED A G ENT
        l-!avi'1g bccll1)allletsasregistercd agcatand to aceepttllcscrviccofprocess fortlte above-slalttd 1ilnilcd
        11:11)ility (lt
                      ')lllp.:11)). at llle place tlesignaled in these Arlicles, Nlatllkta' S1'
                                                                                              )ieïvak l
                                                                                                      4cy' ebl' actzegts the
        alnpoinrnlcr   l.
                        tas registured agcn:alld agrees to au-tin this eapacity.N'     latheu-Spievvak f-   ut'
                                                                                                              tller agrceslo
        colnply vviti)theprovisiollso1-:l1lstattltesrelatfng lo tl'   ltrproperantït-olllplute lerlbrll,tslôt:e(ht-11is(ltl(iuts.
        and is fal'  lt
                      ,1liaru'ith al'  ld accepts tht!obIigations o1-his position as registf
                                                                                           zrtd agtntag provided forin
        Cllaptcr605.F.S.
                                                                  /                            <
                                                               h?1.
                                                                  A-I-I-lEïV SIJlEbb/ K


        Llatcd:Ilttczntbtlrzq 2,1(,
                                  .,




                                                                                                                        -7
                                                                                                                        L-.7>

                                                                                                                       r
                                                                                                                       =1'
                                                                                                                         )             .'
                                                                                                                       CD
                                                                                                                       Gl
                                                                                                                       & ei
                                                                                                                    :21%        çm .
                                                                                                                    ...k..
                                                                                                                                jji..
                                                                                                                   œ            M&.*
                                                                                                                   C*l
                                                                                                                   c




    '

    B''i'l! zNC'.''lVl:
                      .72bz549.l
                                                                                               M ENJIVA R ATTA C HM ENT C
Case 0:18-cv-62593-DPG Document 12-1 Entered on FLSD Docket 10/29/2018 Page 73 of
                                                                                  PX 1
                                     216                                   Page72of679




             M enjivarA ttachm entD
Case  0:18-cv-62593-DPG
 Detailby Entity Nam e  Document 12-1 Entered on FLSD Docket 10/29/2018 Page
                                                                         Page  74lof
                                                                             1of
                                      216                                            PX 1
                                                                              Page73of679


                                                                                                                          DIkI3ILtrkOFCr7F>FDORAr1''7N3



                                                                           '
                                                                    y'
                                                                     m- !#
                                                                         /
                                                                         '
                                                                         .
                                                                         1
                                                                         s
                                                                                          k .rl '
                                                                                          ,. .  ..J
                                                                                                .
                                                                                                , '
                                                                 ... .         .
                                                             ? /
                                                               y../
                                                             #..
                                                            w' .  //
                                                                  > iyvz*@ r '
                                                                     ..-y
                                                                             Sxw.r..J'
                                                                                     .-
                                                                                      ,u
                                                                                       ' ;.'''
                                                                                             -
                                                                                             ., !''
                                                                                                  -.#.'
                                                                                                      )''
                                                                                                       '.
                                                       ,-                :r..w '*'   -'




               Detailby Entity Nam e
               FloridaLimited Liability Company
               INNOVATIVECUSTOMER CARF LLC
               FilinclInformation
               Docum entNumber                    L16000202332
               FEI/EIN Number                           0935
               Date Filed                         11/03/2016
               EffectiveDate                      11/02/2016
               State                              FL
               Status                             ACTIVE
               PrincipalAddress
               3389SHERIDAN ST.#632
               HOLLYWOOD,FL33021
               MailinqAddress
               3389SHERIDAN ST.#632
               HOLLYWOOD,FL33021
               RaqisteredAnentName& Address
               DORFMAN,RICHARD
               3389SHERIDAN ST.#632
               HOLLYW OOD,FL33021
               Authorized Personts)Detail
               Nam e& Address

               Title MGR

               DORFMAN,RICHARD
               3389 SHERIDAN ST #632
               HOLLYW OOD,FL33021

               AnnualReports
                Repod Year              FiledDate
                2017                    02/16/2017
                2018                    01/16/2018

               Documentlm a(1es
               01.
                 '16/21218..ANNUALREPORT               ViesvpmageinPDFformat
               Q2J16/20:7-./àNI%IU''RLREEPORT          Viev.
                                                           /IrnageinPDFforrrlap
               !1/03.'20!6 FltprydaLtrniledLEatlsi
                                                 ptv   View ppnageinPDF'fr
                                                                         armat




                                                                                                            M ENJIVA R ATTA C HM ENT D

http://search.sunbiz.org/lnquiry/corporationsearch/searchResultDetail?inquirytype=Entity... 6/l2/20l8
     Case 0:18-cv-62593-DPG Document 12-1 Entered on FLSD Docket 10/29/2018 Page 75 ofPX 1
2018 FLO RIDA LIM ITED LIAB ILITY CO M PANY A NNUA L216
                                                     R EPO RT        FILED     Page74of679
DO CUM ENT# L16000202332                                          Jan 16,2018
Entity Nam e:IN NOVATIVE CUSTOM ER CARE LLC                                                                                       Secretary ofState
                                                                                                                                   CC 2250901894
CurrentPrincipal Place of Business:
3389 SHERIDAN ST.#632
HOLLYW OOD,FL 33021

CurrentM ailing Address:
3389 SHERIDAN ST.#632
HO LLYW O O D, FL 33021

FEINum ber:       0935                                                                                       Certificate ofStatus Desired'
                                                                                                                                         . No
Nam e and Address ofCurrentRegistered A gent:
DO RFMAN RICHARD
3389SHEiIDANST.#632
HO LLYW OOD,FL 33021 US

The abovenamed entity submits thisstatementforthe purposeofchanging its registered oëce orregistered agent'orb0th,in the State ofFlorida.
SIG NATURE'
          .
                      Electroni
                              c Si
                                 gnatureofRegisteredAgent                                                                                                  Date

Authorized Personts)Detail:
Title               MGR
Name                DORFMAN,RICHARD
Address             3389SHERIDAN ST.#632
City-state-zip: HOLLYW OOD FL 33021




Iherebycert/fythatthe?rlrorrrpalpor7lndlcatedonthisrepo/'torsupplementalreporl?strueanc/accuratearlcfthatmyelectronicsignatureshallhavethesameIegalerrecfaslfmadeunder
oalh,thatlam amanag/ngmemberormanagerOrtheIimitedIiabilitycompanyorthereceiverortrusteeempoweredtoefect/fethisreportasrequiredI)yChapter605.FloridaStatutes;and
thatmynarrleappearsabove.oronanattachmentwitha1IotherIikeempowered.
SIG NATURE'RICHARD DO RFM AN                                                                            MGR                                         01/16/2018
                     El
                      ectronicSignatureofSi
                                          gningAuthori
                                                     zedPersonts)Detail                                                                                   Date




                                                                                                                      M ENJIVA R ATTAC H M ENT D
    Case 0:18-cv-62593-DPG Document 12-1 Entered on FLSD Docket 10/29/2018 Page 76 ofPX 1
2017 FLO RIDA LIM ITED LIA BILITY COM PA NY ANNUAL216
                                                   REPO RT          FILED     Page75of679
DOCUM ENT# L16000202332                                          Feb 16,2017
Entity Nam e:INNOVATIVE CUSTO M ER CARE LLC                                                                                    Secretary of State
                                                                                                                                CC7683865423
Current Principal Place ofB usiness:
3389 SHERIDAN ST.#632
HOLLYW OOD,FL 33021

C urrentMailing A ddress:
3389 SHERIDA N ST.#632
HO LLYW OO D, FL 33021

FEINum ber:       0935                                                                                    Certificate ofStatus Desired: No
Nam e and Address ofCurrentRegistered Agent:
DORFM AN,RICHARD
3389 SHERIDAN ST.#632
HOLLYW OO D,FL 33021 US

Theabove named entitysubmitsthisstatementforthe purpose ofchangingitsregistered offàceorregistered agent,orboth,in theStateofFlorida.
SIG NATURE'
          .
                      ElectronicSignature ofRegisteredAgent                                                                                            Date

Authorized Personts)Detail:
Title              M GR
Nam e              DORFMAN,RICHARD
Address            3389 SHERIDAN ST.#632
City-state-zip: HOLLYW OO D FL 33021




Iherebycerf/fylhalthelnformatlonlrlcf/catecfonthlsreporrorsupplementalreporlistruearl:accuraleandlhalmyelectronscsignatureshallhavethesameIegaleffeclaslfmadeunder
oath,thatIam amanaglngmemberormanagerofthelimitedIiabdltycompanyortherecelverortrusteeempoweredto executethisreportasrequiredbyChapter605.FloridaStatutes.arid
thatmynameappearsabove oronanattachmentwitha//olherIikeernpoz/erec/.
SIG NATU RE:RICHARD DORFM AN                                                                         MGR                                         02/16/2017
                    El
                     ectronicSignatureofSigni
                                            ngAuthorizedPersonts)Detail                                                                               Date




                                                                                                                   M ENJIVA R ATTAC H M ENT D
Case 0:18-cv-62593-DPG Document 12-1 Entered on FLSD Docket 10/29/2018 Page 77 of
                                                                                   PX 1
                                     216                                   Page 76of679




                E lectronic A rticles ofO rganization                          L16000202332
                                                                               FILED 8:00 A M
                               F or                                            Novem ber03,2016
                Florida L im ited L iability C om pany                         Seç.OfState
                                                                               Iyarbrough
                                A rticle l
The nam e ofthe Lim ited Liability Colupany is:
    IN NO VATIVE CU STO NIER CARE LLC


                                A rticle 11
The streetaddressofthe principaloftice ofthe Lim ited Liability Com pany is:
    3389SHERIDAM ST.//632
    HO LLYMCO OD ,FL. 33021

The m ailing addressofthe Lim ited Liability Company is:
    3389 SH ERID AN ST.//632
    HO I-1-5'RTO O I),F1u. 3302l

                                A rticle 1ll
The nam e and Florida streetaddressofthe registered agentis:
    RICHARD DO RFM AN
    3389SLJEJUDAN
    HOLLYWOOD      ST.//632
                , FL. 33021


Having been nalned asregistered agtm tand to acceptservice ofprocessfor the above stated linzited
liability colnpanyattheplacedesignated inthiscertificate,lhereby accepttheappoinhnentasregistered
agentand agreetoactinthiscapacity. Iftll4lzeragreeto cqmply withtheprovislonsofallstatutes
1-elqting to tlle properluzd com plete perfonnance ofm y dtltles,and Ialu fanziliarwith and acceptthe
obllgatlonsofm y posltion asregistered agent.
Registered AgentSignattlru: RICH ARD D ORFYIAN




                                                                         M ENJIVA R A TTAC HM ENT D
Case 0:18-cv-62593-DPG Document 12-1 Entered on FLSD Docket 10/29/2018 Page 78 of                             '
                                                                                    PX 1
                                     216                                   Page 77 of679




                       A rticle IV                                                L16000202332
                                                                                  FILED 8:00 A M
'
lhenameand addressofpersonts)authorized tom anageLLC:                             Novem ber03,2016
     Title: M GR                                                                  Seç.Of State
     RICH ARD D ORFM AN                                                           Iyarbrough
     3389SYTJWEJOOD
     HOLL       UDAN  ST.#632
                   , FL. 33021


                                 ktrticle A?
The effedive date forthisLilnited Liability Com pany shallbe:
     l1,
       /02/2016
Signature oflnelnberOran atlthorized representative
Electronic Signature:RICIIARD DO RFM AN
1am thum emberorauthorized representative subm itting thesu a'  trticlesofOrganization and al-
                                                                ï                              lirm thatthe
factsstated he1'
               ein are true. lam aware tllatfalse infol-
                                                       m ation subm itted in a docum entto the Depal-tm ent
qfStateconstitutesathird degree felony asprovided forin s.817.155,F.S.ltmderstalld tllerequil
                                                                                            ylnentto
tlle an amm alrepol'
                   tbetw een January 1stand Nlay 1stin the calendaryearfollowilzg tonzzation ofthe LLC
and every yeartherealterto m aintain ''active''status.




                                                                           M ENJIVA R A TTAC HM ENT D
Case 0:18-cv-62593-DPG Document 12-1 Entered on FLSD Docket 10/29/2018 Page 79 of
                                                                                    PX 1
                                     216                                   Page 78 of679




              M enjivarAttachm entE
 Detai
Case lby Entity N am e
     0:18-cv-62593-DPG Document 12-1 Entered on FLSD Docket 10/29/2018 Page
                                                                        Pagelof
                                                                              802of
                                                                                    PX 1
                                     216                                     Page79of679


 Flocida DepartmentofState                                                                                                     ()I%v'Ib-iCpr1n
                                                                                                                                             vtf.'
                                                                                                                                                 .CJ)M
                                                                                                                                                     r<F
                                                                                                                                                       DJ.'y.RIk-.E-t-z?ë.'o



                                                                  ïy
                                                                  t!..
                                                                   . j
                                                                   .xy
                                                                      tN
                                                                     ..    .
                                                                                        ..y...,y.,y).j /.
                                                                                                        +.?j
                                                      ?''.   /                        r,
                                                                                       '
                                                      .'./y/ ul...-'
                                                      ,    ./      '.
                                                                   o                  ....ry).,p rJ b
                                                                                                    'pe
                                                                                                      ''r'
                                                                                                         .
                                                                                                         t rr
                                                                                                            ,J,,
                                                                                                               #f
                                                                                                                T*
                                                                                                                 ,
                                                                                                                 .C
                                                                                                                  $
                                                                                        .' .'' . '             ''
                                                       .w - ' '                                      . '
                                               '''*          -'                 ''*


      Departm entofState / Division ofCofpofatkolls    Seafch Records          DetallBMDocum entNufnbel'/


         Detailby Entity Nam e
        Fl
         ori
           da Limi
                 ted Liabili
                           ty Company
        SIMPLE INSURANCE LEADS LLC
         Filinc Information
        Docum entNumber                    L13000098522
        FEI/EIN Number                            3009
        Date Filed                         07/11/2013
        State                              FL
        Status                             ACTIVE
        LastEvent                          LC AMENDMENT
        EventDate Filed                    06/01/2016
        EventEffective Date                NONE
        PrincinalAddress
        2O akwood Blvd
        Suite 1OO
        Hollywood,FL 33020

        Changed:02/09/2016
        Mailinq Address
        2 Oakwood Blvd
        Suite 1OO
        Hcllywood,FL33020

        Changed:02/09/2016
        Reqistered AqentName & Address
        Dorfm an,Steven
        2 OakwoodBlvd
        Suite 1OO
        Hollywood,FL 33020

        Name Changed:01/16/2018

        AddressChanged:02/09/2016
        AuthorizedPersonts)Detail
        Name & Address

        Title MGRM

        DORFMAN,STEVE


                                                                                                                    M ENJIVA R A TTAC HM ENT E
hup://search.sunbiz.org/lnquiry/corporationsearch/searchResultDetail?inquirytype=Entity... 6/12/2018
Case
 Detai0:18-cv-62593-DPG
      lby Entity Nam e  Document 12-1 Entered on FLSD Docket 10/29/2018 Page
                                                                         Page  812of
                                                                             2 of
                                      216                                            PX 1
                                                                              Page80of679


      2 Oakwood Blvd
      Suite 1OO
      Hollywood,FL33020

      AnnualRenorts
      ReportYear               Filed Date
      2016                     02/09/2016
      2017                     02/16/2017
      2018                     01/16/2018

      Docum entlm anes
      0!/16/2018.-ANNIJALREPO RT              View imagein PDFformat
      02/16/2017--ANNUAL REPORT               klbev4imagein PDFformat
      06/01/2016-.LC Amendment                View imagein PDFformat
      C.è.ZAJ
            'Z.II
                -1-Q--.s-A5-NUAL REPQ.
                                     G        View lmagein PDFformat
      02/24/2015--ANNLIAL REPORT              V evtimagein PDFfofmat
      03/03/2014--ANNUAL REPORT               View imagein PDFformat
      07/11/2013--Florida LimitedLsablllth/   View imageinPDFformat




                                                                        M ENJIVA R A TTA CH M ENT E
http://search.sunbiz.org/lnquiry/corporationsearch/searchResultD etail?inquirytype=Entity... 6/12/2018
   Case 0:18-cv-62593-DPG Document 12-1 Entered on FLSD Docket 10/29/2018 Page 82 ofPX 1
2018 FLORIDA LIMITED LIABILITY COMPA NY ANNUA L216
                                                REPO RT            FILED-     Page81of679
DO CUM ENT# L13000098522                                        Jan 16,2018
Entity Nam e:SIM PLE INSURANCE LEA DS LLC                    Secretary ofState
                                                                                                                                            C C3615973319
CurrentPrincipal Place ofBusiness:
2 OAKW OOD BLVD
SUITE 10O
HOLLYW OOD,FL 33020

Current Mailing Address:
2 OAKW OO D BLVD
SUITE 10O
HO LLYW OO D, FL 33020 US

FEIN um ber:     3009                                                                                             Certificate ofStatus Desired: No
Nam eand Address ofCurrentRegistered Agent:
DO RFMAN,STEVEN
2OAKW OO D BLVD
SUITE 1OO
HO LLYW OOD,FL 33020 US

The above named entitysubmitsthis statementforthepurpose ofchanging itsregistered off/ce orregistered agent, orb0th,in theStateofFlorida.
SIG NATURE'
          . STEVEN DO RFMA N                                                                                                                                 01/16/2018
                        ElectronicSignatureofRegisteredAgent                                                                                                       Date

Authorized Personts)Detail:
Ti
 tle            MGRM
Name            DO RFMAN,STEVE
Address         2 OAKW OOD BLVD
                SUITE 1OO
City-state-zip: HOLLYW OOD FL 33020




Iherebycerl/lythatthednforrrlaf/or?lndlcatenOr?thlsreportorst/pp/ernerlra/reporflstruearlcfaccurateandthatmyelectronlcs/gnallresha//havethesameIegaleffec'lasifmadet lrlcfer
oath.thatlam amarlag/rlgmemberormanager()1thegrrprecfIiabllltycxlrrlpar?yorthereceiverortrusteeefppoks/eredtoexecptethlsreporfasreqlllretjl)yChapter605. Fb rlc/aStatutes'arlt:
                                                                                                                                                                              /
thatrpynameappearsaôok'e orc)nanattachmentwithaIIother//keempowered.
SIG NATURE STEVEN DO RFM AN                                                                                  M G RM                                         01/16/2018
                      ElectronicSignatureofSigni
                                               ng Authori
                                                        zed Personts)Detail                                                                                       Date




                                                                                                                            M ENJIVA R A TTAC H M ENT E
   Case 0:18-cv-62593-DPG Document 12-1 Entered on FLSD Docket 10/29/2018 Page 83 ofPX 1
2017 FLORIDA LIMITED LIABILITY COMPANY ANNUAL216
                                              REPORT               FILED      Page82of679
DO CUM ENT# L13000098522                                        Feb 16,2017
Entity Nam e:SIM PLE INSURA NCE LEADS LLC                    Secretary ofState
                                                               CC 5959655860
CurrentPrincipal Place ofBusiness:
2 OAKW OOD BLVD
SUITE 100
HOLLYW OOD,FL 33020

C urrentM ailing Address:
2 OAKW OO D BLVD
SUITE 100
HO LLYW OO D, FL 33020 US

FEIN um ber:      3009                                                                                      Certificate ofStatus Desired:No
Nam eand A ddress ofCurrentRegistered Agent:
SPIEW AK,MATTHEW E
2 OAKW OOD BLVD
SUITE 1OO
HOLLYWOO D,FL 33020 US

The above named entity submitsthis statementforthepurpose ofchanging itsregistered offjce orregistered agent' orb0t
                                                                                                                  h,in the State ofFlorida.
SIG NATURE'
          . MATTHEW E SPIEW AK                                                                                                                      02/16/2017
                      ElectronicSi
                                 gnatureofRegisteredAgent                                                                                                 Date

Authorized Personts)Detail:
Ti
 tl
  e                 MGRM                                                                 Title               MGRM
Name                SPIEW AK,MATTHEW E                                                   Name                DORFMAN, STEVE
Address         2 OAKW OOD BLVD                                                          Address         2 OAKW OOD BLVD
                SUITE 1OO                                                                                SUITE 1O0
City-state-zip: HOLLYW OOD FL 33020                                                      City-state-zip: HOLLYW OO D FL 33020




1herebyceïrythattheinformatlon?rld/calecfonfhlsreporforstlpplementalreportjstruearlt:/acct/ralearldthatrnyelectronlcslgnatureshallhavethesameIega/erreclaslfmadeunder
oath,that(am amanagingmemberormanagerof!hellmlted(fabflitycompanyor!hereceiverortrusteeempoweredtoexecutethisrepoftasrequfredbyChaptef605.F/orldaStatutes;and
thatmynameappearsabove.oronanattachmentwlthaIIotherIikeempowered.
SIGNATURE:MATTHEw SPIEw AK                                                                             MGRM                                        02/16/2017
                    ElectronicSignatureofSigni
                                             ng Authorized Personts)Detail                                                                               Date




                                                                                                                      M ENJIVAR ATTACHM ENT E
     Case 0:18-cv-62593-DPG Document 12-1 Entered on FLSD Docket 10/29/2018 Page 84 of
                                          216


        #




                                        3*           4# $: t
                   (RequestofsName)


                   (Address)                          II
                                                       '
                                                       lI
                                                        ë
                                                        1I
                                                         k
                                                         IIII
                                                            ë
                                                            I
                                                            l
                                                            II
                                                             lIIl
                                                                I
                                                                k
                                                                III
                                                                  lIl
                                                                    It
                                                                     I
                                                                     l
                   (Address)
                                                       200286277412

                   (Cit/stateEi
                              p/phone#)

       U PlcK-up L wAI
                     T                      Q MA'L

                   (BusinessEnti
                               tyName)


                   (DocumentNumber)                       Il1
                                                            --
                                                             11
                                                              'I11.
                                                                  2lM--Il1II
                                                                           L1'
                                                                             u
                                                                             -i-
                                                                               '
                                                                               *
                                                                               ''-1llI'-1 #
                                                                                          ..
                                                                                           '
                                                                                           %
                                                                                           .'uf:
                                                                                               -
                                                                                               ) IlIl

Cedifi
     ed Copi
           es                Cedificates ofStatus



 SpecialI
        nstrudions to Filing Officer:


                                                                                          =.
                                                                                          GD
                                                                                          c .
                                                                                          C*
                                                                                          1




                          Office Use Only




                                                                 M ENJIVA R A TTA CHM ENT E
    Case 0:18-cv-62593-DPG Document 12-1 Entered on FLSD Docket 10/29/2018 Page 85 of
                                                                                        PX 1
                                         216                                   Page 84 of679




                                                          CO V ER LETTER
To:       Registration Sv tion
          Division'ofcorporatilks

SUBJECT:
                                             NamcofLimited LiabilityCompany



ThccnclosedArticlcsofAmendmentand fcets)arcsubmittedforfiling.
Pltk
   tsc ret'
          urna1lcorrespondence concerning thismauertothe following:



                                                              Namet
                                                                  l Pergon



                                                               Firm/company


                           &x                         w                     xo             V % .k
                                                                 Address


                                     V                           < -&          -%
                                                           City/ tateandZipCode
                                         W

                                                                      tureW                                   $              Q
                                                  x .>.
                                     -       a1la ress:(to eus            annua!re orlnotiticatlon
Forfurîhcrinformation concerning thismatter,pleasecall:

      '
                                                               a!(Ck        ) W             -        k '        x
                 NameofPerso                                      AreaCode          Daytim eTelephoneNumber



Enclosedisacheckforthefollowing alnount:
   525.00FilingFee        D $30.00 FilingFee&              D $55.00Filing Fee&                  Q $60.00Filing Fee,
                             Cerliscate ofStatus              CertifiedCopy                        Certificateol-status&
                                                              (addilionalcopyisvnclosed)           Certificd Copy
                                                                                                     (addi
                                                                                                         tionalcopyisenclosed)



                 M AILING A DDRESS:                                    STREET/COURIER ADDRESS;
                 Registration Section                                  Registration Section
                 DivisionofCom orations                                DivisionofCorporations
                 P.O.Box 6327                                          Clihon Building
                 Tallahassee,FL 32314                                  2661 Executive CenterCircle
                                                                       Tallahassee,FL 32301



                                                                                                M ENJIVA R ATTAC HM ENT E
        Case 0:18-cv-62593-DPG Document 12-1 Entered on FLSD Docket 10/29/2018 Page 86 of
                                                                                           PX 1
                                             216                                   Page 85of679



                                              A RTIC LES O F A M END M ENT
                                                           TO
                                             A RTICLES O F O RG A NIZATIO N
                                                           OF


                                      ameofthe Limited Liabili Com an asitRow a earso ourrecords.)
                                                        'orla lm lte Lla 11ty om pany

    TheArticlesoforganizationforthisLimitedLiabilitycompanywerefiledon --1/Lk /G o &%                                        andassigned
    Floridadocumentnumber $ X:-
                              Z                       CR .



    Thisamendmentissubm itled toamendthc following:

    A.Ifamendingname,enterthenew nam eofthelimited Iiabilitv company here:

    Thenew namemustbedistinguishableandconlainthewordsv*l-imitedLiabilityCompany,''thedesignali
                                                                                              on''LLC''or(heabbreviation ''L.L.C.''

    Enternew principaloffkesaddress,ifapplicable:
    (PrincitmllfJceaddressM USTBE A STREETADDRESS)



    Enternew mailing address,ifapplicable:
    (M ailineaddressMA 1'BE .
                            d POST OFFICE #t?,Y)
'




    B. If amending the registered agent and/or registered office addres: on our reçords, enter fhe name of the new
    reeistered aeentand/orthe new registered ofliceaddresshere:
          -.
                                                                                              :'U-,,
                                                                                              .- .
                                                                                                   '.
                                                                                                    ':' -..
                                                                                                                      .           40.)
                                                                                                                   : r:
                                                                                                                . -. . ,..t
                                                                                                                          t-è
                                                                                                                          ,
                                                                                                                             ::
                                                                                                                  . -. . :. 3.
               NameofNew Rem'stered Agent'
                                         .                                                                     :-
                                                                                                                '.:7' l
                                                                                                                                         .J
               New Rezistered OfficeAddress:                                                                  S
                                                                                                              .'r'-
                                                                                                                  .'          7zx        '- .
                                                                                                               --
                                                                                  EnterFlorida.
                                                                                              j,
                                                                                               tr.
                                                                                                 ce/address   -
                                                                                                              -.
                                                                                                              r-
                                                                                                                      '       -'-'
                                                                                                                                 -       ?J
                                                                                                              >.-.-:.
                                                                                                               ..   -.. (
                                                                                                                        s
                                                                                                                        .1               ..
                                                                                                                                          -,.
                                                                                                                                            '
                                                                                                     !I?lorida .r.
                                                                                                                 ri--.
                                                                                                                    7e
                                                                                                                     . '-    -'
                                                                                                                -.


                                                                           Ci(v                                .'
                                                                                                              .:
                                                                                                                 '
                                                                                                                 .'' !
                                                                                                                  w Zl pCode
    New Reeistered AeentgsSienature,ifchanzine Reeistered A/ent:

    lherebyaccept//?cappointmentasregisteredagentandagreetoactin thiscapaeity.Ijùrtheragreepocomply u4/âthe
    rm hzgftm.
             çofallstatutesrelativetotheproperandcompletepelformattceofmy duties,and 1amfamiliarwithalld
    accepttheobligationsofm- vpositionasregisteredagentasprovidedforjaChapter605,F.S.Or,fthisdocumentis
    beinghledtomerelyrejlectac/ltzage1 : theregisteredo-f/iceaddress,1herebyconsrm thattheIimitedliability
    company hassee/?notsedinwrflïng ofthischange.


                                                                lfChangingRegistered Agent,SiuqatureafNew Registered Agent


                                                               Page 1 of3                         M ENJIVA R A TTAC HM ENT E
     Case 0:18-cv-62593-DPG Document 12-1 Entered on FLSD Docket 10/29/2018 Page 87 of
                                                                                        PX 1
                                          216                                   Page86 of679


 ifamendingAuthorizedPersonts)authorizedtomanage,enterthetitle,name.andaddressofeachperson beincadded
 orremoved from ourrecords:

 M GR = M anager
 AM BR :
       s Authorized M em ber

 Title        Nam e                           Address                                      TvpeofAction

<>           %>                               =    C MgZOV . .. V'A
                                                                  .         Q hvxs          nAdd
                                                        Vc -c 5                        -
                                                                                           V emove
                                                                           % - '% q:n         change

> NA -        Y            t r v qw o o        =                             u xsu Wda
                                                         kc bc                              :2Removc

                                              aknaqxas                %x       115
                                                                                 -:+          change




                                                                                           Q Rcmove

                                                                                           D Changc




                                                                                           ElRcmovc


                                                                                           D Changc

                                                                                           Q Add

                                                                                           D Removc

                                                                                           D Changt

                                                                                           Q Add




                                                                                           D Change
                                                                       M ENJIVA R ATTA C HM ENT E
                                      Page2of3
    Case 0:18-cv-62593-DPG Document 12-1 Entered on FLSD Docket 10/29/2018 Page 88 of
                                         216                                          PX 1
                                                                               Page87of679


b.'Ifiamendinganyotherinformation.enterchangets)here:(Altachadditionalsheets, fnecessary)




                                                                                                         7* .             c.
                                                                                                          --     iux      =
                                                                                                          2''-
                                                                                                          . .. .-.. '
                                                                                                                          m-
                                                                                                          e- .
                                                                                                          C,r'.'..'.L%.
                                                                                                          .
                                                                                                                              j   .
                                                                                                                                  ':r
                                                                                                          :o v '          *-
                                                                                                          '
                                                                                                          ;
                                                                                                          --..u:
                                                                                                          . :
                                                                                                              - R...
                                                                                                                   .'
                                                                                                                    r;
                                                                                                                     p            r
                                                                                                                                  !''
                                                                                                           -'t:                   ....'''

                                                                                                           r-l -
                                                                                                              5-2         Ntt'
                                                                                                                             l
E.Effettivedate,ifotherthanthedateoffiling:                                                      (optional)y-
                                                                                                            .
  (l
   Nfancffectivedatci
                    slisted,thedatemustbespecificandcannotbepùortodatcoffilingormorethan90daysaftertiling.)Pursuantto605.  0207(3)(b)
     ote: Ifthc date inscrtcd in thisblock docsnotmeettheapplicable statutory Gling rcquircluents, thisdate willnotbe listed asthe
   docum cnt'seflkctive datc on theDepartmentofState'srccords.


Ifthe record specifies a delayed effective date, butnotan effective time,at 12:01 a.m .on the earlierof;
(b) The 90th day afterthe record isfiled.
                  ..
   Dated           -as/ y'A /                     ,          k(
                                                              ,.
                                     Signatureofamem      orauthorized representativeofamember

                                      I?
                                       J.-,(Tyy.z/       -qé,
                                                           -,stv,z                .

                                              ped orprinlednameofsignee


                                                           Page 3 of3
                                                      Filing Fee: $25.00                    M ENJIVAR ATTA CHM ENT E
   Case 0:18-cv-62593-DPG Document 12-1 Entered on FLSD Docket 10/29/2018 Page 89 ofPX 1
2016 FLORIDA LIMITED LIABILITY COMPANY ANNUAL216
                                              REPORT               FILED      Page88of679
DO CUM ENT# L13000098522                                        Feb 09,2016
Entity Nam e:SIM PLE INSURANCE LEA DS LLC                    Secretary ofState
                                                               C C2441586051
CurrentPrincipal Place ofBusiness:
2OAKWOO D BLVD
SUITE 100
HOLLYW OOD,FL 33020

C urrentMailing A ddress:
2 OAKW OO D BLVD
SU I
   TE 100
HO LLYW OO D,    33020 US

FEINum ber         3009                                                                                         Certificate ofStatus Desired: No
Nam e and A ddress ofCurrentRegistered Agent:
SPIEW AK,MATTHEW E
2 OAKW OOD BLVD
SUITE 1OO
HOLLYWOO D,FL 33020 US

The above named entitysubmitsthis statementforthepurpose ofchanging itsregistered off/ceorregistered agent, orb0th,in theStateofFlorida.
SIGNATURE MATTHEW E SPIEW AK                                                                                                                              02/09/2016
                        ElectronicSignatureofRegistered Agent                                                                                                  Date

Authorized Personls)Detail:
Ti
 tle            MGRM                                                                        Title                MG RM
Name            SPIEW AK,MATTHEW E                                                          Name                 KNEETER,ROBERT
Address         2 OAKW OOD BLVD                                                             Address         2OAKWOOD BLVD
                SUITE 1O0                                                                                   SUITE 1O0
City-state-zip: HOLLYW OO D FL 33020                                                        City-state-zip: HOLLYW OOD FL 33020




1herebyc'erf/fythatthelnformatlorlfnclcafec/orlthisreporlorsupplementalreportlstruearlcfacct/raleandthatmyelectronlcsjgnalpreshallhak'ethesameIegaleffecfas?rmadetinder
oat&,that/am amanagfngmemöerOrmanagerOrthefimftedIiabffftycompanyoftherecefverortrtlsleeempoweredtoexectltethfsrepoftasfeguiredbyChapter605,Fl            oridaStatutes;and
thatrnynameappearsabove ()r0/1anattzchmentwithalIolllerllkeempowered.
SIGNATURE:MATTHEw E splEw Au                                                                               MGRM                                          02/09/2016
          Electroni
                  cSi
                    gnatureofSi
                              gningAuthori
                                         zedPersonts)Detail                                                                                                  Date




                                                                                                                          M ENJIVA R A TTAC H M ENT E
     Case 0:18-cv-62593-DPG Document 12-1 Entered on FLSD Docket 10/29/2018 Page 90 ofPX 1
 2015 FLOR IDA LIM ITED LIAB ILITY CO M PANY A NNUA L216
                                                      REPO RT        FILED     Page89of679
 DO CUM ENT# L13000098522                                                                                                                Feb 24,2015
 Entity Nam e:SIM PLE INSURA NCE LEADS LLC                                                                                             Secretary ofState
                                                                                                                                        CC 1317877676
 CurrentPrincipal Place ofBusiness:
200 S PARK ROAD
SUITE 465
HOLLYWOO D,FL 33021

C urrentM ailing A ddress:
200 S PA RK ROAD
SUITE 465
HO LLYW O O D,      33021 US

FEINum ber:       3009                                                                                           Certificate ofStatus Desired: No
Nam e and Address ofCurrentRegistered Agent:
SPlEW AK,MARC A CPA
2O0 S PARK ROAD
SUITE 465
HO LLYW OOD,FL 33021 US

The abovenamed entity submits 1à?/à statementforthepurpose ofchanging its registeredoff/ce orregistered agent' orb0th,inthe State ofFlorida.
SIGNATURE'
         ,
                       Electroni
                               cSi
                                 gnature ofRegisteredAgent                                                                                                      Date

Authorized Personts)Detail:
Title          MGR                                                                          Title          MGRM
Nam e          SPIEWAK,MARC A CPA                                                           Name           SPIEWAK, MATTHEW E
Address        2OOS PARK ROAD                                                               Address        200S PARK ROAD
               SUITE 465                                                                                   SUITE 465
Ci
 ty-state-zip: HOLLYW OOD FL 33021                                                          Ci
                                                                                             ty-state-zip: HOLLYW OOD FL 33021




Iherebyceft/fythatthe?rlrormal/or?lndicatedon thisr'
                                                   eporlOrsupplementalf'
                                                                       eporlistruearlt:/acct/raleandthatmye/ecfron/csigrlatureshallhaver/pesameIegalerfed as/1madet/rlder
oatb.that/am amanaglngmemöerormanagerofthe/fmftedffallllftyCompanyor!hefecefverOrtrtfsteeempoweredtoexectltethlsreportasrequfredW Chapter605, F/orfdaStatutes,afld
thatrll,?'lîameappearsabnve oronanaflachmenlwithaIItltllerIlkeempzwered.
SIGNATURE:MARC A SPIEW AK                                                                                   MGR                                           02/24/2015
          El
           ectronicSignature ofSi
                                gningAuthori
                                           zed Personts)Detai
                                                            l                                                                                                 Date




                                                                                                                           M ENJIVA R ATTAC HM ENT E
     Case 0:18-cv-62593-DPG Document 12-1 Entered on FLSD Docket 10/29/2018 Page 91 ofPX 1
2014 FLO RIDA LIM ITED LIA BILITY C OM PA NY ANNUAL216
                                                    REPORT                                                                         FILED        Page90of679
DO CUM ENT# L13000098522                                                                                                        M ar03,2014
Entity Nam e:SIM PLE INSURA NC E LEADS LLC                                                                                    Secretary of State
                                                                                                                               CC4608682790
CurrentPrincipal Place ofBusiness!
3325 S UNIVERSITY DRI
                    VE
210
DAVIE, FL 33328

CurrentM ailing Address:
3325 S UNIVERSITY DR IVE
210
DAVIE, FL 33328

FEINum ber:       3009                                                                                   Certificate of Status Desired: No
Nam e and Address ofCurrentRegistered Agent:
sPIEw AK,M ARC A CPA
3325 S UNIVERSITY DRIVE
21O
DAVIE,FL 33328 US

Theabove named entity submits thisstatementforthepurpose ofchangingitsregistered offce orregistered agent' orboth,in the State ofFlorida.
SIG NATURE
                      Electroni
                              cSi
                                gnature ofRegisteredAgent                                                                                            Date

Authorized Personls)Detail:
Ti
 tle               MGR                                                                Ti
                                                                                       tl
                                                                                        e                MGRM
Name               SPIEWAK,MARC A CPA                                                 Name               SPIEW AK,MATTHEW E
Address            3325S UNIVERSITY DRI
                                      VE SUITE 21O                                    Address            3325S UNIVERSI
                                                                                                                      TY DRIVE SUI
                                                                                                                                 TE 21O
City-state-zip: DAVIE FL 33328                                                        City-state-zip: DAVIE FL 33328




Iherebycerl/rythattheInformationJncf/cafedonthlsrepor/Orsupplementalreporf?struear?daccurateandthatmyelectrnnlcsignatureshallhavethesameIegaleffec/as/rmadeunder
Oafl),
     'lflal/am amanaglng memberormanagerortheIlmited/iallf/ifycompanyortherecelverortrusteeempoweredtoexecutethisrepodasregufredbyChapler605,FlorfdaStatutes,and
thatmynameappearsaôove.Oronanattachmentk:7t/7aIIolherIjkeempowered.
SIG NATURE:M ARC A SPIEW AK                                                                         CFO                                        03/03/2014
                    El
                     ectronicSignatureofSi
                                         gningAuthorizedPersonts)Detail                                                                             Date




                                                                                                                  M ENJIVAR ATTACHM ENT E
Case 0:18-cv-62593-DPG Document 12-1 Entered on FLSD Docket 10/29/2018 Page 92 of
                                     216                                           PX 1
                                                                           Page 91of679




                E lectronic A rticles ofO rganization                            L13000098522
                                       F or                                      FILED 8:00 A M
                                                                                 July 11,2013
                 Florida L im ited L iability C om pany                          S@ç.Of State
                                                                                 Isellers
                                 A rticle 1
The nam e ofthe Lim ited Liability Com pany is:
     SINIPLE IN SLTRAN CE LEAD S LLC



                                 A rticle 11
The streetaddressofthe prineipaloft-ice ofthe Lim ited Liability Com pany is'
                                                                            .
    3325 S lJN IVERSITY D R1V l'
                               ,
    2l0
    D AVIE,FL. 33328

The luailing addressofthe I-ilnited Liability Colnpany is:
    3325 S I-JN IX'E RSl-l'Y IIRIXFE
    2l0
    D AAAIE,FL. 33328

                                 A rticle lll
The purpose tbrw hich thisLim ited Liability Company isorganized is:
    ANY AN D ALL LAW FUL BUSIN ESS.



                                 A rticle IV
The nam e and Florida streetaddressofthe registered agentis:
    X3
    3IARC
      25S:
         L4TNI
             jPJ
              XERS
               EW AI
                  ITS
                    QFP
                      DRI
                       A VE
    2l0
    DAXJIE,FL. 33328

H aving been nam ed asregistered agentand to accentsenice ofprocess forthe above stated lilnited
liability com pany attlze place desiglzated in thiscerhlicate,1hereby acceptthe appointlnentasregistered
agentand aqree to actin this capacity. Ifurtheragree to com ply with the provisionsofa11statutes
relating to tâe properand completeperfonnanceofmy duties,and la1n tknziliarwith and acceptthe
obligations of1uy position asregistered agent.
Registered AgentSiglmture: NIARC A SPIE%VAIQ CPA




                                                                          M ENJIVA R A TTAC HM ENT E
Case 0:18-cv-62593-DPG Document 12-1 Entered on FLSD Docket 10/29/2018 Page 93 of
                                     216                                            PX 1
                                                                           Page 92 of679




                                 A rticle V                                       L13000098522
'
lhe nam e and addressofm anaging m em bers/m anagersare:                          FILED 8:00 A M
                                                                                  July 11,2013
     Title: M CJR                                                                 Seç.O fState
     M A RC A SPIEW AK CPA                                                        Isellers
     3325 S UN IVERSITY DRIVE SU ITE 210
     DAV IE,FL. 33328
     Title: XIGRM
     M ATTHEW E SPIEW AK
     3325 S I-JN IVERSITY DRIVE SUITE 210
     DAV IE,FL. 33328
Signattlre ofm embero1*an atlthorized representative ofa m em ber
Electronic Signature:M ARC A SPIEW AK CPA
Iam the m em beroratlthorized representative subnzitting tlzese xz
                                                                 trticlesofOrganization and aftin'n thatthe
1kctsstated herein aretrue. Ialn awarethatfalseinfonuation stlblnitted in adoctlnzenttotheDegartnlent
ofStateconstitutesathird degreefelony asprovided fcy in s.817.l55,F.S.1tlnderstand thel-  equll
                                                                                              ymentto
t'
 ile an aluzualrepol'
                    tbetw een Janual'
                                    y lstand NIay 1stm the calendaryearfollow ing fonnatlon ofthe LLC
and every yearthereaRerto m aintain ''active''status.




                                                                           M ENJIVA R ATTAC HM ENT E
Case 0:18-cv-62593-DPG Document 12-1 Entered on FLSD Docket 10/29/2018 Page 94 of
                                                                                    PX 1
                                     216                                   Page 93 of679




              M enjivarA ttachm entF
 Detai0:18-cv-62593-DPG
Case  lby Entity N am e Document 12-1 Entered on FLSD Docket 10/29/2018 Page
                                                                         Page1of
                                                                               952of PX 1
                                      216                                     Page94 of679


 Florlda DepartmentofState                                                                                            g;(.v.
                                                                                                                           :Io
                                                                                                                             x....
                                                                                                                                 t!so)FC'-Jc
                                                                                                                                           rqtV
                                                                                                                                              Qu-..
                                                                                                                                                  '-
                                                                                                                                                   '(/AvI(-
                                                                                                                                                          .z>1p
                                                                                                                                                              r.



                                                              $!.
                                                                j.'
                                                          - -...@
                                                                t             rn/C?.'(.;,...? y2/A
                                                                è!
                                                                 ct.          k                  9r
                                                  '
                                                  ?
                                              .x. .-...   /                  ',
                                                  s//'
                                                  '. /p'(Ay'
                                                           #. F X
                                                                , ('
                                                                   yfyJC
                                                                       .
                                                                       ry6
                                                                         ,y.*
                                                                            sv y
                                                                               v
                                                                               ,fggr
                                                                                   ,j
                                                                                    $jf
                                                                                      j*y
                                                                                        l
                                                          .#           e-.
                                                                         ..   - ,'t     ' l           t'   # +


      DepadmentofState / DlvisionofCorporatlons   SearchRecords / DetallBv DocurnentNtim ber/


         Detailby Entity Nam e
         Florida Limited LiabilityCompany
         SENIOR BENEFITS ONE LLC
         Filinq Inform ation
         Docum entNum ber              L17000001482
         FEI/EIN Number                       5008
         Date Filed                    12/30/2016
         EffectiveDate                 06/18/2013
         State                         FL
         Status                        ACTIVE
         LastEvent                     LC STMNT OF RA/RO CHG
         EventDate Filed               03/05/2018
         EventEffective Date           NONE
         PrincipalAddress
         2 OAKW OO D BOULEVARD
         SUITE 10O
         HOLLYW OOD,FL 33020
         Mailinq Address
         2 OAKW OOD BOULEVARD
         SUITE 10O
         HOLLYW OOD,FL 33020
         Renistered AcentNam e & Address
         CAMILLERI,MICHAEL,ATTORNEY IN FACT
         55 NE 5TH AVE,SUITE 5O2
         SUITE 1OO
         BOCA RATON,FL 33432

         NameChanged:01/24/2018

         AddressChanged:01/24/2018
         AuthorizedPersonts)Detail
         Name & Address

         Titl
            e M GR

         HEALTH CENTER MANAGEMENT LLC
         2 OAKW OOD BOULEVARD #100
         HO LLYW OOD,FL 33020



                                                                                                            M ENJIVA R A TTA CHM ENT F
 http://search.sunbizaorg/lnquiry/corporationsearch/searchResultDetail?inquirytype=Entity... 6/12/2018
 Detail
Case   by Entity N am e
      0:18-cv-62593-DPG Document 12-1 Entered on FLSD Docket 10/29/2018 Page
                                                                         Page2 of
                                                                                962 of
                                                                                       PX 1
                                      216                                     Page95 of679


      AnnualRenorts
      ReportYear              Filed Date
      2017                    02/16/2017
      2018                    01/16/2018

      Documentlmaqes
      03/05/2018--CORLCRACHG                 View imagein PDF forlnat
      01/16/2016--ANNZALREPORT               V ev4Imagein PDF format
      03/20/2017-..CO RLCSTCOR               Vlew imagein PDFformat
      02/16/2017--ANNUALREPORT               View imagein PDFformat
      12/30/2016.-Florida LimitedLlabilitv   View imagein PDFformat




                                                                        M ENJIVA R A TTAC HM ENT F
hup://search.sunbiz.org/lnquiry/corporationsearch/searchResultDetail?inquirytype=Entity... 6/12/2018
      Case 0:18-cv-62593-DPG Document 12-1 Entered on FLSD Docket 10/29/2018 Page 97 of
                                                                                          PX 1
         .
                                           216                 .                 Page 96 of679
                                                     .e   . z'r p
 #'




                   (Requestor'sName)


                   (Address)                                   11111111111111111111111111
                   t/ddress)
                                                                    700308953237

                   (Ci
                     ty/state/zip/phone#)

        Z acK.up Z wArr                     L MAlu                     j
                                                                       -jc
                                                                         a
                                                                         -.
                                                                          ':
                                                                           i
                                                                           .
                                                                           za
                                                                            1
                                                                            '
                                                                            .'
                                                                             t
                                                                             -
                                                                             '
                                                                             .
                                                                             'â
                                                                              %/A
                                                                                1l
                                                                                 (.
                                                                                  :.
                                                                                   1
                                                                                   ,---.
                                                                                       1
                                                                                       u
                                                                                       -1
                                                                                        '1
                                                                                         +
                                                                                         '
                                                                                         .(
                                                                                          -
                                                                                          b
                                                                                          u
                                                                                          1,
                                                                                           c-
                                                                                            ).
                                                                                             11
                                                                                              l----j
                                                                                                   T
                                                                                                   -
                                                                                                   .!
                                                                                                    @-
                                                                                                     *
                                                                                                     =.
                                                                                                      I
                                                                                                      -
                                                                                                      :.
                                                                                                       '
                                                                                                       $.'
                                                                                                         k
                                                                                                         #*
                                                                                                          ;'
                                                                                                           k'
                                                                                                            i
                                                                                                            k
                                                                                                            'k
                                                                                                             '
                                                                                                             -
                                                                                                             .
                                                                                                             -r-
                                                                                                               .
                                                                                                               J
                                                                                                               x
                                                                                                               -.
                                                                                                                iI
                                                                                                                 '
                                                                                                                 -
                                                                                                                 ..
                                                                                                                  4
                                                                                                                  )
                                                                                                                  #e
                                                                                                                   .z
                                                                                                                    i

                   (BusinessEntityName)

                                                                                                         =
                                                                                                        >
                                                                                                        '
                   (DocumentNumber)                                                                     .r
                                                                                                            l

CertifiedCopies              CedificatesofSlatus                                                                I f
                                                                                                                *T'
                                                                                                                ;   .
                                                                                                                M **
                                                                                                                k.- .


 SpecialInstructionsto Filing Offi
                                 cer:




                         Office Use Onl
                                      y




                                                                    %àR()i X1'
                                                                    Y SUEKER
                                                                          M ENJIVA R A TTA C HM ENT F
Case 0:18-cv-62593-DPG Document 12-1 Entered on FLSD Docket 10/29/2018 Page 98 of
                                                                                  PX 1
                                     216                                   Page97of679
                                                      1   e
                                            #'
                                             fllf q
                                                  vzjz
                                          $ q,                eo
                                         t'* N e$'t .m
                                        k.. >    . A 1,
                                        1
                                        1 ' . -.a d
                                          .
                                             '''     z
                                                     .
                                           4>. .              oa
                                                *% wx %*

                             FLO RIDA D EPARTM ENT O F STATE
                                   Division ofCorporations
   February 13,2018

   M ONICA HIDALGO
   TW O OAKW OO D BLVD STE 1O0
   HOLLYW OO D,FL 33020
   SUBJECT:SENIOR BENEFITS O NE LLC
   Ref.Num ber:L17000001482



   W e have received your docum entfor SENIO R BENEFITS O NE LLC and your
   checkts)totaling $25.00. However,the enclosed documenthas notbeen filed
   and is being returned forthe following correctionts):
   Section 605.0203(1),Florida Statutes,requires the documentts)to be signed by
   one person acting as an authorized representative.
   The registered agentm ustsign accepting the designation.
   Please retufn yourdocument,along with a copy ofthis Ietter,wilhin 60 days or
   yourfiling willbe considered abandoned.
   lf you have any questions concerning the filing of your dx ument,please call
   (850)245-6051.
   Yasem in Y Sulker
   Regulatory Specialist11                                     LetterNum ber:818A00003088




                                        w w w sunbiz.org
                                                  .
                                                                          M ENJIVA R ATTA C HM ENT F
          D iviqion ofC nrnnrnklnnq -P (3 Rt3X 41:197 -'
                                                       Pnllnhnqqtap Flnrlrln rli
                                                                               pr-
                                                                                 lla
Case 0:18-cv-62593-DPG Document 12-1 Entered on FLSD Docket 10/29/2018 Page 99 of
                                     216                                           PX 1
                                                                           Page 98of679




                                                    CO VER LEW ER
-1'():   14rgislralion Section
         Division ofCorporatiolls

               SeniofBenefits O ne LtC
SIJBJiJC'l':                                                -           -

                                           NameofLimi:ed LiabililyUompany
DearSirofNladarn:

Thecncloscd Regigtercd Agent/RegigteredOfficeChangt
                                                  landfcets)aresubrnilteclforGling.
Plcase return a11corrcspondcnce concerning Ihis m atle:(o (hc followîng:


M iclnaelCam illeri,Altorney in (acl
                         Nanxe ofPersot,

MalrixConsultins LLC
                         Firnfcom pany

51 N L' Gth Avenue Suite 502
                             Addrrss

Boca Raton FL 33432
                      Cily/srateand ZipCodc

mcamilleri@ m ic.bz
     E-mailaddrcss:(Io bcuscd t
                              brfblureannua)rcpon notification)
Forfurlherinformation concerning lhis mallcr, pleasccall:

M ickpaelCam illefi,Attorney in fact                  561         910-1056               .
               -                               -   at(           )       --              -
                   Nam cofPerson                                AreaCode& Daylillle TelephoneNum ber

         ST REET/CO IJR !ER ADD RESS:                       NIAILING ADD R.    ESS;
         Regislration Scction                               Registralion Section
         Division ofCorporalions                            Division orCorpornlions
         Clit
            konBuiIding                                     P.O .Box 6327
         2661ExccukiveCentcrCircle                          Tallahasscc,Florida 323)4
         Tallahasscc.Floridn .3230 l

         Enrlosed is a check for the following am ount:
         2 $25 Filillg Fee                             Q 55.
                                                           5 FijingFee& Ccrlit-
                                                                              ieclCopy
lNI
  .
  1Sl8(2/14)


                                                                                  M ENJIVA R ATTA C HM ENT F
Case 0:18-cv-62593-DPG Document 12-1 Entered on FLSD Docket 10/29/2018 Page 100 of
                                                                                   PX 1
                                      216                                   Page99of679




    STA'PEMENTOFCHANGEOFL
                        REGI
                         l151I'IS-h,
                                  'jlERED  OFFICEOR REGISTEREDAGENTOR BOTH FOR
                                     ) LIA BIlal1-Y CO M PA N Y
  PLtrsttt-tttt/z?f/le rovisiottsf' ?y'lec/f(.)lll605.01l4 or605.01l6,F/t??-f#tl.b-llultle-
                                                                                          î.J/lt!ltnderïigned /i?nI  'fév/tiobili/y'c(
                                                                                                                                     .
                                                                                                                                     )?n/x/??.!,
    tIbntits f//t'./3/obvitlg xttz/e'rrleplf1
  s--
  / to1-9/f7.
                                            '1?ordel.(o cltattge ils?'
                                                                     k'
                                                                      ,
                                                                      #j.
                                                                        Tpe/.
                                                                            4,
                                                                             J ('
                                                                                tftceol.?.  eg; '
                                                                                                .y,t,?.
                                                                                                      tpJ (l:czl/,ol-/7t)p/l.1
                                                                                                                             '/
                                                                                                                              .
                                                                                                                              ,J/peSlalefp   ./-
        Nalncthftl'      litcd liabiiitycornpally: Sc.niorBenefits O ne LLC
                  )t )ilI'                                                                                                                      .



  2.(a)            -- -                .     -         -      ---    ..                          (b)
                     Princlpalofliccaddrrçsorlimilrd liabiljlycompany:                                       ,klall
                                                                                                                  ingadtfre'
                                                                                                                           sqoflimiledbi
                                                                                                                                       zbilftycompany:
                           t;Nb/e.
                                 ' $f&-.ç. F
                                 - .       . #
                                             --f .
                                                 VTREET.
                                                       >
                                                       lDDRE.  ç&)                                              (Note. ,
                                                                                                                       %f41'BE pO.
                                                                                                                                 Vr OPFIC.f SOA'
                                                                                                                                               J
               2 Oakwood Blvd Suite 100                                                             2 Oakwood Blvd Suite 100
               i-lollywood FL 33020                                                                 l-lollywood Ft 33020

             Jan 16.2018                                                                            L17000001482
                        Datc t)ff51ing/rcgislratilln in Florida                                                Documcnlnum brr

       (n)                                                  ---               -
             Rcgislcrt.
                      dAgenland RcgiskcledQmccshown onAcTecordsoflbçFloridaDcpl.ofSlalc:
               Steven Dorfm an
             Rcgislcrcd OmceAddress (M U.
                                        %TBE Fl.
                                               O #fp -
                                                     1STREETADDRES%
                                                                                                                                                       m
               2 O akwood Blvd Suite 10O
                                                                                                                                                       >
               Hollywood                                                                  FL33020                                                      m
                                                                                                                                                        l


      (b)                                         - .-- -                 -       -                    -

             i:-ll:clnamcofNEU 'Rezistcrcd Aeenland/ofNEV'Reei&terç.d Offieeaddrels.:

               M ichaelCam illeri,Attorney in fact
             NEW 'RegisleredOfficcAddrrss:
               55 NE 5(h Avenue Suite 502

               Boca Raton                                                                  33432
                                                                                      .   FL
  lflhcjim ilcd 1inbiiity companyisn()1organizcd undcrthe tawsoftheStaleofFjorida, ilishcrcby confhnmedlhataftcr
  !hc changc orchangesare Illade. 1heFloridaslrceladdressofkhcregisleredof-     ficcandlhebusincssofficet    -)ftllcregislered
  agcntwi11btridentical. Or-in lllccascofa l7lllridaIimited lfabililyuompany. i!ishercby conGnnedlhallilcchallgcts)
  was/wcreautllorizcdby an affirm alivc voteofthcm embrrsof    -lhelifnitcd Iiabili!y conlpany oras(lthcrw iseprovidctlil)
  theaniclcsoforganizal ae
                           ionorthe opcralfngagreenlcnlof!hc lilniledIiabili(yccmlpany.
       -- - - -*     -       ..
                       ,-'M   -.
           >        . ..'''-
                            .                    ..
                                                      -- -    ,
                                                              .
                                                              ,
                                                              ---- '
                                                        --' - .- -                             M ichaelCam illeri,Attorney in fact
    Signatureofam emberorauthorizcdIcpr-
                                       esctllativcefamclnbef                                                   Pfintcd orlh-ptdTlafneot
                                                                                                                                      -signtq
   //le?-    e/J!'accçptp/ltz  .appointttnf   tt:t('
                                                   ;.
                                                    j-t'egislen.cd agt'p?;uttzlt.
                                                                                l-kr?.cc Io zzcl,'??//,,.rcopaf-itq. ././-
                                                                                                                         I/,.
                                                                                                                            /1/p(
                                                                                                                                ,?-a zzeerrlt-ott,pply,?,,$/.fJ/?tl'u.
  /??'f:t'l'.$'ff'
                 ;;?J'f./(
                      .? 111xl('
                               ?/l//t.
                                     '.
                                      $-l-çlulib,
                                                e (o //,le/7/
                                                            -5   ,-tz
                                                                    pl
                                                                     t'
                                                                      / c on l
                                                                             ple t
                                                                                 -e   perfo .
                                                                                            r?zl
                                                                                               a? ?t*
                                                                                                    t' tg
                                                                                                        p -
                                                                                                          /z
                                                                                                           '
                                                                                                           l1,t
                                                                                                              htll'
                                                                                                                  eâ'
                                                                                                                    . a nld  . (-
                                                                                                                                z,?) ('nï/kp/'Tt.jlh (:  4.   accepl
  ?
  J/
   tl
    penobl
        ïeli-qatlon'so/v?-      :zposiltptlf'  z-
                                                vt'egtste?-e ocvnttr   7.
                                                                        5-pt-ot'
                                                                               idedforpz.    lChtt  ptct.<DJ,/-7S.(:-.t      f.//lislocl//zl(,zl/i.
                                                                                                                                                         .
                                                                                                                                                   îie/?ïgftled
         '
         el
          j.t-ejlec:ar/i
                       ,ozlgt!lz?Iltertz
                                       gt'
                                         steredohftcef
                                                     .
                                                     zJJ?.
                                                         e.çJ,lF'
                                                                lercplzt'
                                                                        .
                                                                        o?.
                                                                          7J?'
                                                                          ?  z?Jthaê//leffznited'
                                                                                                /lfz?Jt
                                                                                                      '1t
                                                                                                        '(T,conqxztt
                                                                                                                   -
                                                                                                                   t./,4z.
                                                                                                                         î.&ee??
  ?loti
      fted jz'
             ?w-r1
                 .
                 tingoyl./p-
                           çcha?ïge. - .
                             -.
                             .> JO'
                                  >
                                  .M                          . N.-x
                     ''AM .'J                    -.-.,' '.. '-
   Si
    gnatureo egigîcfed Agcnl

                                     Division ofCorporatiôns. P.O.Box6327* Tallahassee.FIa32314
                                                          FILING FEE;515.09
!N!ISls!2/14)
                                                                                                                  M ENJIVA R A TTA CHM ENT F
  Case 0:18-cv-62593-DPG Document 12-1 Entered on FLSD Docket 10/29/2018 Page 101 ofpx 1
2018 FLORIDA LIMITED LIABILITY COMPANY ANNUAL216
                                              REPORT               FILED     Pa9e1OOof679
DO CUM ENT# L17000001482                                        Jan 16,2018
Entity Nam e:SENIO R BENEFITS O NE LLC                       Secretary ofState
                                                               CC6668789184
CurrentPrincipal Place ofBusiness:
2OAKWO OD BOULEVARD
SUITE 1OO
HOLLYW OOD,FL 33020

CurrentM ailing Address:
2 OAKW OO D BO ULEVARD
SUITE 100
HO LLYW OO D, FL 33020 US

FEINum ber:        5008                                                                                        Certificate ofStatus Desired: No
Nam e and A ddress ofC urrentRegistered Agent:
DORFMAN,STEVEN
2 OAKW O OD BOULEVARD
SUITE 1O0
HOLLYWOO D,FL 33020 US

The above named entitysubmitsthis statementforthe purpose ofchanging itsregistered off/ce orregistered agent, orboth,in the State ofFlorida.
SIGNATURE'
         . STEVEN DORFMAN                                                                                                                               01/16/2018
                       ElectronicSignatureofRegistered Agent                                                                                                 Date

Authorized Personts)Detail:
Title           MG R
Name            HEALTH CENTER MANAGEM ENT LLC
Address         2 OAKW OOD BOULEVARD #100
City-state-zip: HOLLYW OOD FL 33020




lhereby(lerl/fythatthe?rlrtlrrrlal/t)nIndlcatedonthisrept)ftorsupplementalreportpsfrlleandaccurateaflcfthatmye/edron/cslgnatureshallllake thesameIegaleffeclaslfmadeunder
oath.thatIam arrlanaglr?gmemberormanager()rthelimltedIlabllltycorrlpar?yorthereceiverOrtrusteeempowered117executethlsreportasrequiredt)yChapter605,F/(M/da Statutes,arlc/
lhalmynameappearsatlok'e.OronanattachmentwlthaIlotherIikeempowered.
SIGNATURE:STEVEN DORFMAN                                                                                 PRESIDENT                                     01/16/2018
                     El
                      ectronicSignature ofSi
                                           gningAuthori
                                                      zed Personts)Detail                                                                                   Date



                                                                                                                        M ENJIVAR ATTACHM ENT F
Case 0:18-cv-62593-DPG Document 12-1 Entered on FLSD Docket 10/29/2018 Page 102 of
                                                                                   PX 1
                                      216                                 Page 1O1of679




 03/20/2017 11:22 f'A-X                                          CUKSTER YOAKLEY                              Q 001/002
      Division ofCorporatiortq                                                                             Pagc 1of2



                                                1or '                     e            te
                                                                              mt. s
                                                    ElectronicFiling CoverShcet

                               Note)Please printthigpage ând ugeitasaeoversheet.Typethe fàx audit
                               numbcr(shownbelow)on thetopandbotlom ofal1pagesofthcdoctzment,

                                                       (((H 17000076527344)


                              lIIl
                                 Il
                                  IlIII
                                      l
                                      IIIIIIIIII(
                                                IIIII!qp(!
                                                         4!q!!q42
                                                                IIIIlIlI
                                                                       l
                                                                       IIIIlItIii
                                                                                llI
                                                                                  !
                                                                                  IIIII
                            Note:DO NOT hitthe REFRRSH/IIELOAD butlon on yotzrbrowserfrom this
                                      page.Doing so willgenerate anothercoversheet.


                                             Division of Corporaclons
                                             Fax Numbec     : (850)617-6383
                                    From :                                                                             r''sqe:
                                                                                                                       M.
                                                                                                             >    .     '';P y'e'
                                                                                                                               .z
                                             Acceunt Name           : GUNSTEA;
                                                                            w YOAC EY & STEWART,P.A.         ..a        r'
                                                                                                                        .-:
                                                                                                                          -
                                                                                                                          *ren,
                                                                                                                              .
                                             Account Number ; 07611722042Q                                   zr              z.N7
                                                                                                                            ' . Cqe'
                                             Phx
                                             FaonNa         : (S61)650-0'?28                                 >*
                                                                                                             r               :..u
                                                                                                                            .@  w.#o.y
                                                   umbar    : (b61)6-?1-2527                                     rxD        r, - gj
                                                                                                                                  A
                                                                                                                             .
                                                                                                                                        In .
                **En'-'er che eulaj.1 address for 1:tlis businer;s entity to be used for future ***                          r.as s
                                                                                                .>
                                                                                                 .                            ,v.-''
                                                                                                .
                            annual report mailings. Ente.r orly one enail addross please .**                                  :e'tl
                                                                                                                  vr          ' z-'''
                                                                                                                   .-         % e
                                                                                                                                ;t)'  à
                                                                                                                                      .y*
                            Eaail Addzes s :    .           .-                                     ...-.
                                                                                                                   r..AI       )..:.-;'l'-z?.'



                                 LLC AM N D/RESTATE/CO RRECT O R M JM G RESIGN
           &
                                               SEN IO R BE N EFIT S O N E L LC
           =
           @*
           Wl
                                          Certificate ofStatus                        0
           r                              Certifîe,d Copy                             0
           G.         +.j
                      ..t
                        ..a
                        '
                                          Page Count                                  :1
  If.j o              . :>
                         -
  ?.'wt. (N1          :Ne'
                       R
                      .. '
                                         Futim atod Charge                         $25.00
                         f-
                          v,
   ,et-J
       '   <
   it
   ,. ,
  3%
           =      J...'t:7'
   .*-     &%
           c>
                  .
                      :':
                        '
                        :ru'                                                                 gjg 21 pg
           N           W.
                        .n:                                                   !
                                                                              .
                                                                              L


                ElectTonic Filing M enu               Corporatc Filing M enu                    H elp

       bo st//cllc.sr biz.orWscHpa/eflcow .exe                                              M ENJIVAR ATTACHM ENT F
                                                                                                           3/20/2017
Case 0:18-cv-62593-DPG Document 12-1 Entered on FLSD Docket 10/29/2018 Page 103 of
                                                                                    PX 1
                                      216                                  Page 1O2of679




 03/20/2017 13:22 Fk
                   tâ                                              CUNSTER YOAKLEY                                                                   1 ;qzz0Q2

                                                    >                                                                .                     H 17000076527 3

                                           STAT EM ENT O F CO R RECTION
                                                      FOR
                                 FLORIDA OR FOREIGN LIM ITED LIABILITY COM PANY
       Pursxmntto sedion * 5.0209,F.S,,th1:docx entisheing submie d toccrrectapm vfousl
                                                                                      y sled dccumenl-
       FIRST                                               SENIOR BENEFITS O NE LLC
              :Tl)enarr/ ofu1e llmitedliability company is;                                           .- -                                  -




       SECOND:         ,    .
                       IYe Fl oridaDfxumcntnumo rofGe liznited liability company is; L17000:01482- -                        -       -- -

       TIARD'.         Dx umenttobe corrcozd is:Articles ofO rganization
                                                                - ..                                         .
                                                                                                                                    '
                                                                                                                                -


                     (-CHECK THE APPROPRIATE B. GX
                                                 --AND COMP1xE'/* 'rm '
                                                                      ,APPLICABLKSTATEG NT
       (R     Containsanincorrectstatemcnt 'Ihcinconwtstatementatheremsunthestatementisincorrecqandtheconzcted
              statementare asfollows:
              ArhpeBG MeArùcG tëœ y'Fœ uoalrxzm çoyrMe rpw nprr- czl- Ieid mlr- e cftte cow gcy.A*txerge d,te bod/e M cle3oot#dee M kKc- :

              1T- Clxnp/nyshallbemaqaver-man8ge inacrrrdarrewllhtheCxrrw ny'sOperstkx Ag- menl.TtleiniEalrrwanag:roflhecœnpanyeNallbe

              Health Cent/fManagerr- tLLCJ

              DR
   '

       D      wasdcfectivelysigned.n emannerinwhichthedocumectwasdcfcctivelysignedandtheappropriatecorr-
              asfollows:
                                                                                                       ectionaTz
                                                                                                       .
                                                                                                               -èfq:
                                                                                                       > I , y.;                                             .
                                                                                                                                                                  ,..-:t
                                                                                                                                                    CQ       .0'X
                 '                                                                                                                                  >          - !'Y'
                                     -. .                                         .. .                   ....            -- -                   -   <-       C mj*
                                                                                                                                                             .   e.
                                                                                                                                                                  .7
                                                                                                                                                                    1.'..
                                                                                                                                                    &        '.
                                                                                                                                                              *'..'Q,
                                                                                                                                                                    f
                                                                                                                                                                      .h4
                                                                                                                                                     >           . .a.C-
                                                                                                                                                     M           'wn '
                                                                                                                                                     up
                                                                                                                                                      **
                                                                                                                                                                    *'
              OR                                                                                                                                                 '
                                                                                                                                                                 Ji-
                                                                                                                                                                   yz?
                                                                                                                                                     fhul        -- .
                                                                                                                                                         =       .
                                                                                                                                                                 Jf''a
   Q          n eclrctrooicY smissionofthrrecordwasderective.                                                                                                     *
                 /s/Steven Dodman                                                                               M arch 20.20l7
                           Signaluretlt
                                      -AuthorizedRepresentative                                                  Date

   Signatzteofnew rcuisteredagentmifaN licabtettNOTE:ifcone ngtheregistercdagenkthenew registeredagenlmustsign
   acccptingthcdesignation).
   New R- -eaisteredARent'sSimuture.ifchacpinp R> i
                                                  stcrcdAzcm !
   Ihcrehytzcrt/zltrhecwm lhrraea?asregzçrerelag-ttzrt?agrree/1(  =.tin/7?,Rcmpacit
                                                                                  y Ifurthrragrectororwl)zwithJ;e
   provisionsf?/Wl?statutesrclzz/jvc/t:theprolycrandcnplpleleg r/brmanceofmyJaf/aç,fZ?W 1am yipp,//fczrwithJZW acceptfe
   obligatiou ofmyposi:ionaçregisteredt    z,
                                            gE'
                                              a/asprovidedforln C/Rzpfer605.F.  S,Ortfthistfotwzndn/is#cfzig-/pe:tomerel
                                                                                            .   .
                                                                                                                        y
   reilectachangein//1  cregistcre.d(l' ccaddren,Ihereby con/rz?lthatthelimktedlle llfr.
                                                                                       pcompanyJ= been?l(7l(#eJînwriting
   ofthistthange.

                                                            RegisteredAgent'sSir ature

                                                                                                                                                                            t
                                            .



                                                        FillA: Fee:                      r lo
                                                  Certm ed Copy:                         $30.00(opKnMaM

  C*2E06:(Q/15)                                                                                         M ENJIVAR *TTA -                                     NT F
  Case 0:18-cv-62593-DPG Document 12-1 Entered on FLSD Docket 10/29/2018 Page 104 ofPx 1
2017 FLORIDA LIM ITED LIABILITY COMPANY ANNUAL216
                                               REPORT              FILED     Page103of679
DO CUM ENT# L17000001482                                        Feb 16,2017
Entity Nam e:SENIO R BENEFITS O NE LLC                       Secretary ofState
                                                               CC 2531925823
Current Principal Place of Business:
2 OAKW OOD BOULEVARD
SUITE 100
HOLLYWOO D, FL 33020

CurrentMailing Address:
2 OAKW OO D BO ULEVA RD
SUITE 1O0
HO LLYW O O D, FL 33020

FElNum ber:        5008                                                                                    Certificate ofStatus Desired: No
Nam e and A ddress ofC urrentRegistered Agent:
SPIEWAK,MATHEW
2 OAKW O OD BOULEVARD
SUITE 100
HOLLYW OOD,FL 33020 US

Fhe abovenamed entity submitsthis statementforthepurpose ofchanglbg itsregistered offze orregistered agent, orboth,/'r?the State ofFlorida.
SIG NATURE'
          .
                      Electroni
                              c Si
                                 gnatureofRegisteredAgent                                                                                               Date

AuthorizedPersonts)Detail:
Title          MGR
Name           HEALTHCARE CENTER
               MANAGEMENT LLC
Address        2 OAKW OOD BOULEVARD #100
Ci
 ty-state-zip: HOLLYW OOD FL 33020




IherebyceïrythattheInformatlonjrpclcalet:/onthlsreportorsupplementalreporl?strueandaccurateanc/thatmyeledronlcs?grlalpreshallhavethesa/'ne/ega/effectasjrmadetlnder
oath:thatlam amanaglngmemberormanagerc)rtheIimitedIiabditycorrlpar?yortherecelverortrusteeempoweredloexecutethisreportasrequlredbyChapter605. F/ondaStatutes.afld
thatmyrlarrleappearsabove.oronanalrachmerllwithaIIotherIlkeempowered.
SIGNATURE.MATHEW SPIEW AK                                                                             M GR                                        02/16/2017
                    ElectronicSi
                               gnature ofSi
                                          gning Authori
                                                      zedPersonts)Detai
                                                                      l                                                                                Date




                                                                                                                     M ENJIVA R ATTAC HM ENT F
   Case 0:18-cv-62593-DPG Document 12-1 Entered on FLSD Docket 10/29/2018 Page 105 of
                                         216                                            PX 1
                                                                              Page 104 of679




j 'jqe o jNga
                      (Requestor'
                                s Name)


                      (Address)                         111111111111111111111
                      (Address)
                                                         300293762633

                      (Ci
                        ty/state/zip/phone#)

       L elcK.ue r wàl
                     y                         L MA'L

                      (BusinessEntityName)

                      (DocumentNumber)

Cedi
   fied Copies   -.    -      Certi
                                  ficatesofSltus



 SpecialInstructionsto Filing Officer:




                           Opice Use Onty




                                                         C.GOLDEN
                                                          Jld -5 2117

                                                                  M ENJIVA R ATTA C HM ENT F
    Case 0:18-cv-62593-DPG Document 12-1 Entered on FLSD Docket 10/29/2018 Page 106 of
                                                                                        PX 1
                                          216                                  Page 1O5of679




      ..              zk    '
                                  .J'
                               Tjo N A k                                            &cpN-lonscor-rcteResecrch(Honqlong)tlmlted.
-
                           CJO
                             .
                               RPO RAT E                                            @HonpXongLlmLtedCOmPOIF
                                                                                         ,'
                                                                                         '
                           R ESEA R C H ,LTp.
                                            *                                       *cRNgt/oaa?corporut.nesearrhft-ztlmlted,
TbeRlghfRexponse o'fbe RiebtTim e,Every Tlm er                                      Deqlsteredi
                                                                                              nznqlundondwoles,Reqistry#:tu:71J
                                                                                                                                 >œc
Albany * Charlotte 4Chicago : Dover. Lo:Angele:# New York #Sacramento A Spflngfiel
                                                                                 d ATall
                                                                                       ahassee # Washlngton,D.C.1 HongKong A l-ondon
                                                                                                                                 >œ X


           Date:01/04/2017                                                             AccoflEt/(
           Name:M ichelle W alker
           Rererence#:T007453


           ENTITY NAME:s./NI* R!:''NEFIPS UaNE#/:eC-

               ArticlesofIncorporation/Authorization to TransactBusiness
               Amendment

           g'
            -jAnnualReport
           j-jchangeofAgent
               Reinstatem ent

      +7
       XlV6.8DVWSYD 'V '*''
               M erger

               Dissolution/W ithdrawal

               F'ictitiousN ame

               Other:



                Pvlvas e-tttcn-a.cnply ofthisc-overshee.tw ith'th,e evid'ence .
                '    .                                   ,
                                                          . .
                                                                                                     w       .
                                                                                                              -




                                                                           -'
            A uthorized Am ount:                                      -
                                                                            IAauthx fiz-
                                                                                       e-d am oun isnotcorrect,pleasecall..
                                                                            M ichelleat518.12.
                                                                                             13-0.7'37lfor-approva.    .


                                                                          e -
                                                                            lzhadld!       . ' . ..
                                                                                          '
            Signature:              -




                                115 North Calhoun M reet,R lte #4,Tallaho.
                                                                         u ee'FL:730,
                                                                                    1
                    Telephone:(866)675-08:: Fax:(866)6254839 lnterpctfopll+;(212)947-7200
                            E-M aII: I
                                     nfo@ natlonukprp.com W ebslte:ww w.nntionulcor .com
                                                                                                            ATTA C HM ENT F
Case 0:18-cv-62593-DPG Document 12-1 Entered on FLSD Docket 10/29/2018 Page 107 of
                                      216                                            PX 1
                                                                           Page 1O6 of679




                                           /'k-
                                              /qIW 'pq,
                                                t-ss'v?'-
                                           êY-u.s
                                                ,
                                                      .
                                           4q       ..
                                                          rj
                                                          .


                                           :
                                           N ..
                                              ..,p.w yz
                                           y..
                                             4 v.
                                                :             +%.
                                               XG *Y*
                           FLORIDA DEPARTM ENT OF STATE
                                Division ofCûrporations
    January 3,2017

    NATIONALCO RPORATE RESEARCH,LTD.


    SUBJECT:SENIO R BENEFITS ONE LLC
    Ref.Num ber:W 17000000090


    W e have received youf documentforSENIOR BENEFITS ONE LLC and the
    authorization to debit youraccoqnt in the amount of$160,00, However,the
    docum enthas notbeen filed and ls being returned forthe follow ing:
   You cannotsign a docum entbefore the actualdate,please correct.


    Pl
     easerelurnthecorrectedoriginalandonecopyofyourdocument,alongwitha
   copy ofthlsIetter,within 60 days oryourfilingwillbe considered abandoned.
    If you have any questions concerning the filing ofyourdocument,please call
    (850)245-6052.
   Clafetha Golden
   RegulatorySpeqialist11                                     LetterNum ber:317A00000026
    New Filing Sectlon



                                                                                         .    '
                                                                                         $w..
                                                                                            4(r        ><&
                                                                                                       c
                                                                                         C'*rl':       ....-
                                                                                         L- .$....     qam
                                                                                          f.* .1
                                                                                         ..u.
                                                                                            -
                                                                                         '
                                                                                         >wx  ..zj''
                                                                                           .& N
                                                                                                            $
                                                                                      C.7'
                                                                                         .r
                                                                                          ...d         ('#.:
                                                                                      'U **'
                                                                                      .      I. x      t'nl
                                                                                      =1 '             w
                                                                                     ux.
                                                                                      v.s)-.
                                                                                          x.
                                                                                          .
                                                                                            ..j
                                                                                           I*'         pa
                                                                                     ..
                                                                                     T .N.-%
                                                                                      .-
                                                                                     +,.*
                                                                                          ru,4
                                                                                     .




                                           w ww .sunbiz.org                 M ENJIVA R A TTAC HM ENT F
          D ivigion ofCornorations -P O .B OX 6327 -rpnllnhnAqfm .Floridn :)Q:
                                       .                                     214
Case 0:18-cv-62593-DPG Document 12-1 Entered on FLSD Docket 10/29/2018 Page 108 of
                                                                                   PX 1
                                      216                                 Page 1O7of679




                                                  zïl-
                                                     tit2IpsofConversion                                                     s:II
                                                                                                           d
                                                                                                           'J1t'
                                                                                                               )0!-t
                                                                                                                   -,J
                                                                                                                     '-f) if
                                                                                                                           '
                                                                                                                           -
                                                                                                                           10
                                          ARTICLEH O F CONVI'           .ItSION
                                                                        A
                                                           FO R
                                          *%OT IIER 13USlX ESS ENT 1-1-Y11
                                                          IN lO
                                   FLO 1)lI)A 1.
                                               a1511'1-1;
                                                        :1) 1..IA 1)I1-IT1!C ()hI13,.
                                                                                    *.N 5'




             2.       Tlle --cltherBllsil,ess Entily--isa I'lorida pl-olitcorporlttiotll- il
                                                                                           .stillcol
                                                                                                   'porated tllldcrthe
     lau'st)1
            -tlltlStateo1%Floritlltcvlk-
                                       klctiveJtllle (8,2(J13(Doculncnt')ït).:17l2
                                                                                 *(.
                                                                                   14)0U.
                                                                                        52455).

    '         -
              $.
              .        'l-lle llall'
                                   kt'
                                     tof
                                       -li'lcFlorida l.i1
                                                        ,.
                                                         )ited I.iabi!it)'(2t
                                                                            .311)pany
                                                                                    , assctfortll-
                                                                                                 111tl1catl:lcIlctl/
                                                                                                                   A
                                                                                                                   .l-l1cles
    $)t-O rga1)izatior!is:S 17 -N lO It !,EN E FITS ON E 1-LC.

             x1.      ThckltlT'
                              lNzk
                                 xl
                                  -sl
                                    'Ol
                                      '
                                      liSI'erlll1ttt'
                                                    !d 1
                                                       5).
                                                         'lkt'
                                                             tarlplicabltblaï&'(s)governing thklOtllerbugillessel'
                                                                                                                 l!1l)'
     and lI'lr tltlnyrktrsit)l)col'
                                  l'
                                   ïl
                                    71ics Nvirh stlch 1a&N'(s)and thc reqtkirenpenls o1-s
                                                                                        %605.1(14
                                                                                                '3.F.S..i1)el'
                                                                                                             lkt-ting tlltt
     c'ollvefsilll!
                  '.




                      -l
                       -l)cu-lhlhzttrsitll'
                                          lsll:tllbeel-
                                                      l-
                                                       eulivc atll:59p-I
                                                                       n.. Decelnber3l,2016.

    Sl
     'glled tllïs        tfay (!frlekllllnber,20 l6.
                                                                   '

                                                                       SENIO R 8EN 12FITSO N E,IN(-
                                                                                                  '.


                                                                       B#'  .
                                                                       'z:11:-
                                                                       h     1e: SteN'el1 1.li1')1r
                                                                       Fil1e:ë (J
                                                                       '         .     -1
                                                                                  ;1)iel zx
                                                                                         -.ectItj$,c (
                                                                                                     ..)
                                                                                                       j-j-
                                                                                                          jcq?r

                                                                       sEN lO1tI3ENi'
                                                                       .               c-FI-I-S ('
                                                                                                 )N 1'
                                                                                                     .
                                                                                                     (LLC
                                                                       B)-: . Healt
                                                                             '
                                                                                    .
                                                                                    l1Ctlldtel'N1attagell-
                                                                                                         keltl.1-1-C.
                                                                                                                    ,
                                                                            . its Nz
                                                                                   llltlager
                                                                             !

                                                                                 By'  .
                                                                                 hIJ'C'ne; Slevell1è)131
                                                                                                       -/11):131
                                                                                 'l-itIe' 5,1alhacer




                                                                                                 M ENJIVA R A TTA CHM ENT F
Case 0:18-cv-62593-DPG Document 12-1 Entered on FLSD Docket 10/29/2018 Page 109 of
                                                                                    PX 1
                                      216                                  Page 108of679




                                                                                                                                             z          19       t        t
                                                                                                                                             L>. j
                                                                                                                                             l   ' -0. 1
                                                                                                         1                                       uax. .=... %..J

                                                       &11'1'IQ'LES 0 f-O RG A N IZ
                                                                                  -A TlO 5'
                                                                                 IroR                    :
                                                                                                         p
                                                                                                                                    2t
                                                                                                                                     )iL
                                                                                                                                       -
                                                                                                                                       ,!)E:c
                                                                                                                                            wu
                                                                                                                                             n (1
                                                                                                                                                t
                                                                                                                                                .
                                                                                                                                                ,
                                                                                                                                                !
                                                         SENIO R I1EN EFI3'S O N E I-IaC
                                                      /.-
                                                        1 J/
                                                           -loê-/
                                                                t-/4'
                                                                    /Ll.1)?l./(?('
                                                                                 /Ll
                                                                                   t'lb///-().
                                                                                             -(.
                                                                                               ;'
                                                                                                (;llt))t1'().              s;r
                                                                                                                            (,.-.
                                                                                                                                J.:. 1,:.-.
                                                                                                                                        - -'.c .9..c-j..vkj...y.v..j.l.;.r.;-:
                                                                .                  .
                                                                                                                                                                 '            .
                                                                                                                   )     y.,
                                                                                                                           .    y.
                                                                                                                                 -y
                                                                                                                                  t.
                                                                                                                                   )'
                                                                                                                                    y.
                                                                                                                                     yy
                                                                                                                                      j?.           .
                                                                                                                                                    ..
                                                                                                                                                             ,
                                                                                                                                                             .
                                                                                                                                                                 .            .


      Tllef/??t/cl-s-/qqv/.trt.l fo?.?/?t-zij'ltl'îlil.b'e ()j'/f')/???k)(k'a /j???/?t';
                    .
                                                                                       z(     l lilI.collljkallj.'?/?,v/c/-J/pt:lakp'.y &/-//a-
                                                                                        '/liabi                                                            '
                                                                                                                            -                                    .
      5'
       /d?/c f
             '!/'JSI('it-itltl./7:lr-
                                    .5'/fcI1tt r()//?t-  'Ii -lt.
                                                                11,
                                                                  /-
                                                                   (;/t1Ft(i
                                                                           ?ïtiseilJF?   ?)F/Jt'
                                                                                            .  /L,'('
                                                                                                    /!)j'/?-r!-(-*
                                                                                                                 .f)/??/pf'
                                                                                                                          /?(y',z.IcJlille.''-zfcl''    ),           ,.
     /lt.
        ,
        l-c/
           JI?6tt.
                 ltlillsJ/7trf()Ih7yk,/
                                      -?l.
                                         tt
                                          '.
                                           ,
                                           4l-ticlest?/-(-h.
                                                           ga!??-
                                                                zr/Jl
                                                                    -
                                                                    t)??.'
                                                                                                         I
                                                                                                         1

                                                                             AI1N.TAICLEl j
                                                                                     NlE
            7-lie nllllle oJ-tllc LiI)'
                                      )itt!ti l-inbiIily Colllpatly is SEN 1(D11 BEN E17l-I'j
                                                                                            6 O NE LI- C (t11e
     ''UoI'
          npanv'').
                -




                                                                         DU
                                                                         AIlRAT
                                                                            TICII.ON
                                                                                  E2' J
                                                                                                     !
              -I-l)e C'olnpanj,shttllexiston tiledatu(71-f-        i1ing ol-lllyse Atrticles Nviti
                                                                                                 ntI)e Sccl
                                                                                                          -ctary of'
                                                                                                                   -Stale
     of-tl'
          lc Statt ?()j-I7l():-itla.''
                                     fl)edttl'atitlr
                                                   lt)1-tllc C-olllpally sl)al1beperptttlklI.
                                                                                                     l
                                                                         A RT lCL 1s
                                                                                   '3 j
                                                              NATU 1tE ()F BUSINESS
                                                                                                     J
            'Ihc Col'
            -       npalhy is tlrtlllllizetl I-
                                              tal'the ptlrpose ot transttcting :tl'
                                                                                  ly alld :1ll Iaqvltl1budillestl
       -
     pelnli
          tted tl
                ntl
                  ertll
                      e A t
                          2t.                                       1
                                                                    1

                                                                         AR-I-ICL((4 I               I

                                                       A DDRESS
                                                                          k
                --
                       1i1i:1lpl-incip:t1ol-lice address alpd luaiIil'lg at
                 Ihc i1,                                                  lldl'
                                                                              ess ()1-tl'
                                                                                        ltlCol'
                                                                                              )lp:tlll-is 2 (Jakuzootl
     llotlleval-d.Stlite lt)
                           ().l-Iolly'
                                    .
                                     w'
                                      ood.Florida33t)?0.                                             1
                                                     2:.It-
                                                          '
                                                          I-IC 1.
                                                                u17
                                                                  25
                                                                  .
                           IN lT IA L ltEG IST ER E1)A f,'ENT A N 17 ltEG lS'I-E11E13 O FFlC 14
                                                                                                     i
                -1-llut stl
                          -klef uddress ()f-tllc illitial l-      ed ()fttlce of.(l1c L-.()I):p:(I1y is 2 tlaksszotld
                                                           cgistcl-
    BtluIcva!-(1, Stlite 1()().1-101lyuzood,l'lorida .33020.antltll>lnaluc oj-tllc iI'
                                                                                     1itiall'egistered agel
                                                                                                          '
                                                                                                          ltt
                                                                                                            at-
                                                                    '
    tile C-
          ,ltl
             '
             llpalhl'uttllatklddl-css isN1alllttsv Spielvak'                       .



                                                               AItrFICLE 6 I 1
                                                     A'IE5'
                                                          I13ERîl1I1*C ERT IFI
                                                                             1
                                                                              C A-l-ES
                                                                                                  I
                                                                                                  I
            E:lch l' nttlllbt/l-
                               's illteltstin tlle Collppally nuly be cvj
                                                                        iflcnccd 13,),a l'
                                                                                         llenlhttrslpfl)1A11r1irillnliol)
    or ttlitkzutrtilicate. N o Illetllbel'()1-the (-olllpany l'   n ay lrul
                                                                         . lsl
                                                                             brs se1  l t
                                                                                        hr ussi-gl! Its I-  llei'
                                                                                                                llbershi3
                                                                                                                        7
                                                                        l
           tin tflc C.olupktlly to any ('therpersol)exccptas provi
    intcrcs'                                                               ded lbr in (l1c Co!   11I)ilrI)')sOpcratislg                        .


    Agreenlent.                                                         l



    $5'I'B..?ït-'I'I1'1-
    '                  .7263592.l
                       '                                                                         l
                                                                                                 t                         MENJIVAR ATTACHMENT F
                                                                                                 k
                                                                                                 -

                                                                                                 l
                                                                                                 1
Case 0:18-cv-62593-DPG Document 12-1 Entered on FLSD Docket 10/29/2018 Page 110 of
                                                                                     PX 1
                                      216                                  Page 1O9 of679



                                                                                       !
                                                                                       i
                                                                                       ?
                                                                                       1
                                                             ARTICLE7 )
                                                          INDEM NIFICATION
                                                                                      ;
    '

                        -l-l1e (-otlhpally shalIill(1elllllil-
                                                             y to tlle ftl1lestextcihtpern)itted tlyltltrl't
                                                                                                           '
                                                                                                           ll'
                                                                                                             ïd il
                                                                                                                 -
                                                                                                                 laecordalce
        Nvltl'!thttIlls&,sottlle State otFlol      -ida any person qvl:o yvasoris aparty o1-isll- krtratelled to btlI'
                                                                                                                     nade
        a party to alpy tllreatened, pentling or clllllplctet          -l aeti()'
                                                                                t), suit or proceeklillg. Nvhetller civi1,
                '
        crItl 'linal- 11t.
                         lll'
                            1i1:islra!ivc, or il1vestigative by reason ot-'     1t
                                                                                 l'
                                                                                  !e tbct that hz is or svas lllanzgcr,
        I'
         lz
          ït?l'
              l'lbttl
                    ',or ol-  liceroftl' te C()1'
                                                l)p.ally,or is or Nvas serving at the requestt)l-tlle Collllpally as 11
        llAal'
             lklgtwr,lllelllbcr.dil.ttcttlr,fdf-ficer,truslee,cl))1)lnyee,erftlgenc($(-(31-fnltflyt/lllc-r-u.
                                                                                                            ;ttl:lu-Jty îvith
        allolllercolllpally,pal   cnersllip.jointventtlre.tctlstorotherIellterpl'ise.agttillslexptlllses(1IlcItl(Ii1
                                     .
                                                                                                                           )g
        attorneys'lbes). 'ltldgl
        .
                    -            '''' l
                                    ''lellts, lilles. and anloullts p  ' ai
                                                                          d in
                                                                             C settleluellt aclt$:,lly alhd reastlnably
                                                                                              .
        lllt.
            -kll'rtr(.
                     l1.
                       7,).
                          'l'
                            lil1)i.
                                  nctljlllu-t-tion ïsritl)stltrl)itclitpl'
                                                                         t.L
                                                                           <ttit,()1-jnrjlcek!tlIllg.
                        Expellst-s(inclttdilyg ktttol'lley,s l-ees) iIlculted by1alhy lllelphbt)!
                                                                            ..                  .
                                                                                                 .lylallttgel
                                                                                                            ,
                                                                                                             .ol
                                                                                                               -
                                                                                                                 oj-jj(;(:!.j:)
        del-entlillg ktl,y civil,cril '
                                      ni11:11,:1(.
                                                 1Inil'
                                                      listlw
                                                           ative,or iny'estigativc Ils
                                                                                     -occcding slhallbe 1. ):1lt1by tllc
        C-olllllllny in advttllctrt7f-tl
            .                          )e fillaIdigpositi011()1-sucl' lIlroclt-eding t(p()I'
                                                                                           1rcecilltc)f:
                                                                                                       11-
                                                                                                         .tllltluvl-lakil
                                                                                                                        '
                                                                                                                        lg
        (sectlred ortlnsecured asnlay t3edettrnlillet!by tileClhlnpIallylby oro11behal1.()t.stlch(l-
                                                                                                   telllher,
                                .                                  ..                 l                 .
        rllallager.orotf-    icerto repay stlel' iallloun!ititshalltlItil'
                                                                         na
                                                                          .tcly be deterlnllyetltIl:ltstlcllI'
                                                                                                             îlct'
                                                                                                                 tll
                                                                                                                   AeI-
                                                                                                                      ,
        Jlltlllflgtlr, or tnllicel
                                 - is f'
                                       lot elltitled tt
                                                      7 be indel
                                                               nnilietl by the Col- npally as atltllorizekl iI)tl-  tig
        Article. Stlcllexpenses(incltlding attonlcys'feesx)incurre'
                                                                  dbyotherelnployeesand agelllssllall
                                                                  $
        alst:best)paid ttpon such tel-l'
                                       nsand ctlnditions,itally.asthe Col
                                                                        -npally det!l1)sarlllropl'
                                                                                                 i:lte.
                                                                                      I
                    Ntltvvftltstalldfl'
                                      !gtlletbregoillg.illdcllllfl-
                                                                  icationoljadk-ancclllellt(.
                                                                                            ?1-tkxlluntllltçsl11,7Jnt)tl'e
        llladkl(. o oro1'  !1 7(.14:,l1-o1-ally llltllllber,t'nallagcl-.gflicer,en-lployck-,ol-agelpti1itJtltlgll-
                                                                                                                 lelllt)rotlqer
        lillalaClltldicatilln cstublIslltts tllat tlle actlosls.orol-         nissions to act,ojsucl) l' ntllllbutr-l'
                                                                                                                     nanagcr,
        olliuer,elllp.loyue,(-,1-agentsvcrc I'           uaterkalto theuause otactitlllst1atlukllcated alq(: lcollstituteally
        t)I-t1le Ik'
                   )1I(.
                       )h&'1Ilg:                                                   f

                           tal        vitllatioll ot- uriIllina1 Iaqv. tllrlcss tlle ll-lel-
                                                                                           nlàtrrs lnttltagcr. ol-
                                                                                                                 titer,
                    enlployee,ortlget'
                                     !thrtd l1(,l-
                                                 easoncblt 'yc:luset()believestlcl)contltltz!Tvas unlav$'lu1.

                                (b)      2.
                                          ï.transacti(31) 11-9
                                                             .)111 Nh-l'
                                                                       lik:l'
                                                                            llltc llelllpber, npttnagel-xot-
                                                                                                           ticer.eltlp.1t'yttt
                                                                                                                             .
                                                                                                                             :.
                    ïlgkl111.klttl'iVkld l.
                                          t!)i111Pl
                                                  -OPk
                                                     3I-IJCrSt)I
                                                               Ra1be11t
                                                                      3tll.           j
                                         /'
                                          ! distribt,tiol'
                                          .              li1
                                                           -1viol:1rit'
                                                                      k
                                                                      l'
                                                                       l()1Sectio1)(05.(
                                                                                       J41.
                                                                                          )6 ott1)t!-
                                                                                                    Act.
                                                                                  l
                                ((1'
                                   ) %$/i1Jfull'
                                               niseontltlct(,1-aconsciotls!disrcgard fb1-thebestiI
                                                                                                 ltercstso1-the
                    col
                      opalhy in:)ylroccek!illg by ol'in ll'
                                                          lcrighto1-theC'olnp.any to procureajtldgnlelltin its
                    l-
                     a$.
                       ,01
                         -orin a procccdillg by o1
                                                 -in tlle righto1-a llk-
                                                                       llllbtr.
                                                                                      1
                                                                               #                                 -       .
                                (e*)     lleckiessllcss, (.
                                                          11-an llcttlI-orllissIiol'
                                                                                   rctlla
                                                                                        lll'
                                                                                           llftletl. il'
                                                                                                       l L'
                                                                                                          )tltl laitb .t)? Nqrith
                    I'
                     t-
                      laliciotls ptlrpose or i1,
                                               :a lnanner exl
                                                            )ibitil1g Nvqnton and B'illItlIdisrcgard of llulmtll'
                                                                                                                t
                    rights,safety,orpropcrty in a procecding by ()r in the riglltt-
                                                                                  )f sol'
                                                                                        lleolle otller (11:111lhe
                    C(J111Pa11J'Or'ttl
                                     11Cl116C!
                                             *.                                      l
                                                                                     l
                                                                                     i
             -I-l)e illdcllhnitieation pl-ovidetlby lhis Article shal'lctlntilltle as to an ildellpnilikld ptrsol)
                                                          .
    u.
     '
     llt) has ceased to bc a l'      nelnber. I-
                                               lallaj
                                                    lerqottlcer,etl'
                                                                   tployce,or agelltantlslluliiIlul-     c tt?tile
    bellttlitof..thc estktle.lleil- s.përgonalreprescntatiï'es,bell-el
                                                    '
                                                    -'                l-
                                                                       icial'
                                                                            ics , exccur ol
                                                                                          's al
                                                                                              'l
                                                                                               J  atl
                                                                                                    lllillistl'ators
                                                                     l




                                                                                                        M ENJIVA R ATTA C HM ENT F
    Case 0:18-cv-62593-DPG Document 12-1 Entered on FLSD Docket 10/29/2018 Page 111 of
                                                                                         PX 1
                                          216                                  Page 110 of679


#



                                                                                             1
                                                                                             f
         (Jt-stlc17person. AIIrightslo indclz)nif'     icttlion :1l'
                                                                                             l
                                                                   ld advantekulTder(his,Artfcle sll:tlll     ?e tleeIlled to
         be ltu'tlltractbetîveul)tlte C-olllpany alld eacllilldelnnif'    ietlpersol-lat:,11y till'
                                                                                                  te u?l-
                                                                                                        1iIe tlpiszNrticlc is
         ir'
           leftbct. FNny repealor lllodiûcation t)1-this Articlc orally repealol-l'            l
                                                                                               ht')dificatitln ()t-relevai ll
         l.
          7Ix)visiflfls t.
                         '
                         ll1he .
                               A ctor :1lly'otller applicat:le l:kSvs sllalI1. 1oti11atly Nvay dil-  nil)is!1tlte rights to
         i1-
           1(lellqnitscation olh suellilldellll'
           .                                   lit-   -
                                                  icd I--
                                                      lrlstln ortlleobligat1  lollsol-tl'
                                                                                        ltlCelnpany arising llerettlldcr
         tbrtrlailllsreIatirlg to Illattef-socctln-illg priorfo therk' .      I jnodil'
                                                                        tpeakor        icatiofl.
                                                                                          l

                                                                  A RTIC LE 8
                                                              5'
                                                               lA NA G 1.
                                                                        -5.
                                                                          1EN-l-l

                -l-11c Col-npal7y sllallbe l' nanager-lnanaged i)1accoi -dallce ïvitl)tlle C'oll-
                                                                                                ljlal
                                                                                                    ly's (lgttrating
         A reelllellt.-1-1'
                          1e i()itialnlallagersoftllccolllpany shttllbet
                                                                       'l-lealthcare Center51allflgëtl- lkllltLLC'..
                                                                                          I
                                                                  ARTICLE 9 i
                                                               A5'
                                                                 IENDM ENT i
                                                                                         i

                 't-i
                    Ae coly-
                           tpat
                              ny reserves (he right to anlet'
                                                            !d t
                                                               -
                                                               l.
                                                                !-rep
                                                                    'eal ayly prol
                                                                                 risiof: colltaincttiI1 these
         Articlesof'(lrgttl'
                           !izati(411.allt'
                                          lany rightconlkrredtlpol:thernpenlbersissubjeettt)ti1isl'
                                                                                                  tlservatitlll               -

                                                                                         I
              IN N5'
                   'I-I-N ESS NV H ER EO F tlle tllldt-l
                                                       'signed Ilas'
                                                                   exectltctltlpese A rtittles t1)is 30thday of
                                                                   à
        December,2û16.

                                                                                         î       .




                                                                      S'I-FVEN 17(è
                                                                                  ) FM A N, tzlllal
                                                                                                  -ized lttlrstll

                          (/!?a('  .('ol-(lt'
                                            :l;ce$!'ith.%vc'(i()ll605.f)J05(3.         )-.
                                                                                         #-/t.
                                                                                             ?/./kJ(-
                                                                                                    /.SlallI?' e.
                                                                                                                j
                                                                                                                '.Ihe
                          t.b-(.
                               tcltl/(z,
                                       ;,?/.!/'//l?
                                                  b'f'loclltlle,l.:ct)/?>'J?-
                                                                            Jl//t,
                                                                                 tj.(111(y//
                                                                                           -i'
                                                                                             )'
                                                                                              -lêztlli(.
                                                                                                       )lt1//74.
                                                                                                               'e1-//2(..
                                                                                                               /
                         /le'tallicst?/-      /.
                                               7t
                                               .:;
                                                 '
                                                 ?7'?//-î?11:1.
                                                    .         11//?c/iI(
                                                                  .    .-ts- $-
                                                                              /zk/t?f'
                                                                                     /llereit:t??-t:  -tl.'Ie.)
                                                                                                           .




                                                                                                               M ENJIVAR ATTACHM ENT F
Case 0:18-cv-62593-DPG Document 12-1 Entered on FLSD Docket 10/29/2018 Page 112 of
                                                                                     PX 1
                                      216                                  Page 111 of679




                                  A CC EI'TA 5'C I:-11Y 11EG ISTE R ED AG Ic
                                                                           -N l
                                                                          ;
     1'!:tvil'
             kg lneel)l)allle(1us I-egigterellttgt-ntttlld to acccptl,
                                            .                         lle àlervice e1-proeegs t-
                                                                                       .            ortl1c ahtlve-statetl
     linlited liability ctllllpally at ll-   lc placc designattklin tllc'  sc zXrticles, N.,
                                                                                           1tltl'
                                                                                                leu'Spieyvak hcrcby
     ttccepts!he appoinlT'     llelltas registeretlagentanclagl-   ees toiact11- 1this capacity. N'lathcu,SIlieuzak
     l-
      tlrfllcragr- ees t()cf -llllply :vi!1'tlle pl-tltisicnlsofallstalLltes relatillg to the 1 .7l-tlpcr:$11(1ctllllplcte
     ptlrl-
          ol'llunk:e ot-l
                        his tluties-and is l-
                                            all'
                                               tl
                                                'liar h
                                                      '
                                                      s.
                                                       'il11 alld ttceepts tile obl1gatiol'
                                                                                          !s ('
                                                                                              h1-11is pos1Lion k'
                                                                                                                Is
     l
     'cgisterttt!agcllt:tspl-ovitttld fbl
                                        .19)Citttpter(505- F'S,
                                                                         J                   r'

                                                                         '
                                                                                               ....   -   .-- .-

                                                          M A-I'HEW îPlEW AK

    l.
     ?tt(e(l.
            ' December30.20l6




                                                                                           M ENJIVA R ATTA C HM ENT F
Case 0:18-cv-62593-DPG Document 12-1 Entered on FLSD Docket 10/29/2018 Page 113 of
                                                                                     PX 1
                                      216                                  Page 112 of679




              M enjivarA ttachm entG
Case 0:18-cv-62593-DPG
 sunbi                       Document
      z.org -Florida Departm entofState 12-1 Entered on FLSD Docket 10/29/2018 Page
                                                                               Page1of
                                                                                    1141 of
                                              216                                           PX 1
                                                                                                                              Page 113 of679


  FloridaDenadmentofState                                                                           DIVISION OF CORPORATIONS


                                            l
                                            t//
                                         ..-..yz
                                               uy
                                  k
                                  ,(.
                                    J-.
                                      )// -o r
                                       p k%
                                          z. 9
                                           -.

                                  ,,.''.*A ....,..--...,
                                                       ..,
      Previous on List      Nexton List     Return to List                                         yi
                                                                                                    cti
                                                                                                      tiou-sNameOwnerSearch
      No FiIing Hi
                 story
                                                                                                          t jt
                                                                                                          I  lbmitj
                                                                                                           ......




      Fictitious Nam e Detail
      Fictitious Nam e
      AM ERICA'S HEALTHCARE NETW ORK
      Filing Inform ation
     Registration Num ber G18000059643
     Status               ACTIVE
     Filed Date           05/16/2018
     Expiration Date      12/31/2023
     CurrentOwners        1
     County               BROWARD
     TotalPages           1
     Events Filed         NONE
     FEI /EIN Number             3009
      M ailing Address
      2 OAKW OOD BLVD SUITE 1OO
      HOLLYW OOD,FL33020
      Ow nerInform ation
      SIMPLE INSURANCE LEADS LLC
      2OAKW OOD BLVD SUITE 10O
      HOLLYW OOD,FL 33020
      FEI/EIN Num ber:   3009
      Docum entNum ber: 000098522
     Doctlm entlm ages
                   ct-i
     05/16/2018 --Fi  tjousNameFili
                                  nc   Vl'
                                         ïuvage
                                              '-l
                                                '
                                                l-i'
                                                   iFformat
      Previ
          ousonList Nexton List             Returnto List                                         Trc
                                                                                                    -t
                                                                                                     kvi
                                                                                                       t
                                                                                                       ll-r
                                                                                                  L- - -
                                                                                                          i--
                                                                                                           ameowner-s-
                                                                                                                     e
                                                                                                                     -
                                                                                                                      a-
                                                                                                                       r-
                                                                                                                        ci
                                                                                                                         /-l
                                                                                                                           '
                                                                                                                           j
      NoFiIingHistory                                                                                     r
                                                                                                          ,-
                                                                                                           Ll-
                                                                                                             g/ll-
                                                                                                                 ,
                                                                                                                 t
                                                                                                                 '-l
                                                                                                                   ,
                                                                                                                    '




                                            FIortda DepartrnentofSLate D!v1slorlofCorporatlons




                                                                                                 M ENJIVA R ATTA C HM ENT G
 http://dos.sunbiz.org/scripts/Gcidet.exe?action=D ETo W N & docnum=G l8oooosg643& seq=... 8/3/2018
    Case 0:18-cv-62593-DPG Document 12-1 Entered on FLSD Docket 10/29/2018 Page 115 of
                                                                                       PX 1
                                          216                                 Page 114of679
A PPLICA TIO N FO R REG ISTRATIO N O F FICTITIO US NA M E
REGISTRATIO N# G18000059643
Fictitious Nam e to be Registered: AM ERICA'
                                           S HEALTHCARE NETW O RK



Mailing Address ofBusiness:         2 OAKW OO D BLVD SUITE 100
                                    HOLLYW OO D,FL 33020

Florida County ofPrincipalPlace ofBusiness: BROW ARD                                 FILED
FElNum ber:           O09                                                    secMa
                                                                                rej1
                                                                                  ary
                                                                                    6b2
                                                                                      f0
                                                                                       s1t8
                                                                                          ate
Ownerts)ofFictitiousName:
    SIMPLE I N SURANCE LEADS LLC
    2 OAKW OOD BLVD SUITE 1OO
    HOLLYW OOD,FL 33020
    Florida Docum entNum ber:L13000098522
    FEINum ber:        OO9




Itheundersi
          gned,beiqganownerinthe abovefictitious qame,certi
                                                          fythatthe infgrmationindicated onthisform istrueand
accurate.Ifudhercertl
                    fythatthe fictitious nam e to be reglstered has been advertlsed atI
                                                                                      eastonce in a newspaperas defined
inChapter5O,Florida Statutes,inthecountywheretheprincipalplace ofbusinessisIocated. lunderstand thatthqeleqtronic
signaturebel
           ow shallhavethesameIegalçffectasi fmade underoathand Iam awarethatfalse informjtionsubml    tted Ina
docum entto the Departm entofState constl
                                        tutes a third degree felonyas provided forin s.817.155, Fl
                                                                                                 onda Statutes.
STEVEN DO RFMAN                                                       05/16/2018
  ElectronicSignaturets)                                                Date

Certificate ofStatus Requested (X)         Certified Copy Requested (



                                                                                       M ENJIVA R ATTAC HM ENT G
Case 0:18-cv-62593-DPG
 sunbi                      Document
     z.org -Florida Departm entof State 12-1 Entered on FLSD Docket 10/29/2018 Page
                                                                               Pagelof
                                                                                     116 l of
                                                                                              PX 1
                                              216                                   Page 115 of679


  Fl
   ori
     da DepartmentofState                                                                         DIVISION OF CORPORATIONS




                                       ï.
                                        -jç
                                          .
                                          g
                                          f
                                          ,
                                          -  ..
                                 .
                                  p y/ .z o
                                  ,
                                  .,
                                   .
                                   -/
                                    ,
                                    -.
                                     ,
                                     .
                                     /
                                     --
                                      ?
                                      .
                                      t'
                                       ....
                                          )
                                          torg
                            W             W W WWWWS
                                                  W''''#
      PreviousonList NextonList ReturntoList                                                   gjgjtjusxameownersearch I
                                                                                               uj

      NoFilingHistory                                                                                                   1submi
                                                                                                                        k--.
                                                                                                                           - t-

      Fictitious Nam e Detail
      Fictitious Nam e
      AM ERICAS HEALTHCARE ADVISORS
      Filing Inform ation
     Registration Num ber G 18000059648
     Status               ACTIVE
     Filed Date           05/16/2018
     Expiration Date      12/31/2023
     CurrentOwners        1
     County               BROW ARD
     TotalPages           1
     Events Filed         NO NE
     FEI/EIN Number              3009
      Mailing Address
      2 OAKW OOD BLVD SUITEIOO
      HOLLYW OOD,FL33020
      OwnerInform ation
      SIMPLE INSURANCE LEADS LLC
      2 OAKW OO D BLVD SUITE 100
      HOLLYW OOD,FL33020
      FEI/EIN Num ber:    3009
      Docum ent Num ber: 000098522
     Docum entIm ages
     05/16/2018--FictitiousNameFil
                                 incj
                                    l
                                    '
                                    VVe
                                     -
                                      -tt-imagemPDFformjjj         -



      Previ
          ouson List Nexton List Returnto List                                                 f
                                                                                               (
                                                                                               '
                                                                                               j
                                                                                               i'
                                                                                                i&%o
                                                                                                   -u
                                                                                                    ----
                                                                                                     sNamek
                                                                                                        --- v-n'e
                                                                                                                -l-v --
                                                                                                                     arck
                                                                                                                        u
                                                                                                .-.----.-..------.--.---- .       .---.-.-.

      NoFilingHistory                                                                                  isubmi
                                                                                                       u      t-11       .




                                            FlortdaDepartmenLofState DjvisionofCorporatlons




                                                                                              M ENJIVA R ATTA C HM ENT G
 http://dos.sunbiz.org/scripts/Gcidet.exe?action=D EToW N & docnum=G l8oooosg648& seq=... 8/3/2018
    Case 0:18-cv-62593-DPG Document 12-1 Entered on FLSD Docket 10/29/2018 Page 117 of
                                                                                         PX 1
                                          216                                  Page 116 of679
A PPLICA TIO N FO R R EG ISTRA TIO N O F FICTITIO US NA M E
R EG ISTRATIO N# G 18000059648
Fictitious Nam e to be Registered: AM ERICAS HEALTHCARE ADVISORS



M ailing Address of Business:       2 OAKW OOD BLVD SUI
                                                      TEIOO
                                    HOLLYW OOD,FL 33020

Florida County ofPrincipalPlace ofBusiness: BROW ARD                                 FILED
FE1Num ber:           0O9                                                    secMa
                                                                                rej1
                                                                                  ary
                                                                                    6b2
                                                                                      f0
                                                                                       S1
                                                                                        t8
                                                                                         ate
Ownerts)ofFictitious Name:
    SIM PLE INSURANCE LEADS LLC
    2 OAKW OO D BLVD SUITE 100
    HOLLYW OO D,FL 33020
    Florida DocumentNumber:L13000098522
    FEINum ber:XX-XXXXXXX




Ithe undersigned,beiqg anowneriqtheabovefictitious qame,certi
                                                            fythatthe infgrmationindi
                                                                                    cated onthisform istrue and
accurate.Ifurthercertlfy thatthe flctl
                                     tious name to be reglstered has been advertlsed atI
                                                                                       eastonce in a newspaperas defined
iqChapter5O,Florida Statutes,inthecountywheretheprincipalplaceofbusinessis I
                                                                           ocated. luqderstandthatthqelectronic
slgnature bel
            ow shallhavethe same Iegaleffectasi
                                              fmade underoathand Iqm awarethatfalse Informationsubml tted ina
docum entto the Depar
                    lmentofState constitutes a third degree felonyas provlded forin s.817.155,Florida Statutes.
STEVEN DORFMAN                                                         05/16/2018
  ElectronicSignaturets)                                                 Date

CertificateofStatusRequested (X)            Cedified Copy Requested ( )



                                                                                       M ENJIVA R A TTAC HM ENT G
Case  0:18-cv-62593-DPG
 sunbiz.                      Document
       org -Florida Departm entofState 12-1 Entered on FLSD Docket 10/29/2018 Page
                                                                               Page  118
                                                                                   1of 1 of
                                             216                                          PX 1
                                                                                                  Page 117of679


 FloridaDepartmentofState                                              D IVISION OF CORPORATIONS



                                                        /
                                            /e           z'
                                            . 2         >
                                   o e-v ,,
                                          z ,,,.z.            r
                                  .. . ..
                                            $ v...t .



                             .;
                                        .
                                                <

     Previous on List       Nexton List             Return to List     Fi
                                                                        cti
                                                                          tiousName OwnerSearch
     No Filing History                                                          Submit

     Fictitious Nam e Detail
     Fictitious Nam e
     SIM PLE HEALTH PLANS
     Filing lnform ation
     Registration Number G15000120221
     Status             ACTIVE
     Filed Date          11/30/2015
     Expiration Date     12/31/2020
     CurrentOwners       1
     County              BROW ARD
     TotalPages          1
     EventsFiled        NONE
     FEI/EIN Num ber            2195
     Mailing Address
     2 OAKWOOD BLVD SUITE 1OO
     HOLLYW OOD,FL33020
     Ow nerInform ation
     HEALTH BENEFITS ONE LLC
     2OAKW OOD BLVD SUITE 10O
     HO LLYW OOD,FL33020
     FEI/EIN Num ber:   2195
     Docum entNum ber: 000060285
    Docum entIm ages
     11/30/2015 --REGISTRATION View im age inPDFformat

     Previous on List       Nexton List             Return to List     Ficti
                                                                           tiousNameOwnerSearch
     No Filing Hi
                story                                                           Submit




                                                                     M ENJIVA R ATTA C HM ENT G

http://dos.sunbiz.org/scripts/fcidet.exe?action=DETo n & docnum =G l5000120221& seq=... 8/3/20l8
     Case 0:18-cv-62593-DPG Document 12-1 Entered on FLSD Docket 10/29/2018 Page 119 of
                                           216                                        PX 1
                                                                                                                                                                                       Page 118 of679
     APPLICATIO N FOR REG ISTRATION OF FICTITIOUS NAME
     Note:Acknowl
                edqements/cedlscates wlllbe sentto theaddress in Sertion 1onl
                                                                            y.
                                                                                                                *:1
                                                                                                                '.
                                                                                                                 ,
                                                                                                                 'hz- ,
                                                                                                                   .  ,
                                                                                                                      i
                                                                                                                      1
                                                                                                                      :
                                                                                                                      5
                                                                                                                      .i;;ici!; ,j:r.2-,:.p,A,'.9,r,!,!oy,,-. -ire5.m.y.'-.
                                                                                                                       .
                                                                                                                 .
         1. Sim ple Health Plans                                                                                 1#.* p c: ï
                                                                                                                   k                    'tm.... .n:ui$'
                                                                                                                               #'''ir.- .
             Fi
              diti
                 ousNamet ;beRegistered (seei
                                            nstrucionsifnameindude:*Corp>orMl
                                                                            ncM)
                                                                                                           15 N0k3/ Fl! I:0-7
R             2OakwoodBl
                       vd Sui
                            te100
r             M
2              Haol
                 ilingwo
                    lyAddres.
                        od  :#Busi
                                 ness Fu                                ax zo
O             cit
*                 y                                 state                 zipced.
m        3 Florita Countyofpriocipalplaceofbusiness: Broward

                                  seeInstrudmnsImoretanonecounty)
           FElNumber:                 195                                                                 This space foroffice use only

         A.Ownerts)ofFictltlousNameIfIndivldualts):(UseanattachmentIfnecessary):
                                                                                2.
              Lalt                       First                   M.l.                  Last                            Firlt                                                      'M.i.

              Addreg:                                                                  Addres:        '

              CiN                           State             2ipCode                  City                               State                                               ZipCode

 r       B.Ownerts)ofplctltlousNameIfotherthananIndlvldual:(Useattachmentifnecessae):
W9           H
 Q            eaI
                thBenestsOneLLC                          2.               ..
                                                                           x        -      .  - .
 W          ER6WKEXP                                          ERQW NRme jj .jY*'g          u    oug                                                    .
w           2O8kWOOd 8lVdStli te1QQ                                     ggj
                                                                          ./3L/j$...(
                                                                                    Fjjg
                                                                                       'g.swgjjg yélj
                                                                                                    'tjs(;j                        .

              Addres:                                                                  Addœ%:
              HOl1> X d                   FL                  33020
              Qi
               M                            Stoto             Zi#CCdQ                 Ci
                                                                                       ty                                 6116                                            Zi#Cpde
              Florida DocumentNumber L12000060285                                      Florida DocumentNumber
              FEINumber.                    195                                        FEINumber:
                        D Appliedfor             D NotApplicable                                  D Appli
                                                                                                        edfor                       Z NotApplicable
     Itheundersi
               gned,beingancwnerintheabcMescdti     ousname,rartifythatthe i
                                                                           nfermati
                                                                                  on i
                                                                                     ndio tednnthisform istrueandaccurate. Inaccnrdanreewith
     Sedi on865.09,F.S.,lfudhercertifythatthe fcti
                                                 ti
                                                  ousnametc beregistered hasbeenadvertisedatleastcnce inanewspaperasdefined i    n chapter
*    5a
      0 Flori
            daStatutes,inthe ccuntywherethe pri ncipalpl
                                                       ace nfbusinessisIncated. Iunderstand thatthesignattlrebelow shal
                                                                                                                      lhave thesamelegal
     effectasi
             fma undereathand Iam aware thatfal     se i
                                                       nfcrmationsubm ittedinadecumenttethe DepadmentofStateconstitutesathirddegree
Y2 felony s Id           ri
                          n   .
                                  7.1s .F;.s.
Wo             -                                            /l tf u ?r
         Si
          g atureof ner'           i
                                   on1                 Date                                   E-mai
                                                                                                  laddress:(tobeusedferfuturerenewalnoti
                                                                                                                                       fimti
                                                                                                                                           on)


        FOR CANCELLATION COMPLETE SECTION 4 ONLY:
        F0R FICTITIOUS NAME OR OW NERSHIP CHANGE COMPLETE SECTIONS tTHROUGH 4:

%       I(we)the undersigned,herebycancelthefictitiousname
c
2
k.
Q                                                    , whichwas registered on                 ,                                             d                                     ' ed
*                                                                                                                                                                             .
*       registrationnumber                                                                                                                       gëg j xu
                                                                                                                                                                                     êm 4

                                                                                                                              E                               w gp
            Sipnature ofOwnerofRegistration being Caneelled    Date                 SignatureofC-nerofRegistrationbeing Cancelled                                             Dete

                        Marktheapplicableboxes                D certifi
                                                                      cateofstatus- $10                D cedifiedCopy- $30
                                                    NON-REFUNDABLE PROCESSING FEE:$5B
                                                                                                                                                                                  CR4E091(8/15)
                                                                                                       M ENJIVA R ATTA CHM ENT G
Case 0:18-cv-62593-DPG
 sunbi                       Document
     z.org -Florida Departm entofState 12-1 Entered on FLSD Docket 10/29/2018 Page
                                                                              Page1 of
                                                                                     120l of
                                                                                             PX 1
                                             216                                   Page 119 of679


  FlorldaDenart
              mer)tofState                                                                                             D !vlSlON OF CORPORATiONS


                                                    h
                                                    kjJèt./
                                                     œ.. r.
                                                          ov.              '
                                                                            ).Jt
                                                                               .,rja.
                                                                                    ,(
                                                                                     .t,),,
                                                                                          .vy
                                                                                            .)f
                                   s%. **-.            r.

                                    --
                                     '.
                                      '
                                      .'
                                           yjl ,,,,.   ..              t'- jr ,              '
                               .   .:
                                    F
                                    . /y.
                                       .
                                       .
                                         /y-,,.;j,-'--.--j,,,-
                                                      p
                                                      .
                                                      p
                                                                 11
                                                                  r
                                                                  ,'
                                                                   -   - .;,
                                                                           rz ,
                                                                              r
                                                                              ..
                                                                               ?L,).r
                                                                                    j;).rr rr.)jr
                                                                                             ,,
                                                                                            .,  j-.
                                                                                                  )d
                                                                                '7)(*.q(r?. '..;.s,j. J,.J) f
                                                                         t'.vzx .                           ?Tt.
                                                                                                               t..
                                                                                                                 .s?.(.hptp,s.4


       PreviousonList NextonList ReturntoList                                                                        Iyi
                                                                                                                       ctitiousé-
                                                                                                                                ameownersea-r
                                                                                                                                            -v-1
       soFilingsi
                story                                                                                                             '-kzg'
                                                                                                                                  i    r;'
                                                                                                                                         .
                                                                                                                                         E7;
                                                                                                                                           .




      Fictitious Nam e Detail
      Fictitious Nam e
      PREMIUM HEALTH QUOTES
      Filing Inform ation
     Registration Num ber G 16000121149
     Status               ACTIVE
     Filed Date           11/08/2016
     Expiration Date      12/31/2021
     CurrentOw ners       1
     County               M ULTIPLE
     TotalPages           1
     Events Filed         NONE
     FEI/EIN Num ber      NONE
      M ailing Address
      2OAKW OOD BLVD
      SUITE 10O
      HO LLYW OOD,FL 33020
      Ow nerlnform ation
      SIMPLE INSURANCE LEADS LLC
      2 OAKW OO D BLVD,SUITE 10O
      HOLLYW OOD,FL33020
      FEI/EIN Num ber:    3009
      Docum entNum ber: 000098522
     Docum entIm ages
     11/c8/2016-Fi
                 ctitiousNameFrili
                                 nn,f
                                    -'
                                     Ui
                                      vwi
                                        l
                                        ''ig
                                           ''
                                            -
                                            l-i
                                              )pof
                                                 rformat'
                                                        -j                 -




      Previ
          ousonList NextonList ReturntoList                                                                         ryi
                                                                                                                      ctltiousNameOwnersearc-
                                                                                                                                            h--!
      NoFilingHistory                                                                                                             r-Submi
                                                                                                                                  '
                                                                                                                                  L     t!
                                                                                                                                   -   =




                                                                                                                M ENJIVA R ATTAC HM ENT G
 http://dos.sunbiz.org/scripts/Gcidet.exe?action=DEToW N &docnum =G l6ooolzl149& seq=... 8/3/2018
     Case 0:18-cv-62593-DPG Document 12-1 Entered on FLSD Docket 10/29/2018 Page 121 of
                                                                                          PX 1
                                           216                                  Page 120 of679
A PPLICA TIO N FO R R EG ISTRA TIO N O F FICTITIO US NA M E
REGISTRATION# G 160OO121149
Fictitious Nam eto beRegistered: PREMIUM HEALTH QUOTES



M ailing Address of Business:        2 OAKW OOD BLVD
                                     SUITE 100
                                     HO LLYW OOD,FL 33020
Florida County of PrincipalPlace of Business: MULTIPLE                             FILED
FEINum ber:                                                                     Nov 08,2016
                                                                              Secretary ofState
Ownerts)ofFicti
              tious Nam e:
    SIMPLE INSURANCE LEADS LLC
    2 OAKW OOD BLVD SUITE 1O0
    HOLLYWOOD,FL 63020
    Florida Docum entNum ber:L13000098522
    FEINum ber:        OO9




Itheundersi
          gned,beiqganowneqiqthe abovefi
                                       ctitious qame,certi
                                                         fythatthe infgrmationindicated onthi
                                                                                            sform istrue and
accurate.Ifurthercertl
                     fythatthe flctltious name to be reglstered has been advedl
                                                                              sed atl
                                                                                    eastonce in a newspaperas defined
iqChapter50,FloridaStatutes,inthecountywherethe principalplaceofbusinessisIocated.luqderstaqd thatthqelectronic
slgnature below shallhavethesame Iegalqffectas i
                                               fmade underoathand lam awarqthatfalse Informjtlonsubmltted ina
documentto the Departm entofState constl
                                       tutes a third degree felony as provided forIn s. 817.155,Florlda Statutes.
MATTHEW SPIEW AK                                                        11/08/2016
  El
   ectroni
         cSi
           gnaturets)                                                    Date

CedificateofStatus Requelted ( )            Cedified Copy Requested(



                                                                                        M ENJIVA R ATTAC HM ENT G
 sunbi
Case  z.org -Florida D epartm ent
     0:18-cv-62593-DPG           of State 12-1 Entered on FLSD Docket 10/29/2018 Page
                              Document                                           Pagel122
                                                                                       of 1 of
                                                216                                            PX 1
                                                                                      Page 121of679


  Florl
      da DenartmentofState                                                                           DSVISSON OF CORPORATIONS


                                                t
                                                l#,
                                                .... ?
                                                    rt
                                                     ,
                                                     .
                                                     .
                                                     )
                                                     'x
                                    ' 'G>
                                 .'p.                .
                                  Jt
                                   gp
                                   ..lv/y-
                                     -
                                         zoo r.u
                             M    M         >
                                            .' ' <       ..-
                                                           . ..    a



      PreviousonList NextonList ReturntoList                                                        '
                                                                                                    j
                                                                                                    /l
                                                                                                     vil
                                                                                                       iusNameOwnerSearchj
      soFilingHistory                                                                                               7-i-
                                                                                                                    )  ubmitj

      Fictitious Nam e Detail
      Fictitious Nam e
      HEALTH INSURANCE SERVICES
      Filing Inform ation
     Registration Num ber G15000050543
     Status              ACTIVE
     Filed Date          05/22/2015
     ExpirationDate       12/31/2020
     CurrentOw ners       1
     County              BROW ARD
     TotalPages           1
     Events Filed        NONE
     FEI/EIN Num ber             3009
      Mailing Address
      3OO S PARK ROAD,STE 14O
      HOLLYW OOD,FL33021
      Ownerlnform ation
      SIM PLE INSURANCE LEADS LLC
      30OS PARK ROAD,STE 140
      HOLLYW OOD,FL33021
      FEI/EIN Num ber:    3009
      Docum entNum ber: 000098522
     Docum entlm ages
     05/22/2015--REGISTRATION y
                              1..
                                V% 2i   nPDFformav
                                    majei                         . -   u

      PreviousonList NextonList ReturntoList                                                       'G.l'
                                                                                                   j   t
                                                                                                       /Ju
                                                                                                         -s
                                                                                                          '-%-
                                                                                                             a'
                                                                                                              -
                                                                                                              me
                                                                                                              '- b-t
                                                                                                   =,.- - - - - -
                                                                                                                   '
                                                                                                                   l-
                                                                                                                    r
                                                                                                                    vl-'
                                                                                                                       b-e
                                                                                                                         --
                                                                                                                          archo
                                                                                                                            - -j
      NoFilingHistory                                                                                               lsubmit t


                                                F'ondaDepartfnentofState,DlvlsionofCorporatlons




                                                                                                  M ENJIVAR A TTA CH M ENT G
 http://dos.sunbiz.org/scripts/Gcidet.exe?actionrD ETo W N & docnum =G 15000050543& seq=... 8/3/2018
     Case 0:18-cv-62593-DPG Document 12-1 Entered on FLSD Docket 10/29/2018 Page 123 ofPX 1
                                           216                                 Page122of679

     ASPPLICATION FOR REGISTRATION OF FICTITIOUS NAME
     Note:Acknowledgem entslcerti
                                flcateswIIIbesenttotheaddressInSectlon1only.

              Heal th Insurance Services
              Ficti
                  ti
                   ousNametobaRegislered (saeinstrudi
                                                    onsi
                                                       fnamei
                                                            ncludes*corpeor*Inc')
                                                                                                                 15 Nlï22 fth '
                                                                                                                              %k2l4
e             300 s ParkRoad suite 14O
2             M
              Haol
                ili
                  ngwood
                  lyAddressQfBusiness             F:L                     aao21
*            Ci
              ty                                  Stat
                                                     e                    ZipCoda
W       3 Flori
              da County ofpri
                            ncipalplace ofbusiness'
                                                  .
                                                    Broward
                                                                                                         L-
                                                                                                          .n1..- !-II.i1.11.J 6
                                                                                                              '-,            .--f.E,
                                                                                                                                 .  J--
                                                                                                                                    .  *-:- -,.e.;
                                                                                                                                               -
                                                                                                                                                .
                                                                                                      l
                                                                                                      -rj,
                                                                                                      J  .'22.
                                                                                                             ,
                                                                                                             z'1J
                                                                                                                f
                                                                                                                '--ll1II23?--Uc   '-'l-1 .1:1
                                                                                                                                            ::o
                                                                                                                                              r-(1.1
                                                                                                                                                   -I1
                                                                                                                                                     )-
                                see instructionsifmorethanonecounty
           FEINum ber:              009                                                                     Thisspace foroffice use only

        A.Ownerls)ofFictltlousNameIfIndivldualls):(UseanattachmentIfnecessary):
                                                                                  2.                                                   -
              Last                     First                       M.I.                  Last                        First                     M.l.

              Address                                                                    Address

              City                        State                 ZipCode                  City                         State                 ZipCode

 r      B.Ownerts)ofFlctltlousNamelfotherthananIndlvldual:(UseattachmentIfnecessal):
=9
 u         simplelnsuranceLeadsLLC                       2                          .
                   -
*             EntityName                                                                 EntityName
*             300 S Park Road Suite 140
              Address                                                                    Address
               Holl- ood                  FL                    33021
              City                        State                 ZipCœ e                  City                         State                 ZipCode
              Florida DocumentNumber L13000098522                                         Fjorida Docum entNumber
              FE1Num ber:                 0Q9
                                          -                                              FEINum ber:
                        D Appliedfor           D NotApplicable                                     D Appliedfor              Z NotApplicable
     Itheundersignedpbei nganôwneri nthe abovescdti  ousname.cedifythattheinformati
                                                                                  onindicated onthi
                                                                                                  sform istrue andaccurate.inaccordancewith
     Secti
         on865.09,F.S,,Ifurthercedifythattheficti ti
                                                   ousname tobe registered hasbeenadvedisedatIeastonceina newspaperasdefined inchapter
*    50,Florida Statutes,i
                         n thecountywhere the principalplaceofbusinessislocated.Iunderstandthatthe signalurebelow shallha?ethe same Iegal
z    e#ectasifma eu deroathand Iam awarethatfalseinformationsubm i     ttedinadecumenttothe DepartmentofState consti  tutesathirddegree
k2, felon s ide forin .17.1 ,F.
                              S.
 *
 u                                                      05/18/2015                  marcspiewak@gmajj.
                                                                                                     com
*        si aur o o                                     nate                                    E-mailaddress:(tobe usedforf
                                                                                                                           uturerenewalnotifi
                                                                                                                                            cati
                                                                                                                                               on)
                        .   800-492- 834 ext2002

        FOR CANCELLATION COM PLETE SECTION 4 ONLY:
        FOR FICTITIOUS NAM E O R OW NERSHIP CHANGE CO MPLETE SECTIONS 1THROUGH 4:

%       I(we)the undersigned,herebycancelthefictitiousname
=2                                                  ,    which was registered on                                             and wasassigned
u
*
*       registration num ber


            Signature ofOwner                            Date                           Signature ofOwner                            Date

                        Markthe applicable boxes D Cedificate ofStatus- $10 Q Certi
                                                                                  sed Copy- $30
                                            NON-REFUNDABLE PROCESSING FEE:$50
                                                                                                              llïakzAlsAzzAcu                             s'o'
                                                                                                               R.HUNT
Case 0:18-cv-62593-DPG Document 12-1 Entered on FLSD Docket 10/29/2018 Page 124 of
                                                                                   PX 1
                                      216                                 Page 123of679




              M enjivarA ttachm entH
LICENSEECase
         DETAI
             LS
             0:18-cv-62593-DPG Document 12-1 Enteredhton
                                                      tpsr/FLSD
                                                           /www.myioridacfo.
                                                                 Docket     com/DatiAAR ALI
                                                                           10/29/2018     Sl/lw
                                                                                        Page   icense
                                                                                              125    eDetail.asp
                                                                                                    of             -
                                                                                                                                  px 1
                                                                             216                                         Page124 of679

                  ..                e A *@
                               # * W*              *     *    @       *
              *%s.
                 ....A

       Licensee            Licensee
                           Add             Licensee               Term inated        Navigator
       Search              D ress          Appointm ent           Appointment        Download
                            ownload        Download               Download

                                               Licensee D etails
       9/l6/2018

       Dem ographic Inform ation

                                    Nam e ofLicensee:HEALTH BENEFITS ONE LLC
                                            License#:L085834
                                    Business Location:HO LLYW OOD,FL
                               AgentIn ChargeNam e :KIRSCHN ER ALTEM E
                       AgentIn Charge License Num ber:W 271955

       Typesand ClassesofValid Licenses

                       T                 OriginalIssue
                         ype                    Date                 Qualifying Appointment
       AGENCY                           10/8j                Appointmentsare notrequired forinsurance
       LICENSEIZl05)                       ,2013             agencies




       Typesand ClassesofActive Appointments


          @ 20llt)Florida DepartmentofFinancialServices
          @




                                                                                                  M ENJIVA R A TTA C HM ENT H
LICEN SEECase
          DETAI
              LS
              0:18-cv-62593-DPG Document 12-1 Enteredhton
                                                       tps:/FLSD
                                                            /www.myGoridacfo.
                                                                  Docket     com/DatiAAR- A
                                                                            10/29/2018      LISl/lw
                                                                                          Page    icense
                                                                                                  126   eDetail.asp
                                                                                                       of
                                                                                                                                    px 1
                                                                               216                                        Page 125 of679

                   .
                                   e à e@
                               ** **               *     a    *         œ
              %w ....A

        Li                 Licensee       Licensee                Term inated
          censee           Add                                                        Navigator
        Search             D ress         Appointment             Appointment         Dow nload
                            ownload       Download                Download

                                            Licensee Details
       9/16/2018

       Dem ographic Inform ation

                           Nam e ofLicensee:INNOVATIVE CUSTOM ER CARE LLC
                                   License#:1-098528
                           BusinessLocation:HOLLYW OOD,FL
                      AgentIn Charge Name :RICHARD DO RFM AN
              AgentIn Charge LicenseNumber:W 208558

       Typesand ClassesofValid Licenses

                       T                O riginalIssue
                         ype                Date                        QualifyingAppointm ent
        AGEN CY                        1/30/20l7             Appointm entsare notrequired forinsurance
        LICENSEIZI05)                                        agencies



       Typesand ClassesofActive Appointments



          @ 2011Q)Florida Departm entofFinancialServices
          @




                                                                                                   M ENJIVA R A TTA CH M ENT H
LICEN SEECase
          DETAI
              LS
              0:18-cv-62593-DPG Document 12-1 Enteredhton
                                                       tps:
                                                          /FLSD
                                                           /www.myioridacfo.
                                                                 Docket    com/DatiAAR Page
                                                                          10/29/2018   ALISl/lwicensof
                                                                                              127   eeDetail.asp  -
                                                                                                                                 px 1
                                                                             216                                       Page 126 of679

                  .
                  .              œ* *@
                            @* **                 *'    *    @         *
              **....
                   -..*

       Li                 Licensee       Licensee                Term inated
       S censee           Address        Appointment             Appointment        N avigator
        earch             D ownload      Download                Download           Dow nload

                                           Licensee D etails
       9/16/2018

       Dem ographicInform ation

                                   Nam eofLicensee:SENIOR BENEFITS ON E LLC
                                           License #:L085110
                                   BusinessLocation:HOLLY W OOD,FL
                              AgentIn ChargeNam e :KIRSCHN ER ALTEM E
                      Agentln Charge License Num ber:W 271955

       Typesand ClassesofValid Licenses

                      T                O riginalIssue
                      ype                   Date                       QualifyingAppointment
       AGENCY                         8/13/2013             Appointmentsare notrequired forinsurance
       LICENSEIZ105)                                        agencies



       Typesand ClassesofActive Appointm ents


          * 2011(
                0 Florida Departm entofFinancialServices
          @




                                                                                                 M ENJIVA R A TTAC HM ENT H
LICENSEECase  0:18-cv-62593-DPG
         DETA I
              LS                Document 12-1 Enteredhton
                                                       tps:FLSD
                                                          //     Docket
                                                            www.mySor     10/29/2018
                                                                    idacfo.            Page
                                                                          com/DatiAAR- ALI    128
                                                                                         S I/lw    ofDetail.asp
                                                                                              icensee
                                                                                                                                    px 1
                                                                             216                                          Page 127 of679

                     .                  ei *@
              .             ..    ** **                *    @      œ
                  Nx....A

       Li                        Licensee    Licensee           Term inated
       S censee                  Address     Appointment        Appointment           N avigator
        earch                    D ownload   Download           Download              Dow nload

                                              Licensee D etails
       9/l6/2018

       Dem ographic Inform ation

                                    Nam e ofLicensee:ALTEM E,KIRSCHNER FANES
                                            License#:W 271955
                                    Business Location:HOLLYW OODNFLORIDA

       Typesand ClassesofValid Licenses

                                     Type                    OriginalIssue            Qualifying
                                                                  Date               Appointm ent
       LIFE INCL VAR A'
                      NN UITY &                            8/I0/2015           YES
       HEALTHIOZ15)
       PERSONAL LINESA GENT(2044)                          3/I8/2016          NO



       Typesand ClassesofActiveAppointments

       HEALTH(0240)

                            Company Name          OriginalIssueDate Exp Date Type County
          AXIS IN SURANCE COM PANY 10/20/2017                            12/31/2019 STATE Broward

          @ 201l(
                0 Florida Departm entofFinancialServices
          @




                                                                                                    M ENJIVA R ATTA C HM ENT H
Case 0:18-cv-62593-DPG Document 12-1 Entered on FLSD Docket 10/29/2018 Page 129 ofPX 1
                                      216                                 Page 128 of679




               M enjivarA ttachm entl
Case 0:18-cv-62593-DPG Document 12-1 Entered on FLSD Docket 10/29/2018 Page 130 of
                                      216




                                                      M ENJIVA R ATTAC HM ENT I
    Case 0:18-cv-62593-DPG Document 12-1 Entered on FLSD Docket 10/29/2018 Page 131 of
                                                                                         PX 1
                                          216                                  Page 130 of679
'
                  'rhae       i- a                wetkr<warjdaertvlteiytywt>ed- e            dom - eao ha #xse afinxrgocevm                cm ocorawmermfowlmrpx
                  *<*>                  wrax           e ao                      .m dh- aeee - -twv -pr-        haa- e- - le elt- x                     ><wo -




                                                       )f3tt:)
                                                       x.    .h
                                                              v,
                                                               .)#..t.
                                                                     Lk?è
                                                                  . .t
                                                                :.L
                                                                        .t).
                                                                            T
                                                       kùy.. $i
                                                              s(t
                                                                tk'
                                                                  l
                                                                  i,l
                                                                    '
                                                                    t'.' '-t;
                                                                            '
                                                              . yt   ic
                                                               ?tïi1
                                                                   L
                                                         , ..a     ..
                                                                    x
                                                                    ..
                                                                     's..:lC(sï
                                                                     t        , ..
                                                          .
                                                          .... .       :#          '
                                              '                                                                      1    * . : x             *
                                          st
                                           r..         :                   .    ',   .   .                                                         *.
                                                  ..            u....
                                                               ..                                                               41,         4114 111.414


                  '. kt$.:
                         jj
                          A.y/.
                            î(x.
                               . y:      .                                ..
                  ..   . ..t
                     ,..      ..  't.:'
                                  kk
                                   pyg)
                                    j.
                                    L l
                                      tL
                                       .                .
                                   )
                                   .



                  .             k).&.. 47
                                        y(
                                         .'
                                         .
                                     ..




                  D Whati
                        stheAffordablecareAc17
                                                                    Re AffordathpeCare Act.alsoknownasX tlamacare''wasdeveloped to hekp indlmduaâsaccess
                                                                    attordable heatth insurance tyfouçhaNeesth losurancemarketplacewhereAmencanscan
                           U NDERSTANDINt;fhc                       çhtirchasefecjerellyteguiated'andsuimdtzedhealthinsurancedurlrngopeoenrollment
                            FF RDA BLE                              '
                                                                    nofdertocl
                                                                             ual.
                                                                                s
                                                                                y.mumusts'goupaurir,
                                                                                                   gope' orarolmenttvu,coul ust,loeetp
                                                                                                                                     gr
                                                                                                                                      inlei
                                                                                                                                          fvo.
                                                                                                                                             lhaai
                                                                                                                                                 ,
                             A R6 /
                                  i T                               q
                                                                    du
                                                                     et
                                                                      ae
                                                                       l
                                                                       ë
                                                                       f
                                                                       rm
                                                                        ys
                                                                         r
                                                                         i
                                                                         nf
                                                                          l
                                                                          :eE
                                                                            l
                                                                            I
                                                                            fe
                                                                             ye
                                                                              ov
                                                                               uea
                                                                                 r
                                                                                 ,r
                                                                                  ese
                                                                                    u
                                                                                    lc
                                                                                     r
                                                                                     qh
                                                                                      tb
                                                                                       el
                                                                                        s
                                                                                        ec
                                                                                         a
                                                                                         hs
                                                                                          na
                                                                                           t
                                                                                           j
                                                                                           '
                                                                                           nf
                                                                                            g
                                                                                            dh
                                                                                             nd
                                                                                              gyJ
                                                                                                ou
                                                                                                 tsI
                                                                                                   ,
                                                                                                   hg
                                                                                                    eeb
                                                                                                      te
                                                                                                       tl
                                                                                                        s
                                                                                                        rl
                                                                                                         tgpma
                                                                                                            lanl
                                                                                                               r
                                                                                                               ni
                                                                                                               $eadn/à
                                                                                                                     ys
                                                                                                                      v
                                                                                                                      cofc
                                                                                                                       asee
                                                                                                                          cl
                                                                                                                           'f
                                                                                                                            ilt
                                                                                                                              mxt
                                                                                                                                ag,et.
                                                                                                                                     -we'
                                                                                                                                     '   lkxel
                                                                                                                                             p
                                                                    çindirag:herghtplan c-afltardkfflcult.Eac@apianhasItsptosand cornstespectajlycollsldtzs'ng tlcw
                                                                    costscangreatt/range.deperndiagoothersan'sdeductlbtesco-pays.premlums.prowder
                                                          netwfx'ks tcrhame afew.
                  Obarnacare P'    tans.com wcrkswrttlclozensofheaitn Insurancecarrlersand bTokerslrakrng 1:easyforyou tocompareseverajneallh
                  :nsurar'kce orltlor's.TogetStaru
                                                 ted.erlteryfaklrzpcodeand tellusabotitm 'JrselfIfqualifrt:xj#oranGffordableCateAcrbealthp'an you
                  Can work'NtLN<alloftNe healtfhcarrlersllsted to cumparepiansand prices.Or  aceyouprovt   cleusA't
                                                                                                                  1hthel nforr
                                                                                                                             lnatl
                                                                                                                                 onrmuj redunlur
                  form.weattem pttclm atcb you wht!napproptkate hnGurance agents. brokers.carrlersorotherGervlceprovt    derstclhelpyoblafmulreche
                  t7e< heatthInsurartce.


                       .            .     z                     t




                                                                                                                                      M ENJIVAR ATTACHMENT I
Case 0:18-cv-62593-DPG Document 12-1 Entered on FLSD Docket 10/29/2018 Page 132 of
                                      216                                         PX 1
                                                                            Page 131of679




               M enjivarA ttachm entJ
Case 0:18-cv-62593-DPG Document 12-1 Entered on FLSD Docket 10/29/2018 Page 133 of
                                                                                     PX 1
                                      216                                  Page 132 of679
                                                                                   $
                            0FFl0IAtIIEILTFIFIAhs                  -                            Call111311-99/-4475nowlforFREEHealtllIfl
                                                                                                                                       sufdnf
                                                                                                                                            :eRateQuotes
                                                                                                   *                                 @                          a.                 *    i




                                                   '
                                                   zL
                                                    t
                                                                   e Quote ALL MajorHeatth Insurance Carriers
                                                        '&    '        '   X '                                      Z j
                                                                                                                      ZR*FInfoonHMO-PeO-eOs.IIDHP
                                                                             &
                                             fj
                                              s::
                                             ' '
                                             . ,                           ' '$                                     V IZREG NoObkpabonQuotes
                                             .a,.y
                                              .. g'
                                                  j?.   .:.p
                                                           )                  t   $
                                              .
                                              . hl
                                                 tt
                                                  '. '
                                                     --.
                                                       ':
                                                        .ilx)
                                                       k. .j
                                                            .
                                                            ,t.
                                                              kt
                                                               . .o
                                                                  n               .
                                                                                  l                                 z'Heal
                                                                                                                         thcaremanforxls.
                                                                                                                                        tuatl
                                                                                                                                            ons
                                                                       $ '.       j
                                                                                 t'
                                                                                  .
                                                                                                                    V neNation'sTopHealthcareProvlders

              3ï'              '
                                .j                                                         .
                                                                                           4.                            *           e>                        @ >
              .




                - '- -                           --      Com pare Trusted Heatth Insurance Orovidersand Save -- .-- -

                            u w=            LI-
                                              T.
                                               I    ilxr     '
                                                             )I             m                          '
                                                                                                       Y                                              ltl
                                                                                                                                                        /
                                                                                                                                                        '
                         s7-
                         - u.
                            ri
                             I
                             w
                             ..t1
                                ,.
                                 , 4jj/(
                                       -)
                                        .)
                                         .
                                         (
                                         .1
                                          .
                                          :
                                          .
                                          (..    yu
                                                  v
                                                  w-
                                                   qswwAxk
                                                         ql
                                                          r
                                                          :                                        rid
                                                                                                   (  f)(;
                                                                                                     lp               1p
                                                                                                                       y
                                                                                                                       l
                                                                                                                       tlx
                                                                                                                         tt
                                                                                                                          li
                                                                                                                           s
                                                                                                                           '
                                                                                                                           .gjl(
                                                                                                                               )yxlj.j        !u.
                                                                                                                                                ,yjykjajtj,tjjjx,,                 q
                                                                                                                                                                                   jjjq
                                                                                                                                                                                      jk
                                                                                                                                                                                       jjj

                                                             GetTo Know YourHeatth Insurance O pti
                                                                                                 ons
               Thehealth insurance marketoffersawidearray ofpoliciestofItyourhealthinsuraqceneeds. Itisimportantto
               understand recentIegislationintroduced in the UnitedStates.like the AffordableCareAct and how itciln benefityou
               andyourfam ily.Thediversity ofbealthinsurancecoverageavailable isvast andbyeducating yourselfandgetting trl
               know youroptions you canselecttheplanthatbestëitsyourbudgetand health care needs.




                    Obamacare Info                                             Heatth Insurance Options                                  Medicare.SeniorHeatth
                                                                               forlndividuatsand Famities                                Insurance Options
                    ThePattentProtectlonaod Affordable                        It'Seasy to getconftised when talkrf g                      Medca;els acotnptellenslviftlealt'l
                    CareArl wbtch ps often cefecred toas                      abot;tInsuranf:e.lder'e tsa shorrgulde                      lnsurance z'ograrnthatprovldes
                    eltherthe Affordable caceActor                            tohelp you understand tkbeprosafkd                          qood benefits, butleaveswlde gaps
                    obdmacape.wasslgned into Iaw on                           oansofsevecalofthe mostfaoprllar                           ln coverage thatoften r'
                                                                                                                                                                esultln hll;h
                    March 2.3.20l0.Thts healthcape m't                        healtthlflsurance optlons ..                               outof.pocketcost  :sroruenlors.
                    dens'es8ts nfknamefrom Presjdent                                                                                     At/emptlno toflpthesegaps 6as ...
                    BarackObama'ssurname...

                    ('.E!!7jrtL.f.
                                 tfké'.1(!IE'g),)
                                                '-
                                                 >                            (..
                                                                                '(?f:t$ùztzFljl(1(tr!T
                                                                                                     :J-':Y                              (''..;!rkrk!;z':gkft
                                                                                                                                                            qt)Ltjf'.tlt
                                                                                                                                                                       :')>


                '




                                                                                                   Fz*%î!2
                                                                                                   e     *17r*''>'
                                                              .
                                                                                                    t ''  .'X7
                                                                                                             .$z      j %î
                                                                                                                      jw k.
                                                               ;
                                                               .                                                      '.
                                                                                                                       '
                                                                                                                       .'
                                                                                                                        vj                                 'ç;
                                                              5/                                .Qor& ,
                                                                                                      +'
                                                                                                                                                                                 <$ '

                    Shopping ForHeatth                                        Consum erTips,Skave on                                     AFordabte Care Act
                    Insurance                                                 Heatth Insurance
                    Everyrneneedst.otake the                                  Whtle waqes aren':mct'easlnq,heai:h                        Medicarelsa comprehenswe heakt'
                                                                                                                                                                       h
                    resporkslbdltyofpurchaslnghealth                          lnsurancecostsareorlthensezandt i                          insurancepregram thatprovsdes
                    Itlsurance.Manyeeeplefalltomake                           canbedlffkulttoaffordtbls                                  qpofadbenefits,butIeaveswpdegaps
                    thedecaontoberesponsbleertclugh                           necesslty.Ld'
                                                                                          ecanthrfaw an                                  incoveragethatoftenresultpnhl gh
                    toacqulretheadequatemedlca!                               unexpectedcurveballatan@tirpe,and                          out-of-pocketcostsforSenlors.
                covecage ...                                                  yotjoeed coverage$n ocder ..                               Attemptlng to hltbese gapshas ..

                    f=J
                      'Tltini.Qill'
                                  tsjxtl/p('J. ':J.:
                                                   2'
                                                    .                         !'
                                                                               ...k
                                                                                  ).r).l!q!.
                                                                                           î.l .Mt1.4@tèJa.'s..at
                                                                                             .t.                                         C')
                                                                                                                                           '
                                                                                                                                           .(I((li.i.tt.(
                                                                                                                                                        .'l!?LFl
                                                                                                                                                               .!1.!q
                                                                                                                                                                    .l$7..'
                                                                                                                                                                          :Gk
                                                                                                                                                                            .c


                     Com oare rates from too orovlders now to find the otan that's bestforvou.
                                                                                                                                                          M ENJIVA R A TTA C HM ENT J
Case 0:18-cv-62593-DPG Document 12-1 Entered on FLSD Docket 10/29/2018 Page 134 of
                                                                                    PX 1
                                      216                                  Page 133of679


                                  .      .. ..




                                                         M ENJIVA R ATTAC HM ENT J
Case 0:18-cv-62593-DPG Document 12-1 Entered on FLSD Docket 10/29/2018 Page 135 of
                                      216                                            PX 1
                                                                           Page 134 of679

              OFFICIACHEALIH PLANS
                jf-
                  :q
                   kjq.-:E.,7
                    ïj
                     .      /;.
                              jj
                               y;
               f
               '
               )
               x
               '.
                 ).'
               --''
                    ....
                       9
                       )
                       ,
                       ;
                       .
                       4
                       .
                       ,-
                        ',)
                        j j
                          . 4
                            . 4
                              ,aw!
                                 1
                                 à4
                                  j .t
                                     l
                                     k1 . .                                        1
                                                                                   )         t
                                                                                             , 1
                                                                                               , ,
                                                                                                 . t
                                                                                                   l
                                                                                                   jè                  .
                                                                                                                       w.
                    ,;
                     ',qs.                   .    - .        -              - .-       . .    .    .     . .    .      .


                        MisstheEnrollmentzeadline?zol'tAorry- eCanHelp!
                    sl
                     rnpg
                        ycompietethep
                                    nfor
                                       matlonbel
                                               ow,andwew'  It,
                                                             mmedt ateù
                                                                      yconqectyou                  lll%t3lltlyOelllpaI'
                                                                                                                      eâlt.Ma1 -4r
                    wh
                     thaheaf
                           thcareadwsorwtnocanprovxtethebestoptloosavaE
                                                                      lableroryour                   jjezjljjjljsurajjx cafr-
                                                                                                                            jqrs
                    Bl
                     cthday                                                                            ZPtDZ :o,
                                                                                                               +.
                                                                                                                r
                                                                                                                i
                                                                                                                a:
                                                                                                                 )
                                                                                                                 :.
                                                                                                                  tI
                                                                                                                   4
                                                                                                                   sW tl
                                                                                                                       .x
                                                                                                                        .am
                                                                                                                          ..o
                                                                                                                            ..
                '    MM             v   DD        YYYY                                       ibs




                    StceetAddress                                   Srate
                                                                     State




                                                         4   #

                                                 G M R-          =-1*> c
                                                   l
                                                   tz:n
                                                      o>ze       ut
                                                         cumfp U.N gIq
                                                                  cj -'
                                                                     :




                                                                                                             M ENJIVA R A TTAC HM ENT J
    Case 0:18-cv-62593-DPG Document 12-1 Entered on FLSD Docket 10/29/2018 Page 136 of
                                                                                        PX 1
                                          216                                  Page 135of679
                                                                                                                                                                          ..   2.
                                                                                                                                                                                2tkt rkâk4).kr
                                                                                                                                                                                             (t)
               ()f*>l*A -                  X
                                                                                                                                                                                            .   +.)st
                                                                                                                                                                                                    jj
                                                                                                                                                                                                     j
                                                                                                                                                                                                     tj
                                                                                                                                                                                                     yjjj
                                                                                                                                                                                                      t
                                                                                                                                                                                                      p k.
                                                                                                                                                                                                         tp
                                                                                                                                                                                                          t
                                                                                                                                                                                                          .@
                                                                                                                                                                                                          :.r
                                                                                                                                                                                                            y)
                                                                                                                                                                                                             t
                                                                                                                                                                                                             .
                                                                                                                                                                                                             j
                                                                                                                                                                     '
<- ..@ (' 1.      t'J)ssm...omclai.plans.comstaet.
                                                 )cucte                                                                                                    xlu .**c <?d
                                                                                                                                                                      $
                                                                                                                                                                      '               K. Cl E

                                                          Matkll6dcumparliesrn.  3'rptlk7lude:;%e(Jt)rtUSHtùsdltltiCtafp..,'
                                                                                                                           .kt
                                                                                                                             :!tnawhll'e.
                                                                                                                                        ll
                                                          insuranf'e.Alljna:19.
                                                                              31
                                                                              . th QmencanFamll'      / amencatnRdelltyCoçp Arpkardi      -an
                                                          nnanaal.AmerlcanLlfe& Health Amerl         canRepubllclnsurant:eCo.
                                                          Amengroup ehrzthem OCES.A()nCorp..ArdentHealthServlces AsluFarlt.AvMed
                                                          Inc..BafakersLlfeaf3dCasuat     t'
                                                                                           z BiueCrosg?  'BIueShleldAssoctatlonCompRnleG.
                                                          CapltalCastnttPhyspaan'   sHeait' h Rlan Caresouo'e CaIIef:kf3t      cQssïaclattfyn
                                                          CegeMedla CenteneCtorp.agrza CNAIfSsuranï'e Conlmuflptycali               3,Collsetll
                                                          klfe,Cokentn ,CoveraqeOoeInsurant'eGroup1.tC DeanHeal                 tb Delflhl
                                                          FinantaalEirnblemHealtt,Falklnt'zorrdrrpurlltyHecslthPlarlFlotpdaBlue Geisltlgel
                                                          Insurance,Genw/ArthFlnafxjalGetlnsured.GeHealth/Ntnrvax GohdenRtlle
                                                          InGurarveCO..GreatWest.Greauqmerl          can.GroupHealthlncorporated
                                                          GuardlanLlfe HartfordF're&Casiualty.Flar'vardCornmonwealkhFlealttnPtan.
                                                          HawmsMethcalSefvmesqfistyclatlolnHCCIt3sllla'Kehtpldlrwf HealthCare
                                                          SecbxeComa,HealthMarketsInsuranceAgerlcy HeaI             th NtasvNew YtirkInc..
                                                          Heath OptlodzOrle.HealthPartnersfzfPhlladelphfa krp:..Hea1          thBeoefits
                                                          Center,HeaIthChoi   ceOtAe,HealthNet,Heatthpl       usofMlchlgan,HenryFord
                                                          Heal th SystemqHIPmsurgnce HosptalServrcesAsgoclatlonofNEPA
                                                          Healtrmlanflne.Humaoa.IH(ïHealthPlans IndeoendentHeaI                thpssoclatson
                                                          Itlsuralxlf
                                                                    aC/rwzpfret't,Jçhnl'Iaritt xk?KapserPtfnèaoente LpbertyHealtrl
                                                          Group.L*ertyNatrnal.Ul     feti me l'Iealthcare,LincolnNaticnapLousssanaHeaeh
                                                          Servlces.M PlanTr'<..ManiwedHealthInû.MedscalCardSvstem lnc.MedKMl
                                                          MutualofOhjo MedlcareS.     olutttlns Metropoiltan Insurance.Mlsslpislpl;E
                                                          instzrarKe.MMM HealthcaceInc.MclllnaHealthcare1n<.Mutualc'fOmaba.
                                                          MVP,NatlfânalBcttcrLlvlnqAssocl      atlon NelçhborhoodHeathPlanInc.,
                                                          NewouestNcrldlznMtrtuallnsular>tx Cgmpany Noft?lkeestelr Mutua!OpeI3
                                                          MarketQuottzs PhNGl   clansHeathPian PhysloansMutual.PrefrarredCare
                                                          PresbytenafnHealtl'lcateGervsces 571l#tclpalFi   elarlclalProkldel3ceF@ea!tl4Plan
                                                          PrudentralofAmk7nca;QtzoteWhc.bLC RenafssanceHealth%er4I;'              .BGCom ..
                                                          Saglcor,%anHeathPlan SectireHoozons Securp              tyHealthphant?fwlsconssn
                                                          Irh2.,Seietm uote,SelectHeath SenlorMarktztQulltes SfntafaHealth
                                                          Manapement RerraHpaithSerémes Vectrtlm Heakh Spnng Insural     nt'
                                                                                                                           e
                                                          Soiuttons.StancorpFmanclal.Stclte Farm SiterltnqSensorHealth.v   iunLi  fkn
                                                          Assurc:ràce Corppal:y,ThreePsversHoldinqs.TIAA.CREF,TRANZACT,'      Frjple.S
                                                          lnc.,Frutchclx:eIflGurarb'   .eScrvlces.Tuft%AGiocjatesHM0 ir<.1-7Intiurance
                                                          RzlutdtlnstLC I. kale,lll3itedHealthiarqpbnltedHeal  thone Unkted(bfedlcare
                                                          klnl
                                                             tedMedcareAds      /rsqlrs.Unlversx
                                                                                               alAmespcaqRnalvoalCoIg.UnlversalHealth
                                                          care.tlrueerseyHeaithCareInc.t/numprovtdenrCorp tlRh'       lt:Healt:Svstem
                                                          klslrtGurartceflnlsne.USHEALTH Group V.    ançuardHb2aIthkentureg Velapolnt
                                                          perstmallnsurarh-e.Vsta!(JneHeal      th WFA Irc AeflcareHealthPlans trw'..
                                                          Wellpolnt,Xl-Beath.
                                                          FextnlessageanddatatateGmay'apply.




                                                                                                                                                  M ENJIVA R ATTAC HM ENT J
Case 0:18-cv-62593-DPG Document 12-1 Entered on FLSD Docket 10/29/2018 Page 137 of
                                      216                                            PX 1
                                                                           Page 136 of679
                    0FFltIAtIIEILTIFLISS l cai
                                             l988-99/-4.
                                                       4:0now!fo4FREEHeal
                                                                        thlnsuranceRateQuotes



                                                              *. *            .

                œ Otayanlacclre lnfo                w HeaLthInsurance Options            * Medicare. SeniorHeatth
                                                      forladividuatGand Famities           lnsurance Options
                . Shopping ForHeatth                * ConsumerTips'   . Save on          . Affordabte Care Act
                  Insurance                            HeaLth Insurance




              * HistoryofObam acare
              The PatientProted lonandAffordableCareAct wllichisoften referredto aseithertbeAffordableCareActor
              Obamacare,wassigned into Iaw on March23 2010. Thishealthcareactderivesitsnickname from PresidentBarack
              Obama'ssurnafkke.
              TheIaw metwitbsom eopposition. However itsconstitutionalitywasupheldbythe Suprem eCourtinadecision
              issuedon Julle28.2012.

              * W hati
                     s Obamacare?
              ''hefocusofthe Iaw is toexpandaccess toaffordable healthinsurancecoverage.ItdoesthisbyImpl
              I                                                                                        ementing
              consumerproted ions subsidies taxesand Otherm easures.
              TheAffordable Caf'eActseeksto protectAmericansfrom badinsurancepradices. Itdoesnot however,replace
              privateinsuranceorgovernm entprogramssuch asMedicaidandMedicafe.
              Wbatitdoes do isofferAmericansnew benefits.Forinstance youngadultsmaynow stayontheirparents'insurance
              untilage 26.ItalsoeliminatesIifetime and annualIim itsoncoverage- Healthinsurersalso can no longerdrop
              coverage on peoplesimplydfle toillness.Anothersigniflcantste;ltlAatObamacaretakesisrequlringthatinsurance
              companiescoverindividualswith pre-exivtingconditions.
              W ilataIIofthistranslatesInto isvastlyexpandedaccesstohealth insurance. MillionsotAmericaaswhopreviously
              ceuld notgethealthcarecoverage now cal)thanksto Obafslilcale.
              These new benefits rightsand protectionsprovided totheAmericanconsum ef-alsoincludearequirem enttbat
              pcevefltive sefwicesbecovered.T'hisappliesto aIInoq-r
                                                                  lrandfisthered healthinsuranceplans.
              Also required ofalInon-grandfatheredplansare tenessentialhealthbenelits. Now thingssuchi!semergencycare,
              fnaternity,hospitalizationand prescfiptiondfugsInustbe iftcluded and therecaflnotbeanllualt)fIifetirnedollarjinlits
              onthesethings.
              Plaldstbatarenotgrandsathered Illustalse includefreepfeventiveservices. T'
                                                                                       heseinclude health-rnaintainingservices
              suchasyearlycbeck.upsand im munizatlons.This ispartoftheAffordableCareAct'sgoalofreducingoverall
              healthcarecosts.
              Americanshavealreodyseenmany ofthe provisionsinObamacare enacted. The remainderwillbeimplementedover
              comingyearswithfullenactmentexpededto beachieved in2022.
              You can compare yourhealth insuranceoptionsrightnow.Getyourfree,rto-obligationquotesto findtheplanthat's
              bestforyou.



                Com pare rates from top providers now to finclthe ptan that's bestforyou.

                                                        -         >> @ @ >




                                                                                                       M ENJIVA R ATTA C HM ENT J
Case 0:18-cv-62593-DPG Document 12-1 Entered on FLSD Docket 10/29/2018 Page 138 of
                                                                                    PX 1
                                      216                                  Page 137of679




              M enjivarA ttachm entK
Case 0:18-cv-62593-DPG Document 12-1 Entered on FLSD Docket 10/29/2018 Page 139 of
                                                                                     PX 1
                                      216                                  Page 138 of679

              USA /JR                                                                                                    (844)60 375
               '



                                        1'
                                         -
                                         '             11 11
                                                           ''                t                                                           .ê
                                                                                                                                           .
                                                                                                                                                   'è
                                                                                                                                                    t
                                                                                                                                                    s
                                                                                                                                                    ' .' -:
                                                                                                                                                    ? .
                                                                                                                                                      .
                                                                                                                                                            -.
                                                                                                                                                          ttpj-
                                                                                                                                                                .' .-
                                                                                                                                                                    ''''.
                                                                                                                                                              r)t)::<$ .,,
                                                                                                                                                                      ''.
                                                                                                                                                                             '
                                                                                                                                                                            ...      -v-
               ...   In three symple steps.                                                                                     ,cttyj,
                                                                                                                                    .. .)
                                                                                                                                      ..î... ,.. .                                         ,
                                                                                                                                  '
                                                                                                                                y) t   :ttkïjt.,
                                                                                                                                               . z
                                                                                                                               k
                                                                                                                               .j'
                                                                                                                               .:
                                                                                                                                rjk
                                                                                                                                  j.tbïL
                                                                                                                                   hv  ï
                                                                                                                                       b.g
                                                                                                                                         xt;.1R4 t                                    ..
                         fzI
                           'll()tltforrll                                                                                           'ê&'             .'
                                                                                                                                '
                                                                                                                                '                                               :
                                                                                                                                                                                wl
                                                                                                                                                                                 !
                         Compare Plans                                                                                          .
                                                                                                                                é
                                                                                                                                4                                           A .*
                                                                                                                                                                            )
                         Save rlme & Money!                                                                                                    j
                                                                                            k.j
                                                                                                                                                                  ov,.
                                                                                              -
                                                                                              :
                                                                                              ''1ur
                                                                                                  '.t..':'.
                                                                                                   kr     t(
                                                                                                           .,...:.
                                                                                                                ?. yj:'''                                       .
                                                                                                                                                                -'.
                                                                                                                                                                  '/
                                                                                                                                                                   ;f
                                                                                                                                                                    '''''
                                                                                                 ' 1..)k'ztji, .é                                          o
                                                                                                                         é.c
                   80027                                     * $'                                                         ' &''d'' .*Y.
                                                                                   @S
                                                                                   :'
                                                                                   ..                                                                     .                     .

                                                                                                            ';;ï(,,'                                      h...x'.
                                                                                                                                                                x.
                                                                                                                                                                 .x
                                                                                                                                                                  +'ï
                                                                                                                                                                    k(      'C
                                                                                                                                                                             '
                                                                                                                .
                                                                                ')                            :.                                                     ''''''Y1
                                                                                                                .,,...
                                                                                                           .
                                                                                .
                                                                                't
                                                                                 'f%                                                                                        .t'
                                                                                  y
                   1'rni
                       t
                       edsl au
                          ...  t
                               x
                              .....
                                  a
                                  .r
                                  ..e
                                    .
                                    .                  #'Cignc

                                             W hatis M edicare Supplem entInsurance?




                                               # .     *':          * #                 @        * e'#

                                                     81027



                                                             Com m on Questions

                                            W henisthebqsttimeto purchaseaMedicareSupplementpolscy?




                                                  W hydoIneedMedieareSupplementalcoverage?




                                                                                                                     M ENJIVA R ATTAC HM ENT K
Case 0:18-cv-62593-DPG Document 12-1 Entered on FLSD Docket 10/29/2018 Page 140 of
                                      216                                          PX 1
                                                                                                                                      Page 139of679



  O ur Practices Regarding Privacy




W e have established this www usafnedsupp 0rg Prlvacy Pollcy so yOu know the Im portance we place on Yourprtvacy and so you can
understand how we coliectand use lnformatlon collected from you when 'kou vlsltourwebslte orsubmitany personally Identlfjable
Infermatlon to us Thispollcydescfibes otlroverallprlvacy practices regardlng lnformatpon we collecton Oufweb Sttes and through
other Internetm ediums O urpoltcy does notapply to the practlces ofcompanles thatwe do notown orcontrol

Data W e Collect
When you vpsltourwebslte we collectpersonally ldentlfpable Information (dP1l')arld non-persgnally Identlfiable Informatlon through
varlclussources Pl!m eaosany informatlonthatm ay be used to ldentlfyan indtvldual lncludlng butn0ttlm ited to name addregs and
lelephone nurnber' N(.)n-PllIs data that ls notused to Spectflt:ally rdofltlfy. fz
                                                                                 ontactOr locale an Indlvîdual inEludjrlg butnOtIlm ltpd to zpr)
code gender and age

W hen you use lhe Slte we automatpcally colleclcertaln Irtffnrm atlon from you, such asj'ourbrowsertype (e g ,lnterne!Explorer Safafl
Chrome) yourlnternetdomaln feg Cofncast Tlme Warner etc ) yourcomputer'soperatlng system , 4f   )g Wifldows Maclntosh
UNIX Llnuxj referrlngand exitpage opefatlng system the t
                                                       ype Ofmobile devlce you use flfapplpcabl
                                                                                              ej yourmoblle devlEe's unjque
devkce ID and yflur IP address Thls Snform ation lets us see how users flnd 0ur Slte. and itleils us whtch pages users ?IS1tm ost
frequentlyso we can m ake ourSite more useful W e keep thjs Informatlon Ioran lndefinlte amountoftlme to lmprove theoperatlon of
our Slte and to provide betterservlces to ourusers

lnadd/tlonto the data thatyourbfowserorlnternetsesslon sends us automatically we nlay alst'lcflllectPIllfyt'    :u enterttwhen usgng
ourwebslte This cofltactlnformatlon Is stored on oufservefs and used to fulfiltyrauç ïnform atltln request lfyou have notopted otitof
lts use we m ay shafe itwith ourdata Iicenseos lncludlng ouradverllsing cllentsand theirMendors and Otheradvertëslng partners

How W e Use and Share Your lnform ation
We may use the lnfcrmatlonwe colleclfrom and aboulyOuf0rthe followlng purposes (1)to ful    flllyourrequestsforInformatlon (2)to
respond to yourInquirles.(3)to revlew Sl te usage and operallons (4)tçladdress problems wlth the Slle ourbusfness ()fourservlces.
(5)to protectthe sefurlty orIntegrl
                                  ty otthe Slte and ourbuslness (6)to mcznltorthe Srte forcompllance w1th ourTermsOfUse andthe
law,(I)to help Impfove 0urSit/ orservlces and f8)to contactyou w1th Slte updates.newslettersarld Olherinformatlonaland
prom otlonalm aterlals trom us and thfrd party m arketlng flffers from Ourtfusted partners. as wellas from Gtheçcompanles

W e may dlsc@
            ose Tnformatt on coglected from and aboutyouasfollows (1)to ourrelated companies and servlce provlders to perform a
buslness pcofessionalortecbnl  calsupportfunctloo forus (2)to ourrnarketlng partners advertls/rsofotherthlrdpartlêl who may
contactyou wîth thelr0wn offers (3)as necessary Ifwe bellevethatthere hasbeen a vlolatlon of0ufTermsofUse ort)f0urrlghts or
the rightsofany third party'(4)to respondto Iegalprocess (suchas a search warrant subpoena orcouftorder)and provide Informatlon
to Iaw enforcem entagencles or In connectlon wllh an investlgatlon on matters related to publtc safety, as perm ,tted by law Orotherwlse
asrequlred by law and (5)In the eventthatourcompany ofsubstantlally alEof1ts assetsareacqulred, yoklrpersonallnform atlonm ay
be One Ofthe transterred assets W e may ajso dlsciose yourpersonalInformatlon wlth youfexpress consent W e m ay Shafe aggregate,
non-personally Identlflable Infofmatlon abol)tSlte Users W lth lhlfd 9ar1IOS

Third Parties Contacting You
Diffefentadvertlsersand advertistng com panieshavedlfferentmethodsoffollowlng upwith you orlinform ation fequests Som e send
brochures in the m atl others reply vIa em allOrsome m ay contactyou by teiephone By using oursgrvlce to rcquestlnformatfon from
ouradvertpslng cllents and advertispng paflners y0u are glvlng permlssl
                                                                      on to wWW tlsafrlodstlg;
                                                                                             lOfg and th0SO partlos (OftheirRartrlers
and vendors)to contactyou usfng themethodsofthelrcholce even ffthe phone numberyou provlde ISln a (rorporate State 0fnational
do notcall11st n0w orIn the future (unless and untllvou ont-outtrom recelvlnc com munlcati onsfrom usorsuch partners as
                                                                                                   M ENJIVA R ATTAC HM ENT K
Case 0:18-cv-62593-DPG Document 12-1 Entered on FLSD Docket 10/29/2018 Page 141 of
                                                                                   PX 1
                                      216                                 Page 140of679

appticable) Youare also provldlng youfexpfess consentto be called ortexted (Includlng prerecorded messagesorusing an autodlal
                                                                                                                            ef
orautomated rnearts)althe nurnberyotlprovlde

Cookies
Ourwebsl
       tes use cookles (smallflles contalnlng program code tha!reslde Onyourcomputer) :f
                                                                                       )grovlde usage statlstt
                                                                                                             csaboutourweb
slte and to understand where visltors Iearn aboutourweb s'te W e abso may use cookies to slm pllf: the re-entering ofyourdata You
can adjustyour browsersettlngs to optoutofthe use ofcookles by havlng your browser dlsable cookles Look forthe cookie optlons In
yourbrowserIn the Opt#ctns orPreferences menu

Additlonally.we use cookies.web beacons and othertechnolggies to recelve and store certaln types of Information whenevefy5u
lnteractwlth us through yourcom puterorm obile devlce on the Slte This Infofmatlon whlch may include the pages you vlsrton ourt)r
oufpartners'sites whlch web address you came from ,thetypet)fbrowser/devlce/hardwareytlu are uslng t)ran lp-based geoqraphlc
locatlon helps us recognize you custom pze yourwebslte experlence and make m arketjng messages more relevant These companpes
use non-personall
                yIdentihable information (e.g clsck Stream informatlon,browsertype,time and date hardware/software lnfklrmatlon)
durjng your visits to this and otherwebsltes In orderto provlde advertlsements aboutgoods and servlces Iikely to be ()fgreaterlnterest
to you Atthls tlm e we do not respond to browser''do nclttrackpslgnals However,we m ay provlde y0u w1th Wa#s to Ch00Se notto have
yotlr lnformatlon collected or used tn thls way T()learn more abouttargeted ads orto Opt-outofthis ty'pe Ofadverllslng vlslt
the Network Advertlslng lnitiative webslte of DigitalAdvertlsirig Alllance kvebslte

Opt-o ut ofReceiving Com m unications from www.usam edsupp.org
You may optoulby contactlng us by submltting a 'Stop contactt
                                                            ng menrequestt
                                                                         ln ourContactUspage calllng usat(8ZT)386-9926 or
sendlng a Ietterto

Hea1th Insurance Stlrvlces Legag
401 E Las Olas Btvd
Suùte 130-62 T
FortLauderdale Fl33301

Children's Privacy




Third Party Links
Thls Site m ay contaln llnks thatdlrectyou to websltes ow ned and operatêd by othercompanles www usamedsupp ()rg dOeS notcontrol
orendorse these w ebsltes and we do nnt assumo any responslblllty l()rthe content prlvacy pollcles orpfacttces ofany thlrd party
websltes whlch may use cooktes and collectPllfrom you W e recom mend thatyou revlew the privacy pollcy posted on an# external
webslte before dlscloslng any Pll Pqease contactthose websltes dlrectly ify0u have any qtlestions abotjttheirprlvacy pollcies

California Privacy Rights
UnderGallfornia's ''Shtne the Llght?1aw we provlde a m ethod forconsumers to -opt-out''ofhaving theirInformatlon shared wlth lhlrd-
partles Contactus uslng the methods described In the 'CcntactUs*section to unsubscribe

Privacy Policy Changes
www usamedsupp org may change lhls Prlvacy Pollcy atany tsm e Should we revlse thls Privacy Pollcy In the future,we will
lm medlately publlsh the am ended Privacy Policy on ourwebsite W e recom mend thatyou check ourwebslte frequently to vlew recent
changes or updates


ContactUs
W e lnvite you to contactus if you have questions orcom ments aboutourPrlvacy Policy oryou w antto change the personally
Identifiable #nlormatlon you have provlded to us You maycontactus by

Sendsnq a letterlo
                                                                                             M ENJIVA R ATTA C HM ENT K
Case 0:18-cv-62593-DPG Document 12-1 Entered on FLSD Docket 10/29/2018 Page 142 of
                                                                                   PX 1
                                      216                                 Page 141of679

Hea1th Insurance Services Legal
401 ff Las Olas Blvd
Sulte 130-62?'
FortLauderdale FI33301

Calllng us at 1-877-386..9926
Emalllng us at privacy@ usamedsupp erg




W             e




                                                         M ENJIVA R A TTA C HM ENT K
Case 0:18-cv-62593-DPG Document 12-1 Entered on FLSD Docket 10/29/2018 Page 143 of
                                                                                     PX 1
                                      216                                  Page 142 of679



  Please read these term s and conditions ofuse before using this site                                                             .




BY ACCESSING O R USING ANY PART OF THE SITE. YOU AG REE THATYOU HAVE READ. UNDERSTAND AND AGREE TO BE
BOUND BY THIS AGREEMENT IF YO U DO NOT AGREE rO BE SO BOUND, DO N0 T ACCESS OR USE THE SITE PLEASE RFAD
THESE TERM S GAREFULLY THEY CONTAIN A MANDATORY ARBITRATION PROVISIO N AND CLASS ACTION WAIVER.

www usam edsupp.org m ay revise and update these Tecms atany tlme Youfcontlnged usage Ofthe Slte wtllm ean you acceptthose
changes

Use ofthe W ebsite
By uslng the Slte,y0u representto www usamedsupp org that1)you areauthofized toenterInto thps Agfeemen!and you are atpeast
the age ofmajorlty inyourstate orprovlnce ofresldence.(2)youwillnOtu&e the Slte forany pufpose Orln any mannerthatv#olates
any Iaw orregulatlon orlhatfnfrlnges the rlghtsOfwww usamedsupp org orany thqrd party (3)any Informatlon ordata pfovlded to
www usamedsupp org by ytluwillnotvpolate anyIaw Orfegulation orjnfringe the rights ofwww usamedsupp Org orany thlrd party (4)
ajlinformatppn thatyou prctvlde to us ln connection wi th the Sïte (e g ,name. e-malladdress,and otherinformatlon)IStftle and
accurate,and (5)you are authorl  zed and able to fulfjtland perform the objlgatlonsand meetthe condltlons Ofa tlseras Speclfled
hereln ThlsAgreementprovldes to yotaa personal fevocable llmlted non-excluslve royalty-free, non-subllcenseablp non-transferable
Ilcense to use the Sfte condltloned on yourcontlnued com pllaace wlth the Term s ofthls Agreement You may prlntand download
materlals and lnfofm atton from the Site solely for yourpersonaluse provided that a11hard coples contain al1copyrlghtand other
appllcable nqtlces centalned In Such m atertats an4 tnformatlon Notwlthstandtng the foregolng. youm ay notm odlty.tfanslale
decomplle create derlvatlve W0rk(S)0f.copy dlstrlbute dlsassemble.broadcasl transrnlt publl
                                                                                          sh femovp oralterany proprpetar'
                                                                                                                         y
nolices Or Iabels Ilcense subllcense transfef sell m lrror. Ifame explolt rent j
                                                                               ease prlvate label granta Sectlrlty Interestln Or
otherwlse use the W ebslte In any rnannernotexpressly pefrnitted hefeln Spefrlflcally. and bywayoftllustfatton and fl()tlifnitalion yotl
may not(a)separate and use an:graphlcs,photographs.orotheraudio vssual orvtdeo elementsIfom the accompanylng textOr
materlalwithoutthe prlorexpress written permlsspon olwww usamedsupp org and/or!tslkcensorts) (b)use any udeep Ilnk.* Qpage
scrapevmQrobot**splder-orother devlco. pregram ,scripl.al    gortthm ,orm ethodology to access. acqtlire.copy, Ormonltorany portlon of
the Site orIn any w ay reproduce c'f cIfctjmventthe navlgatlonalstruçture ofthe Slte to Dbtaln 0rattemptto Obtaln any m atertals
documents Orinformatlonthrouah anv meansnotI       lurlssedv made available throuqhthe Slte (c)probe, scan ortestthe vulnerabillty Df
the Site orany network connected to theSite (d)useanydevlce software.orroutine to 'nterfere wlth the properworklng olthe Slte cir
any transactlon conducted on the Slte , (e)forge headers lmpersondte a person,orotherwl   se manlpulate Identlflers in Ordefto dlsgulse
youridentlty Orthe Orlgln ofany message ortransm lttayysu send to www tlsam edsapp Ofg on of thfough the Slte. (f)use thP Sl   te t/
harvest orcollecte-m a'laddresses OrOthercontactlnlormatlon, or(g)use the Slte in a mannerthatcould damage dlsparage,or
othefwise nogatlvgly lmpactWww usarflfldsupp 0rg The llceases granted by www usamedsupp org terminate lfyotldö flotEornply wltll
these Term s

The m aterlal im ages. and texton the Site (*content')Is protected by copyrightunderb0th United Statesand foreign laws Tltle to the
Contentremalnswlth www usam edstlpp org OrIts Ilcensors Any use ofthe Contentnotexpressly permltted by these Terms and
CondttfonsIsa breach ofthps Agreementand may vlolate copyright trademark and otherlaws Contentand Ieatures are subjectto
change orterm inatton withoutnotlce ln the edltorlaldiscretlon ofwww usam edSupp org A1lrights notexpressly granted hereinare
reserved to www usam edsupp.org and i1s Iicensors Ifyou vlolate any ofthese Terms yourpermlssion to usethe Contentautomatlcally
term lnates and you m ustimm edsately destroy anycopies you have m ade ofanyportion ofthe Content

PRIVACY
Please review ourPrivacy Pollcy to understand ourgractlces regarding personallnformatlon provlded by you, whlEh 15 incorporated
herein by reference


                                                                                              M ENJIVA R ATTAC HM ENT K
Case 0:18-cv-62593-DPG Document 12-1 Entered on FLSD Docket 10/29/2018 Page 144 of
                                                                                    PX 1
                                      216                                 Page 143 of679

Lim itation of Liability and Disclaim er ofW arranties
1'he use ofthe SIte and the Contentls atyour own rlsk W hen uslng the Slte, lnfOrm atlcln wl1!be transm îtted overa m edIum lhat may be
beyond t))e cont!'oIar)d )tlr!sdjctlt3n tlfwww usanledsupp tèfg and Its.stlpp11efs AccordlngIy Www usafrlf)dSupp ()rg assumes n(7ljabs!ity
forof relating to the delay. fallure lnterruptlon orcorruptl ortofany data orotherinformatfon transm ltted fricorln/ctlon wlth use t)fthe
S'te The Slte and the contentare provlded on an ''as 1s'and -as avallable-basls and may !nciude errors. om isslons.()rother
lnaccuracles M OREOVER,www usamedsupp org MAY MAKE MO DIFICATIONS ANY/OR CHANGES O N THIS SITE O R IN I'HE
MATERIALS AND INFORMATION AVAILABLE ON THIS S1TE AT ANY TIM E AND FOR ANY REASON www usam edsupp org MAKES NO
RFPRESENTATIO NS,GUARANTEES,O R WARRA NTIES OF ANY KIND EXPRESS OR IMPLIED AS TO THE SUITABILITY
COM PLETENESS TIM ELtNESS.RELIABILITY,LEGAEITY. OR ACCURACY O F THE www.usam edsupp orq SERVICES OR THE
INFORMATION CONTENT,MATERIALS,PRODUCTS,O R OTHER SERVIGES O R INCLUDED ON OR OTHERW ISE MADE AVAIM BLE
ON THE SiTE YO U EXPRESSLY AGREE THAT YOUR USE OF THE SITE IS AT YO UR OW N RISK TO THE FULLEST EXTENT
PERMISSIBLE ESY APPLICABLE LAW wwwwusam edsupp org DISCLAIM S ALL W ARRANTIES , EXPRESS O R IM PLIED,INCLUDING BU1
NOT LIMITED TO THF IM PLIED W ARRANTIES OF M ERCHANTABILITY NO N-INFRINGEM FNT AN0 FITNESS F0 R PARTICULAR
PURPOSE www usam edsupp org DOES NOT W ARRANT THAT TH6 INFOIRMATION CONTENT MATERiALS PRODUCTS O R OTHER
SERVICES INCLUDED ON OR OTHERW ISE MADE AVAILABLE TO YOU TiIROUGH THE SITE www usamedsupp org's SERVERS 0R
ELECTRONIC COM MUNICATIO NS SENT FROM www usam edsupp org ARE FREE OF VIRUSES OR OTHER HARMFUL
COM PONEN FS www usam edsupp org ALSO M AKES NO REPRESENTAFtO N GUARANTEE,O R W ARRANTY THAT THIS W EBSITE
W ILL O PERATE ERROR FREE OR IN AN UNTNTFRRUPTFD FASHION

To the m axlm um extentpermttled by law ln no eventshallwww usamedsupp org , lts llcensors Its suppllers orany thlrd pafltes
mentloned on the Sl
                  te be Ilable forany damages (lncluding,wl
                                                          thoutllmltatlon Indlrect.punltlve,Speclal,lncl
                                                                                                       dental,Orconsequentlal
damages,personalInjury/wrongfuldeath Iostproflts.ordamagesresultlng from lostdata orbuslness Interruptlon)resultlng trom the
use ofofInablllly t0 tlsf)the Site Orthe Cofltenl, the delay orinabillty to use lhe Slte or frtnm any Infofm atlon Content, m aterlals or
www usamedsupp Org servlces Included cn orotherwlse made avaplable to you through the Slte whetherbased irtcontract. tort.strlct
Ilablllty orolherw pse and whetheror notwww usamedsupp 0rg, 1ls Ilcensors Its suppfiers or any thlrd partles m entloned on the Slte
have been advised ofthe posslblslly ofsuch darnages www usamedsupp org its licensofs lts suppllers orany thgrd parties menlloned
On the Sjte shalkbe Ilable only tc the extentofactuaidamages lncurred by you notto exceed U S S100 AnycIalm s arlslng ,n
connectlonwlth yourtlse ofthe Slte oranyContentmustbe broughtwlthln one (1)yearofthe date Ofthe eventgl
                                                                                                      ving flseto ikuch
actlon Occurred

User Subm issions
Y()u agree thatyou wlllnotupload ortransm itany comm unlcations orcoqtentofan# type to the Slte thatlnfringe orvùolate an'  y rlghts of
any party By subm kttlng com m unlcatlorls orcontentto the Slte you agree thatsuch submlsslon is non-conhdentlalfof atlpurposes lf
you m ake any subm lsslon to the Stte or $1you subm it any buslness Information. i
                                                                                 dea.conceptorinvention to www usam edsupp.org by
emajl,you automatlcally grant-ofwarrantthatthe ow nerof such contentor Intellectualproperty has expressly granted
www usam edsupp ()rg a royalty-ff'ee perpelklal irrevocable sublicensable world-wçde nonexcluslve Iicense 10 use regroduce cleale
derivative works from m odify publlsh edlt translate.dlstrlbute. perform and dlsplay the com munlcatlon Or contentln any m edra Or
m edium . orany form .form at orforum now known orhereafterdeveloped Ifyou wish to keep any buslness informatlon, jdeas concepts
orinventions private or proprietary do not subm itthem to the Slte orto www usamedsuppxorg by em a@l

Advertisem ents,Searches,and Links to OtherSites
www usam edsupp org may provlde Ilnks to third-party websites www usam edsupp org also may selectcerlaln websites as prlority
responses to search term syou enterand www usam edsupp org m ay agree to allow advertlsers to respond tocertain search term swtth
advertjsem ents orsponsored content obamacareusa Org dces notendorse the contentOn any thlfd-party websites
www usamedsupp.org ls notresponslble f0rthe contentofllnked thfrd-party sltes!Sstes fram ed wlthln the Slte thlrd-party websltes
provlded as search results orthlrd-party adveftisefnents and does nOt make any representatlons regardlng thelrcontentoraccuracy
Youruse ofthlrd-party websi
                          tesIS atyourown rlsk and subjectto the termsand condltlons OfuSe and privacy pollciesforsuch
websites

ELECTRO NIC CO M M UNICATIO NS
W hen you use the Site.orsend e-m alls to us you are comlnunlcatlng with us electrt-lflically Y()u consentto Ieceive com muqicattons
from us electfonically W e wtllcomm unlcate with you by e-m allorby postlng notlceson orthrough the Slte You agrpe thata1l

                                                                                               M ENJIVA R ATTA C HM ENT K
Case 0:18-cv-62593-DPG Document 12-1 Entered on FLSD Docket 10/29/2018 Page 145 of
                                      216                                            PX 1
                                                                           Page 144 of679
agreements noticgf;.dlsclosures and Othercom munlcatlons thatwe provlde to you electronlcally satlsfy any Iegalrequrrem entthatsuch
ctllrnm unjcatlons bê ln wrltlng

M O D IFICATIO NS
b'lç:
    tresefve the rhghlatany tjme to modlfy ordlscontlnue the Sële toraf
                                                                      ly parl()!
                                                                               'contentthefeof)wilhoutnotlcflatany lime
www usam edsupp org may add m odify ordelete any aspecl, program .orfeature ofthe Slte %Neshal!notbe Ilabl
                                                                                                         e to 'ycju orto any
thjrd party forany m odiflcatfon suspenslon ordlscontlnuance ofthe Slte

Data W e Collect
Governing Law
These Terms are governed by the tawsofthe State ofFlorfda withoutrespeclto its confllctolIawsprlncfples

A RBITRATIO N
AIIdlsputes arispng outoforrelating to any purchase you m ake wifh via thrs Slte any Informatlon you provlde via the Site. these Tefm s
(incl
    udlng the formatr on oeclormance orall eqed bçeach) and youruse ofthe Sl  te wlllbe excluslvely fesolved underconfldentjatbindtng
arbltratlon in accordance with the Rules ofthe Amerl
                                                   can Arb,tration Associatlon fdAqz
                                                                                   hn) Includlng the AAA's Supplementary Procedures
forConsumer-Related Oisputesfcotlectlvely the 'AAA Rules'jthen tn effectatthe time ofthe djspute

The AAA Rules are avallable atwww adrorg ofby calllng 1-800-778-7879 11yclu inytpate arbltratlon www usam edsupp org wlllpromplly
reim burse you fOr any standard flllng fee whfch may have been required under TG A Rtlles once you have notlfled www usam edsuppxorg
ln w rlting and provided a copy ofthe arbltrathon proceedsngs However. ifwww usam edsupp org ls the prevalllng party in the arbltration
applicable Iaw may allow the arbltratorto award attorneyg'feesand Eosts to www usam edstlpp 0rg Ifforany reasan the AAA IS
unavallable the partles shallm utually selectanotherarbltratlon forum The arbltratlon wlllbe conducted In the clly ofHoliywot')d
Florjda butm ay proceed telephonlcalty lfthe clatmant so (hooses

The arbitrator's award wlplbe blndlng and may be entered as ajudgmentI
                                                                     n anycourtofcompetentlurlsdlctlon To the fullestextent
permltted by appl,cable law . no arbltratton underthese Term sm ay beJotned to an afbltratlon Involvlng any Otherpaf'
                                                                                                                    ty stlbjectto these
Terms whetherthrough class acbjtratlortpfoceedlngs GrOtherw lse Notwlthstanding lhe fofegolng %ue willhave the rlghtlo soek
lnjunctlve Orotherequltable reliefIn state orfedefalcourtI
                                                         ocated to enforce these Terms ()rpreventan infrlngementofa thlrd party's
rpghts In the event equltable fellefIS Sought. each party hereby irrevocabiy subm its to the personalJtlrlsdiEtion Ofsuch court

W AIV ER O F CLASS ACTIO N R IG HTS
ANY DISPUTES ARISING OUT OF OR RELATING TO YOUR USE O F THIS SITE, ANY INFORMATION YO tJPROVIDF VIA THE SITE
THESE TERMS (INCLUDING THEIR FORMATION.PERFORMANC)E OR ALLEGED BREACH) AND YOUR USE OF THE SITE SHALL
BE SUBMITTED INDIVIDUALLY 6Y YOU,AND SHALL NOT BE SUBJECT TO ANY CI                    - ASS ACTIO N OR REPRESENTATIVE STATUS BY
ENTERING INTO THIS AGREEM ENT,YOU HEREBY IRREVOCABLY W AIVE ANY RIGHT YOU M AY HAVE TO JO IN CLAIM S W ITH
THO SE OF 01HERS orpartkcIpate asa member0ta classofclafmants wsth respectto arty clalm submilted to arbptratlon The padlesto
th'sarbltfatton agreem entackflowledge tha!thls class actlon wait/t)rIS fnaterialand ilsseqtlalto 1hearbllfatlf)n Ofanydlsptltes between
the partles and 's nonseverable from the agreem eqtto arbltrate clalfns lfanyportlonotthls class actlon waiverls Ilm sted volded. or
cannotbe enforced.then the partlesh'agreementttlarbltrate Shallbe nulland void YOU UNDERSTAND THAT BY AGREEING TO THSS
CLASS ACTIO N W AIVER. YOU M AY ONLY BRING CLAIM S AGAINST www usamedsupp org IN AN tNDIVIDUAL CAPACITY AND NOT
AS A PLAINTIFF O R CLASS M EM BER IN ANY PIJRPOR VE:D CLASS ACTIO N OR REPRESENTATIVE PROCEEDING

Notice and Take Dow n Procedures'
                                ,CopyrightAgent
lfyou bglieve any m aterlalsaccesslble on Orfrom the Slte 'nfringe yourcopyrlght, yOu may requestremovalDfthose materlals(or
accessthecetojfrom thls web sl te by contacting www usanledsupp org'scopyrlghtagent(ldentl   fled belowjand provldlng the followlng
informatlon

1 Identification ofthP copyrlghted work thatyou believe to be infringed Please describe thework, and where possible include a copy ()r
the t
    ocatlon (e.g .URL)ofan authorized verslon ofthe work
2 A descrpptlon.In Feasonable detall(I
                                     ncluds
                                          ng the applgcable URL)ofthe malerialthaty0u belleve to be l
                                                                                                    nfrlnglng and ils locatlon
Please provlde us with enough Inform ation thatwlflallow us to locate the materlal

                                                                                               M ENJIVA R ATTA C HM ENT K
Case 0:18-cv-62593-DPG Document 12-1 Entered on FLSD Docket 10/29/2018 Page 146 of
                                                                                    PX 1
                                      216                                 Page 145 of679

3 Yourname address telephone nurnberand (1fabrallable/e-malladdress
4 A statenpentlhatyou have a gtlt')d (allh beflefthatthe complapned-c)luse fl
                                                                            'fthe m aterlals Is n()laulhorlzed by the copyrlghl ownel lts
agent or!he law
5 A statem ent by you m ade underthe penalty ofperjury thatt%e lnformatton thatyou have supplied ls accurate and Indlcatlng that
you are the copyrhghtowner orare authortzed to act on the copyrlghtow ner's behalf
6 A stgnature ofthe Olectronlc equlvalentfrom the fOpyfightholderOrauthorized representative

Please send this notice to

Attn Heallh Insurance Servlces Legal
401 E Las Olas Blvd
Suite 130-627
FortLauderdale,f713330 1
Email privacy@ tlsamedsupp org

Com plete Agreem ent




                                                                                               M ENJIVA R A TTAC HM ENT K
Case 0:18-cv-62593-DPG Document 12-1 Entered on FLSD Docket 10/29/2018 Page 147 of
                                                                                    PX 1
                                      216                                 Page 146 of679
                                                                                '
                                                                                2$l.
                                                                                   u.uNt
                                                                                       7'.
                                                                                         'ér''.
                                                                                              :aCJ.!
                                                                                                   .
                                                                                                   E..r.'r.:A tzi:'4SEI
                                                                                                                      )-.:.8
                                                                                                                           7k'
                                                                                                                             7
             USA/J/'
                   PR                                                                (8/4)605-8375

                 ContactUs
                 r'ql'cpxt$!)>z'
                               o'!
                                 '''atfturrïhgC'tfl.1$cFLS42tl2r.1J.
                                                                   ?'..
                                                                      zbl&1JO




                                                                                 M ENJIVA R ATTA C HM ENT K
Case 0:18-cv-62593-DPG Document 12-1 Entered on FLSD Docket 10/29/2018 Page 148 of
                                      216                                         PX 1
                                                                                             Page 147of679

             USA /JR                                                      (R##)605-8375

                           Fillin this shortform and cli
                                                       ckto getquotes.




                                                                         M ENJIVA R A TTA CHM ENT K
Case 0:18-cv-62593-DPG Document 12-1 Entered on FLSD Docket 10/29/2018 Page 149 of
                                                                                   PX 1
                                      216                                 Page 148of679
                                                        ..
                                                         L=fiQ'.%F')'JT'$
                                                                        '.4''')&E.)
                                                                                  Ln.i'îi'rçTg',V'?i
              USA /JA                                        (844)605-8375
              Carriers & Partners




                                                          M ENJIVA R A TTA CHM ENT K
Case 0:18-cv-62593-DPG Document 12-1 Entered on FLSD Docket 10/29/2018 Page 150 of
                                      216                                           PX 1
                                                                           Page 149of679




                                                          M ENJIVA R ATTAC HM ENT K
Case 0:18-cv-62593-DPG Document 12-1 Entered on FLSD Docket 10/29/2018 Page 151 ofPX 1
                                      216                                 Page150 of679




                                                          M ENJIVA R A TTAC HM ENT K
Case 0:18-cv-62593-DPG Document 12-1 Entered on FLSD Docket 10/29/2018 Page 152 of
                                      216                                           PX 1
                                                                           Page 151of679




                                                          M ENJIVA R A TTAC HM ENT K
Case 0:18-cv-62593-DPG Document 12-1 Entered on FLSD Docket 10/29/2018 Page 153 of
                                                                                    PX 1
                                      216                                 Page 152 of679




              M enjivarA ttachm entL
Case 0:18-cv-62593-DPG Document 12-1 Entered on FLSD Docket 10/29/2018 Page 154 of
                                                                                  PX 1
                                      216                                 Page153of679




                    .-
                    j(Cignc      f?FIDEkI'
                                         TYL#7E                    ti
                                                                    nittxlllcal
                                                                              thon!w

              HeaIth lnsurance ForsmartPeople.    AdvantagesofUSA HeaIthInsure




                                                                     M ENJIVA R ATTA C HM ENT L
   Case 0:18-cv-62593-DPG Document 12-1 Entered on FLSD Docket 10/29/2018 Page 155 of
                                                                                       PX 1
                                         216                                  Page 154of679



 PRIVA CY PO LICY

 G JR P               ICESRE               DI< PRIVACY
 t-
  lsal-leal
          thinsure.org:throtlghit
                                .
                                sUsaHellthlnsure-ocgwebsite(*siie'
                                                                 )iscommittedtoensurf
                                                                                    ngtheprîvao'arxjset--urft'
                                                                                                             yoieachuserthat'
                                                                                                                            v-
                                                                                                                             isit.
                                                                                                                                 sour
 website.Yoarpct
               vacv rightsareimx rtanttousandwearecommi
                                                      ttedto respactingw uronlinepri
                                                                                   vacyandnAakin:surethatanyinforrnationyf
                                                                                                                         :
                                                                                                                         yu
 sharewt
       thtlsb'
             ?usirt:ourwebsiteisproperh'proteded.

W ehaveestabtis.
               hêdthl sUsaHeaithlrtsureorgPrik'mw Polko'!  &oMoukrf ow theimportanceweplaceonyx rpri  vacvandso w u cxanundeokandhow
w'ecollectatàdu% inform,atltm collectedfrom youw' henyouvisitotlrweiysitet:rsubmit3f1/pêrsonâll
                                                                                              yidênii
                                                                                                    hatfêinformatk
                                                                                                                 ontou.1.Thîsx lic'/
describescturoverallprivac'j'practfcesregardingfnformatitv wecclle.
                                                                  c'tonourwebsi tesandthrx ghotherInteroetmediurns. Ourpolicydoe'srkot
applytothepraqticesofcompanie.   sthatwedonotownorcôntrol.

DAIA W ECOLLEG
W' henytx visitourwebsite-wecold
                               ef.lperw nallyidenti hableinformation(=P,I*)andren-pet- sonall:identihableinformationthroughvarious
stx rcu .Pl1meaqsanyinformationthatmav beused toidenti   fyanindlvidual.jncludjn: butnotIfmjtedto fàame.address.actdtelepivânenumber.
Non-plltsdatathatisntlttsed tospelrjfrt
                                      baltvidentf'
                                                 f
                                                 y contact(
                                                          >t'lf
                                                              x ate aniyldi
                                                                          vfdualiri
                                                                                  dudîngbutnotltmitedto zipcode.gender.and âge.

W 'henyouusethe Si
                 te,weautomaticallycolled certaininformatfonfrom you.sklchasyourbrowserty'pe(
                                                                                            e.g-.lnternetExplGrer.Rafari.chrorpe):
yïx rInterretdomain.(e.p.Comcast-TimeW arner,etc):y'
                                                   ourctamputer'soperattngsystem. (e.ê,
                                                                                      --W indows,M x intosh.UNIX-Linux);referringard
e-xltpage:operatfngsys-tem;thety'j
                                 x ofrnobiledeviceyouusel'
                                                         ifappljcmble):yourmobifedevice'
                                                                                       sunitluedeviceIE7:and'  /ourIPaddress.This
rnformatioqIe' tsusse'
                     ehow usershndoursite.ar < ittellsuswhichpu
                                                              agesusersvisitmostfre uentlysowe cant    '
                                                                                                       nakecjurSitemoreuseful.W ekeeo
thisinform ati'
              zm ioranindehniteamaafantoftimetoirnprovetheoperqticm ofcurSite3qdto prtw ide bet-terservstestoourusers.

tnadditbntotl '
              ledatathatyourbrowserorlnternetsessi      onst
                                                           m dsusautomatically.we rnayalxR3collectPiiifyouenteritw'henusingourwebsite
Thiscontactinforrrlationfsstored onôtlrserversarldu.sedtofulhllyourinformation request liyouhave notorted ôutcyfi'tsuse.wem ayshareitwith
otardatalkensees.includfngouradwmrti  sln:clienf.sand thei
                                                         rverkdocs andotheradverljsingpartners.

HOW W E USEAND SHAREYOUR INFORM ATION
W emayusetl)einforznatf   onwecolsed from and aboutyoufcrthefcplowingpurposes:(1)to fuï rlyourrim uestsfocinfocmationt(2)torespondto
yfx rioquirie-s:(3)toreview Sitetssageandoperati
                                               ons:(4)toaddressproblemswiththeSlte.ourbusiness.oroursewices:(5)toproted tY securfb?
orintegrftvofthe&teandourbusjress;(6)torqont
                                           torthe&teforcomoliancewithourTermscfUseandthel3w.:t7)tohelpimproveour&teor
lervices:ari
           d(8)tocontr youwithSiteue ates,oevqz
                                              slettersandothî
                                                            '
                                                            erinformatl
                                                                      onalandpromoti
                                                                                   oqalrnaterialsfrom tasandihirdpartvfnarketfog
offersfrom ourtrustedpay-tners.aswellasfrom othercompx
                                                     arbies.

W emax'discloseinformationcoltet'tedfrom aqdaboutyouasfoliovk   v (1)ttzt
                                                                        x rrelatedcomok m iesgndserviceproviders tcyperform abustness.                                   .

professi
       onalortechnicalsuppor' tfunctionft
                                        'gtzs;(2)toourrlharketfn:partnêrs.adver-tiser
                                                                                    '
                                                                                    sorotberthirdparties. who ma>contH you'M ththeir
owncffêrs:(.3)asoêcessaryifweY lievethuttherehasbeerïaviolationôfGarRrmscfUs6orcfotlrri        ghtsortherights4 :/anyihirdpurtsc(4)to
respondioIegalprocess(suchasasearchwarrunt.subw enaorcouf       'torder)andprovi deinfocmationtolaw enforcementagencju orinconnedicm
with aninvesiigakion onmattersrelatc.dtopublicsafety.gspermittedbvlaw.orotherwiseasrequiredtr/tak   v;aod(5)intheeventthatourcompv   arfy
orsubstantiall
             y allofitsassetsare accuiredxyourpersonaltnformationmayL'
                                                                     * one ofth.
                                                                               e transferredassets.W emayalso disclo% yourperff tnnal
irgbrmationwithyoure'  tpressconsent.W emaysharea% regate,non-personaklyidentiflable informatf
                                                                                             cm about9teuserswith third parties-

 THIRD PARTIF.SCONTAG ING You
 Di
  fferentadvertisersand advertisingcompaniesh.wedi  fferentmethY soffollowingupwjthyoo oninformati    on requests- someserd bctx hure.sin
i:
 hœ mail.othersreplyviaemailorsômem;ày c'  ontactyoubytelepbtme- Bv tzsiogoursew jcetorim uesiInftyrmatjonftom ourudvertisingdjent-sand
advertisingpat'tr.rs.you aregivingx rmissicm to UsaHealthfnsure-organdthesepartfes(orthe rryartrersandvendors)tocontactyouusjngt@e
methodsoftheirchoice.eveni   Tthephonenurnberyouprovfdeisinacorw rate.s'   iate.ornationaldorïotcalllist.fowcrinthefuture(unkssanduntil
youopt-œ tfrom recei vj
                      ngcommunicationsfrom usorx chpartners,asapplict
                                                                    ablel-Yfx 2realsoprovidi
                                                                                           nayourexpressconsenttobecalledor
texted (ie udingprerecorded messagesorusingan autœ i
                                                   alerorautomatedrneanslatt -henumberyou provide.

CX KIES
r'ue.-xw/ga#voi#r.<.:xvo e-ewalzfrw fc.o-..a11Klxxw oexo:xieviev,-eramzvv oy'eamexsela +K.a#eooi.azxno va#-.sNexoe-veeagxx4+<ze4 +,-:rsyvvwiaa :1c.0.*0.e+
                                                                                                                                                         .-x#i<'4.'iz'uc Gxlv .fp#z'wtrvwêxxh <i+o aalmkH #,w
                                                                                                                                            M ENJIVA R A TTA CHM ENT L
  Case 0:18-cv-62593-DPG Document 12-1 Entered on FLSD Docket 10/29/2018 Page 156 of
                                        216




Additlonall
          v.weusecookies.webbeacot' ks.arv
                                         d othertechrkt
                                                      -kozfesto ri
                                                                 ycefve ard storecet-tafntypesoffnforrnatèoqwheoeverytnu interat.
                                                                                                                                'tw'fthus
throughytx rcorgpklterormobiledeviceeotheSite.ThisIllftlrmation.whichmav includethepagesyotlvjsitorkourorourpartry    ers'stes-whichweb
addressMou came from.thzetvpeofbrovN'> rr
                                        J
                                        e vice.,
                                               YardNv'areyouareusing.o.  ran lp-basc.
                                                                                    d geographi:lcxatit
                                                                                                      ln.helpst
                                                                                                              zsrecogrlizeyou.customize
ytlurwebiiteexperfenceaf'd makemarketingmessagesmc'rerelevantThesecompaniesusencm-perscmalp' /idêntihableirdbrmaticm (e,g-c-
                                                                                                                           flc.k
stream iniorrnation.browsertype-timeanddatephardwareuaftwareinformati
                                                                    on)duringyourvisitstothi
                                                                                           sandotherwettsi  tesincrdertoprcAvide
adveriksefnent.
              saboutgoodsandserzf  ceslikelyto17ec'
                                                  fgreaterinterlasttoyou Atthistjme,wedo notrespondto browsr  er*donottrack*signals.
Hôwever.wemayprovideyouwi    thwaystocht   v -,
                                              etnottoha'
                                                       k'
                                                        .eyouri nformationcoll
                                                                             ec-
                                                                               tedôrusedinthisway.To k  earnmore abôuttargetedadsorto
opt-outofthist'y'x ofadvedi
                          sing.'
                               vtsittheNetworkAdvedi   sifltlnfti
                                                                ativeweO iteorDigitalAdveriisingAlliancewebsite

GPT'O IJTOFRECEIVING COM M UNICATIONSFROM USAH EALTHINSU RLO RG
You rnav optoutl
               :
               r,
                /contactingusb>'submittingalste.
                                               pcontaciingme*requestchncurContactUspage:cullin:usatt877)386-9928:orseruiinta
tettertf
       7:

HeapthIo-suranceSetwicesLegal
.401E LasOl asBlvd
Raite 130.627
FortLâuderdale.Fl33301

CH ILDREN 'S PRIVAW
W edonotdirecttl
               'i
                eSitetcknordow'eknowïrlgl'
                                         gcollec'
                                                tanv Pllfrom any indi
                                                                    vidual
                                                                         spessthanthirteertvearscù
                                                                                                 fage.Iiyf
                                                                                                         '
                                                                                                         .
                                                                                                         lu arethêparent(yrguardi
                                                                                                                                ân
at'
  f
  daremx
       3deawarethatachildundertheageof13hasprovideduswqth Pl!.pleaseccmtactus.

THIRD PARTY LINKS
ThisSitemavcontaintinksthatdirt- d youtowebsitesowned ar 't
                                                          doperiàte!
                                                                   d bvt'
                                                                        ythercompanie's.UsaHeal  thlnsurê.orgdtesnoteontrolorerdorse
the-sewebsiies as'
                 !d wedonotassume arp'rH x nsibilityforti
                                                        't
                                                         econtent.privacvpolicie-sorpracticesofanythfrdpartywebsites.'   e ichmayuse
cookjesand collet:tPllfrom you.W erecornmendthatw u review the privac.
                                                                     v polic'
                                                                            ye'
                                                                              Jsledonanye-  xtern.
                                                                                                 alwebsitebeft-zredtsclostnganyP)I.Please
contacttbosewebsftesdirectl vifyouhaveanyquestl ônsabot attlVfrori
                                                                 vacypolicies.

CALIFORN IA PRIVAC''Y RIGHTS
UnderCalifornia'sMshine thetight'law.we providê arnethodforcofk&umerstoeopt-out'ofhavingthefcinformatponsharedwiththird-
paf-
   tjc'
      s Contacttt
                susingtbe metbt V sdescribedintheœcontactUs*sectiontcuqsubscribe.

PRIVACY PO LICYCHANGES
tysahleapthlnsureu
                 orq mkw changethisPrtvacv Policv atanytjrrt
                                                           e Sht
                                                               x ldwereedsethisPri
                                                                                 vacv pôllcyinthefuture.wewjlimmedîatelkpubti
                                                                                                                            shthe
amended Privmw F'
                olic'vf
                      znourwebsi
                               te.W erecomrri
                                            endthaty'ouchec.
                                                           k ourwebsi
                                                                    fefrequentlytoview rK entchangesocupdates

CO NTAG US
W eirwiteyoutocontactusifyotthavequex-ti
                                       onsorcomnlen'
                                                   tsaboutourPrivacy Poli
                                                                        cyoryouwanttochangethepet
                                                                                                '
                                                                                                sonallyi
                                                                                                       dentfhableinformaijon
youhaveprovîded tous.Ytyu maycootad usby:

Y szdingaIetterto:
HealthlqsurmxceservkesLegal
4OlELzsOla.  sBlvd.
Raite 130-677
FortLâuderdale,14 33301

Callingl
       asat1-877-386-9926
 Emai
    lingtzsat:privaW @uu heal
                            thinsurerrg

 lfwe need.oracerequired to.contaï:'
                                   tyouregardingyourœ rsonalirtformati
                                                                     ortivemaydoscbytelepho- .emaitormafl.

                                                                                             M ENJIVAR ATTACHM ENT L
  Case 0:18-cv-62593-DPG Document 12-1 Entered on FLSD Docket 10/29/2018 Page 157 of
                                        216                                            PX 1
                                                                             Page 156 of679



TER M S O F U SE

           READ THESETERM S AND CO NDW IO NS0 F USE BEFO E USING THIS SITE.
l-heUsaHealthlnsure-orgwebsite(œusaHealthlnsurexort'orthe*sitem)isowned3ndc.perratedb>'Us-
                                                                                         aHealthlnsure.org.B'
                                                                                                            >'usfrf
                                                                                                                  :thi
                                                                                                                     sSite.ycusignify
'
kr
 fx rassenttotheseTermst-;fUse teTer!>seorW greement-l.lfyt
                                                          -
                                                          zudonotagreetoaI1oftheseTerms,donotusethissi   te.

BYACCESSING O R t1SING ANY PARTO FTHESITE.O U AGREETHATYO U HAVEREAD.UN DERSTAND AN D AG REE TO BE BO UND BY THIS
AGREEMENT 6FYOU DO NOTAGREETO BESO BOUND.X NOTACCEXSOR USE THESSTE. PLF-ASEREAD THESE TERM SCAREFULLY THW
CONTAIN A MANDATORY ARBITRANO N PO VISION AND ClAQ*AW ION W AIVER.

Uu Healthlnsure.
               or:rnlw reviseafhdupdatetheseTerf
                                               reaatanytlrne. Yourcontjnued usagêc'
                                                                                  ?ftheSitewi
                                                                                            llrt
                                                                                               heanyouaccepithoseclunges.

USEO FTH EG BSITE
Byusin:theSite.you representtoUsa/eatthlnsure.ôrzihat!)you areauthori        zedtoenterintothisAareementas    -ydyou areatl eastti'
                                                                                                                                  e ageaf
majôrityinw urstate orprovjnceofresidenceï(J)w uwillnotusetheSiteforanyptl        rpose ortcianymannerthatv'   iolates,
                                                                                                                      jnylaw orregulatioràor
                                                                                                                      '
thatinfnngestherightsofUsaHeap    thlrtstareor:oranythirdparh ty;t3)ari.
                                                                       /informationordataprovi  dedto Usal -lealthlnsure.ocgbyyt x wlllnot
ve
 iolateanylaw orregutatàcnorinfringetherightst)fUsoHealthlnsure-orgt-    )ranythirdpar-ty;(4)al#irtformationthat'm u pravjdetousinconrG lion
witht#keSite(e.g.
                .rkafne,e-ntailaddre-ss-andôtherinformatiôn)istrueand accurate;and(5)yc,uâreauthorizedandabletofulhllarldpedbrm the
obiigatl
       k'
        )nsart nleetthecoft dltforl ofat zsira:speufled hereirtT'
                                                                h1.$Agreementprovkde:toyouapersûnal,reh     /ocable.lhmtted.nl'
                                                                                                                              zn-ûu lusi
                                                                                                                                       ve.
royalty-free.rs
              c-
               m -sublicenseable,nofy-traasferableli
                                                   censetotzsethesitecondîtionede.nyourcontinuedtornpliancewith theTermst    '
                                                                                                                             )fthis
Aareerptent-Ybu rfla:printanddownload materialsand informatt  onfrom theSjtesole/yforyourf x rsonaluuse.providcxd that;
                                                                                                                      )qlhardcf
                                                                                                                              zpiev
                                                                                                                                  scontain
al)copvrightard otherapplicablê rfoticescontained insuchm ateriisandinform ation. Notwithstandirtgtheforegoing.yotlmo 'notrncdify. translate.
decomoile.createderlvati
                       veworkts)of.copv,distribtlte.dt
                                                     sassefnble.broA cast-ts
                                                                           -ansmi
                                                                                t,publsh.removea
                                                                                               '.
                                                                                                ral
                                                                                                  teranyproprietarynoticesorlabels.
license.sublicerse.trarlsfer.* 11.rnirror.frame.exploit.rent-Iease.privatelabel.grantasecurityinterestin orotherwise usetheW ebsf       teinan'/
mannercz c'texpressly permit'tedherein.Specjfncr    atfy.arîdbyw a'fofittusirationaod notIfm itation.youmay'not(a)separateanduseanygraphics,
photographs,orf  atheratldio.visual.orvfdeo elementsfrom theaccompanying te-         xtormaterialwiiht yutthe pri
                                                                                                                orexpre-ssw rittenperm issionof
UsaHealthlnsure.or.êand/oritsli   cet-tstArfs);(b)useanyAdeepIink;œpagescrape/erobchta    'bspfdef orotherdevice.program.scriptalgorithm.c'   r
mekhodolo> toaccess.acquire.ct     'yp'/ormonftoranyporti     chngfthesiteorinan'   y'wayreoroduceorcfrcunw entthe navigati  onalstruclureoft.heStte
toobtainorattem pttoobtadnanymateciats.dfxuments,orisformationthroughanymeansnotpurpaselyroadeavail                   ablethroughthesfte;(c1prty* ,
scan,oriestthevulnerabilityofthesiteoranynetworkconnec'    tedtothesite;(d)useanydevjce.seftware.orrotl  tinetointerierewfththeproper
workfngofihe5f teoranytrartsactionconductet 'lonthe Site:(e)fôrgeheaders.ifna rstg-
                                                                                  fateaperson,orctherkvdse manipillztei
                                                                                                                      dentfhersifkorderto
disguis.
       ew uridev
               ntjtyorii'
                        œ oriafnofany messageortrartsmi  ttalyou send toUsaidealthlnsureorgônôrthroughtheSite;(  f)usethe&teto i 'tarvcw
                                                                                                                                       stor
cojlecte-maiiaddresscxsorothercontactinforrnation:or(:)usetheSitetnamannerthatcoulddamage.disparage.orotherwîs.      eriegativel
                                                                                                                               yifrlpact
UsaHeal
      lhlrtsure.ooz-Theli
                        censu grantedbyUsaHealthlr
                                                 uure.orgtermfrsateifm udo notcom plh/withtheseTerms.

Tbematerial.irnagt  bs.andte.xtontheSite(V ontent')isprotectedb:copyriy tunder* thUnitedStatesandforejgnlaws.Ti  tletotheConteot
rem airtsw ithtlsaldealthlnsure.orgoritslicensors.Alw use oftheConter
                                                                    Atnoteapcessh/permitted bytheseTermsard Corditionsi
                                                                                                                      sabreachofthi s
Aareementand m1yviolatecopyright.trademark-afujotherlaws.Contentandfeaturu :resubjectto changeorterminationwttht      xltnoticeinthe
editorialdiscretionofUsaHealthtnsure.or'g.Al1rjghtsnote.
                                                       xpresslygrantedhereinarereserv'
                                                                                     edto Uu Healthlnsure.organditsli
                                                                                                                    censors.Ifyou
vi
 olateaoyoftheseTenns,yotl
                         rpermissi
                                 ontou:;etheContentautomati
                                                          callyterminaie'
                                                                        sandw umtlstimrnediatei destroyanycopi
                                                                                                             esw uhw e
madeofanMportitm ofthe Conteot

PRIVAW
Pseasereview ourPrixatr/Polit'
                             vtounderstandourprx ticesregardîr:gx rsona'inforrnationprovidedbyyou.wilichisiruorporatedhereinb'
                                                                                                                             y
reference.

LIM ITATIO N OF LIABILIW A ND DIK LAIM ER O FW ARRANTIES
The useoftheSiteandtheContentisatyourownrisk W henusitv theSite.informationwillbetransmittedoveranwz
                                                                                                   dium thatmav bebew ndthe
controlandjuri
             sdicii
                  onofUsaHealthlnsure.organdiissupptiers.Accordindy,UsaHealthlnsure.orgassumesnoliabili
                                                                                                      tyfororrelatingtotbedelay
failure.interruption.orcorruptionofanydataorotherînformati
                                                         ontransm i
                                                                  ttedInconnK tionwithus
                                                                                       'eoftheSlte.l-he& teandtheEontentgre
providedon an>asls*and=asavailablt/ br isand mayincludeerrcG orntssions.orotherinacturacies.M OREOVER-UsaHealthîrtsure.orgM AY
MAKEMODIFICATIONSANY/ORCHANGESON THISSITEORIN THF MATERi
                                                       A LSAND INFORMATION AVAILABLEON THISSITEATANYN M E
Ahln C7
      f'XD ?$NlV Dr hCf-thl lIo#
                               >u.l'vliKlnr:Ien ne',-xAk:AK L'C Nl/n DCDOL'CJNIYA'T-I/nNIC r-19:
                                                                                               5JzqNI-I-Q'JQ r'ïc khth QQ RN1'r1?Q f'K Ahlv Klhln W FJDL'CQ f'sc
                                                                                                               M ENJIVAR ATTACHM ENT L
  Case 0:18-cv-62593-DPG Document 12-1 Entered on FLSD Docket 10/29/2018 Page 158 of
                                                                                      PX 1
                                        216                                 Page 157 of679
M..*1.../ùt.:1EM iNifN.
                      L.M ..
                           M..JlN.6.2.7.
                                       /jI67z7kkj1lïI.Dk:lc.t.Jl!;f4!.**1YL.
                                                                           .J?XVJ'Y-.t-f1YL..Ju.94lM fiL/r:J
                                                                                                           ..= t-/M !k
                                                                                                                     'M.tX#t-t-wl.%ur(V#:M.tk)kM l'4!Q-u k.p1 M 1%l'X1t%L.J.L.x
                                                                                                                                                                              n,r1N
                                                                                                                                                                                  'Cu.JV..;CX
IM PLIED.M T(7TH ESUITABSLITY.CO M PLETENESS.TIM ELINESS.REEIA BILITY LEGALITY.O RACCUM CYO FTH EUsaHealthlnsurerrg
SERVCCES OR TH E INFO RM ATIO N.CONTENT.M ATERIALS.PRODUCTS OR OTHER SERVICES.O R INCLUD ED ON O R OTH ERW ISE M ADE
AVAILPBLE O N THE SITE.YO U EXPRESSLY AGREE THATYO UR USE OF THE SITE ESATYO UR 0 19% RISA TO TH E FULLEST EXTENT
PERM ISSIFLEBYAPPLICABLE LAsk% Utla/ealthlnsure.orgDISCLAIM SALLW ARRANTIES G PRESSO R TNIPLIED.INCLUDING BUT NOTLIM ITED
TO TI'1EIM PLIED W ARRANTIESOF M ERCHAN TAEILITY NO N-INFRING EM ENT.AN D FITNESSFO RPARTICUO R PURPOSE.
UsaHealthlnsure.ora DOESNO TW ARRANTTFWT THEINFO RMATION.CO NTENT.MATERCALS.PRODUCTSOROTHERSERVICESINCLUDED
O N O R OTHERW ISE M ADEAVAILABLETOYUU THRDUGH THESITE.UO Heapthln> re.org'sSER*   G RS.OR ELECTRO N,C CO M MUNICATIO NS
EENT FRO M Usal-l ealthlnsure-orgAREFREEOFVIRUSESO ROTHERHARM FULCO MO NENTS.UsaHealthlnsure.t     -zrgALSo MAKESNO
REPRESENTATION,GUAM NTEE.OR W ARRANW THAT TH ISW EBSITE W ILL O PEPWTE ERRO R FREE O R IN AN UN INTERRUPTED FASH ION

'
rotbl
    ,
    emaximum extentpermitte bvIaw.innceventshy
                                             allUsêHealthlri
                                                           stlre.org.àf.
                                                                       sli
                                                                         censors.itssuppliers.(>ranythirdpar-tiesmentionedontheSl
                                                                                                                                te
iyelfableforanvdarnages(includinp bvithoutIt
                                           m itation.indirec'
                                                            t.punjti
                                                                   ve-special
                                                                            .fncîdental.orconsequel
                                                                                                  ntialdamagesuN rsorkalinjuw /wrf
                                                                                                                                 angftll
death.lcr.
         -'
          tprofits,ordamagesresultîngfrornlos
                                            -tdataorbustnessioterruption)resultjngfrof  ntheuseoforinabilëtyto u&ethe SiteortheCoatent.
tbe delayorinabilitytousetheSite.orfrom ar
                                         w infornution,Cork teni.material s.orUsal-lealthtnsure.
                                                                                               acaservicesincltldedonorotherwfset   'oa
                                                                                                                                      .de
availabletoyouthrotahiheSite.w' heth/rbased incootract tort.stri
                                                               d liâbtlity.orotherwise.arkdwhetl'ierornoiUsaidealthlrtsure-ora itisli
                                                                                                                                    censors
itssupplters'cranythirdpartiesmentionedonthesitehavet<oenajvisedofthepossibilitvofsuchdamage-'      sUsaHeal thlnsure.or'g.itsjlcensors.its
suppliers.orankthird partiesmentjonedonthesiteshallbeliableonlytothee-xlentofactualdamaûesincurrsk      dbyyou.nottoe- xceedU.   S.$100.Af w
c/ainlsarisingincocnectionwbthytltjruseoftheSiteoran>'Contentmustbebrotahtwjthincrie(1)yearofthedateoftheevent:.1vingrisetosuch
actionfx curred

USER SUBM ISSIONS
You agriae thatyouwjllnotuploadortransmi    tanycornrnunicatiortsorcontentofariyt'
                                                                                 y'petotheSi tethatinfrinaeorviolateany riahG ofan'   yplrty
8:submîttingcommunl    c-atjonsorcontenttoth .esite.you agreethatsuchsubmissior'isnon-ctn mhdentialPorallpurposes.liyoumakeanysubmission
totheSitet  nrtfyousubmi  t3% businessinforrnation.idea.cocceptorinventiooto UsaHealthlnstl re.t
                                                                                               acgbytèmall.'
                                                                                                           y'
                                                                                                            otlauttnmaticallym' arst-ôrwarrant
thattheowt   v rofsuchcontentorintelleciualpcopertyhiàsexpresslyzarantêdUsaHeal  thlnsure. ôr:3coyalty-ft
                                                                                                        hee.perpetual.irrevocable.
subficenu blevk r
                orid-widenone. xcl
                                 usi
                                   velitensetouse.reproduce.createderfvativewor'   ksfrorn.modify,publlsh.edit.trari
                                                                                                                   slate-distrjbute.perforrn.
ard disolaythecornclunicationtyrct m tentil:lny mediâornnedium.orany'form,format-offôrum now knokx'   ,)orhereafterdeveloped.ifyou'    M shto
keepanybusfnessinform atiôn.ideas.ct-/rvept.sorinventjonsprivateorproprietao'.do notsubmitthem tothe5iteorto UsaHealthpnsure-ocgby
email.

O VERTISEMENT& SFARCHW AND LINKSTO UTHER SITF.S
UsalHealthlnsure.or:mayprevide lin/:sio third-partywebsftH.LlsaHeal fhlrtsure-ôr:also mœr.seled ieriainwebzslte. .
                                                                                                                 sasprîorttey'resx nskbstosearch
terms'/ouenterand UsaHeal    thlnsure.orgmayagreetoallow advedjsersto respond tocertait:searchtermswithadverti      serrteqtsorsponsored
ccmiêrit-obâ/rlM ârêtt<a.
                        ôr:fit
                             - ooiêndôrgêfh,  êCôniêt Atot
                                                         jznyihird-pârivwê/ itM .Ul, âl-lêq
                                                                                          zllihlnsurê-tsrtZ ri
                                                                                                             ôtrMx rtliblêio<'thecontêrk iôf
linkedthird-oartvsites.sitesfrarfe w ithintheSite.third-pactywebsitesrlrovidedassearchresults.orthfrd-partyadverti    sements.ar'd t'
                                                                                                                                    ,txssnot
makeanx.repru entationsregardin:theircontentocxctaracy Youruseofthird-party'      ezebsitesisatw urownriskandsubjed tothetermsand
conditionsofuse at '
                   .dprivacv policiesforsuchwebsiftas.

ELEG RO IC COM M UNICATIONS
W henw uusetheSite.orsend e-mailstous.yt
                                       nu arecom municatingwith tjselectror
                                                                          àîcally.You conzsenttoreceivecomm unicati
                                                                                                                  onsfrom us
electrooicall
            N.W ewillcommunicatewithyouG?e-mailorb'
                                                  fx stfni notf
                                                              cesonorthroozhthe site.Youagreethata1lagreefnenès.notices.
dtsclosuresand othercomm uni
                           catior'
                                 t
                                 sthatweprovideto youefeu
                                                        clronic.
                                                               alk
                                                                 y satjs'fvany'tegatro uireroentthatsuchcomm unicationsE'einwri
                                                                                                                              ting-

M O D IFICATIONS
WereserveihecighiatanvtimetomodifyordiscontinueiheSi
                                                   ie(orany?pad orconteciEhereof)wiihoutnoii
                                                                                           ceaianytime.UsaHeatthlnsure.
                                                                                                                      org
mayadd.modtà.ordel    eteanvaspectprogram.orfeatureoftheSite W eshallnotbeliableto w uortoal
                                                                                           w third partv foranymodi
                                                                                                                  hcation.
suspensiort,ordiscontinuancec;ftheSite

DATA W E COLYEG
C- rnlnglM-
TheseTerms3* governed% theIawsoftheStateofFlorfda.wjthotltresx d toitsconfltctofIawspciqcipl
                                                                                           es.
ARBITRATIO N
411disptltesarisintotltoforrelatin:toanvpurchaseyou makewfthviathisSite.anyirkformationyou provi
                                                                                               dêviathêSi tê.theseTbrr nstindtzdin:the
formation.performant- .eoral
                           leged breach).andyouruseoftlx Sltewflll
                                                                 x excltlstvel:resol
                                                                                   vedurderconfl
                                                                                               dentfalbindingarbitrationInacœ rdance
                                                                                                                                   M ENJIVA R A TTAC HM ENT L
 Case 0:18-cv-62593-DPG Document 12-1 Entered on FLSD Docket 10/29/2018 Page 159 of
                                       216                                            PX 1
                                                                            Page 158 of679
'fiththe Rulest'
e               JftheAnlericaaArbi
                                 trationAsmxlatienL-hhht.
                                                        j.includirlgt,
                                                                     heA/m sSuopiemet
                                                                                    Atar
                                                                                       v pkoceduresftlrCt
                                                                                                        nnsumer-/elate''
                                                                                                                       dDispdes
(cols
    ec-tîvelv.theRAAA Rulese)tf
                              '
                              t
                              erpf
                                 neffectattheiirneofthedispote.

TheAAA Rulesarêavai   lableatmmnb v.zkjr.or'
                                           gt'
                                             )rbycal linê1-5* -778-7879.lf>ouinftfatearbitratioo. UsaHealthlnsure.orgw illprom ptsyreimburse
y'i-
'
   *aft
      aranystaodard hlingf'eekvhichr lla'
                                        y'haveixenrequfred underA.,  AA Rule.st
                                                                              '
                                                                              lr'
                                                                                i
                                                                                ce '
                                                                                   ytluhavenotifned UsaHealthtnsureworginkvrftingarl d provbdczd a
copvofthearbitrationproceedings.Howevec.i'     fUsaHealthlnsure.or:lsthe.prevaitjngoarty'nthearb.  l
                                                                                                   tratitln.applicableIaw m ayallow thearbitrator
toaw ardattorneys'feesard coststo UsaHeal     thlnsure.t-
                                                        zrg.Ifforar
                                                                  w reaso.ntheAAA ïsunavailable.thepartiesshzàllmutuall  ysetec'
                                                                                                                               tacether
arbitratfc'
          nforum.l'
                  A'
                   .t
                    aarbitcationwe illbeconductedt:7thecit'   yofHoll
                                                                    ywci od.Ftorfda.btltmayoroceedteleohonicalt  yi ftheclaimantsochoct su .

T@'
  l
  e arbitrator'
              sawardwiltt)e bindingaodmaybeenteredasajudgrnentioanycourtofcompetentjucisdictior
                                                                                              kTcthefullestextentx rmittcxdb>'
applicablelaw.noarbitrationundertheseTermsmaybefoiaedtoanarbftratjoninvct
                                                                        lvinganvothecpartysubjecttother
                                                                                                      ,eTecms.whetherthrouy
classarbitratjônproceedingsorotherwi
                                   se-Notwf
                                          lhslandingtheforegof
                                                             ng-wewillhavetherighttoseekfnjunctjveorotherex
                                                                                                          quitablerelit:
                                                                                                                       r
                                                                                                                       fïnstate
eerfederalcoortItxr
                  atedtoenforcetheseTermsorpreventanirk   friogemecftofathir'
                                                                            dparty'
                                                                                  srights.Inthee'
                                                                                                eentetllaitablereli
                                                                                                                  H issought.eachparty
herebvtrrevocablysubmf tstt'
                           lthepersonaljurisdidion ofsuc'
                                                        hcourt

W A IW R OF CYASS AG IO N RIGHTS
ANY DISPUTES ARISING O UT O F OR RELATING TO YO UR U5f O F7TH IS 5lTE.ANY INFORMATIO N YOU PROVIDEVIATHE STTE.TH ESE TERM S
(INCLUDING THEIRFORMATION.PFRFORMANCEORALLEGED BREACH),ANDYOURUSEOFTHESI
                                                                       TESHAl
                                                                            -LBESUBM ITTED
IN DIVIDUALLY 6Y YOU,AN D SHALLNOT BE SUBJECTTO ANY CLO SACTIO N O R REPRESENTATIVE STATUS.BY ENTERING INTO THIS
AG REEM ENT.YOU HEREBY IRRFVOCABLY W AIVE ANY RIGHT YO U M AY HAW TO JO IN CM IM S W ITH THOSE OP OTHERS orm rticjpateas 3
rnem berofaclassofclaimanu wïthrespe.    cttoanyclaim submjttedtoarbitratjon Thepartiesto thisarbitcationagreeaàentatzkrx7wsedgethatthis
classactionwai  verlsrnaterialand essentfa/tothearbitraticnofanydispatesbetweenthepartiesandist   m nseveratfefrom theagreementto
arbitruteclairns.Ifanypt-lt
                          -iionofthiscjassacii
                                             t'
                                              m wajve.
                                                     rislirnited.v'
                                                                  oided.chrcmnnotbeenforced.tG nthepgrti es'agreemenlto arbitrateshallbe
nulland v'oid.YOU UNDERSTANDTHAT BYAGREEING TO THISCLASSACTION W AI               VER-YOU MAY ON LY BRING CLAIMSAGAINST
UâkaHeâlthlnsurem g IN AN INDI   V IDLI
                                      A LCAPACI TYAND NOT%SA PLJJNTIFFO RCLASS M EMBER IN ANY PURPORTED CX SACTION O R
REPRESENTATIW PROCEEDING.

NOTICEAND TAKEX W N PRW EDURES;COPYRIGHTAGENT
If'
  /t
   x bell
        evear
            w materialsaccesîibleonorfron'thesiteinfrinûeyourcopyright.youmayrm ue-
                                                                                  strenlovapofthosi
                                                                                                  '
                                                                                                  lmaterials(oraccesstl
                                                                                                                      neretc)
frf
  :km thiswebsitebt
                  /contaciir
                           u UsaHealthlnsure-org'scopyrohta> nt(fdentihedllelowlari
                                                                                  dpi
                                                                                    movf
                                                                                       dtngthifollt
                                                                                                  wviri
                                                                                                      ginformattonr
 1.ldentjfscatjônofthecomerightedworkthatyo41believetohainfringed.Pëea.sedescribetia
                                                                                   k
                                                                                   ewock-artd wherex ssibleincludeacopyûrthel   ocatfon
(e-g-.URL)ofanauthorizedveoitm ()fthework-
(
1 A descriptiocf.inreasonabledetailfinc/udingtheapplicabie URL)ofthematerialthaty
                                                                                'oubelievetobefnfringin.
                                                                                                       gand itslocation.Ppeaseprovideus
w'itheriôughi  niormatfon thatwillallow ustoIoc-atethemateri3k.
3.Yourname.address-telephonenumberartd(i
                                       favailable)e-mailA dress.
4.A statem entthatyou haveagcxad faithbeliefthatthecofnplained-ofuseofthem aterialsisr'
                                                                                      eatauthorize bythecopyrigh'
                                                                                                                towner. itsagentorthe
law.
5.A s'
     tateb
         mentW w o.madeunderthepenal
                                   tyokperjuo',thattheirtforrnatdonthatyouhavesupplied isaccurate.andindicatin:ihat'
                                                                                                                   y'
                                                                                                                    t
                                                                                                                    xlarett+
copyrightownerorareauthorîzedtoactonthecopyrightowner'sbehals.
8.A sianatureortheejedroriicef
                             nuivalentfrom thecofwrohthol
                                                        cjerctrauthori
                                                                     ze representative.

Pleasesendthisnoticeto:

Attn:Health IrtsuranceServtcesLegal
4O1ELasOIa5Blvd.
Ryite 130-+27
Fod Lauderdale.Fl33301
Emai
   l:ç'rjvacyl/usahkAalthi> ureworg

CO M PLETEAG REEM ENT
Lxceptasexpressl  yprovided inaparticularlletalnotice-onthesiteorviae-mailfrf
                                                                            am UsaHealthlnsure.
                                                                                              org.thisAgrtkerrkentard the
Usal-leal
        thlrtsure.om PrivacyPolicv constjtutetheentireagreementO tweenyouandUsaHeaithlnsure.orgwi   threspecttothe useofthe&teard
Cbntent

lfanyprovisionofihisAgreementisfoundtobe invalid byanvcourthavingcomx tenijurisdiciion.theinvalidi
                                                                                                 tyofsuchprovisionshallnotaS'
                                                                                                                            E,
                                                                                                                             C'
                                                                                                                              tthe
valldi
     tycfthê remajnin:provisi
                            onsofthi
                                   sAgreementwhichshaliremai  ninfullforceandeffed-NowaiverôfarfyoftheseTernu shal!be deefneda
                                                                                                  M ENJIVA R A TTA CH M ENT L
 Case 0:18-cv-62593-DPG Document 12-1 Entered on FLSD Docket 10/29/2018 Page 160 of
                                                                                     PX 1
                                       216                                 Page 159 of679



L 2016Uskll-iealthlrtîarêsorg.Al
                               1rîghtsreserved.




                                                          M ENJIVA R A TTA CHM ENT L
Case 0:18-cv-62593-DPG Document 12-1 Entered on FLSD Docket 10/29/2018 Page 161 of
                                                                                    PX 1
                                      216                                 Page 160 of679
                     '

                                         f-fI!L:
                                               /ei
                                                 Is
                                                  kt..
                                                     -g
                                                      lt
                                                       rjs
                                                         'h.f              9.eaîk,k'-.:ktultnr:..s():b5.'$1!,5$ku:);'.ntt:Fïspt..)t   ..    it.7cîk).71t),t
                                                                                                                                       ,35-$f             ).
                                                                                                                                                           .g
                         F-                                                                                                                              '''1
                         '
                                                                                                                                                            1
                              Fillin this shortform and clickto getquotes.                                                                                      ;
                              Afte'(''
                                     )f
                                      .1r
                                        l$1t7':l.'kr.f
                                                     .lmlof3''maltlaa 7/e:.!:)tkr7tf'
                                                                                    sitt
                                                                                       'sedagesaty#
                                                                                                  ..1'('.)ltt.!
                                                                                                              :f$(CN:1u
                                                                                                                      .?t*1atïeeqk).nte Tlnart..
                              '.
                               c)EJê

                              Gef!$1er                                           8Irtr)da!e                   *%
                                                                                                               ,4h.1 * kDûi * VYYY                 j
                                                                                                                                                   v

                              '
                              DoyotlnagearljrledtG'   xjgnndCtt
                                                      '
                                                      .       Esnsr/
                              Areyou aSmoKer'  z
                              AreyfltlQufteqtillnsklred')
                              Do#otJcuf'rentlylak.e anyrnetl:tallonù'D
                                                                     '

                              Ftlr'
                                  stName



                                                         Cerlknr;wlo




                                                                                                                                                 M ENJIVA R A TTAC HM ENT L
Case 0:18-cv-62593-DPG Document 12-1 Entered on FLSD Docket 10/29/2018 Page 162 of
                                                                                   PX 1
                                      216                                 Page 161of679

             U    FIEA
                     'f
                     ps
                      Le
                       T
                       ne
                        H




                                                        M ENJIVA R ATTA C HM ENT L
Case 0:18-cv-62593-DPG Document 12-1 Entered on FLSD Docket 10/29/2018 Page 163 of
                                      216                                          PX 1
                                                                          Page 162of679




                                                        M ENJIVA R A TTA C HM ENT L
Case 0:18-cv-62593-DPG Document 12-1 Entered on FLSD Docket 10/29/2018 Page 164 of
                                                                                    PX 1
                                      216                                 Page 163 of679




                                                         M ENJIVA R ATTA C HM ENT L
Case 0:18-cv-62593-DPG Document 12-1 Entered on FLSD Docket 10/29/2018 Page 165 of
                                                                                   PX 1
                                      216                                 Page164 of679




             M enjivarA ttachm entM
Case 0:18-cv-62593-DPG Document 12-1 Entered on FLSD Docket 10/29/2018 Page 166 of
                                      216                                          PX 1
                                                                          Page 165of679
              utanaa4w suu sc:      '''
              DEADUNEZU.,18

                                                                                                                *       *                         @    * '




                                                                                                                 80027

                                                                                                                    GetMy Free Quote

                                                                                                                                          ?,..
                                                                                                                                          .''7
                                                                                                                                             .'
                                                                                                         @....                            ',to
                                                                                                                                             ''
                                                                                                                                              ;;p
                                                                                                                       ,,.
                                                                                                                       . u:
                                                                                                                          s.Xj,>
                                                                                                                               ;...iî,.>
                                                                                                                                       j );jày
                                                                                                                                       )jJ>w
                                                                                                                                       .
                                                                                                                                               '.4,        ...
                                                                                                                                                             ';h'
                                                                                                                                                                /.'''.'7
                                                                                                                                         7,
                                                                                                                                         , .i
                                                                                                                                          ,-.'
                                                                                                                                            ï1g
                                                                                                                                              jL
                                                                                                                                               $'
                                                                                                                                                '.
                                                                                                                                                ,,.   ..             '
                                                                                                                                                               . . ..,
                                                                                                                                                                     ,,




                                                                +
                                                                to
                                                                 '&cigno                    %NFEtITYLIFE                                              Heal
                                                                                                                                                      *e th
                                                                                                                                                          -N
                                                                                                                                                           le
                                                                                                                                                            *




                                                              Don'
                                                                 tW aitTiII
                                                                          t's Too Late!
                                                   GetHea!th lnsurance now before the deadline!
               Wlwztfx);wuke24 orC:4 havim heaill)jnsufarwetsthvesnsartatovfd-.refalardlt'
                                                                                         Ysdfw useeItasawaytomotectyourheatt.h pfotectvoursnalwes
                                                                    :lavot jxavasb+ !axpenkllhes
                                                                    t
                hkaoci
                     e canprodu:te a?the rtduree lblmg lttrtsevsalxlhnjurycanStnkewlthoutwamirhg Weaftlngfanlïdyounetydcarotsth/wêong RrrtetoQXA'fo#
                        I'eaM)trr.
                                 Ala%1k'
                                       .e inractttstkM31at12a!Lhatrytot T:+.ethfsoppoïltrujytoget!he?!ealthInsurancew uantlyouï(kmllly41*.4L.*3


                                                                        c ..
              lfyou don'
                       thave health insurance,you...
              FReaxubstar'ti.llaxp@nalty.1% ffvswlo e eunlasurixfk      n J01?ws
              payanaverageObarreeeptzre /(    .%alrrbtx;!$1t'
                                                            Xx 'fhts$sà#efylo
              lncrease!fèthecorram yeerAv'
                                         awlthesepefha* bygett.rN uuuredl1xlay
              RI*k* rv* pe +' c- me ?wx-                       x t- wuroe
              poce C.xenJsrkorttudcanfrfeveryexpeflsjve wlthhealm careand
              pfescnptttm medx.allol)coslsskyftxkettx.lCousNfefthss atcordvN ttlIl'
                                                                                  Je
              U3 gtzvegigrazsit

                w abroken!egcanc47s1tlptoW î.txltofepm
                p theavefagecestc,fa3-d> lM.. tlals'tayssarœ nd$30.M ,elxl
                * Comprehensz
                            'vecarmty rarecantos;ttcnsoflto mands #-*1rnuch
                  mtlchlY re




                                                                                                                           M ENJIVA R A TTA C HM ENT M
Case 0:18-cv-62593-DPG Document 12-1 Entered on FLSD Docket 10/29/2018 Page 167 of
                                                                                   PX 1
                                      216                                 Page 166of679


O urPractices Regarding Privacy
8$0 1thlnsuranceDeadlineX 18 throughltS'
                                       #> healthlnsurancedeadlinezol6com website(''S1te'')tScomrnlttedtoensuflngtDegwacyarldM uf'lhf()(eachusefthatVlgits
ourwebsite.YtKlrprivacy+ tsareImpo% nttousandwearectm nittedtorespectingyouronhnepnvacyandmae gSureMatanylnlofmatlonytxlSharewitnusbyusprlg
ourwe* e isproK dyprotected

Wehaveestabljshelltnls- healthlnsufancedeadlinezol8 ccàm PrNacyPolky&()yt)uk11% theImportanEewe placeonm urn atyartd S()y9u tanue erstand now we
collebctanduseinforfnationcollectedfrœnyouwhenyouvisitourwebsieorsubmianyperx nalN idencableinrofmatkm lousThisIxlkcytm fltesouroverallprtvacy
practtcesregardingtnforrnahonwe Eollectonourweb Sllesandmrough otherlnternetfriedlurrls Ourpokyd* snotapplytothe praEttcesofcomN niesttlalwedo notown or
conlrol

Data W e Coll ect
WhenyouvisttmlrwG tte.e ctylkxctiefryonallyG ntlrlabieinfoflnation(*P#l=)andnon-pefx naRyidengtableInformaotm IllrotNhVarkmse rces Pllmeansanyinlormation
tnatmayte usedtoldentifyantndlzdual.includlngbutnt)tllmiedtoname,address andtelem onenum- rNone lISdaQ thatISnotusedtosieclrtallyidenllfycontactor
lx ateantndMdtlal.lnclA ngbtltrlotdmttedtllzpCGle.gender and age

WhenyouusetheSite weaulolnaticallycollectcerlalninfofmatdonfrom you,suctlasyourbrowserW;e (eg.lnternetExe rer.SafartChrorrel'
                                                                                                                            .yourInternetdomaln (eg
CtmxastTirreWamerek ).yourcœnptftersoN ratmgsystem,(eg %vtnd- Mactntosh.UNIX.Llnux):referrlngandexjtpage v fatlngSrtem.thetypeDfrnobll devre
yœ use(ifaœ lkable).yourmobiledevtce'sunkluedevicelD,andyourIPaddress Thisjnforma:onIetsusseeht- usershRIIourSlte anddtelKuswhk:hpagesusersvistt
rM tfrequefllNSOwecanmakeœ rSttemoreuK fulWeKeeptllr.iinftmnatonforanlrfdelnlteamountoftlrnetoimprovelhev rabonofœ rSiteandtoproœ ebetter
services to ourusers

ln addrtton10 the datathatyourbqm serorlnletnelsesston sefldsus atdomattally.we mayalsflcorheclPI1;youenterite enu<ng ourwebslte Thisconlactlnfofmationls
Stered on ourserversand used lo fulrulyourinforfnanonreques-t lfyou Dave nol01)1e outEhrltsuse.we mayShareftwlttlx rdatakensees,including txlradverltsing clents
and theirvendfn .andotheradvertlslnggadners

How W e Use and Shaœ Yourlnformation
Wemayur,ethelnrormatlonwecoitxtllrGnandabtmtyouforthefolle ngpufposets (1)tofumllyourrequestsforinformabon.(2)t0resm ndtoyourinquiries.(3)torevtew
Sdeusageandorel-atpons (4)t0addresspro- mswtththeSite.ourbuslness orourFervtes (5)loIlrotectthesecurttyorintegrltyoftheSlteandourbuslness.(6)to
rv itortl'leSiteforcœnpliancewilhourTermso!UseandtheIaw.(7)lohelptmproveourFdeorservKes.and(% tocontattyou+thSlteue atesnelre ttefsandomer
lnfofmabonaland prtm AonalrnatenalsIfDm US andtlylrd parlymarRetlngolersfr= 0urtrusted partneo.as% IIasfrornomercfmlpanes

Wemaydiscbse Inforrnatkzn collectedfrom and aboutyou asIOIlows (1)tox rrelated cofnpanlesandServlce proe eo toPe!I:m abugness.professlœ al()rtG hnlcal
suppoftfunclm f0rtls (2)l o(
                           yurIT=AGM parlnefs adverti
                                                    sersorolherthirdrh
                                                                     aRe .whomayconlactyouwi    lhmeir()wnolefs (3)asrlecessaryifweY ii
                                                                                                                                      evethatthere
hasbeenaW- ttongfourTermsofU* orofGl      r+' tsortheftghtsofanythirdpaf1y.(4)torespondtotkgalprtxess(SuchasaSeafrhwn nl.subpœnaorcmlrlorder)
andprovidei n>        to1awenforcefe tagenci
                                           esorinconneclbne ani    nvestigationonmaqersrej aledlopuNtsafety.as           Wk aw.oromefwi
                                                                                                                                      seasrequtredby
law.arld(5)lntrleevenlthalourcGnpanyorSubstantallyallofttsassetsareacqtéred.m urpersonalInformatkm rnayt:eore ofmetfansfefredaSSeIS WernayalsodM lose
yœ rK rsonalInlorrnabonw% yourexpressconsent%He rnayshare aggregate noo-x fstmallyidenttrlable InforrflaàonaN)tllSlte userswfttlmtrd padles

Third Parb'
          es Cm tact'
                    ng You
Dmerentadver- rsandarvertt.urN companles IMK difleren!rrethlxlsolfolY rN up* yOu ()n inftmnallon requests Somesendbrx htlres inmemail.othefs replyvia
emailorso!pemay cfmlactytxlbytelepbone 8yusing ourservfceto fm uesttformatlon10411ouraflvedisingcl+ntsandad@edpslng partnea.you aregktng m rmissionto
- healthinsufancee adlinezol8 cœn and lhem partes(artheirpartrlers andvendors)k)conmctyou using therrethY softheirchx e.eventfl11ephtmenumberychu
provte tslna coqm te.svle.()rnat* lU0notcaBIISt,nl)w Orm me ftlture(unG sand untllyDUopteutfrtmlreteNiflg EtmlmunKao nsfm US0FSuch partners,as
aiFtable) Youarealsoprovùdingyourexpressconsentlobetal+dorlexted(Includingprerecordedrressages()rusinganatftodlatfoFautorrlatedrreans)atthenuA r
YotlPftlvlde

Cookies
Ourwebs;esusecotA)es(> 1$AKXSclmtalnirN prK ram cY elhatresldeonyœ rEomputerl.to;)fOVK1eUSv StatlsecsaNxllœ rweuSie.andtoundeatandwhereWS:OOJ
Kxam alMxllourwebsfle Wealsofnayusectx- stoskrfpllfylllere-entertng()fyourdata Youcanadjustyourbrtvoerseltlngstooptout0ftheuseotcx kesbyhavlng
yourbrtM erdo blecooM Lt< IorthectxAieoe nsinyourbrowserinlheOptm s(yrPrelerenceslnenu
M ditionally.we useccxlkies web Y acons.and othertechrloklgG to receheandstore certainlypesofjnforrflalionwhereveryou Int- te usthrotlghyourcomputeror
rfe t* Elevte on tl:eS;e ThisKformation.whkh mayjncltlueme Ilagesyouvislt(m our()rouro dners'siebs.e khwebaddressm u Earre from.thetym ofbrowser/devte
mardwareyou areu% .oranIP-G A gM rapht lœ abtm.he1m usrecX nlze you.custœnlzem urwebsde exrenence aft make ffkalxetrN IIVSCX'NeSfrorereG ant
T* ..,ecx pane usenon-K rMmallyklenbflatsetnlormatitm leg.cltkstream informatttm bro- rtyW .tiffeaflddate llardeare/so> areinformae n)dunngyour+s;Sto
thlsartdotherwebsœ ln (mlertoprov- ade dserrentsD tIIgtxxlsandservlesdRelytobeofgreaterinterestto you M thishrre.wedo fmtftwslofldto brte f-donot
kacr e nals.1* wever.wernayprovideyoue waystochooseno1tohaveyourinforrnatloncA tedorusedinthK*ayToG                      rru ea% tlargetedadsortoopteutcif
this IY;M ofade dtslng.vts;me htzgtworkA4M krtsing lnltatNe websReorDigo AIIW FIY !N Alllance websEe

Opt-od ofReceiving Communtationsfrom -                      .hee insurax edeadlix zol8.
                                                                                      c=
YoumayoptmltbyEonl
                 ac'flgus% suNnl
                               tbnga*SI
                                      DPcontactngr1e0requeslonourContaftUSpage.calll
                                                                                   rN usat(8N)386-*26.()rrp
                                                                                                          erl
                                                                                                            dtrl
                                                                                                               gaI
                                                                                                                 etterto
Hea'h lnsurance Sere esLegal
401E LasOlasBNd
Sutte INI-6ZT
                                                                                                               M ENJIVA R ATTAC HM ENT M
Case 0:18-cv-62593-DPG Document 12-1 Entered on FLSD Docket 10/29/2018 Page 168 of
                                                                                    PX 1
                                      216                                 Page 167 of679
FortLauderdale FI33301

Children's Privacy
Wedo notdirecltt!e Slte to nordowe knchwlnglycollectanyPIIfrcg'nanyindtvlduals Iesstnanthlrteenyeals ()fage lfyt)u aretlle parentorguardian and arefnade aware mat
a ctldd undertlle ageof13hasprovldedus*#1PIlplease contactus

Third Party Links
Thjs SRe mayconmln IlnKs1atdtrectyouto < tHRG owned and opefated byothercompanes www txlaihinreufafxzedeadltlezol8cofndoesnotcontrolorendorse these
% It% .ande do rmtassurre anyrev msibllllyW the content.prwacyIlollces(>rpractKes()fanythlrdIM!IY+ % .whïh mayuseçM l      esand COIIGIPtllrofn yotl
Werectm rendthatm ure* mepfwacypolkyptlstedonanyext
                                                  emalwebslleY foredscioslnganyP1l PleaseconlaftthosewebsdesdirecW tfyouhaveanyquesti
                                                                                                                                    ons
a> tlllelrprtvacy* fleS

Califom ia Pri
             vacy R'
                   I
                   ghts
UnderCahfomia'suslkne the Lighr law we provtdea methcxlforconsumerstoz'opt-our ofhaving theirinforfnatjonshared withthlrd-pafties Contactusustng me(TetIIEKIS
de< fjtedlntte ''ConlactUs>eectitm tounsubscnte

Pri
  vacy Policy Changes
- .tleaqlllnsurartcetAadllnezol8com rnay Ehange tlllsPrtvacyPollcy atanytm)e Stlouluweremr,etl;lsPrlu yPdfytnmefumre,we w1IIlrfmM iatelyIxlblshtne aœ nded
PlwacyPolty(m ourwebs;e Werecornrrendthalyt)uchec:ourwebsRefrequentN toWewrecentchangesorul ates

ContactUs
We lnvtteyou toconmctusIfyouhavequestttmsOrcfxnfnentsaboutourPnvacyPolKyoryouwanttochange the X rsonallylentlftable tnfofmallon youhavePCOVKM tous
You may contactusby

Sending a M G to
Hea4hlnsurance Servke:Legal
401F 1-% OlasBlvd
Stdte 130-627
FGILauderdale.FI33301

Caâng usat1-8F7-386-9926
F-mal
    li
     ngusatpri
             vacy@* altnl
                        nR raxeeM lnezol8com
r!e need.orarerm uiredto contaclyou regarding yourm rsonalinfofmatkon.wemaydoso bytelephone email.orrriait




                                                                                                                M ENJIVA R A TTAC HM ENT M
Case 0:18-cv-62593-DPG Document 12-1 Entered on FLSD Docket 10/29/2018 Page 169 of
                                                                                     PX 1
                                      216                                  Page 168 of679


 Please read these term s and conditions ofuse before using this site                                                                      .


TIV - heaclnsurartcedeadllnezolB.comK bslle(-www.heatmgnsurancedeadllnezol:com''orthe''SIte'')ISOwnedandOperatedby
ww healthKsurancedeadltnezol8cœn ByuslngtNsSile yousignl m urassenttotheseTefmsofU5etMTerrnS*orRAgreefnenr)lfyoudon0tagreetoaIIoftheseTerrns
do nottlse thi stle

BY ACCESSING OR USING ANY PART OF THE SITE.YOUAGREE THAT Yœ HAVE NEAD UNDERSTM D AND AGREE TO BE BOUND BY THISAGREEMENT IF YOU DO
NOTAGREE TO BE SO BOUND D47NOTACCESS OQ USE THF SITF PLM SE RFAD THESF TENMS CAREFULLY THEY CONTAIN A MANDAD RY ARBITRATION
PROVISION AND CLASSACTION WAIVEK

ww .tleatthtnsufarMredeadlinezKll8com rrlayœ*71% and updatethese Terfnsatany tirre Ytxlrcontinuedusage ottheSRe wkllrfean you acceptthosechangu

Use ofthe Websëe
ByuslngmeSlle ychurepresenttom - allhlnsurax e eM knezol8com mat1)gxlareauthorlzedtoenterIntothlsAgreerrentaridyouareatleasttheageofrnaprttyIn
yœ rSlateorprovinceOfrG klence.(2)you* 1notusetheSftefotanypuqv.;eorK anymannerlhalvuatesanylaw()rregulationorthatlnfàngestherightsof
%*'b- healtlMnsuraxedeadllneN l8.ce oranythirdparty'
                                                   ,(3)anylnlormatkm Ordatapfï)M 10wWwvhealthinrsufalcedee llne.
                                                                                                               zèol8.tc byyouwtllnd VloiateanYIaWor
rœ ul ati
        on()ri nfrj
                  ngelherighlsof*wwl'
                                    eal
                                      thi
                                        nryurancedeadli
                                                      reN l8cœnoranythirdpa@ (4)a1 1tnf
                                                                                      ormationmatyouprovi   delousinconnectkm withtheSite(eg nai  ne
*.% 1address andomerinformalkm)istrue and accurate'
                                                  .and(5)ylxlare author- andableto fulilland ierform meobltgationsand fneetttlecende nsolauseras
sv t fedheref n TtusAgreefnentprovi tM toyouaKfsonal.revfxa- .jtml led.ntm-e-
                                                                            xcluslve.royaW-free,non-subl  tenseabt.non-transferablekensetousemeSl  te
coretloned(:tnytxlrconttnuedctmlpllancewiththeTerms0fthisAgreerrentYoumayprintandde loadrnaterlalsandlnlormaltonfr= theSfteSIAIeN lorytxrX frenaluse.
pqwxjedtllata1 1hardct#esconlai naI lcopyrkltdandotherappli
                                                          cab+ notfescontatnedi nsuchrcteri alsandi  nfofmali
                                                                                                            on Not
                                                                                                                 wlthstandl
                                                                                                                          ngthefor egolng youmaynot11+ 1
                                                                                                                                                       8.
tran* le.decomplle createdefwative< hfxtslefcglydistribule,disassembse.broadtast.transrnitpublish.refrm eoralleranypropnetarynotkesorlabels.ltense,
SuNlcense transfer. sel
                      lmirror.frafre.explod renl.Kase pnvate Iatel.grantasecuntyinterestin.orotllerwtseusetheWeM e Inanymannernotexpresslyperrrlltted
herem Sœ cif/allyandW wayoftllustrationandnotIimftalion.yourrkaynol(a)seN rateanduseanygraphics,photogfaphs.œ'otlleraudio.W<lal()rvideoeferrentsfrœn
Illeactœnllanylf)gtext()rmatenalwihouttheprlorexpressmmen;% Slœ ofwwwhealthTlsuf'alMledeallirezllB.cr and/chr+.5lkenS0r(S)(b)useanyndeepI1nk.*'page
scraœ xeœrcklol*Krypl
                    'def*orotberdee e prœ ram script.ak-mhthrn,orrfetu ologytoaccess.acquire copy, ormonil:hfanypoftbnoftheSlte orinany*ay reprœ uce (M'
clrctwnventthenae alitmalStnxtureoftheSttetoobvinoratlemplloobtalnanyrMterials.dœ ufrents.()rinformalitm throughanyrreansnt)tpurpœ tyrrladeavailable
thrM htheSi  le,(c)prA scan ort   estthevul
                                          nerabil
                                                i
                                                tyoftheSiteoranynetworkconnel:tedt0theS;e (d)useanydee e sol     lware orroutmetointerferew4hmeproK f
wœ'klrigoftheSlteoran#transacboncenduft  edOntheSite (e)forgetleaders.imm rstmateaWrsfm.()
                                                                                         rothefwisemanipulatei  dentiro inJrdeflodisguiseytluri
                                                                                                                                              dent!tychr
tneoriginolanyffu ryageortransmlllalyou%ndtowl- healmsnsufancedeadllnem l860111onormroughlheSQe (9usetheSdetohafvest()rcoltacte-rnalladdressest)r
otherctmtm llnfonTlallon.or(g)usetlàeSRejnamannerthatcoulddarnage.disparage orGhefmsenegatveN#npact- .heaQhlnsuonce adlio zol8cGnTM IkenM
grante by- healthinsurancedeadlirtezo4: com termmate Ifm udonotclmlplywtth tllese Terms

TM fnatenal.pmages.and textonthe Sde Ccontenr)lsprolecled bycopyrghtun* both Unded Statesand Iorelgn laws T* ttlthe Contentrefnalnswtl.h
w- lleailzinsuraruâecleadknezol8.c- orltsItensorsAnyuseof1* Contentnotexpreso K rffdtedbythev TermsandCondmonslsabreachozthisAgreefnentanUfflay
vxxatecopyrNhttrademaG.andtàtherIaws Conlenlandfeamresaresubjeclto change &)rtermirœ onwcloulnotlcelntheed4ohaldlscrelm 0f
w- tealttlinsuranceflœ lKezol8 com AlIrightsnolexpresslygranted M rein are reservedlowo healtninsurancedeadlinezgl8com and llsItensofs Ifyouvltrhlateany(yf
Bwxse Terrns yourX rmissrntousetl'leContentatltofnatkaltytermlnalesand yournustlrfredtatelydeslroyanycopiesy0uhave1'
                                                                                                                   /1a* ofanypodbn ofthe Content.

PRIVACY
Pl
 easerevl
        ewourPrt
               vacyPokylounderstandf
                                   xlrpractx:
                                            esregardlrl
                                                      gK rsonali
                                                               nformali
                                                                      œ pfwkledW you.whthi
                                                                                         sincorporatedherei
                                                                                                          nbyrefererKe

LimitationofLiabil
                 * andDisclaimerofWarranti
                 '                       es
The tlr:eofthe Sdeand tbe Contentisatyoutownrisk When using the Sile Informalitm e betransmKed overa medium thalrflayte > yond the controland jurM tlion(>l
ww .l>eatthlrp-iuraricetsee llnezol8Etm1and ftsSuppliers Accordfngly.ww .heeaihlnsurancedeadllnezol6wcY D suffesno lfabtlityfor()rretatlngto thedelay.fallure.
interruption orcofnlption ofanydataorotherinformationtransmittedin connedionw;lluse ofll1eSRe 'FY &te and thecontentareprovxled onan?asKqandRasavaila* *
ba- aridrflayincA erm .(AITVStOIIS.orotherinaccurace MOREOVER.w wheaihirrWlratvGleadllneWàl8 com MAY MAKE MODIFICATIONSANY/OR CM NGES ON
THIS &TEOR IN THE MM ERIALSAND INFORMATIONAVAILABLE ON THIS &TEATANY TIMEM D FOR ANY RFASON - healthinsurartcedeadhnezol;cofn MAKES NO
REPRESENTATIONS.GUARANTEES.OR WARRANTIES OFANY KND,EXPQESS OR IMPUED.M TO THE SUITM UTY COMPLETENESS.TIMELINESS.RELIAM .
LEGALIR OR ACCURACYOF THf ww heac insurancedeadlinezol8.com SERVICCS OR THE I                 NFORMATION.CONTENT,MATERIALS.PRODUCTS OR OTHER
SFRVIEXS OR ING UDED ON 0N OTHERWISE MADE AVAILABLE ON THE &TF YtxlEXPRESSLYAGRFE THAT YOUR USE OF THE SITE IS AT YCMJR OWN RISK TO THE
FULLEST EXTENTPERMISSIBLE BYAPPUCABLE LM . *ww lvaltlllnsuralMzexleallMezol8.com aSCLNMSALL WARRANTIES,EXPRESS OR IMPLIED. 'ICLUDING BUT
NOTLIMIW D TO THE IMPLIED WARNANTIES OF MERCHANTABIUW NON-INFRINGEMENX M D FITNE&S FOR PARTICULAR PURPOSE
ww lleallllinsul'alKedeM lKeM l8cornDOES NOTWARRANT THAT THF INFORMATION.CONTENT.MATERIALS.PRODUCTS OR OTHER SERVICES iNCLUDED ON OR
OTHERWISE MADF AVALABLE TO YOU THROUGHTH6 &TE wwwhealthinrAlranceqleaddœ lïlBcom'sSERW RS OR ELECTRONIC COMMUNIGATIONS SENT FROM
ww healthèlsurafM:etleadlinezll8cœnARE FREE OF VIRUSES OR OTHER HARMFUL COMPONENTS - .healthinsurancedeadllrlezol8cœnAI-SO MAKES NO
REPRFSENTATION GUARANTEE OR WARRANTY THAT THLS WEBSITEPJLLOPFRATEERROR FREF OR IN AN UNINTFRRUPTED FASHION

To me rrkam um extentK rmloed by taw.tn no eventsthal1m tteao nsurartcedeadMem lBtom M lKensors,ttsSupple s.oranythlrd PaCteSrrentkmed G1the &tete
li
 ableforanydamages(i ncl
                       udi
                         ng.withoutli
                                    miationsindirecl,punEhe.sN i
                                                               al
                                                                ,i
                                                                 ncklenlal
                                                                         ,orconsequentzldamv bs.Kfrmnali
                                                                                                       njufyY ongfuldeath.k)
                                                                                                                           < gM ls.ordamages
resumngfrtrlIOStdaQ orbusl
                         ner
                           ssjnterruptit
                                       m)resumrN frœnthetlseoforKabif
                                                                    llytousethe&teortheCm tent.thedel
                                                                                                    ayorinabll
                                                                                                             ltyt
                                                                                                                gtlsetheSlte,0rfm any
inftmnatkon Content.malerials,orw- lzeaqhinsuraru:edeadlirxsztll8 com sefvfces Rxltxledon orothere   madeavailab+ toyouthroughtlv S;e e ethertlased in
contfe t.tort,StrlclMbill oromefwlx .andwte er()rnotwwwhealtrlinsurancecioadlirlelqll:ccml.tlslkensors.Rssuppllers.()ranymlrdpartlesrrenhonedonmeSRelhave
teenatlvisedofthe pouibility()lsuchdamageswww heaatthilksurancedeallirem lBcGn. ttskenR ,Essuppl+rs.orartythlrd rharte frentbned an the S* * llte kab+
(mlyto the extentofadualdafrkagesirxurredbym u.nd toexceed U S $100 M 9claimsae ing inconflectlsn e IyouruseOfthe SRet)ran# Csntentmustte broughte ln
(me (1)w arofthedate ofmee- tglmng riseto stlchactionœ curred
IIoewv cv.ln.- lewornewo
                                                                                                               M EN JIVA R ATTA CH M ENT M
Case 0:18-cv-62593-DPG Document 12-1 Entered on FLSD Docket 10/29/2018 Page 170 of
                                                                                  PX 1
                                      216                                 Page169of679
W = 1 W u un1llo oM 'o

You agreethalyouwlllrmtupload ortr-anrml:anycornmunicaM nsorcontentolanytype tolhe Slte lhatlnfringe orvtolate anyrlghlslfany gafty By SubmMmg
Eofr unicationsofconlenttotheSlte youagreethatsuchsubmissiœ lsnon-conrKlentlalforaIlIlurposebs lfyoumake anysubrnissionto the&tearTyousubmltany
busine% lnforfnatltm idea.conceptorInventkontowww healthlrksuralvedeadknezo38 com byemallyouautornatkalrygranl-orwarrantthalthe ownerolStlcllcontenlor
intele tualpro;ertyhasexpresst
                             ygrantedwwwhealt
                                            hinsurancedeadt l
                                                            neKl8com aroyaldree pefpetuallrrevocabl   e Subli
                                                                                                            censabl
                                                                                                                  eworld-wxlentmexcll.
                                                                                                                                     t> eIkense1Duse
reprY uce createdenvatlveworksfrom m041.publlsh.edlttfanslale.d'strrute K fTorm anddisplaytl'tecommunfatm orcontentInanyrrediaarmedlum.oranyfofm
Iorrnat (>rlofum now Knownorhefeaflerdeveltm d Ifytm mshto keepany bustnesslnformatlon meas.conceptsorllwentlonsprlvateorprojmetary do nt)tSubrnltmem to
the Sde orto ww healthinsurancedeadlinezgl8com byernal

Advedi
     sem ents.Searches,and Linksto OtherSl
                                         'tes
w- healminsufancedeadlinezol8 com maypqwt    'deIinkstomlrd-partyu bsltes w- heac msurancedeadlinezolecom atr,o rnaysetctcedalnwebsdesasprlorily
responsesto search termsyou enterandwww heallllirrJural'KzGlemllte x l8 com mayagree to allow advedirerstorespondto ceftainsearch1em19wtthade rtiseœ nls()r
spcmsoredcontenl obarnacareuo .org dtesno!endl)rse the contentonanythlrd> rtywebsltes ww aheatmlnsurancedeadllnezos8cGnkSnG resrm stbl !()rtlle ctmterlt()I
Ifnkedlhlrd-partysites.SRG frare wdhin the Sie.mird-gadywebsilesprovklexl&.;search results orthird-pady advertisements.and doesnotf11-,* anyrepresenmtons
regardingthelrcontentoraccuracyYouruse()fthlrdmadywebsltessatyourY nnsltandSubjed tothelermsandctmdltltmsofuseandprNacyX K+SIG Suchwebsltes

EX CTRONIG COMM UNICATIONS
NMlenyou usetheSie,orsende-mailslo us.you arecommunxaling G llu:etxctronltally Youconsentto recelve communfatonsfrœnuseu trtmlcalty %He w1II
com unkatewKhm u bye-marl()6bypœting nottesœ1ortrlfoughthe S:e Youagree thataIlagreerrents nottes.discklsuresandomerctm nuntalionstha1weprovideto
youeleclronfallySatpsfyanyIegalrequlfementthatStxh ctlmlnunkat> be lnG ing

MODIFICATIONS
Wereseree1herlghtatanytimetomodifyordisconttnuetheSlte(oranypaftorconlentthereogwtlhoutnoticeatanytirre wwwheatthinsurancedeadlinezol8cœnrnayadd
mtxltfy orde+te any aspect.prK ram.offeamreofmeSite Weshaznotte Itable toyou orto anYthlrd parlyforanyrlc lflcatlon.Susm nsion ordi<onlinuance ofthe Site

Data W e Collect
Governdng Law
These Termsaregoverned bythelaws ofthe Slate ofFloràda wlthoulresv tlo itsconfsK:lorlawsprincipG

ARBITRATION
Al1disptllesarising0u1oforrelaNng t0any purql)ase ymlrna&ewltllvtathisSRe.anyinrthrtnaton you pr- e%tathe Sie.these Terms (incitldingthe lormae .K rformarKe
oraltxgedbreachl and yourtlse()flheSdewillte exclu> elyres* ed urldercone ntlalNfldlng arbltratm In accordancewitllthe Rules0ftheArnefkanArbllrahm
Asr iatlon(n.AAA7)InfludinglNeAM SSupgleM ntaryPrœeduresforConsumerAelated(M puteslc(XleEtkeN.the''AAARules'lthenSneleftatthetimeorthedtspute
The AAARulesare available atm- adforg orbycalling 1-800-778-/879 Ifyou inibaleam lralitm m heallhlnsurancedeadlinezo18 com *111promptlyrelmbtjrseyouforany
standard fillng fee e khfrlay have teen requlredunöerM A Rules(mce youhave notirted - healminsurancedeadlineN l8tofninwrltlng and prl)Wded acopyoflhe
arbitraNon Noceedings H- ever.If- heaihirksurarlcedeadlleiol8com istbe prevailingpartyinlhe arbilration applicable kaw rnayal> thearbRratorto award attorneys'
fees andElksIS10- hevallhinglrancedeadlinelAol8cœn IfIY anyreason the AAA jsunavallabl.ttle paf!tassnallmutuallyseleftanomerarbttraltonforum ThearM rate
wil'te conduçtedinthecl JfHtlllywood.Flohda butrrsayprlxeekdtetwphonKaptyTmeclalo nlsochooses
TM arbeator'sawardw12te btndi  ngandmayte enteredasaj    tl
                                                          dgr
                                                            rentinanycoudofctm> tentj   uNsdtbon Tot hefuilestextentperrntl
                                                                                                                          tedbyappl
                                                                                                                                  tablekaw noarbiratkm
uflder1116,.
           * TermsrnayLe jolnedtoanarbi
                                      trahtm involvioganyotherIMI'NsubjecttotheV Terrns whethefthroughclassarbAallonœtxeedingsoromere
Note standmgme Ioregomg.we<t1lhavethe rlghtltyseekùnjuncttve orotberequ:abe relteflnstate ()rM ef'     alcourlIœ atedtoenforcetheseTermsorpre- tan
infrtgefra tofa mird party's Ijghts Inthe evenlm uita- relt'fissotlght.eachIlartyherebytrrevc ablysubrrétstothe m rsonalJurrydtllon(>fsuch court

W AIW R OF CLASS ACTION RIGFITS
M YDISPUTESM ISING OUTOFORRELANNG TOYOURUSEOFR IISSIW .ANYINFORMATIONYOUPROVDEVI     A THESITE.THESETERMS(INCLUDING THEIR
FORMATION,PERFORMM CE OR ALLEGED BREACHI.AND YOUR USEOF THEaTE SHALLBE SUBMITTED INDM DUALLY BY YOU.AND SHALLNOT BE SUBJECTTO
m CLASS ACTION OR REPRESENTATNE STATUS BY ENW RNG INTO THSAGREEMENT.You HEREBY IRREVOCABLY WAIVEANY RIGHT YOU MAY I'KVE TO J&N
CLAIMS WITH THOSE OF OTHERS orpaftlctpateasa rremterofaclass ()1clarnantswfthresv tlo anyclazn submëedtoarbltration Theiladesto thlsarbdratœ
agreementacknoe ge thatthK ckassaclk)nwaNerismaterlalafld essentialtolhearbilralionofanydisputesY lweenme partjesarld isnanseverabse tftm1theY reefnentto
arberateclaims Tany portlonofthlsclar.saction wat- is lk- d.vt<1ed,()rcannotte enforced.thenlhe partesO reerrentloarbdrateshallte nullarld <A1YOU
UNDFRSTAND THAT BY AGRFEING TO THIS CLASS ACTION WAIVER.YOUW Y ONLY BRING CLAIMS AGAINST- healthinsurancedeadlineool8ctlm IN M INA OUAL
CAPACITY AND NOTASA PLAINTIFFOR CIASS MEMBER IN ANY PURPORTED CLASSACTION OR REPRESENTATNE PROCEEDING

Noti
   ce and Take Down Procedures;Ceopyri
                                     ghtAgent
lfytxlteltwe any matenaK accesslbl (m orfr(m1me Site infriv yourcopyœ ht,ymlrnayfm uestrernoe ofthosematenals(oraccessthereto)from 1hl&*ebstte by
contaclirïg - heM hinsul'ancedeadlinem l;cx 'scopyrightagenttidenlïfied be> )and I>rOVkIiIN 111e foll- ingKlorrnatton

1 IdenlTmationotlhecopyrightedwOI'Klhatyoutel1evetoteinfringed P+asedereNbethework andwherepossib+ includeacopy()rtheklcalion(eg.URL)ofan
atrthorizedversttm ()ftheK rk.
2 A (%rihption infeaM able(1e+11(includingthea> ab+ URL)oftheInaterialmatymltelfevetote infràngingandttsG ation Pleasepr- eusw;henougNinformabon
that*111al> ustoG atethefnatertal
3 Yœ rnarre,address.le*pntmenurrl X al  ld(#avall
                                                abkse-maj laddress
4 A soterrentthatm uhaveagœ falthtel+f*altllecom#ained-ofuseoftherrkatenalsisnolaulhorcedbymecopyrlhtM er.qsagent.orthekaw
5 A Materlentbyyou,made undertbeN naltyotperjury.thatmeIntGmatœ lllalyml> suppled jsX curate.andlndkaöng thal#G)are meCtW flghl- eft:hrare
atflorted!0act(m the ccpyrigNlY ller'stelza:
6 A Stgnatureortheetectrtmt equka*ntfrom the copyrlghtholder()raldhortzed representaljve
                                                                                                             M ENJIVA R A TTAC HM ENT M
Case 0:18-cv-62593-DPG Document 12-1 Entered on FLSD Docket 10/29/2018 Page 171 of
                                                                                    PX 1
                                      216                                 Page 170 of679

Ptasesend thlsnotke to

Attn HeaRh lnsurance SefW esLegal
401E t-as OQsBNd
Sufte 130-627
FortLauderdahe R 33301
Erllallprl
         vacy@ w wl'
                   teallhlnsurancedeadll
                                       nezol8.
                                             fom

Com plete Agreement
Exceptasexprermslyprovldedinapartkularllegalnotice-ontheS4eorvlae-maRh'om wwwheaRhlnstlraxe eM linezol8.com.tllisM reerrentandlhe
wwwhealminsurancedeadlmem s8com PrlvacyPolkyconsoutethe entire 3gr6.6.rne131belweenyouand ww healthinsurancedeadlineK l8cœnwRh res- ttotheuse Orthe
S;eand Content

I
fanyprovtsi
          onofthisAgreefrenlisfoundt
                                   ot;
                                     einvalidbyanycourthavi
                                                          ngcflmK lentjurisdi
                                                                            ctlon theinvali
                                                                                          di
                                                                                           lyofsuchprovïsi
                                                                                                         tm shallnotaff
                                                                                                                      ect1% val
                                                                                                                              tdityoltheremainl
                                                                                                                                              ng
prtwrsltms ofthfsAgreere t.whth Shallrefnainin IullMrceandeflect NawaNerofanyofthege Tefmsshaljbedeeœ da Iurtherorcontinténgwatverofsuchtenn or
coe ltlon()fanyotbertefm orcondttœ

@ 2016wwwheallhlnsurantedeadltfM lBcom A1lrsntsreserved




W X




                                                                                                       M ENJIVA R ATTA C HM ENT M
       Case 0:18-cv-62593-DPG Document 12-1 Entered on FLSD Docket 10/29/2018 Page 172 of
                                                                                          PX 1
                                             216                                 Page 171of679
                                                                                                                                                                                                    'l;$'Ct'$?èC
                                                                                                                                                                                                               '.
                                                                                                                                                                                                                :.t
                                                                                                                                                                                                                  iëj.       142
                                                                                                                                                                                                                    L').î(
   .    - . .. x                                                                                                                                                                                            J
                                                                                                                                                                                                            tJ
                                                                                                                                                                                                             )
                                                                                                                                                                                                             y
                                                                                                                                                                                                             .

+ -y e .           #u
                    f.:,sea- .-        x,:.,
                                           . ..,.,...
                                                    ,..,,
                                                        .
                                                        s,.;
                                                           .                                                                                                                              .-o o j         ho a
                             DE
                             HKAL
                                T
                                ADL
                                HI'
                                  NSUI
                                     MNE
                                      NCE2 k
                                           '18                                                                                                  llk
                                                                                                                                                  xfss
                                                                                                                                                    '
                                                                                                                                                    x.A
                                                                                                                                                      s
                                                                                                                                                      *
                                                                                                                                                      .
                                                                                                                                                      's)
                                                                                                                                                       Q.h5
                                                                                                                                                          Vr
                                                                                                                                                           s
                                                                                                                                                           -.
                                                                                                                                                            %'
                                                                                                                                                            1zs
                                                                                                                                                              6
                                                                                                                                                              L..
                                                                                                                                                                q
                                                                                                                                                                '
                                                                                                                                                                -.
                                                                                                                                                                 s.J
                                                                                                                                                                   ss
                                                                                                                                                                   %.'P'
                                                                                                                                                                       o
                                                                                                                                                                       ..
                                                                                                                                                                        '
                                                                                                                                                                        .
                                                                                                                                                                        k
                                                                                                                                                                        $z
                                                                                                                                                                         t:
                                                                                                                                                                          è4
                                                                                                                                                                           1
                              '
                                  ContactUs                                                                                        kxcp
                                                                                                                                      uk
                                  pdl                                                                                              r'!C>V $k!ft1hla7.R(jïkl(
                                                                                                                                   .                       R('klkltr.
                                                                                                                                                                    a::!$Tl:?L
                                                                                                                                                                             oflt8(r:l4
                                    tytflthe Sht)rlltzrm tleitlAtt'
                                                                  ienckikt'
                                                                          kNldM/ssagebutteq WewjrpJespxhnutjackloyrluk'
                                                                                                                      l'.
                                                                                                                        i'
                                                                                                                         styt'
                                                                                                                             lî,
                                  2.%
                                    .9Aeca?t                                                                                       ADDRE.    5F
                                                                                                                                   HEALD4ASUQM CESERWCES
                                  fut.tNAMi::                                                                                      4t3tEft..,5'
                                                                                                                                              5t'
                                                                                                                                                Jjasi
                                                                                                                                                    s.
                                                                                                                                                     rvf:
                                                                                                                                   f'tlpte1:
                                                                                                                                           Nè.6'.7F
                                                                                                                                   F:. <ttakxlegda',
                                                                                                                                                   e #:#'
                                                                                                                                                        k.:30$
                                  EMAILALX)l't'
                                              l:St;:                               PHIINENtJMBER


                                  t'
                                   it- CANwet4htPYou'
                                    WhatareyouIx kingfor?

                                  MfSîAGE.




                                                                                                                                                          M ENJIVA R ATTA C HM ENT M
Case 0:18-cv-62593-DPG Document 12-1 Entered on FLSD Docket 10/29/2018 Page 173 of
                                                                                     PX 1
                                      216                                  Page 172 of679




              M enjivarA ttachm entN
Case 0:18-cv-62593-DPG Document 12-1 Entered on FLSD Docket 10/29/2018 Page 174 of
                                                                                  PX 1
                                      216                                 Page173of679
                                                                                                   '
                                                                                                        '.. 'ék.'A ïku.i
                                                                                                       k%              .'b.
                                                                                                                          %d10 A (ihd.
                                                                                                                          '          55:LDKff'.
                                                                                                                                              J'
                         #,A''
                             z-
                              rk
                               l
                               jr-
                                 n---                                                                       (:55)281*4931
                                     Find Freedom with Free
                                 HeaIth Insurance Quotes

                                                   â *         :     @




                                         80027

                       ''
                      ?.
                       '.h
                         ..Lj
                            +LT'  M-t
                                   ..mH.0
                                       eae.
                                          lja œmanI
                                                  yn
                                                   depm
                                                      erxkv
                                                          seamv
                                                             x.xkxo
                                                                 gtpk
                                                                    sxye
                                                                       s.fje
                    . '.
                      v  ..
                          .. p
                               /
                               l
                               o. .           ,xxy xs                      qx
                .    .   ...
                           v.lp
                           t         -      + ..   '.   cx
                                                         w atre votyo thcare.rw.
                                 .                        ..î
                                                            .+.a;
           ,                                                        t+
         u%œk                                                        * ?A>.%K



                                                                         e'Cigno   *ja
                                                                                     jr tl'
                                                                                          rn IFE                          H
                                                                                                                          *e
                                                                                                                           -a
                                                                                                                            meN
                                                                                                                             et
                                                                                                                              -e
                                                                                                                               w
                                                                                                                               +t
                                                                                                                                '




                                                                                                          M ENJIVA R A TTAC HM ENT N
Case 0:18-cv-62593-DPG Document 12-1 Entered on FLSD Docket 10/29/2018 Page 175 of
                                                                                   PX 1
                                      216                                 Page 174of679



O ur Practices Regarding Privacy
AmerlcaciHeabtb lnsure.thrclugh îts> w,amerlcanheatthtosurevcom websitet'-s.htee)iscclrnmitted tclefnsurlngthegrtvacyand securltyc'teach uset-thatvfsltsour
websïte.Yourprtvacy rlghtsare kmpof-tafn!to usand wearecom mctted torespectlngyourofnptfne prlvacyandmakingsore thatanyinftnrmabonyousbarew''th usby
usdng ourwebsète isgroperlyprotected.
Wehaveestabtlshed thiso w .americanheapthlnsurexcom Pnvacy Policys.
                                                                  o you know the im portance weplaceon yoorpctvacy andSoyou can understand how we
collectand uselnformationcclllected from you whenyouvisitourwebsiteorsubm ttanypersonally identifèableknformationtous.Thispohicydescribesouroverall
prlvacypracticesregatding infocmation we colpecton ourweb sitesand through otherInternetmediums Ourpolicy doesnotapplyto the practlcesofcompanies
thatweclc nottawn orcontrol.

DataW e Collect
W henyouvlsitclurwebsite.wecolleftpersonallyIdentifiabte lflfiarmation I''PII'3dnd rlon-personalt.ytdentiflable Inform atton through verlflussources.F>I1rrleansany
informatton thatmay beused to idenbfyan lndivïdual,includlngbutnotlimited toname.address,and teiephonenumber.Non-PIIisdata thattsnotused to
spetificalty identify,contactorIocate an individuai.tncluding butnotIirnttedtozip code.gender,and age

Whenyouusethe Stte.weautomatlcaltycolleclcerldin information from you.suchasyourbrowsertype(e.g..lnternetExprorer.Safari,Chromel)yourlnternet
domain.te.g..Comcasl.T'meW arner.etc.y'yourcomputer'soperating system,(e-g.,Wlndows.Maclntosh.UNIM,t-fruyl;referrlngaod ex4tgage:operatpngsystefr:
the type ofrnobiledeviue you use(,fappllcablel;yourfnobiledevice'suntquedevtce lD2andyourIPaddress,Th'sinfofmiltàorljetsusSee ho$#user:tind()u!Site.
and ittellsuswhich pagesusersvfsitfrios:frequently s.owe carimakeoursitemoreuseful.W ekeepthis'nforfmationforan indeflniteamountofttm eIoImprove
the operationofourSite and to provjdebetterservicesto ourusers.

Inaddltlon tothedata thatyourbrowserorlrlternetsesslon sends usautomatlcalty.wernay also csllectP11jfytluenterltwhen uslngourwebi   sde.Thlscgntad
lnformation isslored cvn oursefversand usedtr'
                                             lfulfillyourInformatlon request-lfyou have notopted 0utoflt-
                                                                                                        s use,w!e mayshere Rw'
                                                                                                                             gth ourdata licensees,
Sncludlngouradvertlslngclperitsdnd thelrveodors.and otheradvertisfng partners.

How W e Use and Sbare YourInformati
                                  on
w'e mayuse the pnforrnation wecollectfrom and aboutyouforthe ftlllowingpurposes:(1)to fulfttjyourreguestsfchrinformatton:(2)to respond to yfaurinquiries'
(3)torevtew S4eusageand operatpons;(4)to addressproblemsvvilhtheSite,ourbusineGs,oroursera./Tces'      .(5)tt:lprotectthesecurltyorlntegr'lyoftheSiteaodc'ur
buslness.'(6)tclmonltorthe Slteforcofrtpilancewitb ourTermsofUseand the law;47)to help lmproveourSite orservlces'      .and f8)tocontactyouwdth Site updaterj.
nizwsletlersand otherinforrnatlooaland prom/t'onasf'naterialsfrom u'5and third per
                                                                                 .'tymarketing offersfrom 0urtrustedpartners.aswellasfrom a    tther
ctafnpaplles.

%'e maydlscloseinformatjon collec:ed from and aboutyous;sfollows:(1)toourrelatedcornpanlesand sen/lce providefs.to perform abustness.professîofnalor
technlcalsupportfunctlon fofus.  '(2)to ourmarketing partners,advertlsersorothertnird partiesewho maycontactyouwlth tNesrownoders;(3)as.necessary ifwe
belfevethatthere hasbeena vlolatlon ofourTermsofUseorofourrlghtsorthe rlghtsofanythlrd party;(4)to respond tolegalprocess(suchasasearchwarrant.
subpoeflaorcourtcrder)and provAde informattofltc Iaw enforcem entagenciesctrinconnectlon witb an investlgation on maltersrelatedtopubljcsafety.as
perm itted by law,orotherwlse asrequlred bylaw;andf5)trttheeventthat0urcompanyorsubstantialiy a11offtsassetsare acqu/red.yourpersonallnformation
may beorle ofthetransferred assets.We meyalso disclose yourpersonallnformationwith yourexpresscolnsent.We mayshareaggregate.rlon-personalty
Iderlrlfiablelnformatlon aboutSlte userswlth thlrd pafmes,

Third PartiesContacting You
Differentadvertlsersand advertislng companjeshavedifferentmethodsoffollowlng upwithyou oninformatlonrequests.Scme send brochuresinthemaij,others
replyviaemailorsomemay contatq you bytelephone.Byusingourserviceto requestlnrormation from ouradvertlsingcltentstznd advertisingpartners,you are
glving permlsslon towww.amerlcanhealthinsure.com and these partlest()rthelrpaftnersandvendors)to contactyou uslng the methods()ftheirchoice,even Ifthe
phonenumberyou provide lsin acorpofate,stale,Orqationaldo qotcall11st now orinthefuture (untessand untilyou opteutfrom receivtng Eornrriunicatlons
from ust)rsuch partners,asappilcablel.You are also provldtngyourexpressconsentto be called ortexted (lncluding prerecorded meslagesorusfng an autodialer
orautomated rneans)atthe numberyou provide.

Cookies
Otlrwebsdtesuse cookies(smalislescentainingprogram codethatrestde onyourcomputer).to provideusagestatlsticsaboulourweb s'te,and tourlderstand
wherevisitorslearnaboutourwebsite.Wealsomaytjsecookiestosim plifythere-enteringofyourdata.Youcanadjustyourbrowsersettingstooptoutoftheuse
ofcookiesbyhavtng yourbrowserdfsablecookpes.Lot)kfof'tbecookieoptiunsIn yourbrowsetintheOptionsorPreferencesmenu.

Additlonaliy,weu:e cookies,web beacons.and othe:technologiesto receiveand storeceftalntypesoflnformatlonwheneveryou tnterat-twfth usthroughyouf
com puterormoblledeviceon the Stte.Thlsinformation,which mayincbude thepagesyouwsiton ourorourpartners'siteswwhlchwebaddressyoucarnefrom,the
type ofbrowser/devdce/bardwareyou are using,oranlp-basedgeographlcIocatlon.hetpsusrecognlzeyou,customjzeyourwebslteexperlence andmake
marketirv mes%agesmorerelevant-These compaalesusenon-personaljyidentlfiabie lnformatton (e.g..cllckstream informatlon.browsertype,tirneand date.
hardware/software information)duringyourvlsltsto thfsand otherwebsitesln ordertoprovideadvertisementsaboutgoodsand servtceslikelyto beofgreater
interestto you.Atthlstlme.wedo notrespond to browser-do nottrackeslgnals.However,we mayprovfdeyouwith waysto choose notto have yc'urInformatton
collected orused inthisway To learn moreabouttargeted adsortoopt.outofthistypeofadvertislrlg,vksltthe NetworkAdvertislng lnftidtivewebstte orDlgital
Advertisrng Allpancewebsite.

Opt-outofReceiving Com m unicationsfrom -                       .am ericanhealthinsure.com
You mayoptoutby contadlngusbysubm itting aMstop contacting meerequeston0urContactUSpage;calling usat(877)386-9926:orsertdinga letterto:

                                                                                                                 M ENJIVA R ATTA CH M ENT N
Case 0:18-cv-62593-DPG Document 12-1 Entered on FLSD Docket 10/29/2018 Page 176 of
                                                                                   PX 1
                                      216                                 Page 175of679
Health lnstlranceservpces
407E'LasOlasBfvd.
Sufte13$3-627
9o6tLatlderdafe.FI33501




Third Party Links
ThisSite mayccntaln llnksthatdlrectytlutowebsttesowned andoperoted byolhercomparlles.- w.am erkcanhealthtnsurevtom doesnotcontroiorendorsethese
websttes,andwedo notassumeanyresponstbility forthe content-privat'y poltclesorpractttesOf$3ny thlrd pactywebsltes.whictlmayuse cookiesand coljectP11
from ycku.Werecommend thatyou review the privacy poljt'yposted on anyezlerflalwebsite before dlsclosingany P:f.Pleasecontactthosewebsktesdirediyifyou
haveanyquest/onsaboutthelrprivacygollcles.

California Privacy Rights
UnderCalifornla'seshlnethe Llghf-law.weprok/dea method fOfconsumersto ''opt-out''ofhavlngthelrInformatton sharedwith third-parties.Contatq ususlngthe
methodsdescnbed in the NcorjtactUs''sectton tc unsubsc!lbe.

Privacy Policy Changes
> N
  'vamel'icanhealthinsure.com maycrlange thisPrïvacy Pollcyatanytsme.Sbould werevtsethisPrivacyPollcy in Lhe future.wewgllImmediatelypublish the
amended MrlvacyPolkcy onourwebsfte,Werecorllmendthatyc'ucheckourwebsbtefrequentlyto vrew receqtchangesocupdates.

ContactUs
Vèelrlviteyou ttlcontac:usjfyou havequestlonsorcommentsaboutfa.
                                                              JrPrtvacyPcglcyc.ryouwantto change the perstlnallyfdentihabte inform atlon you have
provjded to us.'fou may contactusby:

Sending aIetterto:
HFALTH INSURANCESERVICES
40*ELasOlasisikd.
Su#te !30 62/
For!Lauderdape.Fl33.3():

Callsflg usat:-877-386-9926
Emailingusat:prlva> @acericanhealthknsure.com

lfwe need.()r'are requlred t().coqtactytlu regardingyourpersonddinforrndtltln.we rnaytjtls()bytelephone.email.ormf)ll.




                                                                                                            M ENJIVA R A TTA C HM ENT N
Case 0:18-cv-62593-DPG Document 12-1 Entered on FLSD Docket 10/29/2018 Page 177 of
                                                                                   PX 1
                                      216                                 Page176 of679



Please read these term s and conditions ofuse before using this site.
Thevz4w .arnericarnbeaittlimsur'e.com website(-www.amerscallheaithinbur'eacorn-'c'rthe-S;te'')tsowned andoperated bywwwxamerpcarlneajthlnsurehcom .By uspng
Thi
  sSk
    re.yous'
           gnlt.
               fyourassenttotheseTerr
                                    llsofUse(
                                            U errns'or-A,
                                                        j;?eemenr'
                                                                 )lfyoudcrlotdgreetcla1It)ftheseTerms.donotuserh'ssïte.
BYACCESSING ORUSING ANY PARTOF THE SITE,YOU AGREETHATYOU H.AVEREAD.UNDERSTAND AND AGZEETO BEBOUND BYTHISAGREEMENT.IFi'OU DO
N()TAGREE TO BESO BOUND.DO NO TACCESSOR USETHE SIFE.PLEASEREAD THESE TERM :CAREFULLY.THEY CO NTAIN A M AN DATORY ARQITRA TION
PRO VISIO N AND CLASSACTION W AIVER.

w'o .amerlcanheatthlnsureacom may revlseand updatetheseTermsatanytjme.Yourcontlnued ulsage oftheSitew'llmean youacceptthosechanges.

Use ofthe W ebsite
Byusd
    ngtheSite,youregreser!ttowww,
                                americarlheap
                                            thi
                                              nstlre.com that1)ycl
                                                                 uareaothori
                                                                           zedtoenterintothisAgreernefntalldyouar
                                                                                                                '
                                                                                                                eatleasttheageofrnajorkty
ànyfaurstateorprovinceofresidence;(2)you willnotusetheSlteforaoy purposeofin any mannerthatviolatesanylaw orregulationf)rlhattnrringesthe rightstaf
www-americanhealthinsurevcom orany thlrd party:(3)anylnformationordataprovlded toG w.amerlcanhealthînsure.com byyou wltlnotviopateanylaw or
regulatdonorinfringetherightsofw w.arneriçanhealthlnsure.tom oranythirdparty:(4)alhinform ation tha:ytlupfovidetousirlEorjnectlonwlth theSlte(e.g..
name.e-rnailaddress.arld otherjnform ation)Sstrue and accurate;and(5.)you are authonzed and able to fulfillandperform theobllgatlonsandmeetthe
condpttonsofa userasspecifiedberein.ThisAgreementprovldesto youa personal.revocable.Iimtted.non-exclusive,royalty-free,norl-sublicenseabie.non-
transferabie Iicenseto usethe Site condlt@oned onyourconbnued cornplêancewpththeTermsofthisAgreement.You may printand download materàalsand
ànformaticnfrom the%lte solelyforyourpersonaluse,provlded thataIlhard coplescontain allcopynghtandotherdgpljcable notdcescontained insuch matertals
and lnform atlon.Notwtthstandiog theforegocing.y0u mayino:m odtfy,translate.decomplje,create derlvatpveworkls)of,copy.distribute,dlsassemble,broadcast
transmit.publlsh,removet')raiteranyproprfetary notlcesorlabels.ltcense.subllcense,transfer-sell.mlrror,frame.exploft.rent.lease.prwate label,grantaSectlrtty
tnterestdn.orothefwlseuse the Websiteën anymannernotexpresslypermlttedherein.Speclflcally.and byway ofIliustrattonand notllm ltatlon,you mayqor(a)
separate and useany graphlcs.pbotogcaphs,orotheraudlo,vlsual,orvèdeoelementsfrom theaccompanynngtextormaterlalwlthoutthe priorexpressWritten
permrssion ofo - .amerlcanhealthinsure.com aod/orItslicensorlsl;fb)useany''deeplùrtkM''page scrape.''-robot-espider'-orotherdevlqe.program .script,
algorithm.f)rmethcdolo,g.ytoaccess,acqulre,copy.ormonltoranyportion oftheSiteorpn anywayreproduceorcircumkeentthenavigatiorjarMructtjreofthe Sdte
toobrajn ora' ttemptto obtaln any rnaterlals,documests.orinformatfon through any meansnotpurpose'ymade avablablethrough the îilte;(c)probe.scan,ortest
thevulnerabfllty eftheSite orany networkcornrieded tt'lthe Slte'
                                                               ,(d)u1e anydevbce.software.orroutloe to lnterferewlth theproperwtlrklngoftheSjteorany
trartsactton conducted on the Site:(e)forge headers.ùmpersonateaperson.orotheM ise manfpu?ateIdentrftersIr)ordefto disgtllseytnuridenbtyorthe orlgln c'f
anymessage ortransmittafyou send tom .am erlcanhealthlnstlrevcom c)n orthrough tbe Slte:(f)usetheS/teto harvestîzlcollecte-malladdresses orother
colntactlnformat?on;or(g)usetheSiteina mannerthatcould damage.djsparage.orotherwise negatwelyimpactw'ww.amerlcanbealthinsurecom.Theilcellses
granted byo waamericanhealthlnsurevcom terminate jfyou donotcomptywlth these Terms.

The material.lnlages.and textorntheS'te(''contentw)'sprotected by tclpyrlghtunderboth United Statesand fore:gn ldw'
                                                                                                                  j.Titteto (he Csnntentremainswfth
www.americanhealthtnsure com oritsljcensors.Anyuse oftheContentnotexpressjy pe!mitted bytheseTermsand Ctàndltlon:Ir,.abreathofthlsAgf'eernentiilld
mayvs
    olatecopyrs
              ght.trademark.andotherI
                                    aws.fontentandfeature'
                                                         ùaresubjecttochangeortermânati
                                                                                      c.
                                                                                       nwi
                                                                                         thoutri
                                                                                               otl
                                                                                                 teIntheeditorl
                                                                                                              aldl
                                                                                                                 scretionof
o w.americanilealthinsurexcoc).Al1rightsnotexpresslygranted hefeinarereserved to o w.americanheatthpnsure.corr and itsritensors.lfyou b'ioiate any t)
                                                                                                                                                    'f
theseTerms.ycurpermlssiorlto u5etheContentautom aticaltytermînatesarèd youmustim mediatelydestroyany copiesygu bave made ofany portlon ofthe
Content.




Lim itation ofLiabili
                    ty and Discl
                               aim erofW arranties
The useoftheSiteand theCofntentisatyourown nsk.When using the Stte.inforrnatjonwitjbe lansmttted overamedium thatrnay bebeyond the controland
jurisdictitlnofw- .acyericanhealthirlsure.cœm arkditssuppliers.Atcordingly.o w.amerjcanhealtbinsure.com assurnesntnljabiljtyfororrelatlngtothedelay,
failure.interruption.orcorruption ofany dataorotherfnformationtransrnptted in connectlonwithuse oftheSite,Fl7esiteand the contentare provided onan -as
ls''and easavailable-basksand may include errors.omissions.orotherinaccuracies.MOZEOVER.ww'a.amef'icanhealthinsureacom MAY MAKE MODIFICATkONS
ANY/OR CHANGES 0N THISSITEOQ IN THEMATERIALSAND tNFORMATION AVAIt-ABLE ON THI5 SITE ATANY TIMEAND FORANYREASON.
e- xamerlcanhealthsnsureucom MAKES NO REPRESENTATIONS,GUARANTEES.OR WARRANTIESOFANYKIND.EXPRES:OR IMPLIED,ASTO I'HE SUITABiLITY.
COMPLETENESS,TIMELINESS,RELIABILITY,LEGM ITY.ORACCURACYOFTHE wwwkamericanhealthlnsure.com SERVICESOR T'HEINFORMATIONICONTENT,
MATERCALS,PRODUCTS.OR OTHERSERVJCES,ORINCLUDED ON OR OTHERW ISEMADEAVAII-ABLE ON THESITE.YOU EXPRESSLY AGREEFHATYOURUFEOF THE
SITEISAT YOUROW N RISK.TO THEFULLEST EXTENT PERMISSIBLEBYAPPLICABLE LAW.www.amencarlheajthtnsure.com DISCLNIMSALLWARRANTIES;E/PRESS OR
IMPLIED.INCLUDING BUT NOTUMITED TO THEIMPLIED W ARRANTtES OFMERCHANTABILITY.NON-INFRINGEMENF.AND FITNESS FOR PARTICULAR PURPOSE,
www.americanhealthinsure.com DOESNOTW ARRANTTHAT THE INFORMATION,CONTENT.MATERIALS,PRODUCTSOROTHERSERVICES TNCLUDED ON OR
OFHERWISEMADEAVAII-ABLETO $OU THROUGH THESITE,m .amerrcanhealthlnsure.com'sSERVERS.OR ELEG RONIC COMMUNICATkONSSENT FROM
www.americanheatthinsure.com ARE F2EEOFVIRUSESOR OTHEER HARMFULCOMPONENTS.wwwwamerlcanhealthin&ure.com ALSO MAKES NO REPRESENTATION,
GUARANTEE,OR WARRANR THATTHCSW EBSCTEWILLOPERATE E9RORFREEOR IN AN UNINTERROPTED FASHION

To the maximurflextentgermitted by law.in no eventshallw- .anlericanhealthsnsure.com.itsllcensors.itssuppliers,oranythird parties merltloned ()rltheSkte
beliableforanydamages(i  ncludïng.wi
                                   thoutIimitatlon,iodirect,punitive,speciat,incidental,orcoosequenti
                                                                                                    aldamages.personastnjury/wrongfuldeath.Iostprofl   ts,
ordamagesresulhng frctm Iostdata orbusinessinterruption)resultjngfrofn the useoferinability to usethe Siteortbe Contenk the delayoriqabilityto use the
%ite,orfrom anyinformatlonxContent.materials,orwww.amerkcanhealthdnsure.com servicesincluded on orotherwise made availableto yciuthrough the Site.
whetherbasedin contract-tort.strictliability.orotherw lse.and whetherornotm .am erical3healthdnsureqcom ,itslicensors-itssuppllers.oranythlrd partles
mentioned on the Sitt have beenadvised ofthepossibllityofsuch damageswww.amerlcanhealthinsure-com.itslicenscrs.itssuppliers.oranythird parljes
mentjoned on the Site shallbeIiableonlyto the extentefattualdamagesùflcurred byyou,notto exceed Uvs.1100.M yf:ldtrrlsarising intonnectton with youfuse
zxf 1+..a<:itzxnr:a#-sA.r-natovatm iIc+Kizhro:'J
                                               rxb'+Alziei>ivnono z$!Azo ae'nf*iS<>g1a'gwrv.ç*b.o ,>%'ornerli.zlrhrve'icxxbrvctpr'h De-ecrsrlnr'rk'rrovl
                                                                                                                                              M ENJIVA R ATTA CHM ENT N
Case 0:18-cv-62593-DPG Document 12-1 Entered on FLSD Docket 10/29/2018 Page 178 of
                                      216                                           PX 1
                                                                          Page 177 of679


UserSubm issions
'You agreetl-tatyouwlllnotugluad ortrarksrnltany corllmunscationsorcontentofarpyt'ype totne5?tethatlrlfrfnge         . orvlolate'ilnyrlghtsofanyparty.By submittlr!g
 cialnmurllcatifJnsorc'
                      tltntenltfatheSjte.you agree tlratsuch submissifan fsntnn.cflrafidentja)tt')r$allpurposes.ifyou rnakeanysubmgssion to the itte oclfyou submit
 xrtybuslness;nformatlort.ldea t-oncegtorinkenttont?
 s                                                       :awww.ajnerlcant -keelthnknsllre.com hy email.you autofnatsçallygrant.orwarfantthattheowrlefofsuch
 contentorintelhectualpropertyhasexpresslygrantedo w.americanhealthlrnsurexcom aroyalty-free.oerpetual.irrevocable.subllcensabge wortd-wsde nonexcjusive
 iicensetouse.reproduce.createderlvatlve worksfrom.modrfy.publtsh.edht,transiate,d#stribute perform,and dlsplaythe comrrtunicatqorlc4'conter!tIn anymedla
 ormedlufn.ciranyforrri.format.orforurrinow known orhereafterdeveloped.lfyou wish ttnkeep arpybuslnessinfgrrnatjon.ldeds.ronceptsorfnventdlmsprhvdte
orproprdetary.do notsubmltthem to theSttec'rto'i      lvkNwvarrlerlcanhealthlnsure.ccm byemajl.

Advertisem ents,Searches,and Linksto OtherSites
br- .americanhealthinsure.com mayprovldeltnkstf.lthlrd-partywebshtes.www amertcanheatthtnsure.com alst:lmayselecqcertainwebsttesai          sprion'
                                                                                                                                                  ty responses
ttlsearch term syouenterandwww.arnericanhealtbjnsure.com may agreetoallow advertisefsto respgnd'to certafnSearchtermswlth advertisementsor
sponsored t:ontent.rabarnacareusa.org doesriotendorsetNecontenton arly third-partywebsites.wwwvamerlcanhealthinsure.corr isnotresponsdble forthe
contentofllnked third-partysites.sitesframed within the Site.third-par'ty websitesprovldedassearch resutts.orthird-partyadvel-tis.errtents.and doesnotrtnoke
anyregreseotatlort!kregardin:theircontentoraccuracy.Youruse ofthlrd-pa?-tywebstteslsatyourown riskardsubjeç.tto thetermsarxd tor?dltlonsofuseand
prïvat-ypullclesforsuchwebsltes.

ELEG RONIC COM MUNICATIONS
W hen youuse the Site,orsende-m aflsto us.you are communlcatEng with usetectronlcally.You coflsentto recejve communicatlclnsfrom uselectronlcatly.Wewill
comfnunlcatew1th youbye.matt()rby posttngnfltlcesOn OrthroughtheSlte.YOuagreetbatatlagreements.ntltlces,djsclo/uresand ethertomrrlunicatdonsthatwe
provide toyou electroctlcallysatlsfyarlyIegalrequirementthatsuch communicatlonsbe hnwritlng.

MODIFICATIO NS
W eresecb'e the rightatanytinle to modlfyordtscoritïnue the Site(orany partorcontentthereof)withoutnotjce atanytime.www.arnerlcanheazthrnsurevcorn may
add.m odify.ordeleteanyaspect.program,ocfeature oftheSite.We shzallnotbetiableto youorto anythird party forônymodifïcatlon.suspenslon,or
discontlnuanceofthe Skte.

Data W e Coll
            ect
Governing Law
The%e Termsaregoverned bythelawsoftheState ofFlorlda.withoutrespectto 1tsconstctoflawsprlnclpdes

ARBITM TfON
AlIdlsputes arislng outofchrrelatlngto alnypurchaseyou makewrth v'ath/sSlte.any informatlon you provide viatbesàte,theseTerm sllncludingthe formatlon.
performanceoraliegedbceach).and youruSeofthe Slte wli!beexckuslvely resolved underct-infidentla!bindlngarb'tratioc In accardancewith the Ruiesofthe
AmerscanArbttrationAssoclatlonl'*AAA'+).lncluding theAAA sSupplernentaryProceduresforConsumer-Related Dlsputes(collectlvety,theZ'.A.
                                                                                                                                   AA Rules''lthen in effect
atthe tjmeofthedtspute.

The '>.lkA Rulesare avatlabte atwww.adr.org (71-bycalling 1-800-778-7879.Ifyou fnitlatearbitration.e xamericalzhealthinsure.com willprorrptiy relrnburseyoufor
anystandardfijingfeewhschmayhave been requlredurlderAAA Rulesonceyou havenotlfied- wvamericanhealthinsure.com ln wrfting andprovtded acopyof
thearbltrattc.n proceedings.However.ifwww.americanhealtnlnsure.com lstbeprevailing partyInthearbitration,applicabieIaw mayallow the arbitratorto award
attorcleys'feesaqdcoststo wu .amerlcanhealthinsure.com.lfforanyreasonthe.          AM psunavaitable-thegartiesshallmutually seled anotherarbitratlcn forum.
Theilrbitrarlon wlllbeconducted tcttbe cltyofHollywofad.Floflda.butmay proceedtelephenicalpy tftheclatfnant6k!7chotlles.

Thearbitrator'saward wpllbe bindingand fnaybeenteredasajudgmentln af'y touf'tofcompetentlurjsdictlon.Tothefullestextentpermlttedby appslcable law,no
arbltratlon underthese TermsmaybeJorrled to an arbktratloo'nvolvinganyotherpart'ysubje.ctto theseTerms.whethefthrough frlasfiarbltration proçeedings or
othenvlse.Notwl
              thstandlngtheforegclng.wewl
                                        llhak'
                                             ethefighttoseekirljunctiveorothefequjtablerel
                                                                                         iefinstateorfederalcouftl
                                                                                                                 ocatedtoenforcetheseTerms
orpreventan infringementofa thlrdparty'srights.ln the eventeqoitablerellefissottght.each partyherebyirrevocablysubmitsto thepersonalJurisdtdion ofsuch
court.

W AIVER O FCLASS ACFION RIGHTS
ANY DISPUTESARISfNG OUTOFORREM TING TO YOUR USE OFTHISSITE.ANY INFORMATION YOU PROVIDEViA THESITE,T'HESFTFRMS(INCLUDING THEIR
FORMATION.PERFURMANCEOfkALLEGYD BREACH),AND YOUP USEOFTHE SITESHALLBESUBMIFFED INDIVIDUALLY ilhfYOU.AND SHALL NOTBESUBJECTTO
ANYCLASSACTIONORREPRESENTATIVFSTATUS BYENTERING INTO THtSAGREFMENT.Y0UHEREBYfRREVOCABLYWAIVEANYRtGHTYOUMAYHAVETOJOIN
CLAIMSW ITH THOSEOFOTHERSorgdrbcigateasamembers')fa classc)fsllalmarltswlth respetttoanyclalm submittedtoarbitrauon.The partiesto thpsarbitration
agreementacknowledgethatthlsclassaction waivertsrnateriatand esseotia!to the arbitratton ofanydisputesbetween the partiesand lsnooseverublefrofn the
agreementto arbptrateclaim s.Ifanyportlonofthlsclassactionwaiverislimited.volded-orcannotbe enforced.then thepartiesagreementto arbitrat'eshallbe
nutland vold.'
             fotJUNDERSTAND THATBYAGREEING TO THISCLASSAG ION WANER YOU MAYONLY BRING CLAIMS AGAINSTwww.am ericanhealthinsure-com IN
AN INDIVIDUAL CAPACITYAND NOT ASA PLAINTICFOR Cl-A%SMEMRER IN ANY PURPORTED CLASSACTION OR REPRESENTATIVF PROCEEDING.

Notice and Take Down Procedures;CopyrightAgent
lfyoubelieve anym aterlalsaccessible onorfrom theStte infrlngeyourcopynght.you mayreguestremovalofthose matertals(oraccessthereto)from thisweb sile
bycontacting m aamencaqhealthinsure.com 'scopynghtagent(ldenttfled below)and providing thefollowlng information:

1.ldenttficatjon ofthecooyrighted workthatyou belàeveto be'nfrlnged.Please descrlbethework.andwherepossibie include acapyortheIocatlonfe.g..URL)of
anauthorlzed verslon ofthewcrk.
-* A A....>,.-;-+.w.a >e...a.-....- ..W1..>.4.w+..;1:J.-.-i#.A;x-..-+b.x .w....-1;r-.çwC..:ln t$..w#+ç......>*....;-.ç*.< -........ç.,wiû,....*.e.b.a ...*'.4n ..1.w.. .....4 :v...ta....è.;'
                                                                                                                                                                                            w.. nI.......w...a..;aa ....,..4>.n ............K
                                                                                                                                                                      M ENJIVA R A TTA C HM ENT N
Case 0:18-cv-62593-DPG Document 12-1 Entered on FLSD Docket 10/29/2018 Page 179 of
                                      216




Please sendtbts notpceto:

Attrh'HEALTH INSURANCESERVICE:
403E Las0.35Btvd
sulte !50-627
FortLauderdale.F133301
Email:prlvaA@- hamerlcanhealthiniure.côm

Com plete Agreement
Extep!asexpresslyprevlded in a partfcularMlegalnotlce''on theSiteorviae-matlfrt)m wnw.a'merlcanfAealthjnsurexcon).thssAgreementand the
- .amerfcanheatthinstlre.co& PrivacyPolity const/lutethe entireagreementbetweenyouandw- aameriçanhealthinsure.com with respecttothe klse ()fthe Slte
and Contertt.

Ifany provlslon ofthlsAgreementisfound tobe jnvalid byanycourthavlngcom petentJurisdtctlon.the lnvarldptyofsuch provlspon shallncitaffectthevalpdityofthe
remôrningprovsstonsofthisAgreernent.which shallremalnîn fullforceand effect.NowarverofanyoftheseTerm sshal!be deemed afurtherclrcontsnulngwaiver
'afsuch terrr orconditson oranyotherrerm orccindjtlcn.




                                                                                                          M ENJIVA R ATTA C HM ENT N
Case 0:18-cv-62593-DPG Document 12-1 Entered on FLSD Docket 10/29/2018 Page 180 of
                                                                                   PX 1
                                      216                                 Page179 of679
                 American
                     Heal
                        shk
                          nsupe                             (855)281 93

               ContactUs




               ENIAiLAEIDRESS'*          ehcl-:Nkiqdetp-*



               How CANwEHfLPytlu *
                 Whatareyoulookingfor?
               M6NF.AGtF.




                                                            M ENJIVA R A TTAC HM ENT N
Case 0:18-cv-62593-DPG Document 12-1 Entered on FLSD Docket 10/29/2018 Page 181 of
                                                                                   PX 1
                                      216                                 Page 180of679
               '
                   American
               ' Heal
               .    t
                    hjnsor
                         e                                                                                 (8ss)281 931

                                    f
                                    ?
                                    :
                                    .1t
                                      ,I'r
                                         n:hlI.
                                              ss.
                                                $
                                                nor7fc)ra
                                                        c-1and t
                                                               -
                                                               .1,
                                                                 ic'
                                                                   y't()c'c.tk
                                                                             cu()tt)s.
                              8 ::3z(   ..h'. $:7 H ''r)r'DQ Jtlv e 6 d /'.7''! .'' % 'n   >;=ek   e ''J'lw (J




                                                                       C cs fê xo
                                                                       C v:% fê xo




                                                                                                          M ENJIVA R ATTAC HM ENT N
Case 0:18-cv-62593-DPG Document 12-1 Entered on FLSD Docket 10/29/2018 Page 182 of
                                                                                  PX 1
                                      216                                 Page181of679
               Amer
              z'
                       ican
                j-jsaaythlnsure
                                                         (855)281 93

              Carriers & Partners




                                                         M ENJIVA R ATTA C HM ENT N
Case 0:18-cv-62593-DPG Document 12-1 Entered on FLSD Docket 10/29/2018 Page 183 of
                                                                                    PX 1
                                      216                                 Page 182 of679




                                                          M ENJIVA R ATTA C HM ENT N
Case 0:18-cv-62593-DPG Document 12-1 Entered on FLSD Docket 10/29/2018 Page 184 of
                                                                                    PX 1
                                      216                                 Page 184 of679




                                                          M ENJIVA R ATTA C HM ENT N
Case 0:18-cv-62593-DPG Document 12-1 Entered on FLSD Docket 10/29/2018 Page 185 of
                                                                                    PX 1
                                      216                                 Page 185 of679




              M enjivarA ttachm entO
Case 0:18-cv-62593-DPG Document 12-1 Entered on FLSD Docket 10/29/2018 Page 186 of
                                      216                                            PX 1
                                                                           Page 186 of679
                                                                                                                   CALLUSTODAY!
                                                                                                            (888)883-1831

                 Ii'e care about                                                        x&
                                                                                        i
                                                                       jy        .
                                                                                 ,
                                                                                 j.,
                                                                                   t
                                                                                   .
                                                                                   ,
                                                                                   j)
                                                                                    .
                                                                                    ,
                                                                                    jq
                                                                                     à
                                                                                     y
                                                                      *                      .)

               FAST -EASY .NO OBLIGATION
                                                                                :
                                                                                1
                                                                                .t
                                                                                    f
                                                                                             Z
               Whatisyourzipcodeg.                                    jyy.
                                                                         '
                                                                         P'
                                                                       .;vq
                                                                          )lftl
                                                                          ,1' kx 'k.J.d
                                                                                      'k
                                                                      .z.           è.
                 80027                              *           . .
                                                                      fz '
               'l
                DumpCaTktluûles1:Ar$rndepeudert
               Inaïketpkactfarht..ï!Ncafeeoosti
                                              aler';lfpleIs74
               akylvpr&zrqeot#:exasltm




                                                                  Anthem *                        du
                                                                                                   %. .
                                                                                                  x
                                                                                                  l.
                                                                                                   (
                                                                                                   .
                                                                                                   'CIgnc
                                                                                                   -            *IrlDltln tpl:E



                 3 Step
                 Process
                 GettlngmguledwlthTldlmpCareOtmtesisasunplepqotnesswhere
                 onecdou:agenkstakesthetnnetohnd tbebetllplan lorycurneeds




                                                                                                            M ENJIVA R ATTA CHM ENT O
Case 0:18-cv-62593-DPG Document 12-1 Entered on FLSD Docket 10/29/2018 Page 187 of
                                      216                                          PX 1
                                                                             Page 187of679




                                                    M ENJIVA R A TTAC HM ENT O
Case 0:18-cv-62593-DPG Document 12-1 Entered on FLSD Docket 10/29/2018 Page 188 of
                                      216                                          PX 1
                                                                                                                                                                Page 188of679
                                                                                                                                  (2allfulw to'
                                                                                                                                              Gpeakta.F
                                                                                                                                                      1nagent
                                                                                                                                (888)883-1831
                                 Clickon:orm oreofthem ovidershelow fo:instantquotes.




                    yTf*JP'W
                        .
                            Getrourtyaote


                    3 k
                      Hl
                       dilœ
                       .w
                              At.v'zp
                              V.
                             -l
                          twom t.s

                    *
                    d
                    '
                                             TopHeae lnsurancefor2018.From $4&Month
                    4           (')a/!/)# ..(Slcqnf
                                '
                                .                 z'k;iwm
                                                       glu. crf
                                                              ls:Aemacaqnalaumana.qK'im!lerl#lllefl.
                                                          t.YçstwayuuafeyI()rLowqrRzt              %Mora
                                                                                                   '                                    c'
                                              a811:r,14Efpeoeect'
                                                                .dAgent
                                                                      slvfepv.#.
                                                                               xojeTbI.
                                                                                      ieip
                                              .tFs
                                                 crtdaf:te&l44tltst
                                                                  lnhl

                                             BlueCros.   sPlansFrom $9/we*k'
                    5'                        *Cornp.âfeLawe'
                                              *'C)'
                                                            ;tRalesF'fom'FapPreWdefs6
                                                  azt)rlp:lonI:
                                                                                    4:1:11AsBlueClf3'
                                                                 2eo;)lehlabpFûuodSalrpçs
                                                                                                    isAelrhrl&Illllte.
                                                                                                    .                f.#eaol
                                                                                                                     '                  c.
                                              œ I3etFRCE.'
                                              -D.
                                                            JIut'te'lFrorn':aSadepeqf*fpstgcelnsedYerr
                                                                                                     t
                                                  :hncrprnts:nt7tjtJ)oThvl;eSp8eë411Rate$l

                                             2918Aflordable           Insurancein Florida
                    6'                        K&zrF.grseKsH'
                                                           weCnlleded!*:BestPjaf!sRocn.
                                                                                      Gzt.
                                                                                         kfm
                                              a:)eet-owes?Rates$oFLNG-
                                              eG2<xTrme&Mlme:e p'reeëfhsLlfanceQutlles
                                              eChoosssu7s
                                                        .h;:Eisprgeg.PrwatelzE:
                                                                              .lls
                                             '
                                             2018HeaRh lnwranceforHollywood.FL
                                              *F$ndtluiller.(o!pëafst
                                                                    lnallzûdRan'   gT1331)21
                                              ''CNOrAtihfpt7jlr!a$tilllsil
                                                                         :kg.
                                                                            y>F:lpdg'Ialu'   ,Ndh&'  Adhcl
                                                                                                         at
                                              @ChoôseYtltr ;Cemra;  ieChezkxJ.
                                                                             l'
                                                                              .tl2
                                                                                 '
                                                                                 i1Q&Pforntutrl
                                              œGi.J
                                                  fFpA yell*.  %1* Prrllàls'ti%'t1IValt:hYt$t)'.Y.*!t1qFoçfâlansAzalpallle




                                                                                                                               M ENJIVA R A TTA C HM ENT O
        Case
TrumpCare     0:18-cv-62593-DPG
         Quotes                        Document
                                       careInsurance12-1
               -AffordableHeaIthand Medi             -   Entered on FLSD Docket
                                                                            httpr//10/29/2018
                                                                                   trum pcarequotes.cPage    189
                                                                                                     onl/insur     of y-policy/
                                                                                                              e/privac
                                                          216                                                        PX 1
                                                                            Callnow to speak to an agent
                                                                                                       Page18            9
                       Pc
                        oA
                         ua
                          oEwss
       M AKE HEA LTHCARE GREAT AGAIN
              * ** * *




                 O ur Practices R egardin g Privacy
                Trump CareQuotes,through itswww.trum pcarequotes.com website(''Site'')is
                com m itted to ensuring the privacy and security ofeach userthatvisits ourw ebsite.
                Yourprivacy rights are im portantto us and w e are com m itted to respecting youronline
                privacy and m aking sure thatany inform ation you share w ith usby using ourw ebsite
                is properly protected.

                W e have established this w w w .trum pcarequotes.com Privacy Policy so you know the
                im portance w e place on yourprivacy and so you can understand how w e collectand
                use inform ation collected from you w hen you visitourw ebsite or subm itany
                personally identihable inform ation to us.This policy describes ouroverallprivacy
                practices regarding inform ation w e collecton ourw eb sites and through otherInternet
                m edium s.Ourpolicy doesnotapply tothepracticesofcom paniesthatw edonotown
                orcontrol.

                Data W e Collect
                When youvisitourwebsite,wecollectpersonallyidentihableinform ation (''PII'')and
                non-personally identihable inform ation through various sources. P1Im eans any
                inform ation thatm ay be used to identify an individual,including butnotlim ited to
                nam e,address,and telephone num ber.N on-pllis data thatis notused to speciflcally
                identify,contactorlocate an individual,including butnotlim ited to zip code,gender,
                and age.

                W hen you usethe Site,we autom atically collectcertain inform ation from you,such as
                yourbrowsertype(e.g.,InternetExplorer,Safari,Chrom el;yourInternetdom ain,(e.g.,
                Comcast,TimeWarner,etc.), 'yourcom puter'soperatingsystem,(e.g.,W indows,
                M acintosh,UNIX,Linuxl;referringandexitpage;operatingsystem ;thetypeofm obile
                deviceyou use(ifapplicablel;yourmobiledevice'suniquedeviceID;andyourIP
                address. This inform ation lets us see how users fm d ourSite,and ittells us w hich
                pagesusersvisitm ostfrequently so we can m ake ourSitem ore useful.W e keep this
                inform ation foran indefm ite am ountoftim e to im prove the operation ofour Site and to
                provide better services to ourusers.

                In addition to the data thatyourbrow ser orInternetsession sends us autom atically,w e
                m ay also collectPIIifyou enter itw hen using ourw ebsite.This contactinform ation is
                stored on ourservers and used to fulhllyourinform ation request.Ifyou have notopted
                outofitsuse,we m ay share itwith ourdatalicensees,includingouradvertising clients
                                                                         M ENJIVA R ATTA CH M ENT O
                                                                                                             3/19/2012,1:38 PM
        Case
TrumpCareQuotes0:18-cv-62593-DPG         Document
                                         careInsurance12-1
                -AffordableHealth andM edi             -   Entered on FLSD Docket//10/29/2018
                                                                             httpr trumpcarequotes.cPage   190
                                                                                                    om/insur     ofcy-policy/
                                                                                                            e/priva
                                                            216                                                     PX 1
             and theirvendors,and other advertising partners.                                            Page 190 of679


              H ow W e U se and Sh are YourInform ation
              W e m ay use the inform ation w e collectfrom and aboutyou forthe follow ing purposes:
              (1)tofulflllyourrequestsforinform ation;(2)torespondtoyourinquiries;(3)toreview
              Siteusageand operations;(4)toaddressproblem swith theSite,ourbusiness,orour
              services;(5)toprotectthesecurityorintegrity oftheSiteandourbusiness;(6)to
              monitortheSiteforcompliancewith ourTerm sofUseandthelaw;(7)tohelp improve
              ourSiteorservices;and(8)tocontactyou with Siteupdates,newslettersandother
              inform ationaland prom otionalm aterials from us and third party m arketing offers from
              ourtrusted partners,as w ellas from other com panies.

              Wem aydiscloseinformation collectedfrom and aboutyou asfollows:(1)toourrelated
              com panies and service providers,to perform a business,professionalor technical
              supportfunction forus;(2)toourm arketingpartners,advertisersorotherthirdparties,
              whomaycontactyou withtheirown offers;(3)asnecessaryifwebelievethattherehas
              been aviolation ofourTerm sofUseorofourrightsortherightsofanythirdparty;(4)
              torespondtolegalprocess(such asasearchwarrant,subpoenaorcourtorder)and
              provide inform ation to law enforcem entagencies orin connection w ith an
              investigation on m atters related to public safety,as perm itted by law ,orotherw ise as
              requiredbylaw;and(5)in theeventthatourcom pany orsubstantially allofitsassets
              are acquired,yourpersonalinform ation m ay be one ofthe transferred assets.W e m ay
              also disclose your personalinform ation w ith yourexpressconsent.W e m ay share
              aggregate,non-personally identihable inform ation aboutSite users w ith third parties.

              Third Parties Contacting You
              Differentadvertisers and advertising com panies have differentm ethods offollow ing up
              w ith you on inform ation requests.Som e send brochures in the m ail,others reply via
              em ailor som e m ay contactyou by telephone.By using ourservice to request
              inform ation from ouradvertising clients and advertising partners,you are giving
              permission towww.trumpcarequotesacom andtheseparties(ortheirpartnersand
              vendors)tocontactyouusingthemethodsoftheirchoice,even ifthephonenumber
              you provide isin a corporate,state,ornationaldo notcalllist,now orin the future
              (unlessand untilyou opt-outfrom receivingcom municationsfrom usorsuch partners,
              asapplicable).You arealsoprovidingyourexpressconsenttobecalled ortexted
              (includingprerecordedmessagesorusingan autodialerorautom atedm eans)atthe
              num beryou provide.

              Cookies
              Ourwebsitesusecookies(smallfllescontainingprogram codethatresideon your
              computer),toprovideusagestatisticsaboutourweb site,andtounderstandwhere
              visitors learn aboutourw eb site.W e also m ay use cookies to sim plify the re-entering of
              yourdata.Youcan adjustyourbrowsersettingstooptoutMENJI
                                                               oftheuse
                                                                    VARofATTACHMENT
                                                                          cookiesb
                                                                                 --v O
                                                                                                            M
2 of5                                                                                                       0119/2018,1:38 PM
Trump CareCase
           Quotes0:18-cv-62593-DPG         Document
                                           careInsurance12-1
                  -AffordableHea1th andM edi             -   Entered on FLSD Docket      10/29/2018
                                                                                  http://trumpcarequotes.cPage   191
                                                                                                          om/insur     ofcy-policy/
                                                                                                                  e/priva
               having yourbrow serdisable cookies. Look 216   forthe cookie options in yourbrow serin tlx ge191of         P6
                                                                                                                           X79
                                                                                                                             1
              Options orPreferences m enu.

              Additionally,w e use cookies,w eb beacons,and other technologies to receive and store
              certain types ofinform ation w heneveryou interactw ith us through yourcom puter or
              m obile device on the Site.This inform ation,w hich m ay include the pages you visiton
              ourorourpartners'sites,w hich w eb address you cam e from ,the type of
              brow ser/device/hardw are you are using,oran Ip-based geographic location,helps us
              recognize you,custom ize yourw ebsite experience and m ake m arketing m essages m ore
              relevant.Thesecompaniesusenon-personallyidentisableinform ation (e.g.,click
              stream inform ation,browsertype,timeanddate,hardware/softwareinform ation)
              during yourvisits to this and otherw ebsitesin orderto provide advertisem ents about
              goods and services likely to be ofgreaterinterestto you.Atthis tim e,w e do notrespond
              to brow ser''do nottrack''signals.H ow ever,w e m ay provide you w ith w ays to choose not
              to haveyourinform ation collected orused in thisw ay.To learn m ore abouttargeted ads
              orto opt-outofthis type ofadvertising,visitthe Netw ork Advertising Initiative
              w ebsite orDigitalA dvertising Alliance w ebsite.

              Opt-o utofReceiving Com m unications from
              w w w .trum pcarequotes.com
              You m ay optoutby contacting us by subm itting a ''Stop contacting m e'
                                                                                    'requeston
              ourContactUspage;callingusat(877)386-9926,
                                                       .orsendingaletterto:
              H ealth Insurance Services Legal
              401E Las Olas Blvd.
              Suite 130-627
              FortLauderdale,F133301

              Children's Privacy
              W e do notdirectthe Site to,nordo w e know ingly collectany PIlfrom any individuals
              less than thirteen years ofage.Ifyou are the parentorguardian and are m ade aw are
              thata child undertheageof13hasprovided uswith PII,pleasecontactus.

              Third Party Links
              This Site m ay contain links thatdirectyou to w ebsites ow ned and operated by other
              com panies.w w w.trum pcarequotes.com does notcontrolorendorse these w ebsites,and
              w e do notassum e any responsibility forthe content,privacy policies orpractices of
              any third party w ebsites,w hich m ay use cookies and collectPIIfrom you.W e
              recom m end thatyou review the privacy policy posted on any externalw ebsite before
              disclosing any PII.Pleasecontactthosewebsites directly ifyou have any questions
              abouttheirprivacy policies.


                                                                                MENJIVAR ATTACHMENT Q
                                                                                                    a/19/20l8,1:38 PM
        Case
TrumpCare      0:18-cv-62593-DPG
         Qtlotes                         Document
                -AffordableHealth andM edicareInsurance12-1
                                                        -   Entered on FLSD Docket
                                                                               http://10/29/2018
                                                                                      trumpcarequotes.cPage   192
                                                                                                       om/insur     of y-policy/
                                                                                                               e/privac
                                                                                                                      PX 1
                                                             216
              California Privacy Rights                                                                     Page 192 of679

              UnderCalifornia's ''Shine the Light''law,w e provide a m ethod forconsum ers to 'opt-
              out'ofhaving theirinform ation shared w ith third-parties.Contactus using the
              m ethods described in the ''ContactUs''section to unsubscribe.

              Privacy Policy Changes
              w w w .trum pcarequotes.com m ay change this Privacy Policy atany tim e.Should w e
              revise this Privacy Policy in the future,w e w illim m ediately publish the am ended
              Privacy Policy on ourw ebsite.W e recom m end thatyou check ourw ebsite frequently to
              view recentchanges orupdates.

              ContactU s
              W e invite you to contactus ifyou have questions orcom m ents aboutourPrivacy Policy
              oryou w antto change the personally identiflable inform ation you have provided to us.
              You m ay contactus by:

              Sending a letterto:
              H ea1th lnsurance Services Legal
              401E Las Olas Blvd.
              Suite 130-627
              FortLauderdale,Fl33301

              Calling us at1-877-386-9926
              Em ailingusat:privacy@trumpcarequotes.com

              Ifw e need,or are required to,contactyou regarding yourpersonalinform ation,w e m ay
              do so by telephone,em ail,orm ail.


                   CLO SE




4 of5                                                                         MENJIVARATTACHMENTQ
                                                                                                a/19/201s,1:38 PM
Trump CareCase
           Quotes0:18-cv-62593-DPG
                  -AffordableHeaIth andM edi
                                           carelnsurance12-1
                                           Document      -                     http://10/29/2018
                                                             Entered on FLSD Docket   trumpcarequotes.cPage
                                                                                                       om/insure/priva
                                                                                                              193   ofcy-policy/
                                                                                                                       PX 1
                                                              216                                           Page 193of679

            Copyright@-l-rum p CareQuotes,          401E LasOlasBlvd.Suite                 PrivacyPolicy(../privacy-
            A1lrightsreserved.                  130-627 FortLauderdale,Fl33301       policy)ITermsofUse(.    /terms-
                                                                                     of-use)lContactUs(./contact-
                                                                                                                 us)



                             Trum p Care Quotes is an independentm arketplace forhealthcare
                             consum ers.W e're nota governm entw ebsite.Forinform ation on
                                     Affordable Care Act,please visitHealthcare.gov.




                                                                               M ENJIVA R A TTAC HM ENT O
                                                                                                               3/l9/2018,1:38 PM
        Case
TrumpCareQuotes0:18-cv-62593-DPG         Document
                                         careInsurance12-1
                -AffordableHeaIth andM edi             -   Entered on FLSD Docket  10/29/2018
                                                                                   //trum pcarequotesPage
                                                                               http:                        194
                                                                                                     .com/insure/teof
                                                                                                                   rm s-of-use/
                                                            216                                                      PX 1
                                                                            Callnow to speak to an agent
                                                                                                       Pa               9
                       PC
                        two
                         AREzEs
       M AKE HEA LTH(;ARE GREAT AGAIN
              * ** * *
                                                                                                -
                                                                                                    1       1

                 Please read these term s and conditions

                 of use before using this site.
                 Thewww.trumpcarequotes.com website('
                                                    /wwwxtrum pcarequotes.com ''orthe''Site'')is
                 owned and operated by w w w .trum pcarequotes.com .By using this Site,you signify your
                 assenttotheseTerm sofUse(V erm s''or''Agreem ent').Ifyou donotagreetoal1of
                 these Term s,do notuse this site.

                 BY ACCESSIN G OR U SING ANY PART OF THE SITE,YOU AGREE THAT YOU H AVE READ,
                 U NDERSTAND AND AGREE TO BE BOUN D BY TH IS AGREEM EN T.IF YOU DO N OT
                 AGREE TO BE SO BOU ND,DO NOT ACCESS OR USE TH E SITE.PLEA SE READ TH ESE
                 TERM S CA REFULLY.TH EY CONTAIN A M ANDATORY ARBITRATION PROVISION AND
                 CLASS ACTION W AIVER.

                 w w w .trum pcarequotes.com m ay revise and update these Term s atany tim e.Your
                 continued usage ofthe Site w illm ean you acceptthose changes.

                 U se ofthe W ebsite
                 ByusingtheSite,you representtowww.trum pcarequotes.com that1)you are
                 authorizedtoenterintothisAgreementandyouareatleasttheageofm ajorityinyour
                 stateorprovinceofresidence;(2)youwillnotusetheSiteforanypurposeorin any
                 m annerthatviolates any law or regulation orthatinfringes the rights of
                 www.trumpcarequotes.com oranythirdparty;(3)any information ordataprovided to
                 w w w .trum pcarequotes.com by you w illnotviolate any law orregulation orinfringe the
                 rightsofwww.trum pcarequotes.com oranythirdparty;(4)allinform ation thatyou
                 providetousin connection with theSite(e.g.,name,e-m ailaddress,and other
                 inform ation)istrueand accurate;and(5)you areauthorizedandabletofulfzlland
                 perform the obligations and m eetthe conditions ofa useras specihed herein.This
                 Agreem entprovides to you a personal,revocable,lim ited,non-exclusive,royalty-free,
                 non-sublicenseable,non-transferable license to use the Site conditioned on your
                 continued com pliance w ith the Term s ofthis Agreem ent.You m ay printand dow nload
                 m aterials and inform ation from the Site solely foryourpersonaluse,provided thatall
                 hard copiescontain a1lcopyrightand other applicable notices contained in such
                 m aterials and inform ation.N otw ithstanding the foregoing,you m ay notm odify,
                 translate,decom pile,createderivativeworkts)of,copy,distribute,disassem ble,
                broadcast,transm it,publish,rem ove oralter any proprietary notices orlabels,license,
                                                                        M ENJIVA R A TTA CH M ENT O
                                                                                                             3/19/2018,1:39 PM
        Case
TrumpCareQuotes0:18-cv-62593-DPG        Document
                                        careInsurance12-1
                -AffordableHealthandM edi             -   Entered on FLSD Docket  10/29/2018
                                                                              http:               Page
                                                                                  //trumpcarequotes      195
                                                                                                  .com/insure/teof
                                                                                                                rms-of-use/
                                                                                                                  PX 1
                                                           216
             sublicense,transfer,sell,m irror,fram e,exploit,rent,lease,private label,granta           page19sof679
             security interestin,or otherw ise use the W ebsite in any m anner notexpressly
             perm itted herein.Speciflcally,and by w ay ofillustration and notlim itation,you m ay
              not(a)separateanduseanygraphics,photographs,orotheraudio,visual,orvideo
              elem ents from the accom panying textorm aterialw ithoutthe priorexpress w ritten
              permission ofwww.trum pcarequotes.com and/oritslicensortsl;@)useany''deeplink,
                                                                                           ''
              'page scrape,
                          ''''robot'
                                   l'''spider#
                                             ''or otherdevice,program ,script,algorithm ,or
              m ethodology to access,acquire,copy,orm onitor any portion ofthe Site orin any w ay
              reproduce orcircum ventthe navigationalstructure ofthe Site to obtain orattem ptto
              obtain any m aterials,docum ents,orinform ation through any m eans notpurposely
              m adeavailablethrough theSite;(c)probe,scan,ortestthevulnerabilityoftheSiteor
              any network connectedtotheSite;(d)useany device,software,orroutinetointerfere
              with theproperworkingoftheSiteoranytransaction conductedon theSite;(e)forge
              headers,im personate aperson,orotherwise m anipulate identiflersin orderto disguise
              youridentity orthe origin ofany m essage ortransm ittalyou send to
              www.trum pcarequotes.com on orthrough theSite;(f)usetheSitetoharvestorcollect
              e-mailaddressesorothercontactinform ation;or(g)usetheSitein am annerthat
              could dam age,disparage,orotherw ise negatively im pactw w w .trum pcarequotes.com .
              The licenses granted by w w w .trum pcarequotes.com term inate ifyou do notcom ply
              w ith these Term s.

              Them aterial,im ages,and texton theSite('tontent'')isprotectedbycopyrightunder
              both United States and foreign law s.Title to the Contentrem ains w ith
              w w w.trum pcarequotes.com or its licensors.Any use ofthe Contentnotexpressly
              perm itted by these Term s and Conditions is a breach ofthis Agreem entand m ay
              violatecopyright,tradem ark,andotherlaws.Contentand featuresaresubjectto
              change orterm ination w ithoutnotice in the editorialdiscretion of
              w w w.trum pcarequotes.com .Allrights notexpressly granted herein are reserved to
              w w w.trum pcarequotes.com and its licensors.Ifyou violate any ofthese Term s,your
              perm ission to use the Contentautom atically term inates and you m ustim m ediately
              destroy any copies you have m ade ofany portion ofthe Content.

              PRIVA CY
              Please review ourPrivacy Policy to understand ourpractices regarding personal
              inform ation provided by you,w hich is incorporated herein by reference.

              Lim itation ofLiability and Disclaim er ofW arranties
              The use ofthe Site and the Contentis atyourow n risk.W hen using the Site,
              inform ation w illbe transm itted over a m edium thatm ay be beyond the controland
              jurisdiction ofwww.trum pcarequotes.com and itssuppliers.Accordingly,
              www.trum pcarequotes.com assum esnoliability fororrelating to the delay,failure,
              interruption,orcorruption ofany dataorotherinform ation transm itted in connection
              w ith use ofthe Site.The Site and the contentare provided on an ''
                                                                               as is''and ''as
                                                                      M ENJIVA R ATTA CH M ENT O
                                                                                                          3/19/2018,1:39 PM
TrumpCareCase
          Quotes0:18-cv-62593-DPG
                -AffordableHea1th andM edi
                                         carelnsurance12-1
                                         Document     -                        httpr
                                                           Entered on FLSD Docket  //trumpcarequotesPage
                                                                                   10/29/2018       .com/ins196
                                                                                                            ure/teof
                                                                                                                  rms-of-use/
                                                                                                                    PX 1
              available'                                    216
                        'basis and m ay includeerrors,om issions,orotherinaccuracies.M OREOVEP age196of679
              w ww .trum pcarequotes.com M AY M AKE M ODIFICATION S ANY/OR CHA NGES ON THIS
              SITE OR IN TH E M ATERIALS A ND INFORM ATION AVAILABLE ON THIS SITE AT ANY
              TIM E AN D FOR A NY REASON .w w w .trum pcarequotes.com M A KES NO
              REPRESENTATION S,GUARANTEES,OR W ARRANTIES OF A NY KIND,EXPRESS OR
              IM PLIED,AS TO TH E SU ITABILITY,COM PLETENESS,TIM ELINESS,RELIABILITY,
              LEGALITX OR ACCURACY OF THE www.trum pcarequotes.com SERVICES OR THE
              INFORM ATION,CONTENT M ATERIALS,PRODUCTS,OR OTHER SERVICES,OR
              IN CLUDED ON OR OTHERW ISE M ADE AVAILABLE ON THE SITE.YOU EXPRESSLY
              AGREE TH AT YOUR U SE OF THE SITE IS AT YOUR OW N RISK.TO TH E FU LLEST
              EXTENT PERM ISSIBLE BY APPLICA BLE LAW ,w w w .trum pcarequotes.com DISCLAIM S
              ALL W A RRANTIES,EXPRESS OR IM PLIED,IN CLUDING BUT N OT LIM ITED TO THE
              IM PLIED W ARRANTIES OF M ERCHANTABILITY,NON-INFRINGEM ENT AND FITNESS
              FOR PARTICULAR PURPOSE.w w w.trum pcarequotes.com DOES NOT W ARRANT THAT
              THE INFORM ATION,CONTENT M ATERIALS,PRODUCTS OR OTHER SERVICES
              IN CLUDED ON OR OTHERW ISE M ADE AVAILABLE TO YOU THROU GH TH E SITE,
              w w w .trum pcarequotes.com 's SERVERS,OR ELECTRONIC COM M UN ICATIONS SENT
              FROM w w w .trum pcarequotes.com ARE FREE OF VIRU SES OR OTHER H ARM FUL
              COM PONENTS.w w w .trum pcarequotes.com ALSO M AKES N O REPRESENTATION,
              GUARANTEE,OR W ARRAN TY THAT TH IS W EBSITE W ILL OPERATE ERROR FREE OR IN
              AN UN IN TERRUPTED FASH ION .

              To the m axim um extentperm itted by law,in no eventshall
              w w w .trum pcarequotes.com ,its licensors,its suppliers,or any third parties m entioned
              on theSitebeliableforanydamages(including,withoutlim itation,indirect,punitive,
              special,incidental,orconsequentialdam ages,personalinjury/wrongfuldeath,lost
              proflts,ordamagesresultingfrom lostdataorbusinessinterruption)resultingfrom the
              use oforinability to use the Site orthe Content,the delay orinability to use the Site,or
              from any inform ation,Content,m aterials,orw w w .trum pcarequotes.com services
              included on orotherw ise m ade available to you through the Site,w hetherbased in
              contract,tort,strictliability,orotherw ise,and whetherornot
              w w w .trum pcarequotes.com ,its licensors,its suppliers,orany third parties m entioned
              on the Site have been advised ofthe possibility ofsuch dam ages
              w w w .trum pcarequotes.com ,its licensors,its suppliers,orany third parties m entioned
              on the Site shallbe liable only to the extentofactualdam ages incurred by you,notto
              exceedU.S.$100.Anyclaim sarisingin connectionwith youruseoftheSiteorany
              Contentm ustbebroughtwithin one(1)yearofthedateoftheeventgivingrisetosuch
              action occurred.

              U ser Subm issions
              You agree thatyou w illnotupload ortransm itany com m unications orcontentofany
              type to the Site thatinfringe orviolate any rights ofany party.By subm itting
              com m unications orcontentto the Site,you agree thatsuch subm ission is non-
              consdentialforal1purposes.Ifyoumakeanysubmissionjisjj
                                                                  y
                                                                  sj:oé'wojj ' o
                                                                               3/l9/20l8,l:39 PM
        Case
TrumpCare     0:18-cv-62593-DPG
         Quotes                        Document
                                       carelnsurance12-1
               -AffordableHealthandM edi             -   Entered on FLSD Docket  10/29/2018
                                                                             http:               Page
                                                                                 //trumpcarequotes       197
                                                                                                  .com/insure/teof
                                                                                                                rms-of-use/
                                                                                                                  PX 1
                                                          216
             any business inform ation,idea,conceptorinvention to w w w .trum pcarequotes.com byage197of679
             em ail,you autom atically grant-orw arrantthatthe ownerofsuch contentor
              intellectualproperty has expressly granted www.trum pcarequotes.com a royalty-free,
              perpetual,irrevocable,sublicensable world-wide nonexclusivelicenseto use,
              reproduce,create derivative w orksfrom ,m odify,publish,edit,translate,distribute,
              perform ,and display the com m unication or contentin any m edia orm edium ,or any
              form ,form at,orforum now known orhereafterdeveloped.Ifyou wish to keep any
              business inform ation,ideas,concepts orinventions private orproprietary,do not
              subm itthem to the Site or to ww w.trum pcarequotes.com by em ail.

              A dvertisem ents,Searches,and Links to O ther Sites
              www.trum pcarequotes.com m ay providelinksto third-party w ebsites.
              w w w .trum pcarequotes.com also m ay selectcertain w ebsites as priority responses to
              search term s you enterand w w w.trum pcarequotes.com m ay agree to allow advertisers
              to respond to certain search term s w ith advertisem ents orsponsored content.
              obam acareusa.org does notendorse the contenton any third-party w ebsites.
              w w w .trum pcarequotes.com is notresponsible forthe contentoflinked third-party
              sites,sites fram ed w ithin the Site,third-party w ebsites provided as search results,or
              third-party advertisem ents,and does notm ake any representations regarding their
              contentoraccuracy.Youruseofthird-partywebsitesisatyourown risk andsubjectto
              the term s and conditions ofuse and privacy policies forsuch w ebsites.

              ELECTRO N IC COM M U N ICATION S
              W hen you use the Site,orsend e-m ails to us,you are com m unicating w ith us
              electronically.You consentto receive com m unications from us electronically.W e w ill
              com m unicate w ith you by e-m ailorby posting notices on orthrough the Site.You
              agree thatallagreem ents,notices,disclosures and other com m unications thatw e
              provide to you electronically satisfy any legalrequirem entthatsuch com m unications
              be in w riting.

              M ODIFICATION S
              W ereservetherightatanytim etom odifyordiscontinuetheSite(oranypartor
              contentthereog withoutnoticeatanytim e.www.trumpcarequotes.com m ay add,
              m odify,ordelete any aspect,program ,orfeature ofthe Site.W e shallnotbe liable to
              you orto any third party forany m odiflcation,suspension,ordiscontinuance ofthe
              Site.

              Data W e Collect
              Governing Law
              TheseTerm sare governedby the law softhe State ofFlorida,w ithoutrespectto its
              conflictoflaw s principles.

                                                                           MENJIVAR ATTACHMENTQ
                                                                                              0/19/20ls,l:39 PM
TrumpCarCase  0:18-cv-62593-DPG
        eQuotes                        Document
               -AffordableHealthandM edicareInsurance12-1
                                                      -   Entered on FLSD Docket 10/29/2018
                                                                              hupr                Page
                                                                                 //trum pcarequotes       198
                                                                                                   .com/ins     of
                                                                                                           ure/term s-of-use/
                                                           216                                                     PX 1
              A RBITR ATIO N                                                                                Page 198of679

              A11disputes arising outoforrelating to any purchase you m ake w ith via this Site, any
              information youprovideviatheSite,theseTerm s(includingtheformation,
              perform anceorallegedbreach),andyouruseoftheSitewillbeexclusivelyresolved
              underconfidentialbinding arbitration in accordancewith the Rulesofthe Am erican
              Arbitration Association (''AAA'')#includingtheAAA'SSupplem entaryProceduresfor
              Consum er-RelatedDisputes(collectively,the''  AAA Rulesl
                                                                     ')thenin effectatthetimeof
              the dispute.

              The A AA Rules are available atw w w .adr.org orby calling 1-800-778-7879. Ifyou initiate
              arbitration,w w w .trum pcarequotes.com w illprom ptly reim burse you for any standard
              flling fee which m ay havebeen required underAAA Rulesonce you havenotifled
              ww wxtrum pcarequotes.com in writing and provided a copy ofthe arbitration
              proceedings.H ow ever,ifw w w .trum pcarequotes.com is the prevailing party in the
              arbitration,applicable1aw m ay allow the arbitratorto award attorneys'feesand costs
              to www.trum pcarequotes.com .lfforany reason the AAA isunavailable,the parties
              shallm utually selectanotherarbitration forum .The arbitration willbe conducted in
              the city ofH ollyw ood,Florida,butm ay proceed telephonically ifthe claim antso
              chooses.

             Thearbitrator'sawardwillbebindingandm aybeenteredasajudgmentin anycourt
             ofcompetentjurisdiction.Tothefullestextentperm ittedby applicablelaw,no
             arbitration undeztheseTerm sm aybejoined toan arbitration involving anyotherparty
             subjecttotheseTerm s,whetherthrough classarbitration proceedingsorotherwise.
             Notwithstandingtheforegoing,wewillhavetherighttoseekinjunctiveorother
              equitable reliefin state orfederalcourtlocated to enforce theseTerm sorpreventan
              infringem entofathird party'srights.In the eventequitablereliefissought, each party
             herebyirrevocably subm itstothepersonaljurisdiction ofsuch court.

             W A IV ER OF CLA SS ACTION RIGH TS
             ANY DISPUTES A RISING OUT OF OR RELATING TO YOUR U SE OF TH IS SITE, AN Y
             INFORMATION YOU PROVIDE VIA THE SITE,THESE TERMS(INCLUDING THEIR
             FORMATION,PERFORMANCEOR ALLEGED BREACH),AND YOUR USE OF THE SITE
             SH ALL BE SU BM ITTED INDIVIDUALLY BY YOU,AND SH ALL NOT BE SUBJECT TO ANY
             CLASS ACTION OR REPRESEN TATIVE STATUS. BY ENTERING INTO THIS AGREEM ENT
             YOU H EREBY IRREVOCABLY W AIVE ANY RIGHT YOU M AY H AVE TO JOIN CLAIM S
             W ITH THOSE OF OTHERS orparticipate as am em berofaclassofclaim antswith
             respectto any claim subm itted to arbitration.The parties to this arbitration agreem ent
             acknow ledge thatthis class action w aiver is m aterialand essentialto the arbitration of
             any disputes betw een the parties and isnonseverable from the agreem entto arbitrate
             claim s.lfany portion ofthis class action w aiver is lim ited, voided,orcannotbe
             enforced,then the partiesagreem entto arbitrate shallbenulland void. YOU
             UN DERSTAND TH AT BY AGREEING TO THIS CLASS ACTION W AIVER , YOU M AY ONLY
                                                                         M ENJIVAR ATTACHM ENT OM
                                                                                                           0119/2018,1:39 PM
        Case
TrumpCareQuotes0:18-cv-62593-DPG
                -AffordableHealthandMedDocument
                                       icarelnsurance12-1
                                                     - Entered on FLSD Docket   10/29/2018
                                                                                //trumpcarequotesPage
                                                                            http:                       199
                                                                                                        ure/teof
                                                                                                 .com/ins     r71Tf-use/
                                                        216
              BRIN G CLAIM S AGAIN ST w w w .trum pcarequotes.com IN AN INDIVIDUAL CAPACITY page199of679
              AND NOT A S A PLAINTIFF OR CLA SS M EM BER IN A NY PURPORTED CLA SS ACTION
              OR REPRESENTATIVE PROCEEDIN G.

              N otice and Take D ow n Procedures;CopyrightA gent
              Ifyou believe any m aterials accessible on orfrom the Site infringe yourcopyright,you
              mayrequestrem ovalofthosem aterials(oraccessthereto)from thisweb siteby
              contactingwww.trum pcarequotes.com'scopyrightagent(identihedbelow)and
              providing the followinginform ation:

              1.Identiflcation ofthe copyrighted w ork thatyou believe to be infringed.Please
              describethework,and wherepossibleincludeacopyorthelocation (e.g.,URL)ofan
              authorized version ofthework.
              2.A description,in reasonabledetail(includingtheapplicableURL)ofthem aterialthat
              you believe to be infringing and its location.Please provide us w ith enough
              inform ation thatw illallow us to locate the m aterial.
              3.Yournam e,address,telephonenumberand (ifavailable)e-m ailaddress.
              4.A statem entthatyou have a good faith beliefthatthe com plained-ofuse ofthe
              m aterialsisnotauthorized by thecopyrightowner,itsagent,orthe law.
              5.A statem entbyyou,madeunderthepenaltyofperjury,thattheinformation thatyou
              have supplied is accurate,and indicating thatyou are the copyrightow ner orare
              authorized to acton the copyrightow ner's behalf.
              6.A signature orthe electronic equivalentfrom the copyrightholderorauthorized
              representative.

              Please send this notice to:

              Attn:H ea1th Insurance Services Legal
              401E Las Olas Blvd.
              Suite 130-627
              FortLauderdale,F133301
              Em ail.
                    'privacy@ www.trum pcarequotes.com

              Com plete A greem ent
              Exceptas expressly provided in a particular''legalnotice''on theSite orvia e-m ail
              from w w w .trum pcarequotes.com ,this Agreem entand the w w w .trum pcarequotes.com
              Privacy Policy constitute the entire agreem entbetw een you and
              w w w .trum pcarequotes.com w ith respectto the use ofthe Site and Content.

              Ifany provision ofthis Agreem entis found to be invalid by any courthaving
              competentjurisdiction,theinvalidityofsuch provision shallnotaffectthevalidity of
              the rem aining provisions ofthis Agreem ent,w hich shallrem ain in fullforce and
              effect.N o w aiver ofany ofthese Term s shallbe deem ed a furtheror continuing w aiver
                                                                       M ENJIVA R ATTA CH M ENT O
6 of7                                                                                                 3/l9/20l8,l:39 PM
TrumpCarCase  0:18-cv-62593-DPG
        eQuotes                         Document
               -AffordableHealth andM edicareInsurance12-1
                                                       -   Entered on FLSD Docket  10/29/2018
                                                                               http:                Page
                                                                                   //trum pcarequotes        200
                                                                                                     .com /ins     of
                                                                                                              ure/term s-of-use/
                                                            216                                                       PX 1
             ofsuch term or condition orany other term orcondition.                                        Page 200 of679


              @ 2016 w w w .trum pcarequotesacom ,A1lrights reserved.


                   CLO SE



            Copyright@Trum p CareQuotes,           401E LasOlasBlvd.Suite                 PrivacyPolicy(./privacy-
            Allrightsreserved.                  130-627 FortLauderdale,Fl33301      policy)lTermsofUse(.. /term s-
                                                                                    of-use)lContactUs(../contact-
                                                                                                               us)



                            Trum p Care Quotesis an independentm arketplace forhealthcare
                            consum ers.W e're nota governm entw ebsite.Forinform ation on
                                    Affordable Care Act,please visitHealthcare.gov.




                                                                              M ENJIVA R A TTA C HM ENT O
                                                                                                              3/19/20l8,l:39 PM
Case 0:18-cv-62593-DPG Document 12-1 Entered on FLSD Docket 10/29/2018 Page 201 of
                                      216                                          PX 1
                                                                          Page201 of679
                                                                Cailnow ttltmeuktoanaqent
                                                              (888)883-1831




                 EMAJL.ADDBESL '            PO NENtFMF/CR *


                 HowEANw'EHE:.
                             FYOIJm
                   Whatareyoultmklnqtor'/




                                                              M ENJIVA R A TTA CH M ENT O
Case 0:18-cv-62593-DPG Document 12-1 Entered on FLSD Docket 10/29/2018 Page 202 of
                                                                                   PX 1
                                      216                                  Page202of679
              'I-1?Ll-l DAB'                                                     Cailnklw tccpeaktoanagent
                 @#* **                                                        (888)883-1831




                          HUUSLHOLDScE                       L'K'
                                                                NECIVDTNVXM



                          DOYOUHAVEAL4YHILAITN60N17X2t7N57
                          AREïtiuASIAAKERN                   C'  ;cs Tl>1o
                          PmSTNAKTE                          I.Ar NAN:E


                                                             O
                                                                 Lotusulle




                                                                              M ENJIVA R ATTA C HM ENT O
Case 0:18-cv-62593-DPG Document 12-1 Entered on FLSD Docket 10/29/2018 Page 203 of
                                      216                                          PX 1
                                                                                                                Page203of679
               TRUM Pù'ZSrS                                                          Callnow toapeaktoanagen!
                     **** *                                                        (888)883-1831
              Carneers & Partners
              Caxrlersandpartnelcompanlestnclude,butayenolllmltedto thetollowlml
              * Accuquote
              * Adam Selgel
              * AeqlsWIS't
              * AegonUSHoldmqCorp
              @M ac
              * AqentraHealtlmare
              * AHCP
              *'AIGDuect
              * AIO
              * AIS
              * AlieraHealîhcate
              * Alhed
              * AllmaHealth
              * AllstateInsurance
              * AmericaDlrect
              * AmencanFAmllylnsurance
              * AmericanF' idelityCotp.
              * AmencanFmanrlal
              *AmelicanLlle&Health
              * Amerman NatzonalInsurance
              *AmencanRepubhcInsuranceCe
              @AmericanSezwceInsmanceAqency
              * AmerwareGtmm
              *AmericasHealthBzokers
              @ AmericasInsurance
              * Amerigroup
              * AmenmtseFtnanclalGzoup
              @AnucaInstuance
              * AngehcMarketmgGroup
              * Ans-erFmanclal
              *Anîhem BcBs
              * Aoncorp
              *ArdentHealthServtces
              *Assuzant
              *Axolzish
              @Avwa
              *AvMedlnc
              *AXAlnmzranceGroug
              *BankersLdeandCaçtmlty
              *Bankratelnsuratlce
              *BannerLde
              *Bantam conoect
              *Baymdelnsurance
              *BlueCross/BlueShyeldAssxlatloncomparues
              *Boll
              *Brlghtway
              *CaltlinlnsuranceCc
              * CapltalDlstnc!PhyslclansHealthPlan
              * Caresomce
              * CarleCllmcAsv tatmn
              * CenteneCozp.
              * cholceDuect
              * cigna
              @ cmçroup
              * Clearlmk
              * CNA lnsurance
              * COFalm BuIeau
              * ColonialLife& AccidentImuralzceCompany
              * ColoradoBankers
              * Commerclallnsmanceaet
              * Commumtycale
              *Conseco Life
              * ConsumerUtmed
              *Ctltttm StatesInaurance
              *CtmnttyCompanies
              *CountryFlnancial
              *CAerFlountl
              *cbi
             *CUNA MumalGroup
             * Deanllealth
             *DelphzFmanclal
             *DirectGenetal
             *DTRIC
             *e.TeletluoteInsurance lnc
             * Efmancial
             *eHealtlï
             *Electric
             *Elephant
             *EmblemHealth
             *EneInsuranceCompany
             *Emzrance
             *FallonCommtlmtyHealthPlan
             *Farm mlreau
             *Farmerslnsuzance
             *FidelltyLzfe
             *FloridaBlue
             *ForefrontInsurance
             *Foresters
             *FoxteqraInsurance
             @Foztzs
             *neewayInsurance
             * GEICO
             * Geumgerlnmzrance
             * GeneratlonIafe
             * Genwor!h Financial
             * GetAulo
             *Getinsured.com
             * GHl
             * GMAC Insuratme
             @ Golleallhm ot'vax
             *GoldenOutlœ k
             *GoldenRuleJm uranceCm.
             * GoMeltigap
             *GzealWest
             * Greate encan


                                                                                   M ENJIVA R A TTA CH M ENT O
Case 0:18-cv-62593-DPG Document 12-1 Entered on FLSD Docket 10/29/2018 Page 204 of
                                      216                                          PX 1
                                                                                   Page 2O4 of679
              *GroupHealthIncorporated
              *GuaranteedBeneûts
              *GuardlanLile
              *GmdeOne
              *Gutdepmntesolutlons
              *Hanover
              *Hartfot;
              @HartfotdFtre&Casualty
              *Harvad Commonweallh HealthPlan
              * HawallMethcalSezvtcesMv aatlon
              *HCCIm uranceholdmo
              *Healthand IufePlarlsofAmellc'q
              *HealthBeneftslHze
              *Hea1thCareSetdcmCorp
              *HealtNChoiceOne
              * HealthInsuranceIorE'veryong
              * Hea1thlnsuranceSewices
              @HealthMarke?
              *HealthNow New Yorklnc
              *HealthOption0ne
              *HealtlîPaflnersofPhlladelphm IM
              *HealthcareAdvùors
              *HealtbcareAlternauves
              * HealthcareDtrect
              *HealthcareSolutionsTeam
              *'Health&et
              *Healthplanone
              @.HealthplusofMichtqan
              * Healthîpnnq
              * Heruy FordHealthSystem
              *Hlghmark
              * HI1.Starzlnstlrauce
              * Hlpînsurance
              @Hlscex
              *'Homemsurancecom
              * HoraceMnnn
              *HospltalSerwcesM soclatmnofNEPA
              * HPO
              * HRBC Insurance
              * Humana
              * vç'
                  arkBeneîtGlmm
              * IHCHea1thPlans
              @ IMO
              * IndependenceBlueClosa
              * lndependentCarners
              * Independen!Health Assx latlon
              * InflnltyInrurance
              *ING USLife
              *lnstdellesponsetAllzedlnsurancePartners)
              * Insphere I
                         nsmanceSolutions
              * lnmltancecentzal
              * Ilutu'
                     anceSetvtcel
              * Insurarzce nly
             * msurancetmotescom
             * lnsureMe
             *.lnsweb
             *fntellzœ ote
             *JacksonNatumalLAfe
             *JohnHancock
             @Kalsezarmanente
             * KalezdaHea1th
             . Kanopy
             *.Kemper
             *Kmghtsd Colllmh'ln
             *Le*1OneHealth Group
             *LiG rtyMutualIn- anceCœ mnr
             *LiG MKNatzonal
             * LifetineDirtxrt
             *tifetimeHealthcaze
             *laqhtbotuse- rmmeGroup
             .Iav nlnNatlonal
             *LouistanaHealth Servzces
             *M Plan Inc
             .ManagedHealthInc
             *MAPFV
             *Mv acburettsMtztual
             *MedtcalCaldSymem lnc
             *MedicalMumalefohlo
             *Me icazeSolutions
             * UEGA LileKRGHU G lnsuraxe
             * Mercuw
             * Metlzfe
             * Metropolltan InguranceC.l
             *m zllanzlNauonal
             *MmnesotaMutual
             .MissirxmppzInstlrance
             *m nlHealthcarelnc.
             @ Mnlr'naHealthcarelnc
             *MutualofOmaha
             *< œ
             *NationalBetterLivinqM sociation
             *Natm sHea1th(kpupGuiueOnemsmance
             *Natmawzde
             eNelghborhxdHealtbPlanltm
             *'Netouote
             *NewYorkLzfe
             *Newoues-t
             @ Nextœ nLeads
             * Nolx'IianMutualInsuranceCompany
             *Northwestem Mutual
             * 00 NanonalLtte
             * OldMumalUSLlfe
             *ONEOIIlnsurartcesefvices
             * PacïcBenefttsGtoup
             *PaciûcLlfeandAnnuity
             *Pemco
             *PennMutual
             *PbœnixLtte
             *PhysictansHeallbPlan
             *PhysiciansMutual
             * PJPAqeto
             *PlymouthRock
             *'Precixl-eads
             *PrëclseSolutmnsGroup


                                                          M ENJIVA R ATTA C HM ENT O
Case 0:18-cv-62593-DPG Document 12-1 Entered on FLSD Docket 10/29/2018 Page 205 of
                                      216                                          PX 1
                                                                             Page2O5 of679
              *Frelerretltaare
              *.PremeraBluecross
              *PremierHealthPlanslnc
              *Presbyterian HealthcareServmes
              *PnmeCareHea1th
              *PrmcxpalFmanclal
              *'Prmcmd Iufe
              *ProgressiveInsurance
              @ProtectlveLzle
              *ProvzdenceHealthPlan
              @PrtzdenllalofAmenca
              *PUBE
              *Quotewluz
              *Rellaouote
              *RenaissariceHealtllServmesCorp
              *RSA
              *SAFECO
              *Safeguard
              *W ewayInsmance
              *Sagicor
              *gcanHealthPlan
              *SecuteHorizons
              *SecuredHealth
              @.SecurityHealth PlanofWisconsinInc
              *SelectQuore
              *>lecttlealt'tz
              *Seteco oteA&H
              *Sentara1*a1thManxement
              *SentrylnstuanceCompany
              *ShellerInsuzanceCompany
              *SlerraHea1thServices
              *RmpleHealth,SlmpleHeaIthPlans,lnc
              *SimpltInsutaac.eLeatls
              *SolldouoteLLC
              *Slxsctnzm Direcl
              *Slv trum Health
              *SpringVentuzeGroup
              *StancorpFinancial
              *RateAulo
              *SlezlingryeruorHealth
              *SunLifeAssuranceCompany
              *Swir.sRe
              *TechInsulance
              *'TheGenetal
              *TheHartford
              *n eHanfordAARP
              e TheIHCGroup
              * TheBegenceGroup
              *n reeRwersHoldirto
              e n rlgentFmancialforLulherans
              * TIM .CREF
              *TlburonlnsuranceServyces
              * Tilan
              * Traderalnsurance
              * Transamenca
              * Tra-lezsInmztanceCompany
              * Tncare
              @Tnple.smc
              * Tnstate
              * 'raton
              * TuftsAssx iatesHMO lnc
              *nK
              * 'I'Xlnsurarzce
              *'FZInsuranceSolulmnsLl,C
              * Ucare
              * UnlNe nlgbtmed
              * UnitedMedicare
              * UnitedTeachelAsxclatesInaCo
              *UnlîedllealthGroup
              *UniledHealthcare/unitedHealttmne
              * UmtnnDirect
              * UniversalAmencanFmanclalCorp
              * UnlversalHealthCare
              * UniveaityHealtlzCareInc
              * UnummovidentCorp
              * tlpMC Health System
              * USFinanclalLlfe
              * USAA
              * USHEAL'I'H Greup
              * Ublnsuranceonltne
              * VanguardHealthVentures
              @ VelapomtPvxsonalInsurance
              * WEA 1%
              * Wellcm'eHealthPlans
              * W'
                 ellpoinl
              *Western&Ruthem Life
              * westernMutual
              *Xtllealth
              * Zurmh




                                                     M ENJIVA R ATTA C HM ENT O
Case 0:18-cv-62593-DPG Document 12-1 Entered on FLSD Docket 10/29/2018 Page 206 of
                                      216                                          PX 1
                                                                             Page2O6of679




              M enjivarA ttachm entP
Case 0:18-cv-62593-DPG Document 12-1 Entered on FLSD Docket 10/29/2018 Page 207 of
                                      216                                          PX 1
                                                                                                                                                                                                  Page207 of679

                                                                                                                                                              (82:)886-21311

                    Com pare M edicare Quotes
                    ...   in three si
                                    m pl
                                       e steps.

                          @ Filoutform
                          @ comparePl ans
                          @ SaveTime&Money!
                   1
                   r80027
                   ;                                                        ' s .'



                                                                                                                 f'
                                                                                                                  kF'llttlTY/.)$2r                                         HealthNet


                                                                       NfhatisA4edigap Insurance?
             hr
              li,flicart1SvppkemcrllinGtlf'
                                          ancllof?:1:9
                                                     t1*4,:17as'CSoltent'allczd canNelppx q.
                                                                                           p/srkrrhftt7I1$717hyeaîthtarEtcoststhalOrf'nalMfAdlcafedt'esrbokf'overStll'hafyfï'
                                                                                                                                                                            lN#yrl>7nU:.
              Cchmryllrrmt
                         'tharïdGedufhbi es Medtgap(2twtlrsany(Jagsdnctwtvagerhtxtw''     nllktqttrrmiléyr'  grpqreF7uTopavc8lt.ofpos' .k
                                                                                                                                        elsvhenMedvarpfalssstltad T'  /pfallyMcdtcare
                 wqlipay41shafvf#ttx?MedicareagptovedamourlticzraGetvTcoult&dthêoMedNa;lpaysttsshaf/Sothattl'g                 t exD qse'Spaid'nlul )A.Medi  garhpoilty1*gigstlkularly                      -'
                                                            vaiuabselcgseslifaf:ithaltNe fm hak?dtztlrhle/ikarldnet 'xjto1tm11tNailexkwmsfls



                                                               :        .   #     .. .      *    ..             .               @            .. .

                                                                      80027                                                       4




                                                                                 CommonQuestions
             '
                                                                       W hatisMedicaresupplem entalInsurance?
                     McxhtareSopp< lttnt'rssurance fJfMedlga;stâs't15Nttl1tlisll6%1tasl#)e:jzjQK/ti      omet;fMetttlatthk.aletIlS.tlsthal(XtglrlalMùydltaret:lk. *ebr!O1f-O7f2r.5uChati
                 tchpaysëumtttcfllnsjjrelte artddfyttëlt.tsbl.
                                                             es Medlg.
                                                                     fàpCtR?ftm xsn#gl.4.
                                                                                        > ifhtravfli'
                                                                                                    itgtltte!wt/tak'lr'
                                                                                                                      dymhill
                                                                                                                            tyreqklltD'
                                                                                                                                      ffm lt'
                                                                                                                                            )prl'
                                                                                                                                                ffltlt./t.jxlclœtw'lvrpKfeujtlœé.hIallfaSt'
                                                                                                                                                                                          lfl
                                                                                                                                                                                            Flt
                 Vf)R:aiI
                        y Metltçare+nI!payyisgtiraf)ftl< Medl     cale.apprfweklaflrun!ttltayervtt:eartltlesMfxlmapgay!g$1 slulreso'l'           katth,eexiyenset'spardyrjftjl,AMedmar.
                                                  rlfzlicypspad?
                                                               culafNvaluat?sef
                                                                              rzrsenustba!dNeCm ixcgdbfwlgc'lsapzdrtet.
                                                                                                                      ydtolfmftlhflscexpyanïves

                                                                   WhydolneedMedicareSupplementalCgv                                    e?
                 MedhcaretstjpplerneMgal(J4MMTtr're covetagecan13el;ltutove!ccl   ststhatareIx>1fmveledbyMedlcart4 skx21)ascopays dedljctpbies af'dctnjnsusaote Medkga;l
                                            kL
                                             cweftxgecqrlRrotectytnilfhElan.fe'
                                                                              st)9payrnjjeêtpeny;etsDb'ja!y$x)woultlbeSequkfmltopay/
                                                                                                                                   .1$91ofpfxkel



                                                                                    Speakwithanagentnow
                                                                                   8 4844)885-2131
                                                                                   '
                                                                                       orcompareplansonline
                                                                                                Av ; *
                                                                                              : .




                                                                                                                                                       M ENJIVA R ATTA C HM ENT P
Case 0:18-cv-62593-DPG Document 12-1 Entered on FLSD Docket 10/29/2018 Page 208 of
                                      216                                          PX 1
                                                                                                                                                                                                                                           Page208of679
                                                                                                                                                                                          N*v.u/
                                                                                                                                                                                               1I7')')'19'E'.k:
                                                                                                                                                                                                              <-      *pQïkêilë;a.-;'81%
                                                                                                                                                                                                 ($ld#)885-2131




             n irdPartyLlnks
             !nk S'.$RemllYqL 4r'ralfli;n#J $îriatC'<!#1)tFta*11Nitefk.      -.
                                                                              A1--1,  K'
                                                                                       x1llef -dtet
                                                                                                  lG'$.  lFriefûonkfl.ltls
                                                                                                                         e' J*po rleds/amuole3o;zae'lnOtCcmtro!crilrk1o:                 -'
                                                                                                                                                                                          ,4!theseœn%;!e%anl'
                                                                                                                                                                                          .                           .#e* k31'.  t
             u!.
               (<.urrlu:5n'
                          1?:w%wAZ'SrtEptvuqktrArtjlt
                                                    yf?n't:!'x1;:ïrzrr'q;Jûlè:**%1;a
                                                                                   griz
                                                                                      ):p7yf
                                                                                           :f:ùztgë1elvrftks(!;w:p/?4:*'tnîstqh'svktbnzN,1/$::.krseë((ltz
                                                                                                                                                        'kii?Ekx
                                                                                                                                                               .ftç1t(>hH=tjFàI!1f'qr!?1a4
                                                                                                                                                                                         ; t.ç
                                                                                                                                                                                             ':4rt:rA$Iltïyefr
                                                                                                                                                                                                             è1tTId1lv''
                                                                                                                                                                                                                       .R
                                                                                                                                                                                                                        J't'v'prwafr?:t'
             4$7:afvPYI   CM(17506*00O Veklefra'Manbv           set>r-fl
                                                                       'n'e1749605:r7t79tk$VX W&3Sefzfmse       'tphai;eAe    %us.stesdreEl   tïJ&ttuN3Vf/â    ffl:qllftStrllrtsdt lzldtx 'fimbfif#D 16e     ti




             Ual
               xll'Nutk#$1.6:7-336.:
                                   H26
             Ctrallrhgu:.
                        :1jv'vacylWn3fld:gamullteort;
             69* Yed1762fe'Gltltretlto Cc%rTNlyTnlre(l4rdtFt()kclfie;hiF'*0$%.
                                                                             d1thtfr4aîFonweCOVi1O9&7hkYrieprlor
                                                                                                               !eéria'pk7ema'r




                                                                                                                                                                                        M ENJIVA R ATTA C HM ENT P
Case 0:18-cv-62593-DPG Document 12-1 Entered on FLSD Docket 10/29/2018 Page 209 of
                                      216                                          PX 1
                                                                                                                                                                                                                                Page2O9of679




                 Adveltsements.Searches andLinkstoOtherSites
                 #'sk'wrnetl:laplkjvlle(.IJCreypfovidesrlk'rv!t7trrkr?fzitrtk'Aqat.e.lpes#'/:
                                                                                            .*lrtsr'llajNqkiote()r()N .Ls7
                                                                                                                         trrkayseeclCeslatn*eoiil    resy.1.%rycç
                                                                                                                                                                .ll
                                                                                                                                                                  rNrespcznseqtorsearqnterrnsMot;enreT.*4c
                 q>&$:J>edqlayNqUtyteJr.     )qz?yaKgreetr3aPOr :raflwï/alkstfs!0res4klmu15feCt/T,S.larcfltefrls.e4tparfvetlk     tylx'AlnlSJ!' s;yJT/%çy1:1'.Ql'hj>t'ttktkapA:q:2!1,/*4û.?g:
                                                                                                                                                                                            4c+)snoterudt:atNA.JtcT4entot'
                 2ï!>tN'rdpaI#>lqat.sïtz?sermrlJAS>JIgO::Ra.?lerprglspetre$p'       /rea:baz'xyrtMe(ezltent.. 'd'($'keutttstl;4at&:%iIE'ï,i'dtlsfrevnlttlynlTgp4hétFpt:hlalcuPaC:y&tL//4,,1jvt   h>vx:exjasvze./rct)'r2x51;1
                                                                                                                                                                                                                           )s
                 26L'httd-paf1yzkch#tt    llsair:inl5 :eFJQcA,sn0!frhAkearl:reprtlenRitply'sregiJröfmJ   .tht'ucLglrethtJ   '41Ec'3f@tî'flbrtJ&e (flnii.   'ljzartv*tt.' %1$0:;ISa:vlyur.3yTnXd;NJrb'lSEJD/DCY90t9&ter4rl:
                 arkt!.:(/r!(14'f1nG.îJTLj* arpsj;8'.
                                                    N'a
                                                      'x:vPNKT'!Iffï6str'rkG87. 4*.69




             '
                 MODIFICAFIONS
                 S*ur
                    ermseve
                          LtCrler7
                                 wlt%l<
                                      '.
                                       IIanvl?!nelorntMI>/06'clket
                                                                 a'
                                                                  .Jlrltpnf
                                                                          .m l$
                                                                              '1eS:lfftH
                                                                                       '3r!:;!3
                                                                                              .E1C;rffhrttt
                                                                                                          ''r
                                                                                                            'ltltserthzl
                                                                                                                       'tke
                                                                                                                          ht
                                                                                                                           jstsltJ:Goti
                                                                                                                                      '61
                                                                                                                                        7a!3q'
                                                                                                                                             /'Sme AM'
                                                                                                                                                     '*rrkldkyafxlt.lfk
                                                                                                                                                                      .
                                                                                                                                                                      ' 'W'glnRM.$
                                                                                                                                                                                 7fL'3OIG'
                                                                                                                                                                                         I'N A
                                                                                                                                                                                             'r'1
                                                                                                                                                                                                .ê2
                                                                                                                                                                                                  .%Q,(zaj
                                                                                                                                                                                                         lk
                 a!6:Iykn6!;)'r
                              .>;lr.
                                   4rg tArfflJè1l.rçx(4fttlr
                                                           o21dk''.5?dJG;1lzYqfi
                                                                               rhftytliJirl45!:2k'çyûltftf)..f1&tFdirîlipxt:yfchi4irlM@ptN1ï
                                                                                                                                           h$EJtteàl'sù9Fry6hïts2'.gçïrlkl
                                                                                                                                                                         jtst't)rhhrlIzzyr!cey-.f!t1e)i'lt)
                 DataWeCeoilect
             TtltdseTe4q)Sa7:
                            lSFJTeJheobyttye'deîylrt/.z;tBle''
                                                             .;êFh
                                                                 tlrlkLill:hc4xlltAsiab.
                                                                                       't10'tbc.'
                                                                                                :oClctF)f'a$%&;t't
                                                                                                .                nc!pàe%
             ARBITRATION
             AFJd'*p5l
             .       e;laî:$d19Cqitetorayvdrrlgçi).hï?t'p4;r3'1)43%e#Ehl;k4*>)gfdl)/
                                                                                   .14ttll:SAe 2aydnpoqTzalRyfly5E1;M'9kKJdkpatr*lS.le'tLFt*'%fè1ercl3
                                                                                                                                                     îtir:é4,4:05$h%'fofrn/ilAGflr>;<&J
                                                                                                                                                                                      'ïNlarK/f)f41:E:71,d
             bteacll)'
                     Hnk;ylzufu:se(
                                  YtheGttewlsiteexçs uy.'
                                                        velyre Na unoer'      kt>lfq1f'î21altpptlilx.idzbllratklplnA.
                                                                                                                    ti'kf(2ncewplt'tl.
                                                                                                                                     'eFluitz:tyl1
                                                                                                                                                 lx'Al.
                                                                                                                                                      aer'I'anv
                                                                                                                                                              zttrlfm .'tAtètkt
                                                                                                                                                                              'Kiatil
                                                                                                                                                                                    tn$'NV ''.trKltzcirlr;
             the&* ..
                    %'
                     :irupptef
                             zenlat:fpcwzedurer,to'CcrsuflhlfJkesdtf.'tjDtsputc:i'coltevtiyep ytbe AIU%Rilies?tlyt  '.l:Kà'HAIG Ivdtth!tlrlefzfthedllpuje
              7* AAAEQS,Gx'      Feaoziiaths
                                           eatrl- AtjrargofN fx    AjtrrN 1tkl
                                                                             b ?l'$:8,
                                                                                     r91!yotlknislalfsarbqrafcq#> rrked/aiyqut';et4rl;w'
                                                                                                                                       tjlprtmptlyfee iixA #$lMJ1f2tl'JFW:4,3005$1fiimgIPQ.#y!b'R
             pl'kayhavftmYBtfyqtllttxtutlder> VkARtlk'sQn('*yO%113* lXACe *%b'tnf     ftlhgaiyluNeflfgtnWntprx)3f>J;)1(BMe(185C(7;)y@!mealtlitialkmrX'TKOIISOIP Hl  zeWjtCT'  H trlecrjamktt lte'
                                                                                                                                                                                                Xq)
             lstWep'ekvasi  pqgIMIp tnfearrtatl    tAnappratgela*'tlklvag> rhearttdrarortoawardD OTRQA'Srees.Ar!SI('Htste- neflqlapqtt        lAY 9r7 lrW anyrea.F.lfql5eJVV '  ShmaMarlatY !Df!
             llg3tllltsSnallrrruhnlyY'ftctantlttlel'aqyttal'ortr(mKB Z* aEtfralptpn*1beCt'gltlultftl' 1hlht64fï#HrWfoiAtlFlflrfda 1)11rrtaypftA'f.
                                                                                                                                                 xetj)e#tW+A'&I7. ftberlalrfvmt: >7'hoat)i!!
                                                                                                                                                                                           G
             l'bearrrtTator:5awarcèvpïbeb.13m()artd7y1ajte erdertxja'sakudflmetltdtac4coudotcfarrp'   ekntJurl sdlcl!'
                                                                                                                     :m D th#:'rukhestextfmtpesM tM Dyai4yit:at% l+ynr)aftglrcmrm ul'       kderYtete
              Iën'qs:rla:rlx*ofleql$:1dnatbAallar)awlNvuy.i.
                                                           JmQNherl:mrty412e)tlcyltM- lerrnswhetNirtt)!lkifghtl.   4ssartHtéF
                                                                                                                            EgK/JIprsxetxkahpqëk(vtyll
                                                                                                                                                     xxrwr'
                                                                                                                                                          ,e vxyMœ4tt>4A.
                                                                                                                                                                        ke.sjgl'it/w.Yregfwoq +Aamlt
             flavel:5efègnt!(;%t.
                                x'Kgl pzcclree,
                                              à;t,
                                                 'hertxpnat;kecetpertnrytale4ffei
                                                 #                              xleralcotzrlttxal
                                                                                                edtoeoftxfteTl>eseTelrnszwive/ep!anmllmgemertl;fatrjtleiefts'$v'grtk:!fhthf          zeykmteq
                                                                                                                                                                                            . udable

                                                                                                                                                                                                              I
Case 0:18-cv-62593-DPG Document 12-1 Entered on FLSD Docket 10/29/2018 Page 210 of
                                      216                                            PX 1
                                                                           Page 210 of679




                                                          M ENJIVA R A TTAC HM ENT P
Case 0:18-cv-62593-DPG Document 12-1 Entered on FLSD Docket 10/29/2018 Page 211 of
                                      216                                          PX 1
                                                                              Page211of679

                                                          ($
                                                           M4)885-2131




                                                        M ENJIVA R A TTA C HM ENT P
Case 0:18-cv-62593-DPG Document 12-1 Entered on FLSD Docket 10/29/2018 Page 212 of
                                      216                                          PX 1
                                                                                          Page 212 of679




                           Fillin thisshortform and click togetquotes.




                                                                     M ENJIVA R ATTA C HM ENT P
Case 0:18-cv-62593-DPG Document 12-1 Entered on FLSD Docket 10/29/2018 Page 213 of
                                      216                                          PX 1
                                                                                                                      Page 213 of679



              Carriers& Partners
              '
              r'Qllrlersarèdpazner('om;).;
                                         AnR7F,trkckydf
                                                      .?bt
                                                         llarfjrlt'
                                                                  )thmllotltfllrlpftliklwlrkq
                  *#ki'çllquote
                  @Adam Seepei
                  *AfyglsF'fst
                  *AhsgonUS Hvhjtlxl(Jtx;l
               *Agonlraf'kkahPàcare
               +J  S.
                    ''IGP
               . Aj  (.Jf.'
                          ?tlr..'lt'l
               * ./kt  7
               * AI.  S
               *AbetaHealtncire)
               @Alle
               wAikqafteatth
               *Ajslatelnsurr         m ûg
               @AmençaDftxlt
              * N'  rkeçlcaeFal4Msy(ryst3r.     Ftnt'e
               *ArqcncanFjdeljtyCorp
               *Alrlencaî!flftaju'kal
               *AmefltariLt'l         e& Hedjtb
              *.AmencanNatoqalinstlrimtse
              *Afrenutm Rembk Intitftantt7CO
              *ArjhrmcanServrcelnsurarlt'eAgeflc'      y
              .'Qrj    erlcareGroup
               *Amflnca./IieaRhBrokers
               *AmcncasXSq            rarKo
              * Aïneflgtoop
              * Rlrt   elspas.     g@-Tlaa.iaIkljî.1
                                                   up
              *AmKaInsurance
              *AjxgcppcK'         tafketlfRlG$'
                                              Jt$ç
              *AnswerFtoaïx.!a$
              .Anrtnem BGEI:
              @NM Cm n.
              @Att  fllwzatèieaàlttpSewties
              *ANsurant
              *Astctnrsh
              a.Avïviz
              .AvMed'tx.
              *AXA rnsuranc!zGfoup
              *tsankefsLlflaandCasuao'  f
              *Baznkfatelqsurant:e
              @Bat'clerI4e
              *Bantam s 'zonfwàct
              . Baysjdelnsurance
              *Blue Cffkss/Blizf?Sbjt4dAstdAc.qahtlnt'.tE
                                                        mlpdirses
              .ljçyjl
              *.ihvydtway
              *lw
                ''altsïntqsulanç.ek
                                  z;o
              *ilapdalDistnctPhysfiarlsHeaithPran
              *Carflfrurce
              *Car*CltnhcAssocsatlcsn
              *Geflltar'etiorp
              * (Lntw.eENfEx.t
              . cgj. ra
              * (Dbgnpup
              *Ck?arljnk
              *CNAlnsurarf'     a
              *CO Fatm Buffnu
              *rzokmyalLt   fe&Acctflen!Inszlfanf'eCurnpar/y
              * Cokyla'  ltloaokels
              # Cclfny'l-rclallnsijrdri/tle!
              *.Coprlmunst/tlae
              , Cfmsecoë44)
              @ GJT/stIITETUndiad
              *t'zttfhnSlateGlngurance
              @.C.cltlfltr/C    res
              . Cotmtw FEclartc,a1
              * -fkiverldfaurptl
              * (;SIi
              @ t-.ONA MtllualGrtytj;l
              *t'YarlI  '#ealm
              * tlc4phlf- .joagwukj
              * UiftouctGeneru'
              m DTRIC
              *o.-relot- luolegrlsuralx:e 1$7:
              œK'  fifm tla!
              *ei-lizasth
              +Eyxtr!E
              *Etephant
              * Emtdemlsealth
              *Enelrisurancet-ompany
              *Esklraru
              *FcMi
                  cn(lorfwnunl Hea'
                                  mhPlan
              @gafm Bureau
              @F/rrrtelsInsurafxe
              @F- ltyëp  jil
              *FltlrfdaEllue

                                                                                                M ENJIVA R A TTA CH M ENT P
Case 0:18-cv-62593-DPG Document 12-1 Entered on FLSD Docket 10/29/2018 Page 214 of
                                      216                                          PX 1
              '                                                                       Page214of679
                  * F.
                     fxesters
                  *ftxlegraênsurance
                  *17tubs
                  *Tl'..
                       j+t-aglrkskltark
                       '               ue
                  * GER-''
                  *Gel'ungerln'Ruract-f:  l
                  .Gefletatrntkfi?
                  *$39> 47* lsntl'lcdtt
                  *Cletquto
                  .Caetnsuf-1cïwn
                  *(.)1d1
                  .UNIAC IFrbutanqkr
                  *GA D NA N
                  .Gok4er'f'   Justx.
                                    bk
                  *Cacohm Rutettwrai      nfet.k7
                  @kkAletkga;l
                  *GfeatWest
                  *Gfeatonerlcar!
                  @ Gçtl:a!lI-tealthlocerlyesaleu
                  m Guarmleediscnehts
                  * Gu-rdsantà    fe
                  * GtlKlfzOne
                  *Guyr
                      lepchinteSclutmns
                  * Harrve!
                  @ Hrmtfxd
                  mifatlfofd iiré)dCasualty
                  .Harvardkoxnmtmweajhh'Iea!thPtilrt
                  *'sawai!Metlu'   .a!SerkicesAsstxlatxm
                  *HCIJgnsu,ancebol     dirtgs
                  p Hea.  :harulLzePknstpAmejsf.a
                  * F'idlaqrlFlerl
                                 efrtsOne
                  * èkx' AhCareEkerkqf47Crfp
                  .l'9##alths'Vrxcék(Me
                  + Hei
                      tt.binstlrimcefoIIvenfc7:au
                  *F'
                    I.
                     lAelltrtiulractceServTeq
                  *.>.
                     klajtizhlotkct';
               *f'WafthRtrwlkiqw Yt;ftknc
               *8$6.a1t14Optenflx
               *i#(!2:11èF;ktrt:tf?flkt)fF7#!dzyb6)119ï$jS
                                                         àtl1f2
               *'katélhf-afeAdvfsorh
               *i'leaslhcaeAlternabves
               @'fealthcareDlfecl
               @8IealtncafeSokdflmriIeklm
               .hkzalmhtlf
               .HealthlRl ancme
               .l'feaMpl  t;st!fMpcrhlqan
               *S'seallnsprtng
              * i'tenc:Fordô!e,     a4hS'  /StOrn
              a.Hltgrlafk
              @ '.@11 SlattIltluratl.   ce
              *1-11$7ztlsutafme
               *.hksctlx
              * Fgorrt eirisurafxer lê'
                                      zfn
              * Hf-vizctiMarln
              * !*. 4'311:
                         .11ServKex.lAs'atltsabkm s
                                                  plNEPA
              vCiPI'I
              *HRBC Instlgllnco
              wi'kirrtana
              *fwim Berwt!û'      Woup
              ..'1.912yle etPtarw
              g.!Mî  -)
              @ lrtdt?iymde.e 'Kze6îizcCCDSS
              .ltw. le7ender4Camerg
              *'. '. êftrklltHczal   !hAsvtx'latl
                                                kltl
              #lnjlnftyIrwurance
              .thlG !JS Ltte
              #'tslstt
                     leResgflfrge(A1ledlrlstjfi
                                              mrePiif/nersz
              *1 IeSnsurartctARliutpl          mtl
              *lfïstlfark:fzfw'enlfa!
              4.a@suraz qceSeatzivl;
              *ilwurartceflnl    y
              *:nsuraotrcr uoteficcr
              .'SrtsuréAle
              .lrzsweb
              .lfjtelllfltxaqe
              wJatkxionNatltlflaiEllf    7
              *xlt'ilnHanctyck
              m K.1
                  a1*1Pelrnarlenle
              * Kale!da i'khalt?t
              * Fvanoy
              *Keqmtu
              * Knp gàtst# (-.oiumbus
              * Liwelt7ceHeatltlGffmp
              *Itt' erlyK' lldljalIaqltraflcra('
                                               .fxnluny
              * LlbtxftyNattonal
              * Lfktp noDgfxt
              @ LrlblneI4eakhcare
              @1
               .)1          ..lnialrancnGfkxp
              * L?fKolnNalhtlrlat
              * LmzaarhaHeaithSermces
              *.M PIIAlnc
              .Mtmiq)edldealm 1nK
              aMqjasRK
              *MassachusettsMtztual
              *Ke lcalCardSol     efn lnk'
              . MtxlicaiMtmlfyofOhjo
                                                                  M ENJIVA R ATTA CHM ENT P
Case 0:18-cv-62593-DPG Document 12-1 Entered on FLSD Docket 10/29/2018 Page 215 of
                                      216                                          PX 1
                                                                                           Page 215 of679
              d
              '
                  .Ft.!ttd1E
                           rrx
                             4ffziq()rusttlzrttq
                  * ?K!iik)/àktrfIAtxrpt1Fikèzjitt)!r'i,t1f'
                                                           ëtt4164
                  * MerfJïgt ''
                              j'
                  * Methfp
                  * Nltptrr
                          arxndCtanlrtsllj'w'a's?t'o
                  * KtRjlal:cshkkjt6rtf:at
                  .tvtinqt?Siltâlheltltijal
                  * 5l9f&sI*k5!
                              (hQilcvstlfklrlïre
                  *Kttkllell1.âal:'icéà$el/1c
                  *N4tlàglvjFl1):$l!tw'
                                      .alîepslc
                  .Nfuttstlit)fêfpfrlark:i
                  * hlallkhrh:%iJeeertfvg4t)pkssocta4ttlrl
                  *.Nat,tmsidea1thGrrluptillqde(Nttklnsurance
                  *Nalloflw'lde
                  *Netghbf.   ytftxx'lhierzlth PlanlrM.
                  *Nelottt'   xe
                  *Nk'w YorkLite
                  .Ntawtltesl
                  *.Nextt3inrtLeads
                  *NorxllanMutuallnsurancfvGompan.
                  *Ncu'ttiwetitem Mutuat
                  *(A14It)NatjonallIff)
                  *QklMublast.)s d?!e
                  *.ONCOR lflsufmlûeSewlces
                  gPaf .lbciistènfzfilsGroup
                  *Pf:#t's!I LtfeandAnnu'tk
                  * Pemco
                  *.PennMuztuaî
                  elxmensxtkfty
                  @ PhysjcumiHeadhPlaq
                  * PhyGzcqarlsMtttuaj
                  *.P.)PAjwrg'y
                  .PNlnouthIkcrck
                  w P!
                     çz'
                       *'ft:,
                            taLealls
                  *Ptex,lseScdtlbonsGltlt;lp
                  * Fareff,rcs.?dCare
                  *PlemeraB1ueCfoss
                  .Prem1efFser4l   thPlanslrlc
                  . Pj'esbytefkaslNleatrt
                                        xare sezvkces
                  .FNRmeGafeHealth
                  @fartru:lpalFlshtmrTa1
                  *Prmtiih  attde
                  . Prtxirflisweinsuralx*7
                  * Prolech'. 'm t!fe
                  .FhrûwocrkcoHcaihPtatn
                  * P4kldeoti a'r)fAmljrkra
                  *f'tJ(.
                        lF
                  .k'zixltekhdllz
                  *Rtlx4aouole
                  *.gtmkiis?oaaccHeallhServ?tevCoip
                  *f?Skq
                  *SAFECO
                  *Safeguard
                  *.Satewaylasuldm q
                  .tkAgictv
                  @:kanHe-aîthPkan
                  .securei'    lorizorm
                  @.SecuredHealtn
              *tseriutkNHeaqhPliànf;rWrsconstnzfu.
              * SaiT;ftQut)m
               wSfzleftifeat:h
              * SizlectotmleA&.H
              *.tkmltvel'featthM         lne:v
               *Sealryifjsurancef'   xfvparty
               *S/eltesirhl'iiltarpceCofnpèmy
                  *SlerraI'tealfhSejwlces
               *ilg'flllfeFltlatt/t.Slmvie Hek
                                             YthPSans $%
               *SirrpltalnstlranteLeads
              . tkf:douoteLt.C)
              *SywtnmpCnrecl
              m Spedrurnplealfh
              *.srzg'rylNamtureGroup
              .StanclxpF'manf'œ
              * RateAultl
              * Slef%og Scaolofileallh
              * Stm Ljk?AssuraaqeComoany
              * Skwli)sRe
              *'rer:hlnsurancc
              . rt'peGenera!
              *:1!e Haflford
              * TheHadtlf'dAARP
              .1,'ie1HC Grflup
              * rlpeqe etKeGroup
              * IhrlàeRsvessl'hzkjsr'  k;s
              . rhrwetytFfnanctalforltzttmrans
              *T'IM -CRE'F
              . rhtytlrrm lnsuraoceSewtces
              * 1plan
              v rrat'lerqlrtsutarwe
              * Iransarrenca
              @Tiavel    ersInwranceCornpkm?
              *Tricai'  e
              *r'npkh.:lrK2
              * Tntrtat8
              *'fryr
                   ton
                                                                     M ENJIVA R A TTA C HM ENT P
Case 0:18-cv-62593-DPG Document 12-1 Entered on FLSD Docket 10/29/2018 Page 216 of
                                      216                                          PX 1
                                                                             Page216 of679




                                                        M ENJIVA R ATTA C HM ENT P
